Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 1 of 734

PM Highlights from the FY20 NDAA Joint Explanatory Statement

Please refer to accompanying NDAA Conference Report for the text of the Sections referred to.

Note: If the Title of any given provision does not include a Section Number, the provision WAS
NOT adopted.

Contents
{ TOC \o "1-3" \h \z\u]

WASHSTATEC016376
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 2 of 734

Turkey

Limitation on transfer of F-35 aircraft to Turkey (sec. 1245)

The Senate bill contained provisions (sec. 1236, 6218, and 6236) that would, among other things
place limitations on the transfer of F-35 aircraft to the territory of the Republic of Turkey,
provide a waiver to such limitations subject to a certification of certain conditions met by the
Government of Turkey, and express the sense of the Senate regarding the Government of
Turkey’s purchase of the S-400 air defense system.

2

The House amendment contained similar provisions (sec. 1255 and 1267) that would, among
other things, place limitations on the transfer of F-35 aircraft to Turkey, provide a waiver to such
limitations subject to a certification of certain conditions met by the Government of Turkey, and
express the sense of Congress on Turkey’s potential acquisition of the Patriot system from the
United States.

The Senate recedes with an amendment that would provide that none of the funds authorized to
be appropriated or otherwise made available for the Department of Defense may be used to do
the following, and the Department may not otherwise do the following: transfer, facilitate the
transfer, or authorize the transfer of, any F-35 aircraft or related support equipment or parts to
Turkey; transfer intellectual property,

technical data, or material support necessary for, or related to, any maintenance or support of the
F-35 aircraft necessary to establish Turkey’s indigenous F-35 capability; or construct a storage
facility for, or otherwise facilitate the storage in Turkey of, any F-35 aircraft transferred to
Turkey. The amendment would allow the Secretary of Defense, jointly with the Secretary of
State, to waive such limitation if the Secretaries submit to the appropriate committees of
Congress a written certification that contains a determination by the Secretaries,

and any relevant documentation on which the determination is based, that the Government of
Turkey, having previously accepted delivery of the S-400 air and missile defense system from
the Russian Federation: no longer possesses the S-400 air and missile defense system or any
other equipment, materials, or personnel association with such system; has provided credible
assurances that the Government of Turkey will not in the future accept delivery of such system;
and has not, since July 31, 2019, purchased or accepted delivery of defense equipment from

the Russian Federation in addition to the S-400 air and missile defense system that would
increase the risk of compromising the

capabilities of the F-35 aircraft and its associated systems.

The amendment would not allow the Secretary of Defense and Secretary of State to waive the
limitation until 90 days after the date on which the Secretaries submit the required certification.
The amendment would also express the sense of Congress that, among other things, the
acceptance of the S-400 air and missile defense system by Turkey constitutes a significant

WASHSTATEC016377
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 3 of 734

transaction within the meaning of section 231(a) of the Countering Russian Influence in Europe
and Eurasia Act of 2017 (Public Law 115-44). The amendment would further express that the
President should implement sanctions under section 235 of that Act with respect to any
individual or entity determined to have engaged in such significant transaction as if such person
were a sanctioned person for purposes of such section. The amendment would also authorize the
Secretary of Defense to fly up to six Turkish F-35 aircraft to a storage location in the United
States and to induct these aircraft into a long-term storage condition. The amendment would
further authorize the Secretary of Defense to expend up to $30.0 million of funds

authorized to be appropriated for fiscal year 2020 for the Department of Defense to conduct
activities associated with storage, preservation, and developing a plan for the final disposition of
such F-35 aircraft and Turkish F-35 aircraft equipment. The amendment would also require a
report and notification of expenditure of funds under specified conditions.

Limitation on availability of funds for reallocation of Turkish F-35A aircraft to the United
States (sec. 163}

The conferees support the removal of the Government of Turkey from the F-35 program due to
its purchase of the S-400 Russian air defense system. As such, the conferees would support
procurement by the Department of Defense of all F-35A aircraft procured by the Government of
Turkey. The conferees also encourage the Secretary of Defense to maximize the procurement
quantity of Turkish F-35A aircraft associated with Lots 12, 13, or 14 during fiscal year 2020
using the additional funds authorized in section 4101 of this Act. Additionally, given the
significant impact of the sustainment and spare parts deficit currently within the F-35 program,
the conferees emphasize the importance of fully funding spare parts, ancillary mission
equipment, publications, and technical data required to sustain F-35 aircraft. Therefore, the

conferees recommend a provision that would require the Secretary of Defense to certify that
these necessary support equipment items will be procured prior to taking possession of the
Turkish F-35A aircraft, and that any Turkish F-35A aircraft will be delivered to the U.S. Air
Force in a configuration that allows for integration into the existing Air Force F-35A fleet.
Finally, the conferees direct the Secretary of the Air Force, in consultation with the
Undersecretary of Defense for Acquisition and Sustainment and the F-35 Program Executive
Officer, to submit a report to the congressional defense committees not later than March 1, 2020,
that describes the strategy and implementation plan associated with the necessary funding and
actions required during each phase to produce, modernize, deliver, field, operate and sustain the
Turkish F-35A aircraft authorized to be procured by the Department of Defense elsewhere in this
Act.

WASHSTATEC016378
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 4 of 734

FIRRMA/DIB

Mitigating risks related to foreign ownership, control, or influence of Department of
Defense contractors or subcontractors (sec. 847}

The Senate bill contained a provision (sec. 833) that would require the Secretary of Defense to
amend policy and regulation to take steps to enhance the process for assessing and mitigating

risks related to foreign ownership, control, or influence (FOCI).
The House amendment contained no similar provision.
The House recedes with technical and clarifying amendments.

The conferees are concerned by the growing threat to the integrity of the defense industrial base
from strategic competitors, like the Russian Federation, the People’s Republic of China, and their
proxies, seeking to gain access to sensitive defense information or technology through
contractors or subcontractors. The conferees recognize that there are existing efforts underway to
understand and mitigate some of these risks as directed by several pilot programs including
section 1048 of the National Defense Authorization Act for Fiscal Year 2019 and

section 1969 of the National Defense Authorization Act for Fiscal Year 2018. The conferees also
recognize that the Defense Counterintelligence and Security Agency (DCSA) has transitioned to
a new mission and has taken on additional responsibilities despite resource constraints. However,
the acquisition community must have greater visibility into all cleared and uncleared potential
contractors and subcontractors seeking to do business with the Department. The Department
must ensure that contractors and subcontractors do not pose a risk to the security of sensitive
data, systems, or processes such as personally identifiable information, cybersecurity, or national
security systems.

Prohibition on operation or procurement of forelgn-made unmanned aircraft systems
isec, 845}

The Senate bill contained a provision (sec. 863) that would prohibit the operation or procurement
of foreign-made unmanned aircraft systems by the Department of Defense.

The House amendment contained a similar provision (sec. 854, as amended by sec. 899D) that
would prohibit the Secretary of Defense from operating or entering into a contract for the
procurement of certain unmanned aircraft systems.

The House recedes.

Additionally, the conferees encourage the Secretary of Defense to take such action as necessary
to strengthen the domestic production of small unmanned aircraft systems (as defined in section
331 of the FAA Modernization and Reform Act of 2012 (Public Law 112-95; 49 U.S.C. 44802
note)), as described under Presidential Determination No. 2019-13 of June 10, 2019.

WASHSTATEC016379
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 5 of 734

Human Rights in Operations and Training, and CIVCAS

Policies and procedures for contractors to report gross violations of internationally
recognized human rights (sec. 888)

The House amendment contained a provision (sec. 899K) that would require that contractors
performing Department of Defense contracts in a foreign country report possible cases of gross
violations of internationally recognized human rights and that the Secretary of Defense submit a
report to congressional committees describing the policies and procedures in place to obtain
information about such violations and the resources needed to investigate.

The Senate bill contained no similar provision.

The Senate recedes with an amendment that would require the Department to update its policies,
guidance, and regulations to include specific guidance for both Department of Defense
employees and contractors for monitoring and reporting alleged violations, and clarify its
applicability to contractors performing outside the United States.

Report on resources to implernent the civillan casualty policy of the Department of
Defense (sec. 923}

The Senate bill contained a provision (sec. 922) that would require, not later than 30 days after
the date of the enactment of this Act, the Secretary of Defense to submit to the congressional
defense committee a report on the resources necessary to fulfill the requirements of section 936
of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law
115-232) over the future years defense plan.

The House amendment contained no similar provision.

The House recedes.

Modification of responsibility for policy on civilian casualty matters (sec. 1282}

The House amendment contained a provision (sec. 1268) that would modify section 1057 of the
National Defense Authorization Act for Fiscal Year 2018 (Public Law 115-91) and section 936
of the John 8. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law
115-232) relating to civilian casualty matters.

The Senate bill contained no similar provision.

The Senate recedes with an amendment that would amend section 936 of the John S. McCain
National Defense Authorization Act for Fiscal Year 2019 (Public Law 115-232) to modify the
responsibilities of the senior civilian official of the Department of Defense designated to
develop, coordinate, and oversee compliance relating to civilian casualties. The conferees direct
the senior designated official to coordinate with other relevant U.S. departments and agencies

WASHSTATEC016380
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 6 of 734

with respect to any other matters related to civilian harm resulting from military operations,
including assistance provided to civilians impacted or displaced by such operations.

Plan to provide consistency of administration of authorities relating to vetting of units of
security forces of forelgn countries; modification of assessment, monitoring, and
evaluation of security cooperation programs and activities (sec. 1206}

The House amendment contained a provision (sec. 1206) that would require, not later than 180
days after the date of the enactment of this Act, the Secretary of Defense and the Secretary of
State, to jointly develop, implement, and submit to the appropriate congressional committees, a

plan to provide consistency in administration of section 362 of title 10, United States Code, and
section 620M of the Foreign Assistance Act of 1961 (22 U.S.C. 2378d).

The Senate bill contained no similar provision.

The Senate recedes with a technical amendment.

Security Assistance Authorities

Modification of authority to support a unified countercrug and counterterrorism
campaign in Colombia (sec. 1021}

The Senate bill contained a provision (sec.1011) that would amend section 1021 of the Ronald
W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108- 375), as
most recently amended by section 1011 of the National Defense Authorization Act for Fiscal
Year 2018 (Public Law 115-91), to modify authorized assistance to the Government of
Colombia to address the emergence of new threats.

The House amendment contained no similar provision.

The House recedes with an amendment that would modify the organizations with respect to
which assistance may be provided under this authority.

Modification of sugport of special operations to combat terrorism (sec, 1041}
The House amendment contained a provision (sec. 1037) that would amend section 127e of title
10, United States Code, to modify the notification required pursuant to this authority.

The Senate bill contained no similar provision.

The Senate recedes with a technical amendment.

WASHSTATEC016381
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 7 of 734

4

Modification of authority to bulld capacity of foreign security forces (sec. 1201)
The House amendment contained a provision (sec. 1201) that would modify section 333 of title
10, United States Code, to clarify the eligibility of support for international coalition operations
as well as modify the congressional notification requirements for support provided pursuant to
such section.

The Senate bill contained no similar provision.

The Senate recedes with a technical amendment.

Gender perspectives and participation by women in security cooperation activities (sec.
1205)

The House amendment contained a provision (sec. 1204) that would modify section 333 of title
10, United States Code, to require the inclusion of gender perspectives and meaningful
participation by women.

The Senate bill contained no similar provision.

The Senate recedes with an amendment that would encourage, consistent with the Women,
Peace, and Security Act of 2017 (Public Law 115-68), the Secretary of Defense, in coordination
with the Secretary of State, to incorporate gender perspectives and participation by women in
security cooperation activities to the maximum extent practicable.

Extension of authority for support of special operations for irregular warfare (sec. 1207)
The Senate bill contained a provision (sec. 1201) that would extend for 5 years section 1202 of
the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115-91).

The House amendment contained a similar provision (sec.1208) that would extend for 3 years
section 1202 of the National Defense Authorization Act for Fiscal Year 2018.

The Senate recedes.

Extension and modification af Commanders’ Emergency Resconse Program and
elimination of certain payments to recress Injury and loss (sec. 1208}

The Senate bill contained a provision (sec. 1213) that would extend the authorization for the
Commanders’ Emergency Response Program in Afghanistan through December 31, 2020, and
would authorize $5.0 million for use during calendar year 2020.

The House amendment contained no similar provision.

The House recedes with an amendment that would authorize $2.5 million for the Commanders’
Emergency Response Program, and eliminate the authority for certain payments to redress injury

WASHSTATEC016382
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 8 of 734

and loss in Afghanistan, Iraq, Syria, Somalia, Libya, and Yemen, which is addressed elsewhere
in this act.

Two-year extension of program authority for Global Security Contingency Fund (sec.
1209}

The Senate bill contained a provision (sec. 1203) that would amend section 1207 of the National
Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 2151) to extend for 2 years the
funding for the Global Security Contingency Fund. The Senate bill contained another provision
(sec. 6203) that would add an exception to the funds, allowing amounts appropriated and
transferred to the Fund before September 30, 2019, to remain available for obligation and
expenditure after that date, but only for programs under subsection (b).

The House amendment contained no similar provision.

The House recedes with a technical amendment.

Legal insthtutional capacity bullding initiative for foreign defense institutions (sec. 1210}
The Senate bill contained a provision (sec. 1205) that would authorize the Secretary of Defense
to carry out, consistent with section 332 of title 10, United States Code, a program of legal
institutional capacity building with one or more foreign countries to enhance the capacity to
organize and administer the legal institutions of such country or countries.

The House amendment contained no similar provision.

The House recedes with an amendment that would modify the elements of the authorized
initiative as well the annual reporting requirements.

Department of Defense support for stabilization activities in national security interest of
the United States (sec. 12 10A)

The Senate bill contained a provision (sec. 1206) that would authorize the Secretary of Defense,
with the concurrence of the Secretary of State and in consultation with the Administrator of the
United States Agency for International Development, to provide certain support for the
stabilization activities of other Federal agencies.

The House amendment contained no similar provision.

The House recedes with an amendment that would modify the types and amounts of support
authorized to be provided as well as the countries in which such support may be provided.

WASHSTATEC016383
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 9 of 734

Modification of authority and limitation on use of funds to provide assistance to counter
the Islamic State of Iraq and Syria (sec. 1221)

The Senate bill contained a provision (sec. 1222) that would extend the authority to provide
assistance to counter the Islamic State of Iraq and Syria under section 1236 of the Carl Levin and
Howard P. “Buck” National Defense Authorization Act for Fiscal Year 2015 (Public Law 113-
291) through December 31, 2021, and provide $645 million for use under the authority.
Additionally, the section would limit certain funds under this authority until the Secretary of
Defense submits a report to the congressional defense committees.

The House amendment contained a provision (sec. 1221) that would provide $663 million for
use under the authority, modify existing report requirements, and make clarifying and technical
corrections. Additionally, the provision would limit certain funds under this authority until the
Secretary of Defense submits a report on the use of the authority and other matters.

The Senate recedes with an amendment that would extend the authority and modify associated
reporting requirements.

The conferees note the importance of an all-of-government approach in securing the lasting
defeat of the Islamic State of Iraq and Syria, extinguishing the drivers of future insurgency and
instability, and advancing U.S. interests in Iraq. The conferees believe that non-military lines of
effort must be appropriately resourced and staffed for the U.S. strategy for Iraq to be successful.

Extension and modification of authority to provice assistance to the vetted Syrian groups
The Senate bill contained a provision (sec. 1221) that would modify section 1209 of the Carl
Levin and Howard P. “Buck” McKeon National Defense Authorization Act for Fiscal Year 2015
(FY 2015 NDAA (Public Law 113-291)) by extending the authority to provide assistance to
vetted Syrian groups through 2020. The provision would additionally modify the authority to
support the temporary detention and repatriation of Islamic State of Iraq and Syria (ISIS) foreign
terrorist fighters in accordance with the Laws of Armed Conflict and Geneva Conventions. The
provision would also expand certain reporting requirements.

and individuals {sec, 1222)

The House amendment contained a provision (sec. 1222) that would extend and modify section
1209 of the FY 2015 NDAA by extending the authority to support vetted Syrian opposition
through December 30, 2020.

The Senate recedes with an amendment that would modify the purposes of the authority. Further,
the amendment would modify the notification before provision of assistance, the matters to be
included in quarterly progress reports, the authority to accept contributions, and the limitation on
the cost of construction and repair projects. Finally, the amendment would place a limitation on
the obligation of funds pending submission of the first quarterly report.

WASHSTATEC016384
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 10 of 734

Modification of authority te support operations and activities of the Office of Security
Cooperation in irag (sec. 1223)

The Senate bill contained a provision (sec. 1223) that would extend the authorization for the
Office of Security Cooperation in Iraq through fiscal year 2020 and would amend the Office’s
authority to support security cooperation activities in Iraq. The provision would reduce the funds
available for this authority from $45.3 million to $30.0 million.

The House amendment contained a similar provision (sec. 1223) that would extend the authority
for the Office of Security Cooperation in Iraq through fiscal year 2020. The provision would also
limit the amount of authorized funds available to be obligated or expended to not more than 50
percent until the Secretary of Defense certifies that certain reforms are completed.

The Senate recedes with an amendment that would combine the two provisions and make
technical edits.

The conferees note the challenges attendant in effective security cooperation and believe the
Department should seek to staff security cooperation offices with more foreign area officers,
particularly in the U.S. Central Command area of responsibility.

Future years plans and planning transparency for European Deterrence InMlative (sec.
1243}

The Senate bill contained a provision (sec. 1241) that would require the Secretary of Defense, in
consultation with the Commander of the United States European Command, to submit to the
congressional defense committees a future years plan on activities and resources of the European
Deterrence Initiative (EDI) for fiscal year 2020 and not fewer than the 4 succeeding fiscal years.

The House amendment contained a provision (sec. 1252) that would require an annual “Future
Years Plan” for EDI as previously required by section 1237(a) of the National Defense
Authorization Act for Fiscal Year 2018 (Public Law 115-91), and require the Department’s
budget request materials for EDI to include a display that clearly and concisely communicates to
Congress, at an appropriate level of detail, which budget lines constitute EDI.

The House amendment also contained a provision (sec. 1253) that would require a congressional
report for each obligation of EDI funds above a threshold of $10.0 million and a report at the end
of each fiscal year detailing how EDI funds were spent during the fiscal year in comparison to
their intended uses.

The Senate recedes with an amendment that would require the Secretary of Defense to submit to
the congressional defense committees a future years plan on activities and resources of EDI for
fiscal year 2020 and not fewer than the 4 succeeding fiscal years. The amendment would also
require, not later than the date on which the Secretary of Defense submits to Congress the budget
request for the Department of Defense for fiscal year 2021 and each fiscal year after thereafter,
the Secretary to submit to the congressional defense committees a future years

WASHSTATEC016385
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 11 of 734

plan on activities and resources of EDI for such fiscal year and not fewer than the four
succeeding fiscal years. The amendment

would also require an annual report on the obligation of EDI funds in a given fiscal year.

Modification anc extension of Ukraine Security Assistance Initiative (sec. 1244}

The Senate bill contained a provision (sec. 1234) that would extend through December 31, 2022,
the authority under section 1250 of the National Defense Authorization Act for Fiscal Year 2016
(Public Law 114-92), as amended by section 1246 of the John S. McCain National Defense
Authorization Act for Fiscal Year 2019 (Public Law 115-232), for the Secretary of Defense, with
the concurrence of the Secretary of State, to provide security assistance, including defensive
lethal assistance, and intelligence support to military and other

security forces of the Government of Ukraine. The provision would also add coastal defense
cruise missiles and anti-ship missiles to the categories of appropriate security assistance and
intelligence support. The provision would authorize up to $300.0 million in fiscal year 2020 to
provide security assistance to Ukraine, of which $100.0 million would be available only for
lethal assistance.

The House amendment contained a similar provision that would authorize $250.0 million for the
Ukraine Security Assistance Initiative. The provision would also require concurrence by the
Secretary of State in the provision of assistance.

The Senate recedes with an amendment that would authorize $300.0 million for the Ukraine
Security Assistance Initiative, of which $50.0 million would be available only for lethal
assistance. The amendment would add coastal defense cruise missiles and anti-ship missiles to
the categories of appropriate security assistance and intelligence support. The amendment would
also require concurrence by the Secretary of State in the provision of assistance and extend the
authority to December 31, 2022.

Baltic defense assessment: extension and modification of security assistance for Baltic
countries for joint program for interoperability and deterrence against aggression (sec.
1246}

The Senate bill contained a provision (sec. 1238) that would amend section 1279D of the
National Defense Authorization Act for Fiscal Year 2018 (Public Law 115-91) by modifying and
extending the authority of the Secretary of Defense, with the concurrence of the Secretary of
State, to conduct or support a single joint program of the Baltic nations to improve
interoperability and build their capacity to deter and resist aggression by the Russian Federation.
The provision would modify the authority by: adding command, control, communications,
computers, intelligence, surveillance, and reconnaissance equipment to defense articles and

WASHSTATEC016386
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 12 of 734

services eligible for a joint program; increasing the total amount of assistance that may be
provided under the authority to $125.0 million; requiring that

the amount of assistance provided may not exceed the aggregate amount contributed to the joint
program by the Baltic nations; and extending the date of termination of the authority to
December 31, 2022. The House amendment contained a similar provision (sec. 1260B) that
would modify and extend the authority by: adding intelligence, surveillance, and reconnaissance
equipment to defense articles and services

eligible for a joint program, increasing the amount of assistance to $125.0 million; extending the
date to December 31, 2021; and requiring a report on the use of funding.

The House amendment also contained provisions (secs. 1271-1274) that would establish findings
with regard to the Baltic nations; express the sense of the Congress that the United States is
committed to the security of the Baltic nations; and require the Secretary of Defense and
Secretary of State to jointly conduct an assessment of the military requirements of the Baltic
countries to deter and resist aggression by Russia and to submit a report related to such
assessment.

The Senate recedes with an amendment that would combine both the Senate and House sections
to extend and modify the authority to conduct or support a single joint program of the Baltic
nations. The amendment would also require the defense assessment as provided in the House
amendment.

Extension of authority for and report on training for Eastern European national security
forces In the course of multilateral exercises (sec. 1247)

The Senate bill contained a provision (sec. 1235) that would extend through December 31, 2022,
the authority provided in section 1251 of the National Defense Authorization Act for Fiscal Year
2016 (Public Law 114-92), as amended by section 1205 of the National Defense Authorization
Act for Fiscal Year 2018 (Public Law 115-91), for the Secretary of Defense, with the
concurrence of the Secretary of State, to provide multilateral or regional training, and pay the
incremental expenses of participating in such training, for countries in Eastern Europe

that are signatories to the Partnership for Peace Framework Documents but not members of the
North Atlantic Treaty Organization (NATO) or that became NATO members after January 1,
1999,

The House amendment contained no similar provision.

The House recedes with an amendment that would extend the authority for training Eastern
European national security forces in the course of multilateral exercises through December 31,
2021. Not later than 180 days after the date of the enactment of this Act, the amendment would

WASHSTATEC016387
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 13 of 734

require the Secretary of Defense, in consultation with the Commander of United States European
Command, to submit to the congressional defense committees a report on the authority.

Modification of Indo-Pacific Maritime Security Initiative (sec. 12513

The House amendment contained a provision (sec. 1241) that would modify the authority for the
Indo-Pacific Maritime Security Initiative to include additional elements of assistance and
training, require additional information for congressional notifications, mandate an annual report,
and incorporate an assessment, monitoring, and evaluation program. The provision would also
require a one-time report on the initiative.

The Senate bill contained no similar provision.

The Senate recedes with an amendment that would, among other modifications, make clarifying
changes to the required annual report on the initiative and strike the requirement for a one-time
report. The conferees note that units to receive assistance under the Indo-Pacific Maritime
Security Initiative undergo required “Leahy Law” human rights vetting before such assistance is
provided.

Expansion of Indo-Pacific Maritime Security Initiative and limitation on use of funds (sec.
1252}

The Senate bill contained a provision (sec. 1252) that would modify section 1263(b) of the
National Defense Authorization Act for Fiscal Year 2016 (Public Law 114-92) to include as
recipient countries for assistance and training under the Indo-Pacific Maritime Security Initiative
the following: the Federated States of Micronesia, the Kingdom of Tonga, Papua New Guinea,
the Republic of Fiji, the Republic of the Marshall

Islands, the Republic of Palau, the Republic of Vanuatu, and the Solomon Islands.

The House amendment contained a provision (sec. 1250A) that would require a report on the
current status of security cooperation and assistance with Pacific Island countries and the
feasibility of expanding such cooperation and assistance.

The House recedes with an amendment that would include the following as recipient countries
under in the initiative: the Federated States of Micronesia, the Independent State of Samoa, the
Kingdom of Tonga, Papua New Guinea, the Republic of Fiji, the Republic of Kiribati, the
Republic of the Marshall Islands, the Republic of Nauru, the Republic of Palau, the Republic of
Vanuatu, and the Solomon Islands, and Tuvalu. The amendment would also provide that none of
the funds authorized to be appropriated for the initiative shall be used to provide

WASHSTATEC016388
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 14 of 734

training or assistance to the additional recipient countries until the Secretary of Defense, with the
concurrence of the Secretary of State, submits to the appropriate congressional committees a
report regarding security cooperation and assistance with such countries.

Reports and briefings on use of military force and support of partner forces (sec. 1285}
The House amendment contained a provision (sec. 1270V) that would require the President not
later than 180 days after the date of the enactment of this Act, and every 180 days thereafter, to
submit to the congressional defense committees, the Committee on Foreign Relations of the
Senate, and the Committee on Foreign Affairs of the House of Representatives a report on
specific actions taken pursuant to the Authorization for Use of Military Force (Public Law 107-
40; 50 U.S.C. 1541 et seq.) and support for partner forces against those nations or

organizations described in such law, during the preceding 180-day period.
The Senate bill contained no similar provision.

The Senate recedes with an amendment that would require the President not later than 180 days
after the date of the enactment of this Act, and every 180 days thereafter, to submit to the
congressional defense committees, the Committee on Foreign Relations of the Senate, and the
Committee on Foreign Affairs of the House of Representatives a report on actions taken pursuant
to the Authorization for Use of Military Force (Public Law 107-40) against those countries or
organizations described in such law, as well as any actions taken to command, coordinate,
participate in the movement of, or accompany the regular or irregular military forces of any
foreign country or government when such forces are engaged in hostilities or in situations where
imminent involvement in hostilities is clearly indicated by the circumstances, during the
preceding 180-day period.

Training for participants in professional military education programs
The House amendment contained a provision (sec. 1210) that would require any foreign person
participating in professional military education to participate in human rights training.

The Senate bill contained no similar provision.
The House recedes.

The conferees note that every year numerous students from foreign militaries participate in
professional military education provided and funded by the United States. These courses should
be viewed as a valuable opportunity to foster an appreciation of human rights and the rule of law.
The conferees are aware that foreign students in professional military education programs
participate in the Department of Defense

WASHSTATEC016389
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 15 of 734

Field Studies Program, which includes instruction in human rights and law of war, among other
topics. The Secretary of Defense is encouraged to continue providing human rights training as a
key component of professional military education.

Report on relationship between Lebanese armed forces and Hizballah

The House amendment contained a provision (sec. 1270Q) that would require, not later than 90
days after the enactment of this Act, the President to submit a report identifying personnel with
influence over the Lebanese Armed Forces who are influenced by Hizballah and describing
military activities conducted by the Lebanese Armed Forces to disarm Hizballah.

The Senate bill contained no similar provision.
The House recedes.

The conferees direct the Secretary of Defense to submit a report to the congressional defense
committees within 180 days after the date of the enactment of this Act that, at a minimum,
assesses whether Hizballah exerts influence over the Lebanese Armed Forces, describes the
nature of the Lebanese Armed Forces’ communication and interaction with Hizballah, details
U.S. and other international efforts to build the capacity of the Lebanese Armed Forces to
provide for the security and stability of Lebanon, and outlines efforts by the Lebanese Armed
Forces to maintain accountability for U.S.-provided equipment. The report may contain a
classified annex if necessary.

USML Cats 1-3

Transfer of certain tems included in categories |, 1, and Hl of the United States Munitions
List to the Commerce Control List

The House amendment contained a provision (sec. 1050) that would prohibit the President from

removing from the United States Munitions List any item that was included in category I, I, or
IH of the United States Munitions List, as in effect on August 31, 2017.

Senate bill contained no similar provision.

The House recedes.

WASHSTATEC016390
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 16 of 734

Surcen Sharing & Agreements
Report on financial costs of overseas United States military posture and operations
The House amendment contained a provision (sec. 1079) that would require the Secretary of

Defense to submit a report to the congressional defense committees on the financial costs of U.S.
military posture and operations overseas.

The Senate bill contained no similar provision.
The House recedes.

The conferees note that the Department of Defense currently provides an annual budget exhibit
that describes the country-by-country costs of maintaining overseas posture, which estimated
worldwide posture costs of just over $24.0 billion in fiscal year 2019. However, the exhibit
excludes considerable costs such as those borne in overseas contingency accounts and does not
account for host nation contributions, either cash or in-kind, or contributions from the North
Atlantic Treaty Organization (NATO).

Therefore, the conferees direct the Secretary of Defense to submit a comprehensive report with
the budget submission, or not later than February 15, 2020, to the congressional defense
committees on the actual costs of maintaining the overseas posture and presence of the U.S.
Armed Forces in fiscal year 2019. The report should address the financial costs incurred by the
United States, as well as financial and in-kind contributions made by host-countries and
multilateral organizations like NATO, related to overseas enduring and contingency
infrastructure and the presence of permanent and rotational U.S. Armed Forces.

Additionally, the conferees direct the Comptroller General of the United States to review the
Department’s report to determine whether it accurately captures the full costs of overseas posture
and host nation contributions and to submit a report to the congressional defense committees not
later than 180 days after the Department’s report is submitted to the committees.

Modifications of authorities relating to acquisition and crossservicing agreements (sec.
1203}

The Senate bill contained a provision (sec. 1282) that would amend section 2342 of title 10,
United States Code relating to acquisition and cross-servicing agreements (ACSA). Specifically,
the provision would include new requirements for reimbursement for cost of logistic support,
supplies, and services pursuant to such section. The provision would also add new requirements
for designation of a non-NATO country under

such section by the Secretary of Defense as well as add new oversight and monitoring
responsibilities to the Under Secretary of Defense for Policy and to the Director of the Defense
Security Cooperation Agency. The provision would also require the Secretary to prescribe
regulations regarding ACSA and direct the Comptroller General of the United States to conduct a
review of the implementation by the Secretary of such regulations. Lastly, the provision would
modify the annual reporting requirements required under such section.

WASHSTATEC016391
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 17 of 734

The House amendment contained no similar provision.

The House recedes with an amendment that clarifies the requirements in section 2342 of title 10,
United States Code for designation of a non-NATO country under such section by the Secretary
of Defense. Further, the amendment adds a requirement for the Secretary to designate an existing
senior civilian or military official with primary responsibility for oversight and management of
ACSA. Lastly, the provision clarifies the annual reporting requirements required under such
section.

Republic of Korea funded construction projects (sec. 2511}
The Senate bill contained a provision (sec. 2511) that would authorize the Secretary of Defense
to accept four military construction projects totaling $542.2 million from the Republic of Korea

as in-kind contributions. The House amendment contained a similar provision (sec. 2511).

The Senate recedes.

Lirnitation on use of funds to reduce the total number of members of the Armed Forces
serving on active duty who are deployed to South Korea (sec. 1254)

The Senate bill contained a provision (sec. 1251) that would prohibit the use of funds authorized
to be appropriated by this Act to reduce the total number of members of the Armed Forces in the
territory of the Republic of Korea (ROK) below 28,500 until 90 days after the date on which the
Secretary of Defense certifies to the congressional defense committees that: such a reduction is
in the national security interests of the United States and will not significantly undermine the
security of United States allies in the region; such a reduction is commensurate with a reduction
in the threat posed to the security of the United States and its allies in the region by the
conventional military forces of the Democratic People’s Republic of Korea (DPRK); and the
Secretary has appropriately consulted with allies of the United States, including the ROK and
Japan, regarding such a reduction.

The House amendment contained a similar provision (sec.1243) that would prohibit the use of
funds authorized to be appropriated by this Act to reduce the number of members of the Armed
Forces serving on Active Duty in the Republic of Korea below 28,500 unless the Secretary of
Defense first provides certification to the congressional defense committees that such a reduction
is in the national security interest of the United States and will not significantly undermine the
security of the United States’ allies in the region.

The Senate recedes with an amendment that would prohibit funds authorized to be appropriated
by this Act to be used to reduce the total number of members of the Armed Forces serving
Active Duty who are deployed to South Korea below 28,500 until 90 days after the date on
which the Secretary of Defense certified to the congressional defense committees the following:
such a reduction is in the national security interest of the United States and will not significantly
undermine the security of United States allies in the region; and the Secretary has

WASHSTATEC016392
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 18 of 734

appropriately consulted with allies of the United States, including South Korea and Japan,
regarding such a reduction. The conferees recognize that United States military forces deployed
on the Korean Peninsula remain vital to deterring, and if necessary, defeating aggression by the
Democratic People’s Republic of Korea, which continues to threaten the national security
interests of the United States and the peace and stability of the Indo-Pacific region through both
its conventional forces and weapons of mass destruction. While the conferees support diplomatic
efforts to achieve the complete and fully verified denuclearization of the Democratic People’s
Republic of Korea, the conferees believe the removal of United States military forces from the
Korean Peninsula is a nonnegotiable item in such negotiations.

Report on direct, indirect, and burden-sharing contributions of Japan and South Korea
isec. 1255}

The House amendment contained a provision (sec. 1244) that would require the Secretary of
Defense to provide a report to the congressional defense committees, Senate Committee on
Foreign Relations, and House Committee on Foreign Affairs, not later than March 1, 2020, and
March 1, 2021, on the direct, indirect, and burden-sharing contributions of Japan and South
Korea to support overseas military installations of the United States and U.S. Armed Forces
deployed to or permanently stationed in Japan and South Korea.

The Senate bill contained no similar provision.

The Senate recedes with an amendment that, among other changes clarifying the process of
preparing and delivering the aforementioned report, would require the Comptroller General of
the United States to provide the report to the congressional committees described.

The conferees note that Japan and the Republic of Korea have made significant contributions to
common security, including through direct, indirect, and burden-sharing contributions.
Therefore, the conferees believe that upcoming negotiations concerning new Special Measures
Agreements with Japan and the Republic of Korea should be conducted in a spirit consistent with
prior negotiations on the basis of common interest and mutual respect.

Sense of Senate on the United States-Japan alllance and cefense cooperation

The Senate bill contained a provision (sec. 1256) that would express the sense of the Senate
conceming the United States-Japan alliance and opportunities for enhancing defense
cooperation.

The House amendment contained no similar provision.
The Senate recedes.

The conferees underscore that the United States-Japan alliance remains the commerstone of peace
and security for a free and open Indo-Pacific region. The conferees also recognize that the

WASHSTATEC016393
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 19 of 734

Government of Japan has made among the most significant “burden sharing” contributions of
any United States ally, including through direct cost sharing, paying for the realignment of
United States forces currently stationed in Okinawa, community support, and other alliance-
related expenditures.

Gulf Arms Sales

Frohibition on export of air to ground munitions, related components and parts of such
munitions, and related services to Saudi Arabia and the United Arab Emirates

The House amendment contained a provision (sec. 1099X) that would prohibit, for the one-year
period beginning on the date of the enactment of this Act, the President from issuing any license,
and require the President to suspend any license or other approval for the export to the
Government of Saudi Arabia or the Government of the United Arab Emirates any air to ground
munitions, components, or related services.

The Senate bill contained no similar provision.

The House recedes.

Prohibition on in-flent refueling to non-United States aircraft that engage in hostilities in
the ongoing civil war in Yemen
(sec. 1273)

The House amendment contained a provision (sec. 1270N) that would prohibit, for the two-year
period beginning on the date of the enactment of this Act, in-flight fueling by the Department of
Defense to non-United States aircraft engaged in hostilities in the ongoing civil war in Yemen
unless and until a declaration of war or a specific statutory authorization has been enacted.

The Senate bill contained no similar provision.

The Senate recedes.

Report on Saudi led coalition strikes in Yemen (sec. 1274)

The House amendment contained a provision (sec. 1270M) that would require, not later than 90
days after the enactment of this Act and annually thereafter, the Secretary of Defense, in
consultation with the Secretary of State, to submit a report detailing the number of civilian
casualties caused by the Saudiled coalition in Yemen, including an assessment of the coalition
members’ willingness and ability to prevent civilian casualties.

The Senate bill contained no similar provision.

WASHSTATEC016394
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 20 of 734

The Senate recedes with a clarifying amendment.

Reports on expenses incurred for in-flight refueling of Saudi coalition aircraft conducting
missions relating to civil war in Yernen (sec, 1275)

The Senate bill contained a provision (sec. 1288) that would mandate a report detailing the
expenses incurred by the United States in providing in-flight refueling services for Saudi or
Saudi-led coalition non-United States aircraft conducting missions as part of the civil war in
Yemen from March 1, 2015, to November 11, 2018, and the extent to which such expenses have
been reimbursed by members of the Saudi-led

coalition.
The House amendment contained no similar provision.

The House recedes.

Report on Saucl Arabia's human rights record {sec. 1276}

The House amendment contained a provision (sec. 1296B) that would require not later than 30
days after the enactment of this Act, the Secretary of State, in accordance with section 502B(c)
of the Foreign Assistance Act of 1961 (22 U.S.C. 2304(c)), to submit to the appropriate

congressional committees a report on the protection of human rights within Saudi Arabia.
The Senate bill contained no similar provision.
The Senate recedes with a clarifying amendment.

Report on intelligence community assessment relating to the killing of Washington Post
columnist Jamal Khashoggi (sec. 1277) The House amendment contained a provision (sec. 1296)
that would require, not later than 30 days after the date of the enactment of this Act, the Director
of National Intelligence to submit a report to the appropriate congressional committees detailing
intelligence findings regarding the October 2018 killing of Saudi columnist Jamal Khashoggi.

The Senate bill contained no similar provision.
The Senate recedes.

Restriction on ernergency authority relating to arrns sales under the Arms Export Control
Act

The House amendment contained a provision (sec. 1270) that would amend section 36 of the
Arms Export Control Act (22 U.S.C. 2776) by modifying a restriction on emergency authority
requiring the President to consult with appropriate congressional committees not later than 3
days after the determination and submit further certifications to Congress. The modifications
would also require the delivery of defense

WASHSTATEC016395
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 21 of 734

articles within 90 days of the issuance of the emergency determination and the submittal of a
report to Congress not later than 30 days after the delivery of defense articles. Further, the waiver
of congressional review would not apply to begin manufacturing or co-production of articles
outside the United States.

The Senate bill contained no similar provision.

The House recedes.

Frohibition on the use of emergency authorities for the sale or transfer of defense
articles and services to Saudi Arabia and the United Arab Ernirates

The House amendment contained a provision (sec. 1270G) that would prohibit the use of funds
authorized to be appropriated or otherwise made available by this or any other Act to process a
commercial or foreign military sale, or to transfer, deliver, or facilitate the transfer or delivery, of
any defense article or service to Saudi Arabia or the United Arab Emirates pursuant to any
certification of emergency circumstances submitted in accordance with section 36(b) of the
Armed Export Control Act (22 U.S.C. 2776(b)).

The Senate bill contained no similar provision.

The House recedes.

Frohibition on support for military participation against the Houthis

The House amendment contained a provision (sec. 1270H) that would prohibit the use of funds
authorized or otherwise made available by this Act to provide intelligence for the purpose of
strikes or logistical support for coalition strikes to the Saudi-led coalitions operations against the
Houthis in Yemen.

The Senate bill contained no similar provision.

The House recedes.

Miscellaneous

Repeal of Authorization for the Use of Miltary Force

The House amendment contained a provision (sec. 1270W) that would repeal the Authorization
for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107-243; 50 U.S.C. 1541
note).

The Senate bill contained no similar provision.

The House recedes.

WASHSTATEC016396
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 22 of 734

Urited States-lsrael cooperation to counter unmanned aerial systems (sec. 1278)

The Senate bill contained a provision (sec. 1284) that would authorize the Secretary of Defense
to carry out joint research, development, test, and evaluation to establish capabilities for
countering unmanned aerial systems (C-UAS) that threaten the United States or Israel.

The House amendment contained no similar provision.

The House recedes.

North Atlantic Treaty Organization Joint Force Command (sec. 1249)

The Senate bill contained a provision (sec. 6213) that would authorize the establishment of, and
participation of members of the armed forces in, the North Atlantic Treaty Organization Joint
Force Command, including the use of Department of Defense facilities and equipment as well as
funds authorized to be appropriated to the Department of Defense for fiscal year 2020.

The House amendment contained no similar provision.

The House recedes with an amendment that would make available amounts authorized to be
appropriated to the Department of Defense to support the North Atlantic Treaty Organization
Joint Force Command to be established in the United States.

Repeal of prohibition on transfer of articles on the United States Munitions List to the
Republic of Cyprus (sec. 12504)

The Senate bill contained a provision (sec. 6204) that would, among other things, make a series
of changes to allow for the export, re-export, and the transfer of defense articles and defense
services, including those subject to the United States Munitions List, to the Republic of Cyprus if
the President determines and certifies to the appropriate congressional committees not less than
annually that: the Government of the Republic of Cyprus is continuing to cooperate with the
United States Government in efforts to implement reforms on anti-money laundering regulations
and financial regulatory oversight; and the Government of the Republic of Cyprus has made and
is continuing to take the steps necessary to deny Russian military vessels access to ports for
refueling and servicing.

The House amendment contained a similar provision (sec. 12701).

The House recedes with an amendment that would express the sense of Congress that: allowing
for the export, re-export or transfer of arms subject to the United States Munitions List to the
Republic of Cyprus would advance United States security interests in Europe by helping to
reduce the dependence of the Government of the Republic of Cyprus on other countries,
including countries that pose challenges to United States interests around the world, for defense-

WASHSTATEC016397
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 23 of 734

related materiel; and it is in the interest of the United States to continue to support United
Nations-facilitated efforts toward a comprehensive solution to the division of Cyprus.

Report on security cooperation with the Phillopine National Police (sec. 1259)

The House amendment contained a provision (sec. 1245) that would require the Secretary of
Defense, in consultation with the Secretary of State, to provide a report to the congressional
defense committees, Senate Committee on Foreign Relations, and House Committee on Foreign
Affairs, not later than 120 days after the date of the enactment of this Act on the Department of
Defense's objectives and strategy for achieving such objectives for the Philippines.

The Senate bill contained no similar provision.

The Senate recedes with an amendment that would require, not later than 150 days after the date
of the enactment of this Act, the Secretary of Defense, in concurrence with the Secretary of
State, to submit to the appropriate congressional committees a report concerning security sector
assistance programs with the Philippine National Police.

Report on foreign military activities tn Pacific Island countries (sec, 12604}

The House amendment contained a provision (sec. 1250B) that would require, not later than 120
days after the date of the enactment of this Act, the Under Secretary of Defense for Intelligence,
in coordination with the Director of the Defense Intelligence Agency and the Director of
National Intelligence, to submit to the congressional defense committees a report concerning
foreign military activities in Pacific Island

countries. The Senate bill contained no similar provision. The Senate recedes.

Report on export of certain satellites to entities with certain beneficial ownership status
isec, L283}

The Senate bill contained a provision (sec. 6207) that would require a report on addressing the
threat posed by the export, reexport, or in-country transfer of certain satellites to certain entities.

The House amendment contained no similar provision.

The House recedes with a technical/clarifying amendment.

WASHSTATEC016398
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 24 of 734

Russia/China

Report on military activities of the Russian Federation and the People’s Republic of China
in the Arctic region (sec, 1238)

The Senate bill contained a provision (sec. 6214) that would require not later than 180 days after
the date of the enactment of this Act, the Secretary of Defense, in consultation with the Secretary
of State and the Director of National Intelligence, to submit to the appropriate congressional
committees a report on the activities of the Russian Federation and the People’s Republic of
China in the Arctic region.

The House amendment contained no similar provision.

The House recedes with an amendment containing technical clarifications.

Wodated strategy to counter the threat of malign influence by the Russian Fecleration and
other countries (sec. 1239)

The Senate bill contained a provision (sec. 6216) that would require the Secretary of Defense and
the Secretary of State to jointly update the comprehensive strategy to counter the threat of malign
influence developed pursuant to section 1239A of the National Defense Authorization Act for
Fiscal Year 2018 (Public Law 115-91; 131 Stat. 1667) and to submit a report detailing the
updated strategy to the appropriate congressional committees not later than 180 days after the
date of the enactment of this Act.

The House amendment contained no similar provision.

The House recedes.

Prohibition on the use of funds to suspend, terminate, or provide notice of denunciation

of the North Atlantic Treaty (sec. 1242}

The Senate bill contained a provision (sec. 1232) that would prohibit funds authorized to be
appropriated by this Act to be obligated, expended, or reprogrammed for the withdrawal of the
United States Armed Forces from Europe during the 1-year period beginning on the date that the
President should ever provide notice of withdrawal of the United States from the North Atlantic
Treaty, done at Washington, D.C. on April 4, 1949, pursuant to Article 13 of the treaty.

The House amendment contained a similar provision (sec. 1260A) that would make a series of
findings related to the North Atlantic Treaty Organization (NATO), state the policy of the United
States with respect to NATO, and prohibit funds authorized to be appropriated, obligated, or
expended to take any action to withdraw the United States from the North Atlantic Treaty, done
at Washington, D.C. on April 4, 1949.

The Senate recedes with an amendment that would provide that, notwithstanding any other
provision of law, no funds may be obligated, expended, or otherwise made available during the

WASHSTATEC016399
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 25 of 734

period beginning on the date of enactment of this Act and ending on December 31, 2020, to take
any action to suspend, terminate, or provide notice of denunciation of the North Atlantic Treaty,
done at Washington, D.C. on April 4, 1949. The conferees strongly support membership in
NATO, the most successful military alliance in history, as a cornerstone of the security and
national defense of the United States. The conferees affirm the ironclad commitment of the
United States to uphold its obligations under the North Atlantic Treaty, including under Article 5
of such treaty. Therefore, the conferees oppose in the strongest possible terms any action to
effectuate withdrawal of the United States from NATO, including suspension, termination, or
denunciation of the North Atlantic Treaty.

PMS

Review and report on use and managernent of administrative surcharges under the
forelen military sales program

The House amendment contained a provision (sec. 1283) that would require the Secretary of
Defense, acting through the Director of the Defense Security Cooperation Agency, to review

WASHSTATEC016400
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 26 of 734

options for expanding the use of administrative surcharges under the foreign military sales
program. The provision would also require, not later than 120 days after the date of the
enactment of this Act, the Secretary of Defense, acting through the Director of the Defense
Security Cooperation Agency, submit a report on the findings of the review and any legislative
changes

needed.
The Senate bill contained no similar provision.

The House recedes.

Certification relating to assistance for Guatemala (sec. 1267)

The House amendment contained a provision (sec. 1270S) that would prohibit the use of funds
authorized to be appropriated or otherwise made available to transfer or purchase vehicles for
any joint task force including the Ministry of Defense or the Ministry of the Interior of
Guatemala unless the Secretary of Defense certifies that such ministries have made a credible
commitment to use such equipment solely for the purposes intended.

The Senate bill contained no similar provision.

The Senate recedes with an amendment that would require that prior to the transfer of vehicles
by the Department of Defense to a joint task force of the Ministry of Defense or the Ministry of
Interior of Guatemala during fiscal year 2020, the Secretary of Defense must certify to the
appropriate congressional committees that such ministries have made a credible commitment to
use such equipment only for the uses for which they were intended.

Briefing on strategy to improve the efforts of the Nigerian military to prevent, mitigate,
and respond to civilian harm (sec. 1269}

The House amendment contained a provision (sec. 1270E) that would require, not later than 180
days after the date of the enactment of this Act, the President to submit to the appropriate
congressional committees a report on plans to assist the Nigerian military in improving its efforts
to prevent, mitigate, and respond to civilian harm arising from its military presence and
operations. The provision would also require the President to provide annual updates on progress
made with respect to the plan contained in such report.

The Senate bill contained no similar provision.

The Senate recedes with an amendment that would require not later than 180 days after the date
of enactment of this Act the Secretary of Defense and the Secretary of State to jointly provide a
briefing to specified congressional committees on the current strategy to improve defense
institutions and security sector forces in Nigeria. The conferees expect the briefing to discuss

WASHSTATEC016401
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 27 of 734

steps, if any, that the Departments are taking to increase the ability of the Nigerian military to
minimize civilian harm when using equipment provided by the United States, to include the A-
29 Super Tucano and related munitions.

Performance measures ta monitor foreign military sales orogram

The House amendment contained a provision (sec. 1284) that would direct the Secretary of
Defense, acting through the Director of the Defense Security Cooperation Agency (DSCA) and
in consultation with the heads of other relevant components of the Department of Defense
(DOD), to enhance the ability of the DOD to monitor the foreign military sales program. The
provision would also require, not later than 180 days after the date of the enactment of this Act,
the Secretary of Defense, acting through the Director of the DSCA, to submit a report on plans to

enhance the ability of DOD to monitor foreign military sales program performance. The
provision would then direct the Comptroller General to provide a briefing on that report within
180 days of its submission.

The Senate bill contained no similar provision.

The House recedes.

Report and briefing on administrative budgeting of foreign military sales program

The House amendment contained a provision (sec. 1285) that would require, not later than one
year after the date of the enactment of this Act, the Comptroller General of the United States to
brief the congressional defense committees and submit a report on the methodology used by the
Department of Defense to determine future-year needs for administrative surcharges under the
foreign military sales program.

The Senate bill contained no similar provision.

The House recedes.

Training program for relevant officials and staff of the Defense Security Cooperation
Agency

The House amendment contained a provision (sec. 1286) that would direct the Secretary of
Defense, acting through the Director of the Defense Security Cooperation Agency, to establish
and implement a training program for specified officials and staff related to the foreign military
sales program.

The Senate bill contained no similar provision.

WASHSTATEC016402
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 28 of 734

The House recedes.

WASHSTATEC016403
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 29 of 734

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 12/10/2019 2:00:14 PM

To: Abraham, Liz (LAbraham @doc.gov) [LAbraham @doc.gov]
Subject: RE: PM Highlights in the FY20 NDAA

One quick note — please don’t forward on the Word document. That is PM work product. The PDF (Conference Report)
is public. Sorry about that.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED

From: Khawam, Joseph N

Sent: Tuesday, December 10, 2019 8:55 AM

To: Abraham, Liz (LAbraham@doc.gov) <LAbraham @doc.gov>
Subject: FW: PM Highlights in the FY20 NDAA

FY|

Transfer of certain items included in categories I, II, and III
of the United States Munitions List to the Commerce Control List
The House amendment contained a provision (sec. 1050) that

would prohibit the President from removing from the United
States Munitions List any item that was included in category I,
II, or III of the United States Munitions List, as in effect on
August 31, 2017.

Senate bill contained no similar provision.

The House recedes.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED

 

Subject: PM Highlights in the FY20 NDAA

 

Josh Paul

Director, Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.7878 | @ BlackBerry: Po Fax: 202.647.4055
| e-mail: Paul IM@State.Gov | =| Web: www.state.gov/t/pm/

 

http://twitter.corm/StateDeptPM

 

WASHSTATEC016404
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 30 of 734

Stay connected with Srate.gov:

 

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC016405
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 31 of 734

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 12/10/2019 4:43:11 PM

To: Nightingale, Robert L [NightingaleRL@state.gov]; Dorosin, Joshua L [DorcsinJL@state.gov]
cc: Kovar, Jeffrey D [KovarJD@state.gov]

Subject: RE: USML Cats {-lll Transfer AM Package for Clearance

Attachments: FW: CAT I-ill Update

Thanks, Josh. Also a heads up that A/S Ford (T) has requested a briefing on Cats I-lll at 8:30 am tomorrow (please see
email attached). | plan to attend, but also wanted to let you know in case you’re interested.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU - LEGAL

From: Nightingale, Robert L <NightingaleRL@state.gov>

Sent: Tuesday, December 10, 2019 11:09 AM

To: Dorosin, Joshua L <DorosinJL@state.gov>; Kottmyer, Alice M <KottmyerAM@state.gov>; Khawam, Joseph N
<KhawamJN@state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>; Pompian, Shawn M <PompianSM @state.gov>;
Padgett, Katherine P <PadgettKP @state.gov>

Ce: Minarich, Christine M <MinarichCM @state.gov>; Jones, Elisabeth B <JonesEB@state.gov>

Subject: RE: USML Cats I-Ill Transfer AM Package for Clearance

Yes, we'll put something on the calendar.

SBU - LEGAL

From: Dorosin, Joshua L <DorosiniL@ state poy>
Sent: Tuesday, December 10, 2019 11:08 AM
To: Kottmyer, Alice M <KotimyerAM @state. gov>; Knawam, Joseph N <KhawamJN@state.gov>; Kovar, Jeffrey D

 

Nightingale, Robert L <NightingaicRL@istate. gov>
Ce: Minarich, Christine M <MinarichCM@istate. gov>; Jones, Elisabeth B <JonesER@ state gay>
Subject: RE: USML Cats I-lll Transfer AM Package for Clearance

 
 

  

Joe — I’m gaing to begin reviewing the package now and want to make sure that Marik is at least briefed on this before
we provide a final L clearance.

Robby — Can you and Joe find a time on the calendar for Marik to be briefed?

Thanks, Josh

SBU - LEGAL

<KovarJD@state.gav>; Pompian, Shawn M <PompianSM@state gov>; Padgett, Katherine P <?
Nightingale, Robert L <NightingaleRL@state.sov>

adigetikKe state soy>;

       

WASHSTATEC016406
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 32 of 734

oO
ao
=
>
oa
=.
oO
>
Q
>
=.
w
ct
5
oD
=
A
=
we]
By
=
3
a
Ps
=
8
roe
RB
oe
ch
og
O
a
»
oe
°o
=
@Q
Mh
m
=
oO
aT
oO
oF
=
Lee)
A
A
@
we
B
ast
in
oo
ey
4
ee
SB
roe
&
go
o
me
¥
~
°o
or
or
3
<
oO
ws
>
=
oO
=

<KotimyerAM @state gov>
Subject: RE: USML Cats I-lll Transfer AM Package for Clearance

SBU - LEGAL

From: Khawam, Joseph N <Khaw
Sent: Monday, December 9, 2019 5:06 PM

 

<Kovar lO @state.govw>; Pompian, Shawn M <PomplanSM@state gov>; Padgett, Katherine P <PadgettKP @state.cov>;
Nightingale, Robert L <NightingaleRL@state gov>
Ce: Minarich, Christine M <MinarichOM @state.gow>; Jones, Elisabeth B <JonesER@ state. gov>

 

Subject: RE: USML Cats I-lll Transfer AM Package for Clearance
Thanks, Alice. I’ll pass this along to DDTC.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU - LEGAL
From: Kottmyer, Alice M <KotimyerAh @ state gov>
Sent: Monday, December 9, 2019 4:56 PM
To: Khawam, Joseph N <KhawarJi@state gov>; Dorosin, Joshua L <DorosirdL@state.gov>; Kovar, Jeffrey D
<KovarlD@state gov>; Pompian, Shawn M <PomplanSM@state.cov>; Padgett, Katherine P <PacgetlKP@ state. gaye;

   

Ce: Minarich, Christine M <MinarichCOM@state.gov>; Jones, Elisabeth B <JonesEB@ state gov>; Kottmyer, Alice M
<KottimverAM @ state sov>
Subject: RE: USML Cats I-Ill Transfer AM Package for Clearance

 

Joe,

 

Thanks
Alice

SBU - LEGAL

Sent: Monday, December 9, 2019 1:35 PM
To: Dorosin, Joshua L <BerosinJL@ state pov>; Kovar, Jeffrey D <KevarJD@state gov>; Pompian, Shawn M

Nightingale, Robert L <NightingaleRL@ state go>
Ce: Minarich, Christine M <MinarichCM@state pov>; Jones, Elisabeth B <lonesER@ state. gov>

Subject: USML Cats I-Ill Transfer AM Package for Clearance
Importance: High

WASHSTATEC016407
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 33 of 734

DDTC has requested that | clear the AM package for the Cats I-III final rule through L now with a deadline of December
11 at noon.

   

 

One issue that DDTC is requesting L assistance on is working with T staff to figure out how to provide T with meaningful
access to all of the Attachments to Tab 3. | do not know if it is possible to upload all of these documents to Everest,
provide print outs, or provide some other way for T to access the documents. I’m copying Robby in the hopes that he
might be willing to chat to figure out what we can do to help in this regard.

Please give me a call if you’d like me to talk you through any of this (I know it’s a lot). I’ll be at 3-2915 today and 7-8546
tomorrow and Wednesday.

Thanks,
Joe

Joseph N. Khawam
Attorney-Adviser

U.S. Department of State

Office of the Legal Adviser (L/PM)
2201 C Street NW, Suite 6420
Washington, DC 20520

Office: (202) 647-8546

Opennet: KhawamJN@state.gov

SBU - LEGAL

WASHSTATEC016408
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 34 of 734

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 12/10/2019 4:21:06 PM

To: Miller, Michael F [Millermf@state.gov]; Knawam, Joseph N [KhawamJN @state.gov]
Subject: FW: CAT I-ill Update

FYSA-

Joe- You and whoever else from L you'd like to bring should be there too.

From: Abisellan, Eduardo <AbisellanE@state.gov>

Sent: Tuesday, December 10, 2019 11:03 AM

To: Landers, Linda S <LandersLS2 @state.gov>

Ce: Brechwald, Matthew J (T) <BrechwaldMJ2 @state.gov>; Robbins, Hailey <RobbinsH2 @state.gov>; Tucker, Maureen E
<TuckerME @state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Windecker, Melissa A <WindeckerMA@state.gov>
Subject: CAT I-ili Update

Linda,

Need to put a meeting on A/S Ford’s calendar for tomorrow at 0830 concerning Cat I-Ill way ahead with Mike Miller and
Sarah Heidema.

Matt and | will brief Hailey.

Vr/Ed

WASHSTATEC016409
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 35 of 734

 

Message

From: Kottmyer, Alice M [KottmyerAM@state.gov]

Sent: 12/10/2019 5:15:59 PM

To: Dorosin, Joshua L [DorosinJL@state.gov]; Nightingale, Robert L [NightingaleRL@state.gov]; Knawam, Joseph N
[KhawamIJN @state.gov]; Kovar,Jeffrey D [KovarJD@state.gov]; Pompian, Shawn M [PompianSM @state.gov];
Padgett, Katherine P [PadgettkKP@state.gov]

ce: Minarich, Christine M [MinarichCM @state.gov]; Jones, Elisabeth B JIonesEB@state.gov]; Kottmyer, Alice M
[KottmyerAM @state.gov]

Subject: RE: USML Cats [-lll Transfer AM Package for Clearance

No additional comment from me.

Thanks

Alice Kottmyer
Attorney-Adviser | Office of Management
Office of the Legal Adviser | Department of State

202-647-2199 | BB IE cottmyeram@state.pov

SBU - LEGAL

From: Dorosin, Joshua L <DorosinJL@state.gov>

Sent: Tuesday, December 10, 2019 11:25 AM

To: Nightingale, Robert L <NightingaleRL@state.gov>; Kottmyer, Alice M <KottmyerAM@state.gov>; Khawam, Joseph N
<KhawamJN @state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>; Pompian, Shawn M <PompianSM @state.gov>;
Padgett, Katherine P <PadgettkKP @state.gov>

Ce: Minarich, Christine M <MinarichCM @state.gov>; Jones, Elisabeth B <JonesEB@state.gov>

Subject: RE: USML Cats I-lll Transfer AM Package for Clearance

Thanks Robby.
Best, Josh

SBU - LEGAL

 

Subject: RE: USML Cats I-lll Transfer AM Package for Clearance

Yes, we'll put something on the calendar.

SBU - LEGAL

From: Dorosin, Joshua L <DerosiniL@state.gov>

Sent: Tuesday, December 10, 2019 11:08 AM

To: Kottmyer, Alice M <KettmyerAM @ state. gov>; Khawam, Joseph N <KhawamJN @istate.gov>; Kovar, Jeffrey D
<KovariD@state.zov>; Pompian, Shawn M <PormpianSM@istate.gov>; Padgett, Katherine P <PadeetikP @state.cov>;

   

 

WASHSTATEC016410
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 36 of 734

Nightingale, Robert L <NightingaleRlL@state.gov>

 

Ce: Minarich, Christine M <MinarichCM@state.gov>; Jones, Elisabeth B <JonesER@ state gov>
Subject: RE: USML Cats I-lll Transfer AM Package for Clearance

Joe — I’m going to begin reviewing the package now and want to make sure that Marik is at least briefed on this before
we provide a final L clearance.

Robby — Can you and Joe find a time on the calendar for Marik to be briefed?

Thanks, Josh

SBU - LEGAL

Sent: Monday, December 9, 2019 5:11 PM
To: Khawam, Joseph N <KhawamJN @state.sov>; Dorosin, Joshua L <Boro3ini L@ state. gav>; Kovar, Jeffrey D

 

srasetlncsenvocnecnencecedDWrescenteeveeronccerstebectucte cenentocentnendezesercentacencuenecerar®Wueinerceceneversesctebaersence Fo) SN MER NAM Sp ENGAGE BKB BB UK BON Jentruncr in hdkatvnsvernenenenseWonereuevsvnenceriacsdeReveesres

Nightingale, Robert L <NightingaleRL@ state. gov>
Cc: Minarich, Christine M <MinarichCM @istate.gov>; Jones, Elisabeth B <JonesEB@state.gov>; Kottmyer, Alice M

 

Subject: RE: USML Cats I-Ill Transfer AM Package for Clearance

SBU - LEGAL

Sent: Monday, December 9, 2019 5:06 PM
To: Kottmyer, Alice M <KotimysrAM @state.gov>; Dorosin, Joshua L <Dorosin]_L@state.gov>; Kovar, Jeffrey D

ceneatetenenevtesenterverarartocscereneS@etveerencnercencssdectercecens, BO MEE ENSCD pM BERGA Nae GBB Ne pinnae iesenententvcetWoneveencarstenencneeRcbecrueres

Subject: RE: USML Cats I-lll Transfer AM Package for Clearance
Thanks, Alice. I’ll pass this along to DDTC.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU - LEGAL

From: Kottmyer, Alice M <KettimyerAM @istate goy>

Sent: Monday, December 9, 2019 4:56 PM

To: Khawam, Joseph N <KhawarmJN @state.gov>; Dorosin, Joshua L <Dorosin/ L@state.gav>; Kovar, Jeffrey D
<KovariD@state.zov>; Pompian, Shawn M <PormpianSM@istate.gov>; Padgett, Katherine P <PadeetikP @state.cov>;

 

      

 

Cc: Minarich, Christine M <MinarichUM @state.

<KotimyerAM @state goy>
Subject: RE: USML Cats I-lll Transfer AM Package for Clearance

ov>; Jones, Elisabeth B <JonesEB@ state gov>; Kottmyer, Alice M

   

Joe,

WASHSTATEC016411
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 37 of 734

Thanks
Alice

   

SBU - LEGAL

From: Khawam, Joseph N <KhawamJh@state.goy>
Sent: Monday, December 9, 2019 1:35 PM

   

 

gOv>

Subject: USML Cats I-III Transfer AM Package for Clearance
Importance: High

DDTC has requested that | clear the AM package for the Cats I-III final rule through L now with a deadline of December

ee

 

 

One issue that DDTC is requesting L assistance on is working with T staff to figure out how to provide T with meaningful
access to all of the Attachments to Tab 3. | do not know if it is possible to upload all of these documents to Everest,
provide print outs, or provide some other way for T to access the documents. I’m copying Robby in the hopes that he
might be willing to chat to figure out what we can do to help in this regard.

Please give me a call if you’d like me to talk you through any of this (1 know it’s a lot). Ill be at 3-2915 today and 7-8546
tomorrow and Wednesday.

Thanks,
Joe

Joseph N. Khawam
Attorney-Adviser

U.S. Department of State

Office of the Legal Adviser (L/PM)
2201 C Street NW, Suite 6420

WASHSTATEC016412
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 38 of 734

Washington, DC 20520
Office: (202) 647-8546

Opennet: KhawamJN@state.gov

SBU - LEGAL

WASHSTATEC016413
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 39 of 734

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 12/10/2019 5:31:32 PM

To: Sarni, Geneva M [SarniGM @state.gov]; Nightingale, Robert L [NightingaleRL@state.gov]
Subject: RE: USML Cats [-Ill Transfer AM Package for Clearance

Thanks, Geneva. | think it’s probably just me and Josh, but you can copy Shawn Pompian in case he is interested as weil.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU - LEGAL

From: Sarni, Geneva M <SarniGM@state.gov>

Sent: Tuesday, December 10, 2019 12:26 PM

To: Khawam, Joseph N <KhawamJN@state.gov>; Nightingale, Robert L <NightingaleRL@state.gov>
Subject: RE: USML Cats I-lll Transfer AM Package for Clearance

Hi Joe,

One last question - do you Know whom else might need to be included on the invite? Just you and
Josh? Or more folks?

Thanks!

Geneva Sarni

Office Management Specialist

US Department of State

Office of the Legal Adviser (L)
HST/L/FO/Room 6805

(O): 202-647-9598

Contractor - Nisga’a Data Systems (NDS)

SBU - LEGAL

From: Khawam, Joseph N <KhawaruN @state 2ov>

Sent: Tuesday, December 10, 2019 12:12 PM

To: Sarni, Geneva M <SarniGM @state gov>; Nightingale, Robert L <NightingaleR state zov>
Subject: RE: USML Cats I-lll Transfer AM Package for Clearance

Not for me. That works great.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU - LEGAL

 

WASHSTATEC016414
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 40 of 734

 

Subject: RE: USML Cats I-lll Transfer AM Package for Clearance

 

Would 5pm be too late for you?

Geneva Sarni

Otfice Management Specialist

US Department of State

Office of the Legal Adviser (L)
HST/L/FO/Room 6805

(O): 202-647-9598

Contractor - Nisga’a Data Systems (NDS)

SBU - LEGAL

From: Khawam, Joseph N <KhawamJN @ state. gov>

Sent: Tuesday, December 10, 2019 12:09 PM

To: Sarni, Geneva M <SarniGM @istate.gov>; Nightingale, Robert L <NightingaleR @state.eov>
Subject: RE: USML Cats I-Ill Transfer AM Package for Clearance

Thanks, Geneva. This afternoon or tomorrow morning would work. The only time | can’t attend is from 8:30-9:30 am
tomorrow because we'll be briefing A/S Ford on the same issue.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU - LEGAL

From: Sarni, Geneva M <SarniGMM@state gov>
Sent: Tuesday, December 10, 2019 11:25 AM

Cc: Khawam, Joseph N <Kkhawardh @ state gov>
Subject: RE: USML Cats I-lll Transfer AM Package for Clearance

Hi Joe,

Is this a meeting that should happen today? Or at least by tomorrow morning? Just wanted to get an
idea of when | should schedule.

Thanks!

Geneva Sarni

Office Management Specialist

US Department of State

Oftice of the Legal Adviser (L)
HST/L/FO/Room 6805

(O): 202-647-9598

Contractor - Nisga’a Data Systems (NDS)

SBU - LEGAL

WASHSTATEC016415
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 41 of 734

 

From: Nightingale, Robert L <Nighti
Sent: Tuesday, December 10, 2019 11:09 AM

 

Subject: FW: USML Cats I-III Transfer AM Package for Clearance

Geneva, could you help us find a time that would work for Marik and Josh to have a briefing on Cats I-Ill?

SBU - LEGAL

Sent: Tuesday, December 10, 2019 11:08 AM
To: Kottmyer, Alice M <KottriyerAM @state gov>; Khawam, Joseph N <KhawamJN@state.gov>; Kovar, Jeffrey D

 

Nightingale, Robert L <NightingaleRL@ state go>
Ce: Minarich, Christine M <MinarichCM @state pov>; Jones, Elisabeth B <lonesERM@state.gov>
Subject: RE: USML Cats I-lll Transfer AM Package for Clearance

Joe — I’m going to begin reviewing the package now and want to make sure that Marik is at least briefed on this before
we provide a final L clearance.

Robby — Can you and Joe find a time on the calendar for Marik to be briefed?

Thanks, Josh

SBU - LEGAL

From: Kottmyer, Alice M <Keottr
Sent: Monday, December 9, 2019 5:11 PM

 

 

atherine P <PadigetikP @state.gov>;

   

<KovariD@state.gov>; Pompian, Shawn M <PomplanshM@ state gov>; Padge
Nightingale, Robert L <NightingaleRLi@ state. gov>

Ce: Minarich, Christine M <MinarichCM @istate.eov>; Jones, Elisabeth B <JonesER@state.cov>; Kottmyer, Alice M
<KotiriyerAM @ state gov>

Subject: RE: USML Cats I-lll Transfer AM Package for Clearance

SBU - LEGAL

   

From: Khawam, Joseph N <KhawamiJN@state. gov>

Sent: Monday, December 9, 2019 5:06 PM

To: Kottmyer, Alice M <KotimyerAM @state.gov>; Dorosin, Joshua L <Dorosins @state.gov>; Kovar, Jeffrey D
<KovarD@state.zov>; Pompian, Shawn M <FomplansM @state.cov>; Padgett, Katherine P <PadgzetikP state. sov>;

      

Ce: Minarich, Christine M <MinarichCM@istate.eov>; Jones, Elisabeth B <JonesER@state. cov>
Subject: RE: USML Cats I-lll Transfer AM Package for Clearance

 

Thanks, Alice. I’ll pass this along to DDTC.

Joseph N. Khawam

WASHSTATEC016416
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 42 of 734

Office of the Legal Adviser (L/PM)

SBU - LEGAL
From: Kottmyer, Alice M <KotimyerAh @ state gov>
Sent: Monday, December 9, 2019 4:56 PM
To: Khawam, Joseph N <KhawamJN @istate gav>; Dorosin, Joshua L <Dorasin] @state.gov>; Kovar, Jeffrey D
<Kovar/D@state gov>; Pompian, Shawn M <PormplanShi@state.cov>; Padgett, Katherine P <PadgettKP @ state. govo;

   

       

Ce: Minarich, Christine M <MinarichCM @istate.eov>; Jones, Elisabeth B <JonesER@state.zov>; Kottmyer, Alice M
<KotiriyerAM @ state gov>
Subject: RE: USML Cats I-Ill Transfer AM Package for Clearance

joe,

   

 
   

Thanks
Alice

SBU - LEGAL
From: Khawam, Joseph N <KhawaruN @state 2ov>
Sent: Monday, December 9, 2019 1:35 PM
To: Dorosin, Joshua L <GorosinJL@state.gov>; Kovar, Jeffrey D <Kevar]D@state gov>; Pompian, Shawn M
<Pomplansh @ state gov>: Kottmyer, Alice M <KottrnyerAM @ state.govo; Padgett, Katherine P <PacgettKP@ state. gov>;

 

 

Ce: Minarich, Christine M <MinarichCM@istate. gov>; Jones, Elisabeth B <JonesER@ state gay>
Subject: USML Cats I-Ill Transfer AM Package for Clearance
Importance: High

DDTC has requested that | clear the AM package for the Cats I-III final rule through L now with a deadline of December

ee

 

 

WASHSTATEC016417
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 43 of 734

One issue that DDTC is requesting L assistance on is working with T staff to figure out how to provide T with meaningful
access to all of the Attachments to Tab 3. | do not know if it is possible to upload all of these documents to Everest,
provide print outs, or provide some other way for T to access the documents. I’m copying Robby in the hopes that he
might be willing to chat to figure out what we can do to help in this regard.

Please give me a call if you’d like me to talk you through any of this (i know it’s a lot). I’ll be at 3-2915 today and 7-8546
tomorrow and Wednesday.

Thanks,
Joe

Joseph N. Khawam
Attorney-Adviser

U.S. Department of State

Office of the Legal Adviser (L/PM)
2201 C Street NW, Suite 6420
Washington, DC 20520

Office: (202) 647-8546

Opennet: KhawamJN@state.gov

SBU - LEGAL

WASHSTATEC016418
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 44 of 734

 

Message

From: Nightingale, Robert L [NightingaleRL@state.gov]
Sent: 12/10/2019 6:01:14 PM

To: Dorosin, Joshua L [DorosiniL@state.gov]

Subject: RE: CLEARANCE by 1pm: AM to S$ on Menendez Hold

Thanks, Josh! Will you have any edits to this? If so, in light of Joe’s email that it’s fine to wait until 5 pm to brief Marik
on this, | can hold off passing the draft to Marik until you’ve had a chance to make them. Best, Robby

SENSITIVE BUT UNCLASSIFIED

From: Dorosin, Joshua L <DorosinJL@state.gov>

Sent: Tuesday, December 10, 2019 12:38 PM

To: Nightingale, Robert L <NightingaleRL@state.gov>
Subject: FW: CLEARANCE by 1pm: AM to S on Menendez Hold
Importance: High

The attachment for the last e-mail.

SENSITIVE BUT UNCLASSIFIED

From: Khawam, Joseph N <KhawamJh@state.goy>
Sent: Tuesday, December 10, 2019 12:01 PM

   

<PormplanSh @ state sov>; Padgett, Katherine P <PadgetikP @ state. gov>
Subject: FW: CLEARANCE by 1pm: AM to S on Menendez Hold
Importance: High

 

Attached please find a draft AM for S
ease note is
seeking clearance at 1 pm.

 

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED

 
 
 

zqy>; Abisellan, Eduardo <AbisellanE @state.gov>; Tucker, Maureen E <TuckerME @s

 

 

Cc: Miller, Michael F <Millermf@state.zov>; PM-Staffers Mailbox <PM-SteffersMallboxi@state. gov>; Windecker, Melissa
A <WincdeckerMAt@state sov>; Hart, Robert L <Harthl@state sov>; PM-CPA <PM-CPAM@ state goy>
Subject: RE: CLEARANCE by 1pm: AM to S on Menendez Hold

 

 

 

 

 

t+afew

WASHSTATEC016419
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 45 of 734

SENSITIVE BUT UNCLASSIFIED

From: Paul, Joshua M

Sent: Tuesday, December 10, 2019 10:37 AM

To: Heidema, Sarah J <HeidermaSi@state gov>; Carter, Melanie R <CarterMR@state zov>; Eggleston, Brett A
<FevlestonBat@state go>; Abisellan, Eduardo <AbiselianE@state 2ov>; Tucker, Maureen E <Tuckerhik @istate goy>;
Urena, Michael A <UrenaMiAt@state.gov>; Khawam, Joseph N <KhawamrJN@ state gov>; Goulding, Tamara D

 

 

 

 

Ce: Miller, Michael F <Milermfi@state.gov>; PM-Staffers Mailbox <PM-StaffersMallbox @istate 2ov>; Windecker, Melissa

A <iWindeckerMAG state gov>; Hart, Robert L <HarthL@istate goy>
Subject: CLEARANCE by 1pm: AM to S on Menendez Hold

  

 

Dear all,

Seeking your clearance soonest (by 1pm if at all possible) on the attached AM to S Pe

 

DDTC, please can you provide Tab 1? CPA will circulate Tab 2 (the Menendez Letter) once it is received.
Thank you,

Josh

SENSITIVE BUT UNCLASSIFIED

From: Fite, David (Foreign Relations) <David Fite@foreign.senate.gey>

Sent: Tuesday, December 10, 2019 10:18 AM

To: Goulding, Tamara D <GouldingTO @istate.gov>; Paul, Joshua M <PauliM @state goy>
(Foreign Relations) <Clay Huddleston@foreign senate gov>; Steffens, Jessica <iessica.steffens@mail house gov>; Rice,
Edmund <edmund. rice@mall house. gov>

Subject: Sen. Menendez Places Hold on 38(f) Notice of Transfers of USML Cats I-Ill to Commerce

 

 

 

 

Sen. Menendez places a hold on the proposed transfer. A letter to Secretary Pompeo will be sent later today.

WASHSTATEC016420
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 46 of 734

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 12/10/2019 6:02:02 PM

To: Paul, Joshua M [PaulJM@state.gov]

Subject: RE: CLEARANCE by 1pm: AM to S$ on Menendez Hold

Attachments: AM on Advancing Cats.docx

Here are just a few minor edits from me. As mentioned, we’re briefing Marik at 5 pm on this issue, and we need his

clearance for L to clear I Picase let the PM/FO know. Thanks.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED

From: Paul, Joshua M <PauluM@state.gov>

Sent: Tuesday, December 10, 2019 12:00 PM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Carter, Melanie R <CarterMR@state.gov>; Eggleston, Brett A
<EgglestonBA@state.gov>; Abisellan, Eduardo <AbisellanE@state.gov>; Tucker, Maureen E <TuckerME@state.gov>;
Urena, Michael A <UrenaMA@state.gov>; Khawam, Joseph N <KhawamJN@state.gov>; Goulding, Tamara D
<Goulding! D@state.gov>

Cc: Miller, Michael F <Millermf@state.gov>; PM-Staffers Mailbox <PM-StaffersMailbox@state.gov>; Windecker, Melissa
A <WindeckerMA@state.gov>; Hart, Robert L <HartRL@state.gov>; PM-CPA <PM-CPA@state.gov>

Subject: RE: CLEARANCE by 1pm: AM to S on Menendez Hold

Dear all,

A reminder that I’m seeking your clearance within the next hour, if possible.

 

Thanks,

Josh

SENSITIVE BUT UNCLASSIFIED

From: Paul, Joshua M

Sent: Tuesday, December 10, 2019 10:37 AM

To: Heidema, Sarah J <HeldemaSJ@state. gov>; Carter, Melanie R <CarterMR@ state. gov>; Eggleston, Brett A
<EgglestonBA@ state gov>; Abisellan, Eduardo <AbisellanE@ state. gov>, Tucker, Maureen E <JuckerME @state goy>;

Urena, Michael A <UrenaMAgstate.gov>; Khawam, Joseph N <KhawamiJN@state gov>; Goulding, Tamara D
<DarrachTA@@state. goy>

 

A <\WindeckerMA@state.gov>; Hart, Robert L <HarthL@state.gov>
Subject: CLEARANCE by 1pm: AM to S on Menendez Hold

 

 

Dear all,

Seeking your clearance soonest (by 1pm if at all possible) on the attached AM to S

WASHSTATEC016421
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 47 of 734

 

DDTC, please can you provide Tab 1? CPA will circulate Tab 2 (the Menendez Letter) once it is received.
Thank you,

Josh

SENSITIVE BUT UNCLASSIFIED

From: Fite, David (Foreign Relations) <David Fite@foreign.senate.gev>

Sent: Tuesday, December 10, 2019 10:18 AM

To: Goulding, Tamara D <Gouldine TO @state. sov>; Paul, Joshua M <PaulJM@state gov>

Cc: Heidema, Sarah J <HeidemaS@state.gov>; Hunter, Robert <robert hunter@foreign.senate.gov>; Huddleston, Clay
(Foreign Relations) <Clay Huddlestoen@toreign senate.gov>; Steffens, Jessica <jessica.steffens @mail house gov>; Rice,
Edmund <edmund.rice@mall house. gay>

Subject: Sen. Menendez Places Hold on 38(f) Notice of Transfers of USML Cats I-III to Commerce

 

 

 

 

 

 

Sen. Menendez places a hold on the proposed transfer. A letter to Secretary Pompeo will be sent later today.

WASHSTATEC016422
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 48 of 734

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]
Sent: 12/10/2019 6:07:23 PM

To: Abraham, Liz (Federal) [LAbraham @doc.gov]
Subject: RE: PM Highlights in the FY20 NDAA

Would you have 2 minutes for a quick call this afternoon? | just wanted to make sure you are tracking the same issues
on your end that we are. I’m at 7-8546.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED

From: Abraham, Liz (Federal) <LAbraham @doc.gov>
Sent: Tuesday, December 10, 2019 9:33 AM

To: Khawam, Joseph N <KhawamJN@state.gov>
Subject: RE: PM Highlights in the FY20 NDAA

Thanks!

Confidentiality Notice: This e-mail message is intended only for the named recipients. It contains information that may be
confidential, privileged, attorney work product, or otherwise exempt from disclosure under applicable law. If you have
received this message in error, are not a named recipient, or are not the employee or agent responsible for delivering this
message to a named recipient, be advised that any review, disclosure, use, dissemination, distribution, or reproduction of
this message or its contents is strictly prohibited. Please notify us immediately that you have received this message in
error, and delete the message.

From: Khawam, Joseph N <KhawariN@state goy>
Sent: Tuesday, December 10, 2019 9:00 AM

To: Abraham, Liz (Federal) <LAbraharm @doc.gov>
Subject: RE: PM Highlights in the FY20 NDAA

 

One quick note — please don’t forward on the Word document. That is PM work product. The PDF (Conference Report)
is public. Sorry about that.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED

From: Khawam, Joseph N

Sent: Tuesday, December 10, 2019 8:55 AM

To: Abraham, Liz (LAbraharm @dorc.eoy) <LAbraham @icdac. goy>
Subject: FW: PM Highlights in the FY20 NDAA

 

FY|

Transfer of certain items included in categories I, II, and III
of the United States Munitions List to the Commerce Control List
The House amendment contained a provision (sec. 1050) that

would prohibit the President from removing from the United
States Munitions List any item that was included in category I,

WASHSTATEC016423
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 49 of 734

II, or III of the United States Munitions List, as in effect on
August 31, 2017.

Senate bill contained no similar provision.

The House recedes.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED

From: Paul, Joshua M <PaulIM@ state. gov>

Sent: Tuesday, December 10, 2019 8:49 AM

To: PM-All-Users <PM-All-Lisers @state soy>

Cc: Goulding, Tamara D <GouldingTD@ state .gov>
Subject: PM Highlights in the FY20 NDAA

 

Josh Paul

Director, Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.7878 |@ BlackBerry: MM & Fax: 202.647.4055
| e-mail: Paul IM@State.Goy | =| Web: www.state.gov//pm/

  

 

http://ewitter.com/StateDeptPM

Stay connected with Srate.gov:

 

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC016424
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 50 of 734

 

Message

From: Abisellan, Eduardo [AbisellanE @state.gov]

Sent: 12/10/2019 7:23:28 PM

To: Ford, Christopher A [FordCA@state.gov]

ce: Robbins, Hailey [RobbinsH2 @state.gov]; Brechwald, Matthew J (T) [BrechwaldMJ2 @state.gov]; Wilson, Sean P (T)
[WilsonSP4@state.gov]

Subject: FW: Urgent Update to CAT I-l1] USML

Attachments: AM on Advancing CAT I-Ill T Edits 10 Dec 2019.docx; Tab 1 - Revised USML Categories I II and Ill - G.docx

SENSITIVE BUT UNCLASSIFIED

From: Abisellan, Eduardo

Sent: Tuesday, December 10, 2019 1:16 PM

To: Ford, Christopher A <FordCA@state.gov>

Cc: Robbins, Hailey <RobbinsH2@state.gov>; Brechwald, Matthew J (T) <BrechwaldMJ2@state.gov>; Tucker, Maureen E
<TuckerME @state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Miller, Michael F <Millermf@state.gov>;
Windecker, Melissa A <WindeckerMA@state.gov>; Wilson, Sean P (T) <WilsonSP4@state.gov>

Subject: Urgent Update to CAT I-Ill USML

Sensitive But Unclassified //Pre-cecisional

Sir,

Urgent uocdate ta the CAT I-lll USML status. Today (12/10), Senator Menendez placed a new “hold” onthe
CAT I-Hl rule publication, Qn November 12th the Department notified Congress under section 38(7) of the
Arms Export Control Act (AECA) of our intention to transfer jurisdictional control of certain classes of items,
including semisutomatic firearms, and non-automatic frearms through .50 caliber, and associated parts,

components, and ammunition, from the Department’s U.S. Munitions List (USMD) to the Commerce Contro!
List (CCL}.

 

(U}) Mice Miller and Sarah Heidema are prepared to brief you in greater detail tomorrow at 0830, shauld you
have any additional questions.

Ver/Ed

WASHSTATEC016425
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 51 of 734

Additional Background:

(SBU) Following the February 2019 notification, ee Commerce

and State rules would be revised to allow Commerce to still place controls on certain flrearms and related
items while also drafting new controls to require authorization prior to releasing into the public domain
certain information needed to 3-D print flrearms. The revised rules, consistent with the notification
procedures described above and based on approval received from S, were re-notified te Congress on
November 12, with the notification expiring on Dec 12.

(SBU} Public and Congressional interests: Many Democrats within Congress have been critical of the rule
making, while Republicans have supported the move of many firearms and related items to Commerce
cantrols. Democrats see tas a loosening of contrals on firearms exports and a loss of congressional oversight,
while Republicans have noted that it frees industry and individuals from unnecessary regulation. There is also
a falr amount of public interest in the rule that tracks with the congressional interests. Further, there will now
be those who are critical of the government’s continued controls on the public release of technical
information needed for 3-D printing of firearms.

 

WASHSTATEC016426
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 52 of 734

SENSITIVE BUT UNCLASSIFIED

 

WASHSTATEC016427
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 53 of 734

 

Message

From: Padgett, Katherine P [PadgettkKP@state.gov]

Sent: 12/10/2019 10:00:31 PM

To: Khawam, Joseph N [KhawamJN@state.gov]; Dorosin, Joshua L [DorosinJL@state.gov]; Kovar, Jeffrey D
[KovarJD@state.gov]; Pompian,Shawn M [PompianSM @state.gov]; Nightingale, Robert L [NightingaleRL@state.gov]

Subject: RE: CLEARANCE by lpm: AM to S on Menendez Hold

Joe — nothing additional from me on this AM.

Katherine Penberthy Padgett
Attorney Adviser, L/LFA
Office of the Legal Adviser
U.S. Department of State
Washington, DC 20520

(202) 647-7896

SENSITIVE BUT UNCLASSIFIED

From: Khawam, Joseph N <KhawamJN@state.gov>

Sent: Tuesday, December 10, 2019 12:53 PM

To: Dorosin, Joshua L <DorosinJL@state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>; Pompian, Shawn M
<PompianSM @state.gov>; Padgett, Katherine P <PadgettKP@state.gov>; Nightingale, Robert L
<NightingaleRL@state.gov>

Subject: RE: CLEARANCE by 1pm: AM to S on Menendez Hold

Thanks, Josh. Makes sense.

 

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED

From: Dorosin, Joshua L <DerosiniL@ state poy>
Sent: Tuesday, December 10, 2019 12:37 PM
To: Khawam, Joseph N <KhawariJN @istate.gov>; Kovar, Jeffrey D <KovarJD@istate.zov>; Pompian, Shawn M

 

Subject: RE: CLEARANCE by 1pm: AM to S on Menendez Hold

Joe — We need to run this by Marik.

Robby — Can we see if Marik has availability this afternoon?

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC016428
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 54 of 734

From: Khawam, Joseph N <Khawa

 

Sent: Tuesday, December 10, 2019 12:01 PM

 

   

<PormplansM @istate gov>; Padgett, Katherine P <PadgettkP @istate. goy>
Subject: FW: CLEARANCE by 1pm: AM to S on Menendez Hold
importance: High

   

Attached please find a draft AM for S
ease nore Is

seeking clearance at 1 pm.

Re

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED

  

ov>; Abisellan, Eduardo <AbisellanE @state.zav>; Tucker, Maureen E <TuckerME @istate 2ov>;
Urena, Michael A <UrenaMA@state.gov>; Khawam, Joseph N <KhawamJN@state sov>; Goulding, Tamara D

 

 

Ce: Miller, Michael F <Milermfi@state.gov>; PM-Staffers Mailbox <PM-StaffersMallbox @istate 2ov>; Windecker, Melissa

A <iWindeckerMAG state gov>; Hart, Robert L <HarthL@state gav>; PM-CPA <PM-CPA@ state goy>
Subject: RE: CLEARANCE by 1pm: AM to S on Menendez Hold

  

 

+afew

SENSITIVE BUT UNCLASSIFIED

From: Paul, Joshua M
Sent: Tuesday, December 10, 2019 10:37 AM

  

ov>; Abisellan, Eduardo <AbisellanE @state.zav>; Tucker, Maureen E <TuckerME @istate 2ov>;
Urena, Michael A <UrenaMA@state.gov>; Khawam, Joseph N <KhawamJN@state sov>; Goulding, Tamara D

 

 

Ce: Miller, Michael F <Milermfi@state.gov>; PM-Staffers Mailbox <PM-StaffersMallbox @istate 2ov>; Windecker, Melissa

A <iWindeckerMAG state gov>; Hart, Robert L <HarthL@istate goy>
Subject: CLEARANCE by 1pm: AM to S on Menendez Hold

  

 

Dear all,

Seeking your clearance soonest (by 1pm if at all possible) on the attached AM to S$

 

DDTC, please can you provide Tab 1? CPA will circulate Tab 2 (the Menendez Letter) once it is received.

Thank you,

WASHSTATEC016429
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 55 of 734

Josh

SENSITIVE BUT UNCLASSIFIED

From: Fite, David (Foreign Relations) <David Fite@foreign.senate.gev>

Sent: Tuesday, December 10, 2019 10:18 AM

To: Goulding, Tamara D <GouldingTO @state.gov>; Paul, Joshua M <PauliM @istate gov>

Cc: Heidema, Sarah J <HeidemaS@state.gov>; Hunter, Robert <robert hunter@foreign.senate.gov>; Huddleston, Clay
(Foreign Relations) <Clay Huddlestoen@toreign senate.gov>; Steffens, Jessica <jessica.steffens @mail house gov>; Rice,
Edmund <edmund.rice@mall house. gay>

Subject: Sen. Menendez Places Hold on 38(f) Notice of Transfers of USML Cats I-III to Commerce

 

 

 

 

 

Sen. Menendez places a hold on the proposed transfer. A letter to Secretary Pompeo will be sent later today.

WASHSTATEC016430
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 56 of 734

   

 

COMBETTE

 

December 10, 2019

The Honorable Mike Pampeo
Secretary of State

U.S, Department of State
2201 C Street, NW.
Washington, D.C.

Dear Secretary Pompeo:

On February 4, 2019, | received congressional notification from the Department, pursuant to the
authority of section 38() of the Arms Export Control Act (AECA), for the proposed transfer of
responsibility for the export control of firearms and ammunition from the United States
Munitions list (USML) to the Commerce Control List (CCL). | wrote to inform you on February
22 that | was placing a hold on that congressional notification. Qn November 12, 2019, the
Department submitted a new 38(1) notification in response to a proposed regulatory change by
the Department of Commerce. I write to inform you that | am placing a hold on the November
12, 2019 notification for the reasons detailed below.

As you no doubt are aware, firearms and ammunition — especially those derived from military
models and widely in-use by military and security services ~ are uniquely dangerous. They are
easily modified, diverted, and proliferated, and are the primary means of injury. death, and
destruction im civil and military conflicts throughout the world. As such, they should be subject
to more rigorous export controls and oversight, not less.

Combat rifles, including those commonly known as “sniper rifles,” should not be removed from
the USML, nor should rifles of any type that are U.S, military-standard 5.56 (and especially .50
caliber), Semi-automatic firearms should also not be removed, and neither should related
equipment, ammunition, or associated manufacturing equipment, technology, or technical data.

My hold will remain in place until such time as the issue identified below is sufficiently
addressed,

1) Removal of Firearms Exports from Congressional Information and Review

The AECA provides for congressional review of exports of lethal weapons to ensure that thev
comport with US. foreign policy interests. As you know, Congress took action in 2002 to
ensure that the sale and export of these weapons would receive closer scrutiny and oversight,
including by amending the AECA to set a lower congressional reporting threshold (from $14
million to $1 million) specifically for firearms on the USML. Moving such firearms from the
USML to the CCL would effectively eliminate congressional oversight of exports of these
weapons by eliminating this congressional reporting requirement, and would be directly contrary
to congressional intent.

 

WASHSTATEC016431
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 57 of 734

To that end, 7 reiterate my demand from my previous letter: the Senate Foreign Relations and
House Foreign Affairs committees must be immediately informed of any proposed license to
export firearms formerly controlled on the USML at the appropriate dollar threshold mandated in
the Arms Export Control Act. This concern must be satisfactorily addressed betore I will lift my
hold,

2) Proliferation of 3 Gun Printing Technical Information

In my February letter, | expressed that there is a serious risk that this transfer will open the
floodgates of information for the 3D printing of nearly-umdetectable firearms and components by
foreign persons and terrorists that intend to harm U.S. citizens and interests. The Department of
Commerce claimed that it could not, by its own regulations, prevent the publication, including on
the Internet for global consumption, of technical information and blueprint files that would
enable this 3D production, if such information has once been published, even illegally. | wrote
that:

Climately, the specific provision of the Export Administration Regulations that is cited
as preventing Commerce from controlling the publication of 3D Printed guns in the
longer term needs ta be rewritten to permit this control. Until that occurs. or until
Commerce determines that such technical information can and will he controlled, this
technical information cannot and should not be transferred from USML to the CCL.

[understand that the Department of Commerce has now decided to alter its regulations to
address this concern: technical information related to the manufacture of firearms, to include 3D-
printing information, propesed for transfer to the CCL will be prohibited from publication or
internet posting without a license. That does seek to address my previously-expressed concern,
and I will not insist on this to lift my hold. However, I note that this improvement could easily
be undone through a simple regulatory change in the future that would not even require
congressional notification or review; a statutory authority to maintain such licensing, or

better yet, an outright prohibition, may be required. Moreover, Commerce must maintain a
policy of “presumption of denial” for any license application sought to publish or past such
information, and pursue any violations vigorously.

Sincerely,

   

Robert Menendez
Ranking Member

 

WASHSTATEC016432
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 58 of 734

 

Message

From: Abisellan, Eduardo [AbisellanE @state.gov]

Sent: 12/11/2019 11:44:17 AM

To: Miller, Michael F [Millermf@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; Windecker, Melissa A
[WindeckerMA@state.gov]; Schiller, Rachel C [SchillerRC1@state.gov]

cc: Brechwald, Matthew J (T) [BrechwaldMJ2@state.gov]

Subject: CAT I-lll

Apologize for not sending last night. A/S Cooper and Ford spoke late yesterday afternoon. No need for a
meeting this am. will advise if anything changes.

Best, Ed

Sent from my iPhone

WASHSTATEC016433
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 59 of 734

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]
Sent: 12/11/2019 4:26:01 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]
Subject: Cats I-ll Final Rule Package

Hi Sarah: Would you have 2 minutes for a quick call on the status of the final rule package? I’ve cleared the package
through Josh Dorosin in the L/FO. He had only one comment, which I’ve added the v6 AM document on the shared
drive here. | didn’t implement because | thought you might want to control what information is add on the subject to
the AM. | did, however, updated the Overview document (Tab 3). Josh noted that Marik would like to clear the whole
package after the package is circulated for broader clearance and edits have been incorporated (will explain further on
the phone). | also wanted to give you an update on the tabs after talking to the L special. I’m at 7-8546.

Thanks,
Joe

Joseph N. Khawam
Attorney-Adviser

U.S. Department of State

Office of the Legal Adviser (L/PM)
2201 C Street NW, Suite 6420
Washington, DC 20520

Office: (202) 647-8546

Opennet: KhawamJN@state.gov

SBU - LEGAL

WASHSTATEC016434
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 60 of 734

 

Message

From: Paul, Joshua M [PaulJM@state.gov]

Sent: 12/11/2019 8:56:43 PM

To: Miller, Michael F [Millermf@state.gov]; Carroll, Christienne [CarrollC@state.gov]; Heidema, Sarah J
[HeidemaSJ @state.gov]

cc: PM-CPA [PM-CPA@state.gov]; Kringel, Neal F [KringelNF@state.gov]; Webster, Hillary [WebsterH @state.gov]

Subject: RE: Cats I-lll Roundtable Tomorrow (12/12 at 3:00 p.m.)

Attachments: RE: Details for CATS I-lll Advocacy Groups Roundtable (Thursday, 12/12 at 3:00 p.m.)

Hi, replying on her behalf as Christienne is at a think tank event. Christienne did share this with Commerce — their
response attached, FYSA.

From: Miller, Michael F <Millermf@state.gov>

Sent: Wednesday, December 11, 2019 3:54 PM

To: Carroll, Christienne <CarrollC@state.gov>; Heidema, Sarah J <HeidemaSJ @state.gov>

Ce: Paul, Joshua M <PaulJM @state.gov>; PM-CPA <PM-CPA@state.gov>; Kringel, Neal F <KringelNF @state.gov>;
Webster, Hillary <WebsterH@state.gov>

Subject: RE: Cats I-IIl Roundtable Tomorrow (12/12 at 3:00 p.m.)

Thanks..we should be sure to share these with Commerce in advance also

From: Carroll, Christienne <CarroliC @state gov>

Sent: Wednesday, December 11, 2019 1:31 PM

To: Miller, Michael F <Millermf@state.zov>; Heidema, Sarah J <HeidemaSi@ state. gay>

Ce: Paul, Joshua M <PsullM@state eave; PM-CPA <PM-CPA@ state gov>; Kringel, Neal F <KringeINF@ state.gov;

 

 

Subject: RE: Cats I-Ill Roundtable Tomorrow (12/12 at 3:00 p.m.)
Mike,

in advance of tomorrow’s roundtable, the NGOs/advocacy groups have shared some of the key questions they would
like to discuss. Please see the list below:

identifying and Halting Problematic Firearms Exports

1. it appears the Commerce Department does not have many of the resources the State Department has to
identify questionable firearms export applications, including regular use of the State Department’s private Watch List,
information of an applicant’s US and foreign-controlled subsidiaries or affiliates, certifications from the foreign
recipients that the firearms will not be diverted or misused, and any potential political contributions, commissions, or
marketing fees, among others. How will the Commerce Department compensate for the loss of this information in
preventing firearms from being diverted or misused?

2. What will be the requirements for US individuals or companies attempting to broker US or foreign-sourced
firearms on the CCL in the United States or abroad? Will they still need to register and request pre-approval or a license?
Will this be a US legal and regulatory requirement?

3. How will the Bureau of Industry and Security (BIS) and the Directorate of Defense Trade Controls (DDTC)
collaborate with the Bureau of Democracy, Human Rights, and Labor (DRL) in reviewing proposed firearms export
applications to countries with a poor human rights record? What happens if DRL requests Commerce to deny or modify

a proposed firearms sale?

Pre and Post End-Use Monitoring

WASHSTATEC016435
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 61 of 734

4. it appears there are some key differences in how the Commerce and State Departments conduct end-use
checks. According to public reports, the Commerce Department does not regularly conduct pre-export end-use checks
and the post-export end-use checks are focused on exports through license exemptions or no-license required options.
Will this change for the firearms moving to the CCL? If so, how will it change?

Public Transparency

5. The United States has agreed to many regional and global instruments that call for public transparency on
firearms exports around the world. Several US statutes also require public transparency on firearms exports. How will
the transfer of some firearms from the USML to the CCL affect these transparency requirements? Will the United States
still publish an annual list of all authorized and exported firearms to every country in the world? Will it include firearms
on the CCL in the new UN Register on Conventional Arms Transfer requirements to submit annual reports of firearms?

Best regards,

Christienne

From: Carroll, Christienne
Sent: Wednesday, December 11, 2019 10:01 AM
To: Miller, Michael F <Millermt@state gov>; Heidema, Sarah J <HeidernaSi@state.gov>

Cc: Paul, Joshua M <PaulihM@state gov>; PM-CPA <PM-CPA@state. gov>; Kringel, Neal F <KringeINF@state gov;

 

Subject: RE: Cats I-IIl Roundtable Tomorrow (12/12 at 3:00 p.m.)

| just wanted to add that Commerce will also have either Douglas R. Hassebrock (Acting Assistant Secretary for Export
Enforcement) or John D. Sonderman (Acting Director, OEE) participate in tomorrow’s roundtable.

Best,
Christienne

From: Carroll, Christienne
Sent: Wednesday, December 11, 2019 9:03 AM

To: Miller, Michael F <Millermf@state eov>; Heidema, Sarah J <HeidemaS) @state gov>
3%

 

 

io

ei Ns Sistate gay>;

 

Webster, Hillary <WebsterH @ state. gov>
Subject: Cats I-Ill Roundtable Tomorrow (12/12 at 3:00 p.m.)

Mike,

| just wanted to provide more details for tomorrow’s 3:00 p.m. roundtable discussion with NGOs/advocacy groups
concerned about the Cats I-lll proposed changes.

This is the confirmed list of guests:

 

Jeff Abramson, Arms Control Association

Brittany Benowitz, American Bar Association

Colby Goodman, Transparency International Defence and Security
Christian Heyne, Brady Campaign

Rachel Stohl, Stimson Center

Matt Schroeder, Small Arms Survey

WASHSTATEC016436
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 62 of 734

Also, from Commerce we'll have Steven Clagett, Timothy Mooney, and a rep from their export enforcement
office. From DTSA, we will have Michael Laychak and Tracy Minnifield.

if it works well for you, we can have everyone introduce themselves at the top, have you offer some brief
comments/thoughts, and then open it up for discussion/Q&A. We scheduled it to last an hour. We can remind
everyone at the start that the discussion is off-the-record.

The NGOs ask that we keep most of the hour open for Q&A. I’ve heard they have several questions for Commerce and
are particularly interested in brokering, end-use monitoring, and the differences between the current text and what was
previously notified.

Thanks again for participating in this engagement. Please let me know if you have any questions or concerns.

Best,
Christienne

Christienne Carroll

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

WASHSTATEC016437
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 63 of 734

 

Message

From: Timothy Mocney [Timothy.Mooney@bis.doc.gov]

Sent: 12/11/2019 7:00:24 PM

To: Carroll, Christienne [CarrollC@state.gov]; LKluttz@doc.gov; Douglas Hassebrock [Douglas.Hassebrock@bis.doc.gov];
Clagett, Steven [steven.clagett@bis.doc.gov]; John Sonderman [JJohn.Sonderman@bis.doc.gov]; Jessica Curyto
[Jessica.Curyto@bis.doc.gov]; Lopes, Alexander [alexander.lopes@bis.doc.gov]

cc: Paul, Joshua M [PaulJM@state.gov]; Dombrowski, Eileen (Federal) [EDombrowski@doc.gov]

Subject: RE: Details for CATS I-fIl Advocacy Groups Roundtable (Thursday, 12/12 at 3:00 p.m.)

 

From: Carroll, Christienne <CarrollC@state.gov>

Sent: Wednesday, December 11, 2019 1:28 PM

To: LKluttz@doc.gov; Timothy Mooney <Timothy.Mooney@bis.doc.gov>; Douglas Hassebrock
<Douglas.Hassebrock@bis.doc.gov>; Steven Clagett <Steven.Clagett@bis.doc.gov>; John Sonderman
<John.Sonderman@bis.doc.gov>; Jessica Curyto <Jessica.Curyto@bis.doc.gov>; Alexander Lopes
<Alexander.Lopes@bis.doc.gov>

Cc: Paul, Joshua M <PaulJIM@state.gov>; Dombrowski, Eileen (Federal) <EDombrowski@doc.gov>
Subject: RE: Details for CATS I-IIl Advocacy Groups Roundtable (Thursday, 12/12 at 3:00 p.m.)

Good afternoon,

in advance of tomorrow’s roundtable, the NGOs/advocacy groups have shared some of the key questions they would
like to discuss. Please see the list below:

Identifying and Halting Problematic Firearms Exports

1. It appears the Commerce Department does not have many of the resources the State Department has to
identify questionable firearms export applications, including regular use of the State Department's private
Watch List, information of an applicant’s US and foreign-controlled subsidiaries or affiliates, certifications from
the foreign recipients that the firearms will not be diverted or misused, and any potential political contributions,
commissions, or marketing fees, among others. How will the Commerce Department compensate for the loss of
this information in preventing firearms from being diverted or misused?

2. What will be the requirements for US individuals or companies attempting to broker US or foreign-sourced
firearms on the CCL in the United States or abroad? Will they still need to register and request pre-approval or a
license? Will this be a US legal and regulatory requirement?

3. How will the Bureau of Industry and Security (BIS) and the Directorate of Defense Trade Controls (DDTC)
collaborate with the Bureau of Democracy, Human Rights, and Labor (DRL) in reviewing proposed firearms
export applications to countries with a poor human rights record? What happens if DRL requests Commerce to

deny or modify a proposed firearms sale?

Pre and Post End-Use Monitoring

WASHSTATEC016438
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 64 of 734

4. it appears there are some key differences in how the Commerce and State Departments conduct end-use
checks. According to public reports, the Commerce Department does not regularly conduct pre-export end-use
checks and the post-export end-use checks are focused on exports through license exemptions or no-license
required options. Will this change for the firearms moving to the CCL? If so, how will it change?

Public Transparency

5. The United States has agreed to many regional and global instruments that call for public transparency on
firearms exports around the world. Several US statutes also require public transparency on firearms exports.
How will the transfer of some firearms from the USML to the CCL affect these transparency requirements? Will
the United States still publish an annual list of all authorized and exported firearms to every country in the
world? Will it include firearms on the CCL in the new UN Register on Conventional Arms Transfer requirements
to submit annual reports of firearms?

Best regards,

Christienne

From: Kluttz, Lawson (Federal) <LKluttz@doc. gov>

Sent: Wednesday, December 11, 2019 11:40 AM

To: Carroll, Christienne <Carroiil @state.gov>; Mooney, Timothy <Timothy. Mooney @ bis. doc.gov>; Hassebrock, Douglas
<Dougias. Hassebrock @ bis. doc.gov>; Clagett, Steven <steven.clagett@ bis coc gov>; Sonderman, John

<John Sonderman@bis.coc.zav>; Curyto, Jessica <jessica Curyto® bis. dac.zov>; Lopes, Alexander

<giexander lopes@ bis. doc. goy>

Ce: Paul, Joshua M <PaullM@state.zov>; Dombrowski, Eileen (Federal) <EDambrowski@doc gov>

Subject: RE: Details for CATS I-Ill Advocacy Groups Roundtable (Thursday, 12/12 at 3:00 p.m.)

 

 

 

 

 

 

 

 

Looping in Eileen from OLIA.

Sent: Wednesday, December 11, 2019 9:57 AM

To: Mooney, Timothy <Timothy. Mooney @bis.doc. gov>; Hassebrock, Douglas <Dougias. Hassebrock@bis. doc. gov>;
Clagett, Steven <Steven Clagett @bis doc gov>; Sonderman, John <John. Sonderman@bis.doc.gov>; Curyto, Jessica
<Jessica.Curyto@hbis.doc.gov>; Lopes, Alexander <Alexander.Lopes® bis doc. gov>

Ce: Kluttz, Lawson (Federal) <LKfluttz @icdoc gov>; Paul, Joshua M <PaulM@state.gay>

ponannnnnnnnnnnnnnnnnStannnunnnnnncnnnbudannnannn

Subject: RE: Details for CATS I-Ill Advocacy Groups Roundtable (Thursday, 12/12 at 3:00 p.m.)

 

 

 

 

 

 

 

Great, thanks!

From: Timothy Mooney <Timothy.Mooneyi@bis doc gov>

Sent: Wednesday, December 11, 2019 9:46 AM

To: Carroll, Christienne <CarrcilC @istate.zov>; Douglas Hassebrock <Dougias. Hassebrock@bis.doc.gov>; Clagett, Steven
<steven.clagett@bis.doc.gov>; John Sonderman <ichn.Sonderman@® bis.cloc.zoy>; Jessica Curyto

<Jessica. Curyio @bis.dac.gzov>; Lopes, Alexander <alexander loves @ bis. doc. gov>

Ce: LKluttz@cdoc.gov; Paul, Joshua M <PaulJM@state goy>

Subject: RE: Details for CATS I-Ill Advocacy Groups Roundtable (Thursday, 12/12 at 3:00 p.m.)

 

 

 

 

 

 

Christienne,
Steve and | from BIS Export Administration (EA) will also be there.

Tim

WASHSTATEC016439
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 65 of 734

Tim Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of Industry and Security
Tel. (202) 482-3371

From: Carroll, Christienne <Carroli @state goy>

Sent: Wednesday, December 11, 2019 9:43 AM

To: Douglas Hassebrock <Gougias.Hassebrock@® bis coc.sov>; Steven Clagett <Steven.Clagett @bis.coc.gov>; Timothy
Mooney <Timothy, Mooney@ bis coc. 2ov>; John Sonderman <Jonn Sonderman@bis clac gov>; Jessica Curyto
<jessica Curyto@ bis. doc gay>; Alexander Lopes <Alexander Lopes@ his. doc. gov>

Ce: LKluttz@cdoc.gov; Paul, Joshua M <PaulJM@state goy>

Subject: RE: Details for CATS I-Ill Advocacy Groups Roundtable (Thursday, 12/12 at 3:00 p.m.)

 

 

 

 

 

Thank you for the update.
Best regards,

Christienne

From: Douglas Hassebrock <Deauglas Hassebrock@ bis dac goy>
Sent: Wednesday, December 11, 2019 9:33 AM

 

<Timothy. Mooney @ bis.cdoc.gov>; John Sonderman <John.Sonderman® bis.dac.goav>; Jessica Curyto
<Jessica Curyto@bis.coc.gov>; Lopes, Alexander <alexander lopes@bis doc. goy>

 

 

 

 

ieachcentsententscesWaecervnencenenesetebeezeeren renerincebentceenerceneSiveentuencerenercensndckensecra

Subject: RE: Details for CATS I-IIl Advocacy Groups Roundtable (Thursday, 12/12 at 3:00 p.m.)
From Commerce Export Enforcement it will be either:

Douglas R. Hassebrock, Acting Assistant Secretary for Export Enforcement
Or
John D. Sonderman, Acting Director, OEE

We just have to figure out some other meetings earlier in the day — and that is also the day of our Bureau Holiday
Party.

Douglas R. Hassebrock
Acting Assistant Secretary for
Export Enforcement
202-482-3618/5079

Confidentiality Notice: This e-mail message is intended only for the named recipients. It contains information that may
be confidential, privileged, attorney work-product, or otherwise exempt from disclosure under applicable law. If you
received this message in error, are not a named recipient, or are not the employee or agent responsible for delivering
this message to a named recipient, be advised that any review, disclosure, use, dissemination, distribution, or
reproduction of this message or its contents is strictly prohibited. Please notify us immediately that you received this
message in error, and delete the message.

WASHSTATEC016440
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 66 of 734

Sent: Wednesday, December 11, 2019 9:28 AM

To: Steven Clagett <Steven Clagetti@bis.doc.gayv>; Timothy Mooney <Timothy, Mooney @bis.doc.zay>; John Sonderman
<John Sanderman@bis. doc.gov>; Jessica Curyto <iassica Curyto@bis.doc.gov>; Alexander Lopes

<Alexander. Lopes@bis doc gay>

Ce: Lidutiz@coc, gov; Paul, Joshua M <PauliM@state eov>; Douglas Hassebrock <[igugias Hassebrock@hbis doc, gav>
Subject: Details for CATS I-lll Advocacy Groups Roundtable (Thursday, 12/12 at 3:00 p.m.}

 

 

 

 

 

Good morning,

i'm writing to follow-up with a few more details for tomorrow’s (Thursday 12/12, 3:00 p.m.) roundtable discussion with
NGOs/advocacy groups concerned about the Cats I-lll proposed changes.

i will meet you in the lobby of the SA-1 annex building located at 2401 E Street, NW. The lobby is located just off the
street-level driveway underpass off of E Street. Please bring government issued photo ID and arrive 10 to 15 minutes
early to allow time for security processing. Although the discussion will be unclassified, we are using a secure
conference room. There will a space available to lock up your cell phones just outside of the room.

 

This is the confirmed list of guests from NGOs/advocacy groups:

 

Jeff Abramson, Arms Control Association

Brittany Benowitz, American Bar Association

Colby Goodman, Transparency International Defence and Security
Christian Heyne, Brady Campaign

Rachel Stohl, Stimson Center

Matt Schroeder, Small Arms Survey

From State, Acting DAS Mike Miller and (likely) Sarah Heidema will participate. Michael Laychak and Tracy Minnifield
will participate from DTSA.

From Commerce, | have the following participants confirmed: Steven Clagett, Timothy Mooney, and a rep from the
export enforcement office.
Please confirm whether anyone else from Commerce will join and who will attend from the export enforcement office.

The NGOs ask that we keep most of the hour open for Q&A. I’ve heard they have several questions for Commerce and
are particularly interested in brokering, end-use monitoring, and the differences between the current text and what was
previously notified. If 1 receive any further information on question topics, |’ll be sure to forward those on to you. We
scheduled the discussion for one hour. We will remind everyone at the start that the discussion is off-the-record.
Thanks again for participating in this engagement. Please let me know if you have any questions.

Best regards,

Christienne
Christienne Carroll
Office of Congressional & Public Affairs

Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

WASHSTATEC016441
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 67 of 734

carrolicastate eav | “0 Web: www.state.gov | Twitter: @StateDeptPM

 

  

WASHSTATEC016442
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 68 of 734

 

Message

From: Miller, Michael F [Millermf@state.gov]
Sent: 12/11/2019 9:07:44 PM

To: Paul, Joshua M [PaulJM@state.gov]
Subject: RE: Path Forward on Cats 1-3

Yep, appreciated

SENSITIVE BUT UNCLASSIFIED

From: Paul, Joshua M <PauuM@state.gov>
Sent: Wednesday, December 11, 2019 4:00 PM
To: Miller, Michael F <Millermf@state.gov>
Subject: RE: Path Forward on Cats 1-3

(L know that wasn’t directed at me, but flagging that | sent an email about it at 12.40 and also spoke with Sarah prior to
going up)

SENSITIVE BUT UNCLASSIFIED

<WindeckerMA@ state. gev>

Subject: RE: Path Forward on Cats 1-3
Funny...never saw an invite from T staff for a meeting on this today.

VM

SENSITIVE BUT UNCLASSIFIED

Sent: Wednesday, December 11, 2019 3:45 PM
To: Miller, Michael F <Millerrif@state. zov>; Heidema, Sarah J <HeidermaSJ@state.eov>; Hart, Robert L

 

Cc: Cooper, R. Clarke <CooperKC@state.cov>; Abisellan, Eduardo <Abisellant @ state gov>; Giannangeli, Giulia R
<GlannangeliGR@state.gov>; Kaldahl, Ryan M <KalcdahiRM @ state. gov>; PM-CPA <PM-CPA@ state, gav>; Goulding,

 

<KhawamJN@state.gov>; Brechwald, Matthew J (T) <BrechwaldMi? @state.gav>; Robbins, Hailey
<RobhinsH? @state goy>

Subject: Path Forward on Cats 1-3
Importance: High

Dear all,

 

WASHSTATEC016443
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 69 of 734

 

Those on the cc’ line, please correct me if anything above doesn’t match your understanding of what was agreed.

if DDTC has questions, I’m happy to provide an explanation of why this was the path forward selected — please give me a
call at your convenience.

Josh

 

Josh Paul

Director, Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.7878 |@ BlackBerry: ae Fax: 202.647.4055
| e-mail: Paul IM@State.Goy | =| Web: www.state.gov//pm/

 

http://twitter.com/StateDeptPM

 

Stay connected with Srate.gov:

 

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC016444
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 70 of 734

 

Message

From: Paul, Joshua M [PaulJM@state.gov]

Sent: 12/11/2019 9:15:39 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]; Miller, Michael F [Millermf@state.gov]
ce: Goulding, Tamara D [GouldingTD@state.gov]

Subject: RE: Path Forward on Cats 1-3

Yep, calling them now.

SENSITIVE BUT UNCLASSIFIED

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Wednesday, December 11, 2019 4:15 PM

To: Paul, Joshua M <PaulJM@state.gov>; Miller, Michael F <Millermf@state.gov>
Cc: Goulding, Tamara D <GouldingTD @state.gov>

Subject: RE: Path Forward on Cats 1-3

Suggest you contact BIS Public affairs folks that you work with

SENSITIVE BUT UNCLASSIFIED

From: Paul, Joshua M <PaulIM@ state. gov>

Sent: Wednesday, December 11, 2019 3:51 PM

To: Miller, Michael F <Millermf@state.zov>; Heidema, Sarah J <HeidemaSi@ state. gay>
Cc: Goulding, Tamara D <GouldingTD@ state .gov>

Subject: FW: Path Forward on Cats 1-3

Importance: High

Further to this, can | trouble DDTC to reach out to Commerce via your channels to put the wheels in motion for the
Menendez engagement while H does the same through Leg Affairs channels?

SENSITIVE BUT UNCLASSIFIED

Sent: Wednesday, December 11, 2019 3:45 PM
To: Miller, Michael F <Milerrif@state, gov>; Heidema, Sarah J <HeldemaSJ@state.zov>; Hart, Robert L

  

 

Cc: Cooper, R. Clarke <CooperKC@state.cov>; Abisellan, Eduardo <Abisellant @ state gov>; Giannangeli, Giulia R
<GlannangeliGR@state.gov>; Kaldahl, Ryan M <KalcdahiRM @ state. gov>; PM-CPA <PM-CPA@ state, gav>; Goulding,

 

<KhawamJN@state.gov>; Brechwald, Matthew J (T) <BrechwaldMi? @state.gav>; Robbins, Hailey
<RobhinsH? @state goy>

Subject: Path Forward on Cats 1-3
Importance: High

Dear all,

 

WASHSTATEC016445
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 71 of 734

 

Those on the cc’ line, please correct me if anything above doesn’t match your understanding of what was agreed.

if DDTC has questions, I’m happy to provide an explanation of why this was the path forward selected — please give me a
call at your convenience.

Josh

 

Josh Paul

Director, Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

   

@ Phone: 202.647.7878 | @ BlackBerry: Fax: 202.647.4055

e-mail: Paul IM@State.Gov | =| Web: www.state.gov//pm/

 

http://ewitter.com/StateDeptPM

Stay connected with Srate.gov:

 

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC016446
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 72 of 734

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 12/11/2019 9:19:28 PM

To: Khawam, Joseph N [KhawamJN@state.gov]; Dorosin, Joshua L [DorosinJL@state.gov]; Pompian, Shawn M
[PompianSM @state.gov]

Subject: Re: Path Forward on Cats 1-3

Sounds sensible.

 

 

From: Khawam, Joseph N <KhawamJN@state.gov>

Sent: Wednesday, December 11, 2019 9:55:54 PM

To: Dorosin, Joshua L <DorosinJL@state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>; Pompian, Shawn M
<PompianSM @state.gov>

Subject: FW: Path Forward on Cats 1-3

FY|

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED

From: Paul, Joshua M <PauuM@state.gov>

Sent: Wednesday, December 11, 2019 3:45 PM

To: Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Hart, Robert L
<HartRL@state.gov>

Cc: Cooper, R. Clarke <CooperRC@state.gov>; Abisellan, Eduardo <AbisellanE@state.gov>; Giannangeli, Giulia R
<GiannangeliGR@state.gov>; Kaldahl, Ryan M <KaldahIRM@state.gov>; PM-CPA <PM-CPA@state.gov>; Goulding,
Tamara D <GouldingTD @state.gov>; Windecker, Melissa A <WindeckerMA@state.gov>; Khawam, Joseph N
<KhawamJN @state.gov>; Brechwald, Matthew J (T) <BrechwaldMJ2 @state.gov>; Robbins, Hailey
<RobbinsH2@state.gov>

Subject: Path Forward on Cats 1-3

importance: High

Dear all,

 

Those on the cc’ line, please correct me if anything above doesn’t match your understanding of what was agreed.

WASHSTATEC016447
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 73 of 734

if DDTC has questions, I’m happy to provide an explanation of why this was the path forward selected — please give mea
call at your convenience.

Josh

 

Josh Paul

Director, Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@® Phone: 202.647.7878 | D BlackBerry: A & Fax: 202.647.4055
24) e-mail: Paul JM@State.Gov | 2 Web: www.state.gov/t/pimn/

 

http://twitter.com/StateDeptP M

 

Stay connected with State.gov:

 

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC016448
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 74 of 734

   

 

COMBETTE

 

December 10, 2019

The Honorable Mike Pampeo
Secretary of State

U.S, Department of State
2201 C Street, NW.
Washington, D.C.

Dear Secretary Pompeo:

On February 4, 2019, | received congressional notification from the Department, pursuant to the
authority of section 38() of the Arms Export Control Act (AECA), for the proposed transfer of
responsibility for the export control of firearms and ammunition from the United States
Munitions list (USML) to the Commerce Control List (CCL). | wrote to inform you on February
22 that | was placing a hold on that congressional notification. Qn November 12, 2019, the
Department submitted a new 38(1) notification in response to a proposed regulatory change by
the Department of Commerce. I write to inform you that | am placing a hold on the November
12, 2019 notification for the reasons detailed below.

As you no doubt are aware, firearms and ammunition — especially those derived from military
models and widely in-use by military and security services ~ are uniquely dangerous. They are
easily modified, diverted, and proliferated, and are the primary means of injury. death, and
destruction im civil and military conflicts throughout the world. As such, they should be subject
to more rigorous export controls and oversight, not less.

Combat rifles, including those commonly known as “sniper rifles,” should not be removed from
the USML, nor should rifles of any type that are U.S, military-standard 5.56 (and especially .50
caliber), Semi-automatic firearms should also not be removed, and neither should related
equipment, ammunition, or associated manufacturing equipment, technology, or technical data.

My hold will remain in place until such time as the issue identified below is sufficiently
addressed,

1) Removal of Firearms Exports from Congressional Information and Review

The AECA provides for congressional review of exports of lethal weapons to ensure that thev
comport with US. foreign policy interests. As you know, Congress took action in 2002 to
ensure that the sale and export of these weapons would receive closer scrutiny and oversight,
including by amending the AECA to set a lower congressional reporting threshold (from $14
million to $1 million) specifically for firearms on the USML. Moving such firearms from the
USML to the CCL would effectively eliminate congressional oversight of exports of these
weapons by eliminating this congressional reporting requirement, and would be directly contrary
to congressional intent.

 

WASHSTATEC016449
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 75 of 734

To that end, 7 reiterate my demand from my previous letter: the Senate Foreign Relations and
House Foreign Affairs committees must be immediately informed of any proposed license to
export firearms formerly controlled on the USML at the appropriate dollar threshold mandated in
the Arms Export Control Act. This concern must be satisfactorily addressed betore I will lift my
hold,

2) Proliferation of 3 Gun Printing Technical Information

In my February letter, | expressed that there is a serious risk that this transfer will open the
floodgates of information for the 3D printing of nearly-umdetectable firearms and components by
foreign persons and terrorists that intend to harm U.S. citizens and interests. The Department of
Commerce claimed that it could not, by its own regulations, prevent the publication, including on
the Internet for global consumption, of technical information and blueprint files that would
enable this 3D production, if such information has once been published, even illegally. | wrote
that:

Climately, the specific provision of the Export Administration Regulations that is cited
as preventing Commerce from controlling the publication of 3D Printed guns in the
longer term needs ta be rewritten to permit this control. Until that occurs. or until
Commerce determines that such technical information can and will he controlled, this
technical information cannot and should not be transferred from USML to the CCL.

[understand that the Department of Commerce has now decided to alter its regulations to
address this concern: technical information related to the manufacture of firearms, to include 3D-
printing information, propesed for transfer to the CCL will be prohibited from publication or
internet posting without a license. That does seek to address my previously-expressed concern,
and I will not insist on this to lift my hold. However, I note that this improvement could easily
be undone through a simple regulatory change in the future that would not even require
congressional notification or review; a statutory authority to maintain such licensing, or

better yet, an outright prohibition, may be required. Moreover, Commerce must maintain a
policy of “presumption of denial” for any license application sought to publish or past such
information, and pursue any violations vigorously.

Sincerely,

   

Robert Menendez
Ranking Member

 

WASHSTATEC016450
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 76 of 734

 

Message

From: Webster, Hillary [WebsterH @state.gov]
Sent: 12/12/2019 5:48:45 PM

To: Miller, Michael F [Millermf@state.gov]
Subject: OD/Div Chief Meeting Building Blocks
Hi DAS Miller,

i don’t have much for today’s leadership meeting, pasting below a few suggested topics:

 

1. Share PM/Front Office Updates
2. Share you hope everyone enjoyed the holiday parties this week and thank folks who worked to plan them
a. Hats off to Management for a great PM Party - Paula did more than anyone knows for this event {I
know food ran low but | think people had a really fun time and | think Paula has been on the receiving
end of some criticism so | am feeling a little protective of her)
b. Thank Cat and team for DDTC holiday party (zero need for Deloitte to get recognition for helping with
this but think accolades to Cat would go a long way, and with both Yolandas, Demetrice, and Jarvon)
3. Reference CATS I-lil Round Table scheduled for this afternoon and any other relevant updates on this topic
(although perhaps Sarah should speak to this in more detail)
4. Communicate that you and Neal met with Cherokee today — Neal may want to share more details but you’re
mentioning it helps convey that this is still a priority

 

Thanks,

Hilary Webster

TiPM DDTC

Belokte Consulting

Desk Phone: 202 663 3264

vote:

WASHSTATEC016451
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 77 of 734

 

Message

From: Miller, Michael F [Millermf@state.gov]

Sent: 12/12/2019 5:49:33 PM

To: Carroll, Christienne [CarrollC@state.gov]

Subject: RE: Cats I-Ill Roundtable Tomorrow (12/12 at 3:00 p.m.)
Thank you

From: Carroll, Christienne <CarrollC@state.gov>

Sent: Thursday, December 12, 2019 12:47 PM

To: Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>

Cc: Paul, Joshua M <PaulJM@state.gov>; PM-CPA <PM-CPA@state.gov>; Kringel, Neal F <KringelNF@state.gov>;
Webster, Hillary <WebsterH@state.gov>

Subject: RE: Cats I-IIl Roundtable Tomorrow (12/12 at 3:00 p.m.)

Mike,
it has not been made public.

-Christienne

From: Miller, Michael F <Milerrm:f@state goy>

Sent: Thursday, December 12, 2019 12:35 PM

To: Carroll, Christienne <Carralil@state zoy>; Heidema, Sarah J <Heidemadl@state goy>

Cc: Paul, Joshua M <PaulJM@istate gav>; PM-CPA <PM-CPAG@ state goy>; Kringel, Neal F <KringelNF @istate gov>;

     

Subject: RE: Cats I-IIl Roundtable Tomorrow (12/12 at 3:00 p.m.)

Thanks...question for the group — has Sen. Menendez’ letter fram this week been made public? | looked around online,
but dicn’t see anything in a statement, etc. from his office or accounts -- but lm not the best with the Twitters.

From: Carroll, Christienne <CarroliC @state say>

Sent: Wednesday, December 11, 2019 10:01 AM

To: Miller, Michael F <Millermi@istate.zov>; Heidema, Sarah J <HeidemaSl@state. gov>

Cc: Paul, Joshua M <PaulJM@istate gav>; PM-CPA <PM-CPAG@ state goy>; Kringel, Neal F <KringelNF @istate gov>;

 

Subject: RE: Cats I-Ill Roundtable Tomorrow (12/12 at 3:00 p.m.)

| just wanted to add that Commerce will also have either Douglas R. Hassebrock (Acting Assistant Secretary for Export
Enforcement) or John D. Sonderman (Acting Director, OEE) participate in tomorrow’s roundtable.

Best,
Christienne

From: Carroll, Christienne
Sent: Wednesday, December 11, 2019 9:03 AM
To: Miller, Michael F <Millermf@state.eov>; Heidema, Sarah J <Heidemasi@state. goy>

 

cenerancenetceenerceteShfenccoencercnenseceeRteceneres Fn ENON ON lentitcnencncest@MeetenereccentneceteRketecnre, FU NE NE Ep EB ENG GAR BOUND et ener clacvrnrnerernenS@WaerieevnensersncneeRctacecents

WASHSTATEC016452
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 78 of 734

Subject: Cats I-ill Roundtable Tomorrow (12/12 at 3:00 p.m.)
Mike,

| just wanted to provide more details for tomorrow’s 3:00 p.m. roundtable discussion with NGOs/advocacy groups
concerned about the Cats I-lll proposed changes.

This is the confirmed list of guests:

 

Jeff Abramson, Arms Control Association

Brittany Benowitz, American Bar Association

Colby Goodman, Transparency International Defence and Security
Christian Heyne, Brady Campaign

Rachel Stohl, Stimson Center

Matt Schroeder, Small Arms Survey

Also, from Commerce we'll have Steven Clagett, Timothy Mooney, and a rep from their export enforcement
office. From DTSA, we will have Michael Laychak and Tracy Minnifield.

if it works well for you, we can have everyone introduce themselves at the top, have you offer some brief
comments/thoughts, and then open it up for discussion/Q&A. We scheduled it to last an hour. We can remind
everyone at the start that the discussion is off-the-record.

The NGOs ask that we keep most of the hour open for Q&A. I’ve heard they have several questions for Commerce and
are particularly interested in brokering, end-use monitoring, and the differences between the current text and what was
previously notified.

Thanks again for participating in this engagement. Please let me know if you have any questions or concerns.

Best,
Christienne

Christienne Carroll

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

WASHSTATEC016453
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 79 of 734

 

Message

From: Johanna Reeves [jreeves@reevesdcla.com]
Sent: 12/13/2019 6:39:27 PM

To: Millermf@state.gov

Subject: 38(f) Notification to Congress

Hi, Mike.

| apologize for the intrusion this Friday afternoon, but | arm wondering if you have any information on the recent
38(f) notification to Congress on the intent to revise Cats. I-III. | have heard that Senator Menendez has
placed a new hold, but |am not able to locate it in the public channels. Do you know ff this is accurate and, if
so, whether rule publication will proceed?

Thank you for your kind assistance!
Johanna

 

Johanna Reeves

Attorney at Law

Direct Dial: 202.715.9941

Admitted in New York and Washington, DC

jreeves@reevesdola.com

Reeves & Dola, LLP
1775 Eye Street, NW
Suite 1150
Washington, DC 20006
Tel 202.683.4200

Fax 202.587.5610

This message is from a law firm and is intended only for the use of the Addressee(s) named above. This message may contain
CONFIDENTIAL INFORMATION WHICH ALSO MAY BE LEGALLY PRIVILEGED. If you are not the intended recipient of
this message, or the employee or agent responsible for delivering it to the intended recipient, you are hereby notitied that any use,
dissemination, distribution or copying of this message is strictly prohibited. If you received this message in error, please immediately
notify the sender by telephone and delete the message and all attachments.

WASHSTATEC016454
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 80 of 734

 

Message

From: Miller, Michael F [Millermf@state.gov]

Sent: 12/13/2019 9:07:36 PM

To: Hamilton, Catherine E [HamiltonCE @state.gov]

Subject: RE: CPA Media Monitoring: Senate Foreign Relations Committee: Menendez to Block Trump Admin from Exporting

U.S. Firearms with less Oversight and Accountability

From: Marquis, Matthew R <MarquishiR@state gov>
Sent: Friday, December 13, 2019 4:01 PM
To: PM-DTCP-Tasking-DL <P}4-D7CP-Tasking-DL@ state. goy>

 

 

<Gaulding TD@ state. cov>
Subject: CPA Media Monitoring: Senate Foreign Relations Committee: Menendez to Block Trump Admin from Exporting
U.S. Firearms with less Oversight and Accountability

 

Menendez to Block Trump Admin from Exporting U.S. Firearms with less Oversight and Accountability
By Senator Bob Menendez
13 December 2019

WASHINGTON — U.S. Senator Bob Menendez (D-N.J.), Ranking Member of the Senate Foreign Relations
Committee, today announced he will again block the Trump Administration from drastically weakening
firearms export regulations, stopping an imminent change to strip oversight authority of U.S. firearm sales
abroad from the State Department’s Munitions List (USML).

This is the second time Senator Menendez will prevent the transfer to the Commerce Department’s less-strict
export system over concerns that the Trump Administration is seeking to eliminate meaningful congressional
oversight of the proposed foreign sales of these lethal weapons.

“As you no doubt are aware, firearms and ammunition — especially those derived from military models and
widely in-use by military and security services — are uniquely dangerous,” wrote Senator Menendez in a letter
addressed to Secretary of State Mike Pompeo. “They are easily modified, diverted, and proliferated, and are the
primary means of injury, death, and destruction in civil and military conflicts throughout the world. As such,
they should be subject to more rigorous export controls and oversight, not less.”

The current review process allows Congress notification and review of proposed sales of firearms, including the
export of assault-style semi-automatic rifles and sniper-rifles. That process has halted major proposed arm sales
by the White House, including a sale of automatic combat rifles to the Philippine police, who were caught
executing civilians without trial, and semiautomatic pistols to the bodyguards of Turkey’s President who
violently attacked peaceful protestors in Washington, D.C. without consequence.

As the top Senate Democrat with oversight on U.S. firearms exports and weapons sales, Menendez first refused
to clear on the proposed transfer at the beginning of this year, demanding the Trump administration be more
forthcoming in responding to his questions around the proposed transfer. Since then, and in response, the
Commerce Department has agreed to impose a far more restrictive policy on the publication of instructions for
3D-printed guns on the Internet.

WASHSTATEC016455
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 81 of 734

Menendez, however, raised concerns over the new proposed change and indicated his hold will remain in place
until the Department guarantees that the Senate Foreign Relations Committee and the House Foreign Affairs
Committees are “immediately informed of any proposed license to export firearms formerly controlled on the
USML at the appropriate dollar threshold mandated in the Arms Export Control Act.”

Menendez’s efforts follow new statutory requirements on the President and Secretary of Commerce demanding
they fully control emerging technologies like 3D printing. 3D printing of nearly-undetectable guns by terrorist
groups present a real and present danger to American embassies, military bases, and passenger air carriers
abroad.

Earlier this year, Senator Menendez separately led a group of his colleagues in introducing the Stopping the
Traffic in Overseas Proliferation of Ghost Guns Act, legislation that would statutorily prohibit this transfer, and
therefore maintain the strict controls over firearms and 3D printed “ghost gun” information that currently exist
on the United States Munitions List.

Additionally, as a champion for major gun safety reforms, Sen. Menendez was an outspoken opponent of the
Trump Administration’s action last year allowing a Texas company to publish the downloadable designs for 3D
printable firearms, which was later blocked by a federal court, and has taken a series of additional actions to
prevent the proliferation of untraceable, undetectable 3D printed guns. He called on Secretary of State Mike
Pompeo to intervene and reverse his department’s decision and spoke out about his decision at a hearing of the
Senate Foreign Relations Committee.

A copy of the Senator’s letter to Secretary Pompeo can be found below:

The Honorable Michael R. Pompeo
Secretary of State
The State Department

Dear Secretary Pompeo:

On February 4, 2019, I received congressional notification from the Department, pursuant to the authority of
section 38(f) of the Arms Export Control Act (AECA), for the proposed transfer of responsibility for the export
control of firearms and ammunition from the United States Munitions list (USML) to the Commerce Control
List (CCL). I wrote to inform you on February 22 that I was placing a hold on that congressional notification.
On November 12, 2019, the Department submitted a new 38(f) notification in response to a proposed regulatory
change by the Department of Commerce. I write to inform you that I am placing a hold on the November 12,
2019 notification for the reasons detailed below.

As you no doubt are aware, firearms and ammunition — especially those derived from military models and
widely in-use by military and security services - are uniquely dangerous. They are easily modified, diverted,
and proliferated, and are the primary means of injury, death, and destruction in civil and military conflicts
throughout the world. As such, they should be subject to more rigorous export controls and oversight, not less.

Combat rifles, including those commonly known as “sniper rifles,” should not be removed from the USML, nor
should rifles of any type that are U.S. military-standard 5.56 (and especially .50 caliber). Semi-automatic
firearms should also not be removed, and neither should related equipment, ammunition, or associated
manufacturing equipment, technology, or technical data.

My hold will remain in place until such time as the issue identified below is sufficiently addressed.

1) Removal of Firearms Exports from Congressional Information and Review

WASHSTATEC016456
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 82 of 734

The AECA provides for congressional review of exports of lethal weapons to ensure that they comport with
U.S. foreign policy interests. As you know, Congress took action in 2002 to ensure that the sale and export of
these weapons would receive closer scrutiny and oversight, including by amending the AECA to set a lower
congressional reporting threshold (from $14 million to $1 million) specifically for firearms on the

USML. Moving such firearms from the USML to the CCL would effectively eliminate congressional oversight
of exports of these weapons by eliminating this congressional reporting requirement, and would be directly
contrary to congressional intent.

To that end, I reiterate my demand from my previous letter: the Senate Foreign Relations and House Foreign
Affairs committees must be immediately informed of any proposed license to export firearms formerly
controlled on the USML at the appropriate dollar threshold mandated in the Arms Export Control Act. This
concern must be satisfactorily addressed before I will lift my hold.

2) Proliferation of 3D Gun Printing Technical Information

In my February letter, I expressed that there is a serious risk that this transfer will open the floodgates of
information for the 3D printing of nearly-undetectable firearms and components by foreign persons and
terrorists that intend to harm U.S. citizens and interests. The Department of Commerce claimed that it could
not, by its own regulations, prevent the publication, including on the Internet for global consumption, of
technical information and blueprint files that would enable this 3D production, if such information has once
been published, even illegally. I wrote that:

Ultimately, the specific provision of the Export Administration Regulations that is cited as preventing
Commerce from controlling the publication of 3D Printed guns in the longer term needs to be rewritten to
permit this control. Until that occurs, or until Commerce determines that such technical information can and
will be controlled, this technical information cannot and should not be transferred from USML to the CCL.

I understand that the Department of Commerce has now decided to alter its regulations to address this concern;
technical information related to the manufacture of firearms, to include 3D-printing information, proposed for
transfer to the CCL will be prohibited from publication or Internet posting without a license. That does seek to
address my previously-expressed concern, and I will not insist on this to lift my hold. However, I note that this
improvement could easily be undone through a simple regulatory change in the future that would not even
require congressional notification or review; a statutory authority to maintain such licensing, or better yet, an
outright prohibition, may be required. Moreover, Commerce must maintain a policy of “presumption of denial”
for any license application sought to publish or post such information, and pursue any violations vigorously.

Sincerely,

Link: httes:/Avww foreinn senate.cav/press/rankine/release/menendez-to-block-trunmm-admin-from-exporting-
us-Tirearms-with-less-oversigitt-and-accountability

 

 

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968

e-mail: A€urguishM RGpstate. gov

 

Web: PA Homepage (Twitter: @diate

CIS AS OPE ed Ma

 

Stay connected with State.gov:

WASHSTATEC016457
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 83 of 734

 

Official
LINCLASSIFIED

WASHSTATEC016458
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 84 of 734

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 12/13/2019 9:18:21 PM

To: McKeeby, David | [McKeebyDI@state.gov]; Marquis, Matthew R [MarquisMR@state.gov]; Hart, Robert L
[HartRL@state.gov]

cc: PM-CPA [PM-CPA@state.gov]; Miller, Michael F [Millermf@state.gov]; Goulding, Tamara D [GouldingTD@state.gov]

Subject: Re: CPA Media Monitoring: Senate Foreign Relations Committee: Menendez to Block Trump Admin from Exporting

U.S. Firearms with less Oversight and Accountability

I’ve received 3 phone calls from lawyers for gun folks and one from NSSF. We need to figure out what we are
going to tell folks. Maybe we can talk on Monday?

 

From: McKeeby, David | <McKeebyD!I@state.gov>

Sent: Friday, December 13, 2019 4:04:14 PM

To: Marquis, Matthew R <MarquisMR@state.gov>; PM-DTCP-Tasking-DL <PM-DTCP-Tasking-DL@state.gov>

Cc: PM-CPA <PM-CPA@state.gov>; Miller, Michael F <Millermf@state.gov>; Goulding, Tamara D

<GouldingT D@state.gov>

Subject: RE: CPA Media Monitoring: Senate Foreign Relations Committee: Menendez to Block Trump Admin from
Exporting U.S. Firearms with less Oversight and Accountability

...and Patricia Zengerle at Reuters just came in with our first inquiry.

Best,
Dave

 

David I. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.8757 | BlackBerry:

e-mail: meckccbydiasiate eov | Web: £Al Homencee |Twitter: @iterefepiP

ZAR SEES Spec

Many

   

Stay connected with State.gov:

 

From: Marquis, Matthew R <MarquisMR@state.gov>

Sent: Friday, December 13, 2019 4:01 PM

To: PM-DTCP-Tasking-DL <PM-DTCP-Tasking-DL@state.gov>

Cc: PM-CPA <PM-CPA@state.gov>; Miller, Michael F <Millermf@state.gov>; Goulding, Tamara D

<Goulding! D@state.gov>

Subject: CPA Media Monitoring: Senate Foreign Relations Committee: Menendez to Block Trump Admin from Exporting
U.S. Firearms with less Oversight and Accountability

 

Menendez to Block Trump Admin from Exporting U.S. Firearms with less Oversight and Accountability
By Senator Bob Menendez
13 December 2019

WASHSTATEC016459
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 85 of 734

WASHINGTON - U.S. Senator Bob Menendez (D-N.J.), Ranking Member of the Senate Foreign Relations
Committee, today announced he will again block the Trump Administration from drastically weakening
firearms export regulations, stopping an imminent change to strip oversight authority of U.S. firearm sales
abroad from the State Department’s Munitions List (USML).

This is the second time Senator Menendez will prevent the transfer to the Commerce Department’s less-strict
export system over concems that the Trump Administration is seeking to eliminate meaningful congressional
oversight of the proposed foreign sales of these lethal weapons.

“As you no doubt are aware, firearms and ammunition — especially those derived from military models and
widely in-use by military and security services — are uniquely dangerous,” wrote Senator Menendez in a letter
addressed to Secretary of State Mike Pompeo. “They are easily modified, diverted, and proliferated, and are the
primary means of injury, death, and destruction in civil and military conflicts throughout the world. As such,
they should be subject to more rigorous export controls and oversight, not less.”

The current review process allows Congress notification and review of proposed sales of firearms, including the
export of assault-style semi-automatic rifles and sniper-rifles. That process has halted major proposed arm sales
by the White House, including a sale of automatic combat rifles to the Philippine police, who were caught
executing civilians without trial, and semiautomatic pistols to the bodyguards of Turkey’s President who
violently attacked peaceful protestors in Washington, D.C. without consequence.

As the top Senate Democrat with oversight on U.S. firearms exports and weapons sales, Menendez first refused
to clear on the proposed transfer at the beginning of this year, demanding the Trump administration be more
forthcoming in responding to his questions around the proposed transfer. Since then, and in response, the
Commerce Department has agreed to impose a far more restrictive policy on the publication of instructions for
3D-printed guns on the Internet.

Menendez, however, raised concerns over the new proposed change and indicated his hold will remain in place
until the Department guarantees that the Senate Foreign Relations Committee and the House Foreign Affairs
Committees are “immediately informed of any proposed license to export firearms formerly controlled on the
USML at the appropriate dollar threshold mandated in the Arms Export Control Act.”

Menendez’s efforts follow new statutory requirements on the President and Secretary of Commerce demanding
they fully control emerging technologies like 3D printing. 3D printing of nearly-undetectable guns by terrorist
groups present a real and present danger to American embassies, military bases, and passenger air carriers
abroad.

Earlier this year, Senator Menendez separately led a group of his colleagues in introducing the Stopping the
Traffic in Overseas Proliferation of Ghost Guns Act, legislation that would statutorily prohibit this transfer, and
therefore maintain the strict controls over firearms and 3D printed “ghost gun” information that currently exist
on the United States Munitions List.

Additionally, as a champion for major gun safety reforms, Sen. Menendez was an outspoken opponent of the
Trump Administration’s action last year allowing a Texas company to publish the downloadable designs for 3D
printable firearms, which was later blocked by a federal court, and has taken a series of additional actions to
prevent the proliferation of untraceable, undetectable 3D printed guns. He called on Secretary of State Mike
Pompeo to intervene and reverse his department’s decision and spoke out about his decision at a hearing of the
Senate Foreign Relations Committee.

A copy of the Senator’s letter to Secretary Pompeo can be found below:

WASHSTATEC016460
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 86 of 734

The Honorable Michael R. Pompeo
Secretary of State
The State Department

Dear Secretary Pompeo:

On February 4, 2019, I received congressional notification from the Department, pursuant to the authority of
section 38(f) of the Arms Export Control Act (AECA), for the proposed transfer of responsibility for the export
control of firearms and ammunition from the United States Munitions list (OSML) to the Commerce Control
List (CCL). I wrote to inform you on February 22 that I was placing a hold on that congressional notification.
On November 12, 2019, the Department submitted a new 38(f) notification in response to a proposed regulatory
change by the Department of Commerce. I write to inform you that I am placing a hold on the November 12,
2019 notification for the reasons detailed below.

As you no doubt are aware, firearms and ammunition — especially those derived from military models and
widely in-use by military and security services - are uniquely dangerous. They are easily modified, diverted,
and proliferated, and are the primary means of injury, death, and destruction in civil and military conflicts
throughout the world. As such, they should be subject to more rigorous export controls and oversight, not less.

Combat rifles, including those commonly known as “sniper rifles,” should not be removed from the USML, nor
should rifles of any type that are U.S. military-standard 5.56 (and especially .50 caliber). Semi-automatic
firearms should also not be removed, and neither should related equipment, ammunition, or associated
manufacturing equipment, technology, or technical data.

My hold will remain in place until such time as the issue identified below is sufficiently addressed.
1. Removal of Firearms Exports from Congressional Information and Review

The AECA provides for congressional review of exports of lethal weapons to ensure that they comport with
U.S. foreign policy interests. As you know, Congress took action in 2002 to ensure that the sale and export of
these weapons would receive closer scrutiny and oversight, including by amending the AECA to set a lower
congressional reporting threshold (from $14 million to $1 million) specifically for firearms on the

USML. Moving such firearms from the USML to the CCL would effectively eliminate congressional oversight
of exports of these weapons by eliminating this congressional reporting requirement, and would be directly
contrary to congressional intent.

To that end, I reiterate my demand from my previous letter: the Senate Foreign Relations and House Foreign
Affairs committees must be immediately informed of any proposed license to export firearms formerly
controlled on the USML at the appropriate dollar threshold mandated in the Arms Export Control Act. This
concern must be satisfactorily addressed before I will lift my hold.

2. Proliferation of 3D Gun Printing Technical Information

In my February letter, I expressed that there is a serious risk that this transfer will open the floodgates of
information for the 3D printing of nearly-undetectable firearms and components by foreign persons and
terrorists that intend to harm US. citizens and interests. The Department of Commerce claimed that it could
not, by its own regulations, prevent the publication, including on the Internet for global consumption, of
technical information and blueprint files that would enable this 3D production, if such information has once
been published, even illegally. I wrote that:

Ultimately, the specific provision of the Export Administration Regulations that is cited as preventing
Commerce from controlling the publication of 3D Printed guns in the longer term needs to be rewritten to

WASHSTATEC016461
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 87 of 734

permit this control. Until that occurs, or until Commerce determines that such technical information can and
will be controlled, this technical information cannot and should not be transferred from USML to the CCL.

I understand that the Department of Commerce has now decided to alter its regulations to address this concern;
technical information related to the manufacture of firearms, to include 3D-printing information, proposed for
transfer to the CCL will be prohibited from publication or Internet posting without a license. That does seek to
address my previously-expressed concern, and I will not insist on this to lift my hold. However, I note that this
improvement could easily be undone through a simple regulatory change in the future that would not even
require congressional notification or review; a statutory authority to maintain such licensing, or better yet, an
outright prohibition, may be required. Moreover, Commerce must maintain a policy of “presumption of denial”
for any license application sought to publish or post such information, and pursue any violations vigorously.

Sincerely,

Link: hitps://www foreien senate. gov/press/rankine/release/menende-to-block-trump-admin-tronm-exporting-
us-firearms-with-less-oversight-anc-accountability

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968

e-mail: A€urguisht ® pie

Gpstaie gay

   

Web: PA Hemepave (Twitter: @SieteDe,

CISA AS ROO Ege LN

      

Stay connected with Srate. gov:

 

Official
UNCLASSIFIED

WASHSTATEC016462
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 88 of 734

 

Message

From: McKeeby, David | [McKeebyDI@state.gov]

Sent: 12/13/2019 9:22:43 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]; Marquis, Matthew R [MarquisMR@state.gov]; Hart, Robert L
[HartRL@state.gov]

cc: PM-CPA [PM-CPA@state.gov]; Miller, Michael F [Millermf@state.gov]; Goulding, Tamara D [GouldingTD@state.gov]

Subject: RE: CPA Media Monitoring: Senate Foreign Relations Committee: Menendez to Block Trump Admin from Exporting
U.S. Firearms with less Oversight and Accountability

Sarah:

On the press side, we’re simply going to stick with what we’ve been saying all along:

 

Best,
Dave

 

David I. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.8757 | BlackBerry: ian

e-mail: meheebydiostate gov | Web: Pld Homenave |Twitter: @8rete Bat PAG

      

Stay connected with State. gov:

 

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Friday, December 13, 2019 4:18 PM

To: McKeeby, David | <McKeebyDI@state.gov>; Marquis, Matthew R <MarquisMR@state.gov>; Hart, Robert L
<HartRL@state.gov>

Cc: PM-CPA <PM-CPA@state.gov>; Miller, Michael F <Millermf@state.gov>; Goulding, Tamara D

<GouldingT D@state.gov>

Subject: Re: CPA Media Monitoring: Senate Foreign Relations Committee: Menendez to Block Trump Admin from
Exporting U.S. Firearms with less Oversight and Accountability

i've received 3 phone calls from lawyers for gun folks and one from NSSF. We need to figure out what we are going to
tell folks. Maybe we can talk on Monday?

 

From: McKeeby, David | <MckKeebyDigistate.gov>

Sent: Friday, December 13, 2019 4:04:14 PM

To: Marquis, Matthew R <MarquisMR @state.gav>; PM-DTCP-Tasking-DL <PM-DTCP-Tasking-DL @ state goy>
Cc: PM-CPA <PRI-CPA@ state. eov>; Miller, Michael F <Millermf@state.gov>; Goulding, Tamara D

   

 

WASHSTATEC016463
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 89 of 734

Subject: RE: CPA Media Monitoring: Senate Foreign Relations Committee: Menendez to Block Trump Admin from
Exporting U.S. Firearms with less Oversight and Accountability

...and Patricia Zengerle at Reuters just came in with our first inquiry.

Best,
Dave

 

David L. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.8757 | BlackBerry:

e-mail: wmchcebydiasiate sev

   

Stay connected with State.gov:

 

From: Marquis, Matthew R <Marauishik@
Sent: Friday, December 13, 2019 4:01 PM
To: PM-DTCP-Tasking-DL <PR-DTCP-Tasking-DL@state.goay>

Cc: PM-CPA <PR/-CPA@ state. sov>; Miller, Michael F <Milermi@ state. gov>; Goulding, Tamara D
<GouldingTD@ state goy>

 

 

 

 

Subject: CPA Media Monitoring: Senate Foreign Relations Committee: Menendez to Block Trump Admin from Exporting
U.S. Firearms with less Oversight and Accountability

 

Menendez to Block Trump Admin from Exporting U.S. Firearms with less Oversight and Accountability
By Senator Bob Menendez
13 December 2019

WASHINGTON -— U.S. Senator Bob Menendez (D-N.J.), Ranking Member of the Senate Foreign Relations
Committee, today announced he will again block the Trump Administration from drastically weakening
firearms export regulations, stopping an imminent change to strip oversight authority of U.S. firearm sales
abroad from the State Department’s Munitions List (USML).

This is the second time Senator Menendez will prevent the transfer to the Commerce Department’s less-strict
export system over concerns that the Trump Administration is seeking to eliminate meaningful congressional
oversight of the proposed foreign sales of these lethal weapons.

“As you no doubt are aware, firearms and ammunition — especially those derived from military models and
widely in-use by military and security services — are uniquely dangerous,” wrote Senator Menendez in a letter
addressed to Secretary of State Mike Pompeo. “They are easily modified, diverted, and proliferated, and are the
primary means of injury, death, and destruction in civil and military conflicts throughout the world. As such,
they should be subject to more rigorous export controls and oversight, not less.”

WASHSTATEC016464
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 90 of 734

The current review process allows Congress notification and review of proposed sales of firearms, including the
export of assault-style semi-automatic rifles and sniper-rifles. That process has halted major proposed arm sales
by the White House, including a sale of automatic combat rifles to the Philippine police, who were caught
executing civilians without trial, and semiautomatic pistols to the bodyguards of Turkey’s President who
violently attacked peaceful protestors in Washington, D.C. without consequence.

As the top Senate Democrat with oversight on U.S. firearms exports and weapons sales, Menendez first refused
to clear on the proposed transfer at the beginning of this year, demanding the Trump administration be more
forthcoming in responding to his questions around the proposed transfer. Since then, and in response, the
Commerce Department has agreed to impose a far more restrictive policy on the publication of instructions for
3D-printed guns on the Internet.

Menendez, however, raised concerns over the new proposed change and indicated his hold will remain in place
until the Department guarantees that the Senate Foreign Relations Committee and the House Foreign Affairs
Committees are “immediately informed of any proposed license to export firearms formerly controlled on the
USML at the appropriate dollar threshold mandated in the Arms Export Control Act.”

Menendez’s efforts follow new statutory requirements on the President and Secretary of Commerce demanding
they fully control emerging technologies like 3D printing. 3D printing of nearly-undetectable guns by terrorist
groups present a real and present danger to American embassies, military bases, and passenger air carriers
abroad.

Earlier this year, Senator Menendez separately led a group of his colleagues in introducing the Stopping the
Traffic in Overseas Proliferation of Ghost Guns Act, legislation that would statutorily prohibit this transfer, and
therefore maintain the strict controls over firearms and 3D printed “ghost gun” information that currently exist
on the United States Munitions List.

Additionally, as a champion for major gun safety reforms, Sen. Menendez was an outspoken opponent of the
Trump Administration’s action last year allowing a Texas company to publish the downloadable designs for 3D
printable firearms, which was later blocked by a federal court, and has taken a series of additional actions to
prevent the proliferation of untraceable, undetectable 3D printed guns. He called on Secretary of State Mike
Pompeo to intervene and reverse his department’s decision and spoke out about his decision at a hearing of the
Senate Foreign Relations Committee.

A copy of the Senator’s letter to Secretary Pompeo can be found below:

The Honorable Michael R. Pompeo
Secretary of State
The State Department

Dear Secretary Pompeo:

On February 4, 2019, I received congressional notification from the Department, pursuant to the authority of
section 38(f) of the Arms Export Control Act (AECA), for the proposed transfer of responsibility for the export
control of firearms and ammunition from the United States Munitions list (USML) to the Commerce Control
List (CCL). I wrote to inform you on February 22 that I was placing a hold on that congressional notification.
On November 12, 2019, the Department submitted a new 38(f) notification in response to a proposed regulatory
change by the Department of Commerce. I write to inform you that I am placing a hold on the November 12,
2019 notification for the reasons detailed below.

WASHSTATEC016465
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 91 of 734

As you no doubt are aware, firearms and ammunition — especially those derived from military models and
widely in-use by military and security services - are uniquely dangerous. They are easily modified, diverted,
and proliferated, and are the primary means of injury, death, and destruction in civil and military conflicts
throughout the world. As such, they should be subject to more rigorous export controls and oversight, not less.

Combat rifles, including those commonly known as “sniper rifles,” should not be removed from the USML, nor
should rifles of any type that are U.S. military-standard 5.56 (and especially .50 caliber). Semi-automatic
firearms should also not be removed, and neither should related equipment, ammunition, or associated
manufacturing equipment, technology, or technical data.

My hold will remain in place until such time as the issue identified below is sufficiently addressed.
1. Removal of Firearms Exports from Congressional Information and Review

The AECA provides for congressional review of exports of lethal weapons to ensure that they comport with
US. foreign policy interests. As you know, Congress took action in 2002 to ensure that the sale and export of
these weapons would receive closer scrutiny and oversight, including by amending the AECA to set a lower
congressional reporting threshold (from $14 million to $1 million) specifically for firearms on the

USML. Moving such firearms from the USML to the CCL would effectively eliminate congressional oversight
of exports of these weapons by eliminating this congressional reporting requirement, and would be directly
contrary to congressional intent.

To that end, I reiterate my demand from my previous letter: the Senate Foreign Relations and House Foreign
Affairs committees must be immediately informed of any proposed license to export firearms formerly
controlled on the USML at the appropriate dollar threshold mandated in the Arms Export Control Act. This
concern must be satisfactorily addressed before I will lift my hold.

2. Proliferation of 3D Gun Printing Technical Information

In my February letter, I expressed that there is a serious risk that this transfer will open the floodgates of
information for the 3D printing of nearly-undetectable firearms and components by foreign persons and
terrorists that intend to harm U.S. citizens and interests. The Department of Commerce claimed that it could
not, by its own regulations, prevent the publication, including on the Internet for global consumption, of
technical information and blueprint files that would enable this 3D production, if such information has once
been published, even illegally. I wrote that:

Ultimately, the specific provision of the Export Administration Regulations that is cited as preventing
Commerce from controlling the publication of 3D Printed guns in the longer term needs to be rewritten to
permit this control. Until that occurs, or until Commerce determines that such technical information can and
will be controlled, this technical information cannot and should not be transferred from USML to the CCL.

T understand that the Department of Commerce has now decided to alter its regulations to address this concern;
technical information related to the manufacture of firearms, to include 3D-printing information, proposed for
transfer to the CCL will be prohibited from publication or Internet posting without a license. That does seek to
address my previously-expressed concern, and I will not insist on this to lift my hold. However, I note that this
improvement could easily be undone through a simple regulatory change in the future that would not even
require congressional notification or review; a statutory authority to maintain such licensing, or better yet, an
outright prohibition, may be required. Moreover, Commerce must maintain a policy of “presumption of denial”
for any license application sought to publish or post such information, and pursue any violations vigorously.

Sincerely,

WASHSTATEC016466
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 92 of 734

Link: hites:/Avww foreion senate. cov/press/ranking/‘rel ease/menendez-to-block-trunin-admin-trom-exporting-
us-firearms-with-less-oversight-and-sccountability

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968

e-mail: Marguis At RGostale, gay

  

e |Twitter: @SteteBapiP he

Stay connected with Srate. gov:

 

Official
UNCLASSIFIED

WASHSTATEC016467
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 93 of 734

 

Message

From: Johanna Reeves [jreeves@reevesdcla.com]
Sent: 12/13/2019 10:14:47 PM

To: Miller, Michael F [Millermf@state.gov]
Subject: RE: 38(f) Notification to Congress

Found it. Thanks!
i guess we'll see how it goes...
Have a very happy holiday season!

Johanna

 

Johanna Reeves

Attorney at Law

Direct Dial: 202.715.9941

Admitted in New York and Washington, DC

 

Reeves & Dola, LLP
1775 Eye Street, NW
Suite 1150
Washington, DC 20006
Tel 202.683.4200

Fax 202.587.5610

reevesdola LOR

From: Miller, Michael F <Millermf@state.gov>
Sent: Friday, December 13, 2019 4:57 PM

To: Johanna Reeves <jreeves@reevesdola.com>
Subject: RE: 38(f) Notification to Congress

Thanks and no worries.
i think there’s been a new posting by the Senator on his or the SFRC’s website. Don’t have anything to add beyond that.
Hope you have a good weekend.

Cheers,
Mike

From: Johanna Reeves <ireeves@reevesdola com>
Sent: Friday, December 13, 2019 1:39 PM

Subject: 38(f) Notification to Congress

WASHSTATEC016468
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 94 of 734
Hi, Mike.

| apologize for the intrusion this Friday afternoon, but | am wondering if you have any information on the recent
38(f) notification to Congress on the intent to revise Cats. I-III. | have heard that Senator Menendez has
placed a new hold, but | am not able to locate it in the public channels. Do you know ff this is accurate and, if
so, whether rule publication will proceed?

Thank you for your kind assistance!
Johanna

 

Johanna Reeves
Attorney at Law

Direct Dial: 202.715.9941
Admitted in New York and Washington, DC

jreeves@reevesdola.com

Reeves & Dola, LLP
1775 Eye Street, NW
Suite 1150
Washington, DC 20006
Tel 202.683.4200

Fax 202.587.5610

http://www.reevesdola.com

This message is from a law firm and is intended only for the use of the Addressee(s) named above. This message may contain
CONFIDENTIAL INFORMATION WHICH ALSO MAY BE LEGALLY PRIVILEGED. If vou are not the intended recipient of
this message, or the employee or agent responsible for delivering it to the intended recipient, you are hereby notitied that any use,
dissemination, distribution or copying of this message is strictly prohibited. If you received this message in error, please immediately
notity the sender by telephone and delete the message and all attachments.

WASHSTATEC016469
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 95 of 734

 

Message

From: Carroll, Christienne [CarrollC@state.gov]

Sent: 12/16/2019 1:26:33 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]; Webster, Hillary [WebsterH @state.gov]

ce: Paul, Joshua M [PauUM@state.gov]; PM-CPA [PM-CPA @state.gov]

Subject: Clearance Requested (3:00 PM today): Readout Cats I-Ill Roundtable with NGOs/Advocacy Groups

Attachments: Readout Cats I-Ill Rollout NGO Roundtable 12-12-19.docx

Good morning,

Please clear (by 3:00 p.m. today) on the attached readout from Thursday's Cats I-Ilf roundtable with NGOs/Advocacy
groups.

Please note: We plan to send it out as is after 3:00 p.m. today, unless there are any edits.

Many thanks,
Christienne

Christienne Carroll

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

WASHSTATEC016470
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 96 of 734

 

Message

From: Webster, Hillary [WebsterH @state.gov]

Sent: 12/16/2019 2:25:27 PM

To: Carroll, Christienne [CarrollC@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]

cc: Paul, Joshua M [PaulJM@state.gov]; PM-CPA [PM-CPA @state.gov]

Subject: Re: Clearance Requested (3:00 PM today): Readout Cats I-lll Roundtable with NGOs/Advocacy Groups

Thanks Christienne! I was out part of Friday but got most of my notes typed up. I have a few meetings the first
half of today but will cross check what I have with your notes and follow up this afternoon, thanks for moving
this along!

 

From: Carroll, Christienne <CarrollC@state.gov>

Sent: Monday, December 16, 2019 8:26:33 AM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Webster, Hillary <WebsterH@state.gov>

Ce: Paul, Joshua M <PaulIM @state.gov>; PM-CPA <PM-CPA@state.gov>

Subject: Clearance Requested (3:00 PM today): Readout Cats I-Il] Roundtable with NGOs/Advocacy Groups

Good morning,

Please clear (by 3:00 p.m. today) on the attached readout from Thursday's Cats I-lll roundtable with NGOs/Advocacy
groups.

Please note: We plan to send it out as is after 3:00 p.m. today, unless there are any edits.

Many thanks,
Christienne

Christienne Carroll

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

WASHSTATEC016471
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 97 of 734

 

  

Message

From: Aron, David H [AronDH @state.gov]

Sent: 12/16/2019 6:01:27 PM

To: Hart, Robert L [HartRL@state.gov]

ce: Davis, Terry L [DavisTL@state.gov]; Krueger, Thomas G [KruegerTG @state.gov]; Derscheid, Steven A
[DerscheidSA@state.gov]

Subject: Cats | - Ill- Next Steps

Hi Rob,

Could we get your read on where the Section 38 notification stands on moving portions of ITAR Cats | — Ill to the

Sincerely,

David H. Aron

Foreign Affairs Officer

Bureau of International Security and Nonproliferation
Office of Conventional Arms Threat Reduction

(202) 647-2153

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC016472
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 98 of 734

UNCLASSIFIED

Readout: Cats I-ITI] Roundtable with NGOs/Advocacy Organizations
Thursday, December 12, 2019

As part of the Cats J-IH rollout plan, PM/CPA organized an off-the-record roundtable discussion
with NGOs/advocacy organizations concerned about the proposed changes. Acting DAS Mike
Miller led the engagement, which included representatives from the Departments of State,
Commerce and Defense (DTSA). Topics included identifying and halting problematic firearms
exports, pre and post end use monitoring, human rights concerns, and public transparency.

Participants

USG

A/DAS Mike Miller, PM/DDTC, State

Sarah Heidema, Director, PM/DTCP, State

Douglas R. Hassebrock, Acting Assistant Secretary for Export Enforcement, Commerce
Timothy Mooney, Senior Export Policy Analyst, Commerce

Steven Clagett, Director of the Nuclear and Missile Technology Controls Division, Commerce
Michael Laychak, Deputy Director, DTSA

Tracy Minnifield, Director of Licensing, DTSA

NGOs/Advocacy Organizations

Amnesty International USA

Arms Control Association

American Bar Association

Transparency International Defence and Security
Brady Campaign

Stimson Center

Key Points: NGOs/Advocacy Groups

Identifying and Halting Problematic Firearms Exports

e NGOs are concerned about the misuse of items by intended users.

e Many mercenaries are still operating globally and are looking for opportunities.

e NGOs are glad to see DTSA is involved but are still concerned about the loss of the
Department of State’s tools in the licensing process.

e Concern exists about the government possessing limited pre-end use intelligence on
potential bad actors; planning from INR on patterns of misuse could be used to focus
enforcement efforts.

@ NGOs would like to see a DIA assessment on diversion of licensed AR 15s.

e NGOs questioned why the changes are being proposed now. “What has changed? We
sat around the same table three years ago having the same conversation. It wasn’t the
right time then, so what has changed to make it the right time now?”

* NGOs view the proposed changes as a “de-control” of potentially very lethal items.

e “This is different than every other USML category and it translates into: The U.S. wants
to sell more guns.”

UNCLASSIFIED

WASHSTATEC016473
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 99 of 734

UNCLASSIFIED

Pre and Post End Use Monitoring

e Concern that following the transfer to Commerce not enough focus will be placed on pre-
end use monitoring.

e Concern that Commerce does not possess as much intelligence as State regarding
potential bad actors.

e Concern that Commerce’s lack of a registration process will result in limited data on
foreign affiliates.

e Concern about limited reporting on end use monitoring and that a reduction in
registration fees will result in less resources available to provide oversight.

e NGOs request a more robust report from Commerce focused on the end use monitoring
of firearms.

 

Public Transparency
e Public transparency regarding firearms sales will be reduced. Commerce isn’t mandated

to complete similar reporting as State or Congressional Notifications—though reporting
by international organizations will continue.

e NGOs use defense trade reports to help identify arms trafficking trends and networks—
and are hamstrung without them.

e NGOs recommended establishing a plan to assess the impact of the transfer one year after
implementation; and to also wait a year to identify registration trends as companies might
continue to register with State during the transition period.

Senator Menendez’s Hold
® NGO’s expressed concern that not all of Senator Menendez’s hold concerns have been
fully addressed.
e Understanding exists that Senator Menendez will place another hold, but this information
has not been made public.

 

Human Rights
e There are consequences and impact with regards to diversion and human rights abuses.

The feeling is that this is a step in the wrong direction.
It is alarming that the United States has withdrawn from the ATT.
This drives a lot of the civil society groups’ concerns.

Key Points: State, Commerce and Defense (DTSA)

State noted Senator Menendez’s initial letter and that many of the concerns have been addressed.
(Also, briefings have been held, amendments made, etc.) State commented that the Hill is
encouraged to see the Department’s reaction on 3-D printing concerns and on diminished
Congressional oversight. They also noted that Congress hasn’t legislated oversight for these
types of transfers for Commerce but could do so if they deem it necessary. State agreed that
systems evolve, and actors are looking for loopholes. “There’s always room for improvement,
and we want your input.” In response to the GAO report recommendation earlier this year, State
confirmed they are in the process of sharing the Watchlist with Commerce (and Commerce will
share with State). “The paperwork has been signed and State is now working on the first data

UNCLASSIFIED

WASHSTATEC016474
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 100 of 734

UNCLASSIFIED

transfer to Commerce, to make sure it’s working. State is trying to make changes in areas where
people have identified things could be done better.”

Commerce provided specific updates and clarification on changes in the recently notified text
(compared to the original) and reassured that appropriate oversight would continue. Moving
Categories I-III is part of an ongoing effort to rationalize export controls and group “like”
products. They underscored that it is their Export Enforcement Office’s job to make sure laws
are enforced. “No one wants anything bad to happen.” They reaffirmed licensing officers can
take information from all sources. The bona fides for applicants are checked, and the data is kept
forever. Each person applying for a license is given a unique number and information is
collected and added. Anyone can provide information. The Watchlist includes derogatory data,
and Commerce has a robust monitoring program. The Commerce “Entity List” serves as a
powerful deterrent for any potential bad actors, as once an applicant is placed on the list, they
can suffer significant economic consequences. With regards to more robust end use monitoring

reporting, Commerce indicated they were open to it and would bring the idea back to look at it
further.

DTSA stressed that they are not talking about opening loopholes. They explained that a level
playing field exists between the Departments, and there is a licensing requirement and policy
review. “There are multiple sources of information used in the clearance process and we reserve
the right to ask more questions as needed.” They noted that there may be even more law
enforcement analysis. DTSA said they are very interested in hearing where the system of export
review has failed and where a diversion has happened. “We want this information. If you are
aware of gaps or diversions, let us know.”

UNCLASSIFIED

WASHSTATEC016475
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 101 of 734

 

Message

From: Cooper, R. Clarke [CooperRC@state.gov]

Sent: 12/16/2019 10:20:47 PM

To: Carroll, Christienne [CarrollC@state.gov]; PM-DDTC- FrontOffice —Staff [PM-DDTC-FrontOffice-Staff@state.gov]; PM-
Strategy [PM-Strategy @state.gov]; Schiller, Rachel C [SchillerRC1@state.gov]; Biery, Meghan N. EOP/NSC
{Meghan.N.Biery@nsc.eop.gov]; PM/RSAT Team Leaders [PM_RSATTeamLeaders @state.gov]

cc: PM-DAS's [PM-DASs@state.gov]; Windecker, Melissa A [WindeckerMA@state.gov]; Paul, Joshua M
[PaulIM@state.gov]; PM-CPA [PM-CPA@state.gov]

Subject: RE: Readout: Cats I-Ill Roundtable with NGOs/Advocacy Organizations (December 12, 2019)

 

Regards,

R. Clarke Cooper
Assistant Secretary of State
Political Military Affairs Bureau

ENGAGE. ENHANCE. ENABLE.

From: Carroll, Christienne <CarrollC@state.gov>

Sent: Monday, December 16, 2019 4:53 PM

To: PM-DDTC- FrontOffice —Staff <PM-DDTC-FrontOffice-Staff@state.gov>; PM-Strategy <PM-Strategy@state.gov>;
Schiller, Rachel C <SchillerRC1@state.gov>; Biery, Meghan N. EOP/NSC <Meghan.N.Biery@nsc.eop.gov>; PM/RSAT Team
Leaders <PM_RSATTeamLeaders@state.gov>

Cc: PM-DAS's <PM-DASs@state.gov>; Windecker, Melissa A <WindeckerMA@state.gov>; Paul, Joshua M
<PaulJM@state.gov>; PM-CPA <PM-CPA@state.gov>

Subject: Readout: Cats I-Ill Roundtable with NGOs/Advocacy Organizations (December 12, 2019)

Good afternoon,

WASHSTATEC016476

 
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 102 of 734

 

WASHSTATEC016477
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 103 of 734

 

Christienne Carroll

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)

U.S. Department of State

WASHSTATEC016478
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 104 of 734

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]
Sent: 12/18/2019 5:19:26 PM

To: Brian Nilsson [bhnilsson@aol.com]
Subject: RE: Q re: Cats. I-lil

Hi. It has not gone to the Fed Reg yet for publication and we have not ETA. There are some pollical matters that need to
be addressed.

Happy holidays to you too!

From: Brian Nilsson <bhnilsson@aol.com>

Sent: Wednesday, December 18, 2019 11:30 AM
To: Heidema, Sarah J <HeidemaSJ@state.gov>
Subject: O re: Cats. I-lii

Hi Sarah,

Hope this finds you and yours doing well. I'm querying about the status of Cats. I-lll - are you able to advise if State is
proceeding with publication of the rule or if you're holding because of the Menendez letter? If you're proceeding, do you
have an ETA for it publishing? I've heard it's not likely to get through the State clearance process and then to the FR until
sometime in January.

Thanks, happy holidays!

Brian

WASHSTATEC016479
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 105 of 734

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 12/19/2019 4:48:12 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]; Paul, Joshua M [PaulJM@state.gov]
Subject: Draft AM Package on Cats I-III

Attachments: AM for S - USML Cat I-Ill Final FRN v7.docx; Tab 2 - Commerce Draft Final Rule.pdf; Tab 3 - Overview of State
Department's Efforts to Revise USML Categories I, Il, and Ill.docx; Tab 4 - Background on Major vs Non Major
Rules.pdf; Tab 5 - February 2019 Senator Menendez Letter.pdf; Tab 6 - December 2019 Senator Menendez Letter.pdf

Here’s the current draft AM.

Joseph N. Khawam
Attorney-Adviser

U.S. Department of State
Office of the Legal Adviser (L/PM)
2201 C Street NW, Suite 6420
Washington, DC 20520

(202) 647-8546 (T, W, T)

(202) 663-2915 (M)}

(202) 663-3097 (F)

Opennet: KhawamJN@state.gov

   

SBU - DELIBERATIVE PROCESS

WASHSTATEC016480
 
  

 

ited States Senate

COMMIEPTER ON FOREIGN RELATIONS

—

February 22, 2019

The Honorable Mike Pompeo
Secretary of State

US, Department of State
2201 C Street, NW,
Washington, D.C. 20520

Dear Secretary Pompeo:

On February 4, 2019, | received a congressional notification from the Department for a proposal
to transter responsibility for the export control of firearms and ammunition from the United
States Munitions list (USML) to the Commerce Control List (CCL). I write to inform you that |
am placing a hold on the congressional notification, pursuant to the authority of Section 38(f) of
the Arms Export Control Act (AECA).

Lam deeply concerned about this proposed transfer, As you no doubt are aware, firearms and
ammunition ~ especially those derived from military models and widely used by military and
security services ~ are uniquely dangerous, They are easily modified, diverted, and proliferated,
and are the primary means of injury, death, and destruction in civil and military conflicts
throughout the world, As such, they should be subject to more, not less, rigorous export controls
and oversight.

Combat rifles, including those commonly known as “sniper rifles,” should not be removed from
the USML, nor should rifles of any type that are U.S. military-standard 5,56 (and especially 50
caliber). Semi-automatic firearms should also not be removed, and neither should related
equipment, ammunition, or associated manufacturing equipment, technology, or technical data.

Consequently, my hold will remain in place until such time as the issues identified below are
sufficiently addressed.

1) Removal of Firearms Exports from Congressional Information and Review

The AECA enables congressional review of exports of lethal weapons to ensure that they
comport with U.S. foreign policy interests. Congress took action in 2002 to ensure that the sale
and export of these weapons would receive stringent oversi ght, including by amending the
AECA to set a lower reporting threshold (from $14 million to $1 million) specifically for
firearms on the USML. Moving such firearms from the USML to the CCL would directly

 

WASHSTATEC016481
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 107 of 734

contradict congressional intent and effectively eliminate congressional oversight and potential

‘disapproval of exports-of these weapons. Congressional oversight must be retained,

2) Proliferation of 3D Gun Printing. Technical Information

There is a serious risk that this transfer will open the floodgates of information for the 3D
printing of nearly-undetectable firearms and components by foreign persotis and terrorists that
intend to harm U.S. citizens and interests. The Department of Commerce ¢lairns that it cannot,
by its own regulations, prevent the publication, including on the Internet for global consumption,
of technical information and blueprint files that would enable this 3D production, if such.
information has once been published, even illegally, This is outrageous and simply unacceptable:
given the dangers it poses to U.S. citizens and interests. .

Moreover, it may also be:at variance with recent law, Section 1758 of the Export Control
Reform Act of 2018 authorizes the Secretary of Commerce to.control “emergitig and
foundational technologies” that (A) are essential to the national security of the United States; and.
(B) are not critical technologies described in clauses (2) through (v) of section 72 1(a)(6)(A) of
the Defense Production Act-of 1950, 3D printing has been identified by this. Administration as
an emerging technology of concer, and the Department of Commerce itself used 3D printing as
an example of “emerging technology” in its November 19, 2018 Federal Register notice seeking
public: comment on what constitutes emerging technologies pursuant to this new statutory
charge. Then-Secretary of Defense. Mattis twice mentioned the challenges of 3D printirig in
congressional testimony, and Director of National Intelli gence Coats, in his 2018 Worldwide
Threat Assessment of the U.S. Intelligence Community, stated that, “[a]ldvances in
manufacturing, particularly the development of 3D printing, almost certainly will become even
more accessible toa variety of state and non-state actors and be used in ways.contrary to our

interests.”

It would seem axiomatic that the capability to 3D-print lethal weaponry that cannot easily or

reliably be detected by metal detectors.at airports, schools, governmental or other facilities

(including the U.S. Capitol and the Department of State) would qualify as an emerging
technology in need of regulatory control. Yet, the Commerce Department has told my staff that.
the interagency process to identify emerging and foundational technologies to. be controlled has.
not been completed, and is unlikely to be completed for months. By proceeding ‘with the transfer
of firearms, including 3D printing technical information, to Commerce, the Administration is:
acting recklessly and endangering innocent lives. It should go without saying that we collectively
need to understand the threat and have a plan to address this issue before making the regulatory
change.

Moreover, the Departtnent of Commerce would seem to have adequate.additional regulatory
authority to.control 3D gun printing information, at least temporarily. Commerce can control
any item for forei gn policy réasons under the miscellaneous category of 0Y521, according to a.
final rule issued by Commerce in 2012. Preventing foreign terrorists and thugs from.acquiring

WASHSTATEC016482
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 108 of 734

the means to print undetectable guns to use against US. citizens is a sufficient foreign policy
justification to control this technology fram public release.

Ultimately, the specific provision of the Export Administration Regulations is cited as preventing
Commerce from controlling the publication of 3D Printed guns in the | longer term needs to be
rewritten to permit this control. Until that occurs, or until Commerce determines that such
technical information can and will be controlled, this technical information cannot and should
not be transferred from USMLE to the CCL.

{look forward to your prompt response to my concerns.

Sincerely,

 

Ranking » Member

CC: The Honorable Wilbur Ross, U.S. Secretary of Commerce

 

WASHSTATEC016483
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 109 of 734

   

 

COMBETTE

 

December 10, 2019

The Honorable Mike Pampeo
Secretary of State

U.S, Department of State
2201 C Street, NW.
Washington, D.C.

Dear Secretary Pompeo:

On February 4, 2019, | received congressional notification from the Department, pursuant to the
authority of section 38() of the Arms Export Control Act (AECA), for the proposed transfer of
responsibility for the export control of firearms and ammunition from the United States
Munitions list (USML) to the Commerce Control List (CCL). | wrote to inform you on February
22 that | was placing a hold on that congressional notification. Qn November 12, 2019, the
Department submitted a new 38(1) notification in response to a proposed regulatory change by
the Department of Commerce. I write to inform you that | am placing a hold on the November
12, 2019 notification for the reasons detailed below.

As you no doubt are aware, firearms and ammunition — especially those derived from military
models and widely in-use by military and security services ~ are uniquely dangerous. They are
easily modified, diverted, and proliferated, and are the primary means of injury. death, and
destruction im civil and military conflicts throughout the world. As such, they should be subject
to more rigorous export controls and oversight, not less.

Combat rifles, including those commonly known as “sniper rifles,” should not be removed from
the USML, nor should rifles of any type that are U.S, military-standard 5.56 (and especially .50
caliber), Semi-automatic firearms should also not be removed, and neither should related
equipment, ammunition, or associated manufacturing equipment, technology, or technical data.

My hold will remain in place until such time as the issue identified below is sufficiently
addressed,

1) Removal of Firearms Exports from Congressional Information and Review

The AECA provides for congressional review of exports of lethal weapons to ensure that thev
comport with US. foreign policy interests. As you know, Congress took action in 2002 to
ensure that the sale and export of these weapons would receive closer scrutiny and oversight,
including by amending the AECA to set a lower congressional reporting threshold (from $14
million to $1 million) specifically for firearms on the USML. Moving such firearms from the
USML to the CCL would effectively eliminate congressional oversight of exports of these
weapons by eliminating this congressional reporting requirement, and would be directly contrary
to congressional intent.

 

WASHSTATEC016484
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 110 of 734

To that end, 7 reiterate my demand from my previous letter: the Senate Foreign Relations and
House Foreign Affairs committees must be immediately informed of any proposed license to
export firearms formerly controlled on the USML at the appropriate dollar threshold mandated in
the Arms Export Control Act. This concern must be satisfactorily addressed betore I will lift my
hold,

2) Proliferation of 3 Gun Printing Technical Information

In my February letter, | expressed that there is a serious risk that this transfer will open the
floodgates of information for the 3D printing of nearly-umdetectable firearms and components by
foreign persons and terrorists that intend to harm U.S. citizens and interests. The Department of
Commerce claimed that it could not, by its own regulations, prevent the publication, including on
the Internet for global consumption, of technical information and blueprint files that would
enable this 3D production, if such information has once been published, even illegally. | wrote
that:

Climately, the specific provision of the Export Administration Regulations that is cited
as preventing Commerce from controlling the publication of 3D Printed guns in the
longer term needs ta be rewritten to permit this control. Until that occurs. or until
Commerce determines that such technical information can and will he controlled, this
technical information cannot and should not be transferred from USML to the CCL.

[understand that the Department of Commerce has now decided to alter its regulations to
address this concern: technical information related to the manufacture of firearms, to include 3D-
printing information, propesed for transfer to the CCL will be prohibited from publication or
internet posting without a license. That does seek to address my previously-expressed concern,
and I will not insist on this to lift my hold. However, I note that this improvement could easily
be undone through a simple regulatory change in the future that would not even require
congressional notification or review; a statutory authority to maintain such licensing, or

better yet, an outright prohibition, may be required. Moreover, Commerce must maintain a
policy of “presumption of denial” for any license application sought to publish or past such
information, and pursue any violations vigorously.

Sincerely,

   

Robert Menendez
Ranking Member

 

WASHSTATEC016485
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 111 of 734

 

Message

From: Paul, Joshua M [PauliM @state.gov]

Sent: 12/19/2019 4:58:50 PM

To: Khawam, Joseph N [KhawamJN@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]
Subject: RE: Draft AM Package on Cats I-III

SBU - DELIBERATIVE PROCESS

From: Khawam, Joseph N <KhawamJN@state.gov>

Sent: Thursday, December 19, 2019 11:48 AM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Paul, Joshua M <PaulJM@state.gov>
Subject: Draft AM Package on Cats I-III

Here’s the current draft AM.

Joseph N. Khawam
Attorney-Adviser

U.S. Department of State

Office of the Legal Adviser (L/PM)
2201 C Street NW, Suite 6420
Washington, DC 20520

(202) 647-8546 (T, W, T)

(202) 663-2915 (M)

(202) 663-3097 (F)

Opennet: KhawamJN@state.gov

SBU - DELIBERATIVE PROCESS

WASHSTATEC016486
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 112 of 734

 

Message

From: Paul, Joshua M [PaulJM@state.gov]

Sent: 12/19/2019 5:00:41 PM

To: Khawam, Joseph N [KhawamJN@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]
Subject: RE: Draft AM Package on Cats I-IE

Attachments: AM for S - USML Cat I-Ill Final FRN v7.docx

Made a couple of edits — hope this helps.

SBU - DELIBERATIVE PROCESS

From: Khawam, Joseph N <KhawamJN@state.gov>

Sent: Thursday, December 19, 2019 11:48 AM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Paul, Joshua M <PaulJM@state.gov>
Subject: Draft AM Package on Cats I-Ill

Here’s the current draft AM.

Joseph N. Khawam
Attorney-Adviser

U.S. Department of State

Office of the Legal Adviser (L/PM)
2201 C Street NW, Suite 6420
Washington, DC 20520

(202) 647-8546 (T, W, T)

(202) 663-2915 (M)

(202) 663-3097 (F)

Opennet: KhawamJN@state.gov

 

SBU - DELIBERATIVE PROCESS

WASHSTATEC016487
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 113 of 734

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 12/19/2019 6:48:33 PM

To: Khawam, Joseph N [KhawamJN@state.gov]; Paul, Joshua M [PaulJM@state.gov]
Subject: AM for S - USML Cat I-lll Final FRN v7 (002)

Attachments: AM for S - USML Cat I-III Final FRN v7 (002).docx

i’ve cut back some language to get this to 2 pages and started to address Joe’s comment. Josh will need to finish this

job.

WASHSTATEC016488
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 114 of 734

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]
Sent: 12/19/2019 7:21:59 PM

To: Kovar, Jeffrey D [KovarJD@state.gov]

Subject: FW: AM for S - USML Cat I-fll Final FRN v7 (002)

Attachments: AM for S - USML Cat I-III Final FRN v7 (002).docx

Jeff: | stopped by to provide an update on Cats I-lll. The latest draft AM is attached. It sounds like we will be moving it
through clearances soon. If you have a moment, please let me know and I'll swing by again.

Thanks,
Joe

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

From: Paul, Joshua M <PauliM@state.gov>

Sent: Thursday, December 19, 2019 1:53 PM

To: Heidema, Sarah J <HeidermaSJ@state.gov>; Khawam, Joseph N <KhawamJN@state.gov>
Subject: RE: AM for S - USML Cat I-Ill Final FRN v7 (002)

Attempt attached.

Relatedly, pending this process, is there anything more needed to be done to prep the rules themselves for publication,
or are they all ready for transmittal to the FR?

From: Heidema, Sarah | <HeidemaS] @state.sov>
Sent: Thursday, December 19, 2019 1:49 PM

Pe

To: Khawam, Joseph N <KhawamJN¢

Subject: AM for S - USML Cat I-IIl Final FRN v7 (002)

i've cut back some language to get this to 2 pages and started to address Joe’s comment. Josh will need to finish this
job.

WASHSTATEC016489
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 115 of 734

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 12/19/2019 7:39:14 PM

To: Khawam, Joseph N [KhawamJN @state.gov]
Subject: RE: AM for S - USML Cat I-Ill Final FRN v7 (002)

Joe — I’m back and this is a good time. Thanks -Jeff

From: Khawam, Joseph N <KhawamJN@state.gov>
Sent: Thursday, December 19, 2019 2:22 PM

To: Kovar, Jeffrey D <KovarJD@state.gov>

Subject: FW: AM for S - USML Cat I-III Final FRN v7 (002)

Jeff: | stopped by to provide an update on Cats I-ill. The latest draft AM is attached. it sounds like we will be moving it
through clearances soon. If you have a moment, please let me know and Ill swing by again.

Thanks,
Joe

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

Sent: Thursday, December 19, 2019 1:53 PM
To: Heidema, Sarah J <HeldemaS) @state gov>; Khawam, Joseph N <kKhawamiN@state gov>
Subject: RE: AM for S - USML Cat I-lll Final FRN v7 (002)

   

Attempt attached.

Relatedly, pending this process, is there anything more needed to be done to prep the rules themselves for publication,
or are they all ready for transmittal to the FR?

From: Heidema, Sarah J <Heidemasi@state eay>
Sent: Thursday, December 19, 2019 1:49 PM

 

Subject: AM for S - USML Cat I-III Final FRN v7 (002)

i’ve cut back some language to get this to 2 pages and started to address Joe’s comment. Josh will need to finish this
job.

WASHSTATEC016490
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 116 of 734

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 12/19/2019 7:50:02 PM

To: Heidema, Sarah J [HeidemaS/J@state.gov]; Paul, Joshua M [PaulJM@state.gov]
Subject: RE: AM for S - USML Cat I-Ill Final FRN v7 (002)

Attachments: Tab 3 Att 12 - DRAFT Roll-Out Plan and Fact Sheet (CONFIRM WITH CPA BEFORE SUBMISSION).docx

 

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Thursday, December 19, 2019 1:59 PM

To: Paul, Joshua M <PaulJM@state.gov>; Khawam, Joseph N <KhawamJN@state.gov>
Subject: RE: AM for S - USML Cat I-Ill Final FRN v7 (002)

From: Paul, Joshua M <PaulIM Gistate goy>
Sent: Thursday, December 19, 2019 1:53 PM

   

Subject: RE: AM for S - USML Cat I-Ill Final FRN v7 (002)
Attempt attached.

Relatedly, pending this process, is there anything more needed to be done to prep the rules themselves for publication,
or are they all ready for transmittal to the FR?

From: Heidema, Sarah J <Heidemadi@istate goy>

Sent: Thursday, December 19, 2019 1:49 PM

To: Khawam, Joseph N <KhawamJN@state.gov>; Paul, Joshua M <PaullM@state. gov>
Subject: AM for S - USML Cat I-Ill Final FRN v7 (002)

 

i’ve cut back some language to get this to 2 pages and started to address Joe’s comment. Josh will need to finish this
job.

WASHSTATEC016491
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 117 of 734

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 12/19/2019 7:52:23 PM

To: Noonan, Michael J [NoonanMJ @state.gov]

Subject: UTab 2plus - Revised USML Categories | II and fli Full Text - ATF 10-28-19 DTCP clean

Attachments: UTab 2plus - Revised USML Categories I If and ill Full Text - ATF 10-28-19 DTCP clean.docx

WASHSTATEC016492
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 118 of 734

 

Message

From: Paul, Joshua M [PauliM @state.gov]

Sent: 12/19/2019 8:27:37 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]; Khawam, Joseph N [KhawamJN@state.gov]

cc: Noonan, Michael J [NoonanMJ @state.gov]; Hart, Robert L [HartRL@state.gov]; PM-CPA [PM-CPA@state.gov]
Subject: RE: AM for S - USML Cat I-Ill Final FRN v7 (002)

Attachments: Tab 3 Att 12 - DRAFT Roll-Out Plan and Fact Sheet.docx

Made a few edits to the rollout tab

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Thursday, December 19, 2019 3:01 PM

To: Paul, Joshua M <PaulJM@state.gov>; Khawam, Joseph N <KhawamJN@state.gov>
Cc: Noonan, Michael J <NoonanMJ@state.gov>; Hart, Robert L <HartRL@state.gov>
Subject: RE: AM for S - USML Cat I-lll Final FRN v7 (002)

i’m out tomorrow, so I’m copying Noonan and Hart.

 

Sent: Thursday, December 19, 2019 2:54 PM
To: Khawam, Joseph N <kKhawamJN @state.gov>; Heidema, Sarah J <

HeidermaS] @state goy>

 

 

Subject: RE: AM for S - USML Cat I-Ill Final FRN v7 (002)

Thanks — beyond the rollout, which we’ll take another look at, defer to Sarah, not least as | don’t have access to the RMA
folder!

From: Khawam, Joseph N <Khaw
Sent: Thursday, December 19, 2019 2:50 PM

 

ceatnevienerocceccntetenscerineresSfineroeetnentenencceeRetecenence, Fo MN MEE MMA SEE ANAC AWN ON 0 NasriseeceurerentaSdWacronevntzcerentvestectaczceces

Subject: RE: AM for S - USML Cat I-lll Final FRN v7 (002)

 

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

From: Heidema, Sarah J <Heidermasi@state. sov>

Sent: Thursday, December 19, 2019 1:59 PM

To: Paul, Joshua M <PFaullM@ state gov>; Khawam, Joseph N <KhawarrJN@istate.gov>
Subject: RE: AM for S - USML Cat I-lll Final FRN v7 (002)

 

WASHSTATEC016493
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 119 of 734

From: Paul, Joshua M <PaullM@ state. gov>

Sent: Thursday, December 19, 2019 1:53 PM

To: Heidema, Sarah J <HeidermaSJ @state.gov>; Khawam, Joseph N <KhawarmJN@s
Subject: RE: AM for S - USML Cat I-Ill Final FRN v7 (002)

 

 

Attempt attached.

Relatedly, pending this process, is there anything more needed to be done to prep the rules themselves for publication,
or are they all ready for transmittal to the FR?

From: Heidema, Sarah J <HeidemaSi@istate goy>

Sent: Thursday, December 19, 2019 1:49 PM

To: Khawam, Joseph N <KhawamJN@state.gov>; Paul, Joshua M <PaullM@state. gov>
Subject: AM for S - USML Cat I-Ill Final FRN v7 (002)

 

i’ve cut back some language to get this to 2 pages and started to address Joe’s comment. Josh will need to finish this
job.

WASHSTATEC016494
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 120 of 734

 

Message

From: Noonan, Michael J [NoonanMJ @state.gov]
Sent: 12/19/2019 8:57:08 PM

To: Khawam, Joseph N [KhawamJN @state.gov]
Subject: FW: AM for S - USML Cat I-Ill Final FRN v7 (002)

Attachments: UTab 2plus - Revised USML Categories I li and [li Full Text - 12 19 2019 (Pompeo).docx

Joe,

Sarah assures me that the version she gave me to change the signature block is the absolute latest. | have no reason to
doubt her, but can you confirm?

From: Noonan, Michael J

Sent: Thursday, December 19, 2019 3:56 PM

To: Heidema, Sarah J <HeidemaS/J@state.gov>; Paul, Joshua M <PaulJM@state.gov>; Khawam, Joseph N
<KhawamJN @state.gov>

Ce: Hart, Robert L <HartRL@state.gov>

Subject: RE: AM for S - USML Cat I-Ill Final FRN v7 (002)

 

From: Heidema, Sarah J <HeidemaSi@istate goy>

Sent: Thursday, December 19, 2019 3:01 PM

To: Paul, Joshua M <Paull M@state. gov>; Khawam, Joseph N <KhawamJN @state.gov>
Cc: Noonan, Michael J <NeonanMJ@state.gov>; Hart, Robert L <HarthL@state goy>
Subject: RE: AM for S - USML Cat I-Ill Final FRN v7 (002)

 

i’m out tomorrow, so I’m copying Noonan and Hart.

 

From: Paul, Joshua M <PaulIM@ state. gov>

Sent: Thursday, December 19, 2019 2:54 PM

To: Khawam, Joseph N <KhawamJN@state.gov>; Heidema, Sarah J <HeldemaSji@state gov>
Subject: RE: AM for S - USML Cat I-Ill Final FRN v7 (002)

Thanks — beyond the rollout, which we'll take another look at, defer to Sarah, not least as | don’t have access to the RMA
folder!

 

Sent: Thursday, December 19, 2019 2:50 PM
To: Heidema, Sarah J <HeidermaSl @state.cov>; Paul, Joshua M <PauUM@state.soy>
Subject: RE: AM for S - USML Cat I-Ill Final FRN v7 (002)

 

WASHSTATEC016495
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 121 of 734

 

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

From: Heidema, Sarah J <HeidemaS!] @state gov>

Sent: Thursday, December 19, 2019 1:59 PM

To: Paul, Joshua M <PaulM@state.sov>; Khawam, Joseph N <khawamJN@ state. gov>
Subject: RE: AM for S - USML Cat I-Ill Final FRN v7 (002)

 

Sent: Thursday, December 19, 2019 1:53 PM
To: Heidema, Sarah J <HeidermaSJ@ state.gov; Khawam, Joseph N <KhawamJN @state.gov>
Subject: RE: AM for S - USML Cat I-Ill Final FRN v7 (002)

 

Attempt attached.
Relatedly, pending this process, is there anything more needed to be done to prep the rules themselves for publication,

or are they all ready for transmittal to the FR?

From: Heidema, Sarah J <HeidemaSi @state. gov
Sent: Thursday, December 19, 2019 1:49 PM

>

 

   
 
   

Subject: AM for S - USML Ca

 

N v7 (002)

 

ina

i've cut back some language to get this to 2 pages and started to address Joe’s comment. Josh will need to finish this
job.

WASHSTATEC016496
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 122 of 734

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 12/19/2019 9:00:43 PM

To: Noonan, Michael J [NoonanMJ@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; Paul, Joshua M
[PaulM @state.gov]

ce: Hart, Robert L [HartRL@state.gov]

Subject: RE: AM for S - USML Cat I-ill Final FRN v7 (002)

With respect to the attachments to Tab 3, I’m happy to assist. The L special said we’ll just need to provide the PM
specials with access to the documents when uploading to Everest. I’m happy to sit with the PM specials and walk them
through at the appropriate time, but please do let them know to contact me. I’m told there isn’t really a way for us to
separately submit the documents for a package that PM is uploading to Everest.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

From: Noonan, Michael J <NoonanMJ@state.gov>

Sent: Thursday, December 19, 2019 3:56 PM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Paul, Joshua M <PaulJM @state.gov>; Khawam, Joseph N
<KhawamJN @state.gov>

Cc: Hart, Robert L <HartRL@state.gov>

Subject: RE: AM for S - USML Cat I-lll Final FRN v7 (002)

 

From: Heidema, Sarah J <Heidemasi@state goy>
Sent: Thursday, December 19, 2019 3:01 PM
To: Paul, Joshua M <PaulM@state.gov>; Khawam, Joseph N <KhawamriN@state cov>

 

Subject: RE: AM for S - USML Cat I-Ill Final FRN v7 (002)

i’m out tomorrow, so I’m copying Noonan and Hart.

 

From: Paul, Joshua M <PauliM@ state gov>

Sent: Thursday, December 19, 2019 2:54 PM

To: Khawam, Joseph N <KhawarmJN@istate.gov>; Heidema, Sarah J <HeidemaS) @state. go>
Subject: RE: AM for S - USML Cat I-lll Final FRN v7 (002)

Thanks — beyond the rollout, which we’ll take another look at, defer to Sarah, not least as | don’t have access to the RMA
folder!

WASHSTATEC016497
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 123 of 734
From: Khawam, Joseph N <KhawamJh @istate.gov>
Sent: Thursday, December 19, 2019 2:50 PM
To: Heidema, Sarah J <H =.2o¥>; Paul, Joshua M <Paull

    

 

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

From: Heidema, Sarah J <HeidemaSi@istate goy>

Sent: Thursday, December 19, 2019 1:59 PM

To: Paul, Joshua M <Paull M@state. gov>; Khawam, Joseph N <KhawamJN @state.gov>
Subject: RE: AM for S - USML Cat I-Ill Final FRN v7 (002)

 

&.
Sent: Thursday, December 19, 501 1:53 PM

To: Heidema, Sarah J <HeideraSi @state.gov>; Khawam, Joseph N <KhawamJN @state.gov>
Subject: RE: AM for S - USML Cat I-Ill Final FRN v7 (002)

 

Attempt attached.

Relatedly, pending this process, is there anything more needed to be done to prep the rules themselves for publication,
or are they all ready for transmittal to the FR?

From: Heidema, Sarah J <Heide masi@ state.gov>

Subject: AM for S - USML Cat I- fi Final FRN v7 (002)

i've cut back some language to get this to 2 pages and started to address Joe’s comment. Josh will need to finish this
job.

WASHSTATEC016498
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 124 of 734

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 12/19/2019 9:10:41 PM

To: Noonan, Michael J [NoonanMJ @state.gov]

Subject: FW: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the

items moved to the CCL)
Attachments: Revised USML Categories [ II and lf Full Text for Hill.pdf; Commerce Cat I-Iff firearms rule full text for Hill.pdf

Sarah has been maintaining the latest draft of the regs, so | don’t have much to base a comparison on. She sent the
attached to the Hill a few weeks ago, which is the latest that | have, and it appears to match what you sent.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Thursday, November 21, 2019 8:40 AM

To: Khawam, Joseph N <KhawamJN@state.gov>; Miller, Michael F <Millermf@state.gov>

Ce: Koelling, Richard W <KoellingRW @state.gov>

Subject: FW: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for
the items moved to the CCL)

FYSA

From: Heidema, Sarah J

Sent: Thursday, November 21, 2019 8:38 AM

To: Fite, David (Foreign Relations) <David Fite@foreign senate. gov>; ‘Timothy Mooney'

<Timothy. Mooney @ bis. doc.poy>; Rice, Edmund <edmund.rice@imaill house .gov>; Darrach, TamaraA

 

 

 

 

<robert hunter ®foreisn senate. gov>; Markus, Daniel <Ganiel. Markus@imall house gov>; Markus, Daniel
<Daniel. Markus@mall house.gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @foreign. senate. gov>; PM-CPA <PM-CPA@ state gay>:
Giannangeli, Giulia R <GiannangeliGR@state.cov>; Wolfe, William E <WolfeWE@state.gov>; Paul, JoshuaM
<PaullM@istate.gov>; LKiuttz@icoc.gov; Lopes, Alexander <alexancder lopes@bis.dac.gov>; Clagett, Steven
<stevern clagett ibis. dec.gov>; Rudd, Phil (Banking) <Phil Rudd@banking senate gov>; McGinnis, Colin (Banking)
<Colin MeGinris@ banking senate.gov>; Karen NiesVogel <Karen NiesVogel @bis.doc.gzov>; Hillary Hess

(bis doc.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

 

 

 

 

 

 

 

 

 

 

 
 

David and Ed-

 

All the best,
Sarah

 

WASHSTATEC016499
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 125 of 734

Sent: Wednesday, November 20, 2019 3:39 PM
To: ‘Timothy Mooney’ <Timothy. Mooney @ bis.dac.goy>; Rice, Edmund <edmund.rice@imall house.gov>; Darrach,

Tamara A <fa hy ‘>; Steffens, Jessica <} j 2 ; Hunter, Robert

>; Rudd, Phil (Banking)
(Banking) < AcGinnis @ banking senate.gov>; Karen NiesVogel
Riis cloc.zov>; Hillary Hess <Hillary.Hess@bis.coc.gov>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

WASHSTATEC016500
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 126 of 734

From: Timothy Mooney <Tirnothy. Mooney @his.doc.gov>

Sent: Wednesday, November 20, 2019 3:26 PM

To: Rice, Edmund <Edmund. Rice@ mail house.gov>; Fite, David (Foreign Relations) <Davicl Fite@foreign senate. gov>;
Darrach, Tamara A <DarrachTA@ state. goy>; Steffens, Jessica <Jessica. Steffens@ mail house.gov>; Hunter, Robert
(Foreign Relations) <Kobert Hunter@foreign. senate gov>; Markus, Daniel <Daniel. Markust@mall house.gov>; Markus,
Daniel <Raniel Markus@rnall house. goy>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddlestoru@foreisn senate gov>; PM-CPA <PM-CPA@istate goy>;
Giannangeli, Giulia R <GiannangeliGR@state.gov>; Wolfe, William E <WolfeWE@state.cov>; Paul, Joshua M

<PaullIM @istate gov>; LKluttz@icdoc.eov; Alexander Lopes <Alexander.Lopes@ bis. cac.zov>; Heidema, Sarah J
<Heidemasi@state gov>; Steven Clagett <Steven Clagett @ bis. doc.gov>; Rudd, Phil (Banking)

<Phil Rudd @banking senate eov>; McGinnis, Colin (Banking) <Celin MecGinnis@banking senate. gcoy>; Karen NiesVogel
<Karen.NiesVogel @bis doc.goyv>; Hillary Hess <Hillary. Hess (@his.doc.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

Ed,

 

Tim

From: Rice, Edmund <Edmund, Rice @mall house. goy>
Sent: Wednesday, November 20, 2019 3:11 PM
To: Timothy Mooney <Timethy. Mooney bis.doc.gzov>; Fite, David (Foreign Relations)

 

 

 

<Jessica Steffens @imail house gov>; Hunter, Robert (Foreign Relations) <Robert Hunter@foreign.senate.gov>; Markus,
Daniel <Daniel Markus mail house. gov>; Markus, Daniel <Daniel Markus @mall house. gov>

 

 

 

 

 

Giannangeli, Giulia R <GiannangeliGk @state.sov>; Wolfe, William E <\WolfeWE@state.gov>; Paul, Joshua M
<PaullM @istate.sov>; LKhuttz@icdoc.gov; Alexander Lopes <Alexancder.Lones@ bis. doc.gov>; Heidema, Sarah J
<Heidermnas iG
<Phil Rudd @hbanking senate. goy>; McGinnis, Colin (Banking) <Colin, MecGinnis@banking senate.eov>; Karen NiesVogel
<Karen NiesVogel@bis doc.gov>; Hillary Hess <Hillary Hessi@bis doc. gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

 

  

 

 

 

 

   

 

Tim:

 

Ed

From: Timothy Mooney <Timothy.Mooney@bis.doc.gov>

Sent: Wednesday, November 20, 2019 3:00 PM

To: Rice, Edmund <Edmund. Rice@ mail house.gov>; Fite, David (Foreign Relations) <Davicl Fite@foreign senate. gov>;
Darrach, Tamara A <DarrachTA@state.sov>; Steffens, Jessica <Jessica Steffens @imall house.goy>; Hunter, Robert

 

 

 

 

 

WASHSTATECO016501
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 127 of 734

Giannaneeli Giulia R <GlanneangelGR: @state fov>: Wolfe, Williarn E “Wolfe W WE@state. FOY>} Paul Joshua M
: : , is,doc, goy>; Heidema, Sarah J

eeecerd De!

; Steven Clagett <Ste sis.dec.pov>; Rudd, Phil (Banking)
enate. EOV>; McGinnis, Colin (Banking) < Gin MeGinnis@ banking senate,gov>; Karen NiesVogel

Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

Ed and David,

From: Timothy Mooney
Sent: Wednesday, November 20, 2019 2:55 PM

 

WASHSTATEC016502
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 128 of 734

To: 'Rice, Edmund’ <Edmund. Ricem mail. house.gov>; Fite, David (Foreign Relations) <Cavid Fite@foreign.senate. gov>;
Darrach, Tamara A <DarrachTA@state.goyv>; Steffens, Jessica <Jessica. Steffens@ mail house gov>; Hunter, Robert
(Foreign Relations) <Roebert Hunter@foreign senate.gov>; Markus, Daniel <Daniel Markus@mail house. gevy>

Ce: Huddleston, Clay (Foreign Relations) <Cia
Giannangeli, Giulia R <GiarninangeliGR
<PaullM @istate.gov>; LKiuttz@icoc.gov; Alexander Lopes <Alexancder.Lones@ bis. doc.gov>; Heidema, Sarah J

 

 

 

 

 

 

 
   

 

 

<Phil Rudd@hbanking senate.goy>; McGinnis, Colin (Banking) <Colin, MeGinnis@ banking senate goy>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

 

Ed and David,

Tim

From: Rice, Edmund <Esimund Rice@imall house gov>

Sent: Wednesday, November 20, 2019 1:58 PM

To: Fite, David (Foreign Relations) <David Fite@foreien.senate.gov>; Timothy Mooney

<Timothy. Mooney @bis.doc.gov>; Darrach, Tamara A <DarrachTA@state.gov>; Steffens, Jessica

Jessica Steffens Gmail house. gov>; Hunter, Robert (Foreign Relations) <Robert Hunter @forelgn.senate.gov>; Markus,
Daniel <Banie) Markus@mail house aoy>

Cc: Huddleston, Clay (Foreign Relations) <Clay Hucddleston@iforeign senate zov>; PM-CPA <PM-CPA@ state. gove;
Giannangeli, Giulia R <iannangsiGR@ state gov>; Wolfe, William E <WoltteWE@state gov>; Paul, Joshua M

<PaullM state soy>; LKluttz@doc.gov; Alexander Lopes <Alexander. Lopes @ bis. doc.gov>; Heidema, Sarah J
<HeidemaS! @ state. gov>; Steven Clagett <Steven Clagett @ bis. dac.goy>; Rudd, Phil (Banking)

<Phil Rudd @ banking senate.gov>; McGinnis, Colin (Banking) <Colin, McGinnis@ banking senate.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

 

 

 

 

 

   

 

 

 

 

 

 

From: Fite, David (Foreign Relations) <David_ Fite@forelen senate.gov>

Sent: Wednesday, November 20, 2019 1:41 PM

To: ‘Timothy Mooney’ <Timoathy. Mooney @ his.dac.gov>; Darrach, Tamara A <Darrach Am state. gov>; Steffens, Jessica
<lessica Steffens Gmail house gov>; Rice, Edmund <Exnunc. Rice@mail house.gov>; Hunter, Robert (Foreign Relations)
<Bobert HunterG@Yorelen.senate.sov>

Ce: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreign.senate.gov>; PM-CPA <PM-CPA@ state. gov>;
Giannangeli, Giulia R <GiarninangeliGR
<PaullM state sov>; ikiuttz@cdoc.gov; Alexander Lopes <Alexancder.Lopes@bis.coc.gov>; Heidema, Sarah J

 

 

 

 

   

 

<Phil Rudd @banking senate eayv>; McGinnis, Colin (Banking) <Colin McGinris@ banking senate.goy>

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

WASHSTATEC016503
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 129 of 734

From: Timothy Mooney <Tirnothy. Mooney @his.doc.gov>
Sent: Tuesday, November 19, 2019 7:13 PM

 

 

unter, Robert

 

Steffens, Jessica <jessica stetfens@inall house.gov>; Rice, Edmund <edmund rice @mail house gov>
(Foreign Relations) <Robert Hunter@foreign.senate.gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreien. senate. gov>; PM-CPA <PM-CPA@statea gov>;
Giannangeli, Giulia R <GiannangelGR@ state gov>; Wolfe, William E <Wolfe WE@state gov>; Paul, JoshuaM
<PaullM @state vov>; LKiuttz@doc.gov; Alexander Lopes <Alexander. Lopes @his.doc.gov>; Heidema, Sarah J

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

David,

 

Tim

Timothy Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of industry and Security
Tel, (202) 482-3371

From: Fite, David (Foreign Relations) <David Fite@foreign.senate.gey>

Sent: Tuesday, November 19, 2019 2:32 PM

To: Timothy Mooney <Tirmothy. Mooney bis.dec.gov>; Darrach, Tamara A <DarrachTA@state.zov>; Steffens, Jessica
<jessica steffens@® mall house. sov>; Rice, Edmund <edmund.rice@mail house.gov>; Hunter, Robert (Foreign Relations)
<Robert Hunter @tforelgn.senate.gzov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @foreign senate, gov>; PM-CPA <PM-CPA @state gov>;

 

 

<PaullM @istate go>; LiduttzG@idoc.gov; Alexander Lopes <Alexander. Lopes @hbis.coc.gov>; Heidema, Sarah J
<HeidemaS @ state goy>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

From: Timothy Mooney <Timothy. Mooney @bis.doc.gov>

Sent: Thursday, November 14, 2019 12:08 PM

To: Darrach, Tamara A<DarrachTA@ state. zov>; Steffens, Jessica <jessica. steffens@ mail house.gev>; Fite, David (Foreign
Relations) <David Fite@foreien.senate.gov>; Rice, Edmund <edmund rice @mall house.gov>; Hunter, Robert (Foreign
Relations) <Robert Hunter @forelen senate. gov>

 

 

WASHSTATEC016504
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 130 of 734

Ce: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreign.senate.gov>; PM-CPA <PM-CPA@ state. gov>;

Giannangeli, Giulia R <GiannangeliGk @state.sov>; Wolfe, William E <\WolfeWE@state.gov>; Paul, Joshua M
<PaullM @istate.sov>; LKhuttz@icdoc.gov; Alexander Lopes <Alexancder.Lones@ bis. doc.gov>; Heidema, Sarah J

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

From: Darrach, Tamara A <DarrachTA@ state.
Sent: Tuesday, November 12, 2019 11:58 AM
To: Steffens, Jessica <iessica.steffens@mail house.gov>; Fite, David <david fltegforeign senate.goy>; Rice, Edmund
<edrnund.srice@mail house.goy>; Hunter, Robert <rebert hunter @foreign senate. sov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @foreign senate, gov>; PM-CPA <PM-CPA @state gov>;
Giannangeli, Giulia R <GiannangeliGR @istate zov>; Wolfe, William E <Wolfe\WE@istate.gnv>; Paul, Joshua M
<PaullM @istate zoy>

Subject: RE: Short Notice Request: Availability this afternoon for briefing

 

 

 

 

 

 

    

Dear all,

We look forward to briefing you this afternoon. In advance of our briefing, | arm attaching copies of the revised rules we
willbe discussing with you. | would particularly draw your attention to the Commerce rule, Section 734.7(c}, where, in
order to address concerns raised by some members of Congress and the public regarding certain access to 3-D printing
technology and software for firearms, the Department of Commerce has revised its rule to make certain technology and
software capable of producing firearms subject to the EAR when posted on the internet under specified circumstances.

Thanks, and we look forward to answering your questions this afternoon,
Tamara

Tamara Darrach Goulding
Senior Congressional Advisor
Bureau of Legislative Affairs
U.S. Department of State
Tel: (207) 647-8763

Email: DarrachTA@state gov

 

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC016505
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 131 of 734

 

Message

From: Cooper, R. Clarke [CooperRC@state.gov]

Sent: 12/20/2019 12:14:42 AM

To: Kaldahl, Ryan M [KaldahIRM @state.gov]; Ford, Christopher A [FordCA@state.gov]

cc: Robbins, Hailey [RobbinsH2 @state.gov]; Paul, Joshua M [PaulJM@state.gov]; Taylor, Mary Elizabeth
[TaylorME3 @state.gov]

Subject: FRIDAY: Call in AM

Colleagues,
I am hosting DoD U/S Lord and AMB Rakolta at HST tomorrow starting at 0730 (yes, PM starts early).
can be free by 0945. As for a call to SFRC member(s), 1315-1345, 1600-1630, or 1700-1730 work.

Regards,
Clarke

R. Clarke Cooper
Assistant Secretary of State
Political Military Affairs Bureau

ecisecen . gov

ENGAGE. ENHANCE. ENABLE.

SBU - DELIBERATIVE PROCESS

----- Original Message-----

From: Kaldahl, Ryan M <KaldahIRM@state.gov>

Sent: Thursday, December 19, 2019 7:03 PM

To: Cooper, R. Clarke <CooperRC@state.gov>; Ford, Christopher A <FordCA@state.gov>

Cc: Robbins, Hailey <RobbinsH2@state.gov>; Paul, Joshua M <PaulJM@state.gov>; Taylor, Mary Elizabeth
<TaylorME3@state.gov>

Subject: Call in AM

All, is it possible to do a brief conf call Cor meeting) at 0930 tomorrow morning to discuss CAT I-III
a iin

Happy to consider other times (such as 0830) -- my intent would be to have Ops Ctr build a call if we can
find a time that works for everyone.

 

 

_ Kaldahl

SBU - DELIBERATIVE PROCESS

WASHSTATEC016506
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 132 of 734

 

Message

From: Paul, Joshua M [PauliM @state.gov]

Sent: 12/20/2019 3:35:35 PM

To: Goulding, Tamara D [GouldingTD@state.gov]; Abisellan, Eduardo [AbisellanE@state.gov]; Brechwald, Matthew J (T)
[BrechwaldMJ2@state.gov]; Noonan, Michael J [NoonanMJ@state.gov]; Hart, Robert L [HartRL@state.gov]; Kovar,
Jeffrey D [KovarJD@state.gov]

cc: Robbins, Hailey [RobbinsH2 @state.gov]; Kaldahl, Ryan M [KaldahIRM @state.gov]; Miller, Michael F
[Millermf@state.gov]; Windecker, Melissa A [WindeckerMA@state.gov]; PM-CPA [PM-CPA@state.gov]

Subject: DRAFT Note

Attachments: Note to S on Cats 1-3 v1.1.docx

Dear all,

Subsequent to a 0930 meeting between T, H and PM | am attaching a draft Note to S.

 
 
 
  

 

But in the meantime please make any

    

technical corrections so this is ready to go if needed.
Thanks,

Josh

 

Josh Paul

Director, Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.7878 | @ BlackBerry: | Fax: 202.647.4055
| e-mail Paul IJM@State.Gov | =| Web: www.state.gov/t/pm/

 

http://twitter.com/StateDeptPM

Stay connected with Srate. gov:

 

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC016507
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 133 of 734

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]
Sent: 12/20/2019 3:59:07 PM

To: Kovar, Jeffrey D [KovarJD@state.gov]
Subject: Fwd: AMto S$

This is unfortunate timing. The updated documents are in the DDTC/RMA shared folder, so | can’t access them on bb.
Michael Noonan has access to them, if you'd like to review them now. Otherwise, I’ll send them as soon as | get back

Joseph Khawam
Office of the Legal Adviser (L/PM)

 

From: Paul, Joshua M <PauuM@state.gov>

Sent: Friday, December 20, 2019 10:33 AM

To: Noonan, Michael J; Hart, Robert L; Knhawam, Joseph N

Ce: Miller, Michael F; PM-CPA; Kovar, Jeffrey D; Dorosin, Joshua L
Subject: RE: AM to S

i think Joe may be out today. He left instructions for DDTC should they be needed on where to access the files, etc, as
follows:

 

As such, adding Jeff and Josh to conduct that review so this is ready to move today if needed.

SENSITIVE BUT UNCLASSIFIED

From: Noonan, Michael J <NoonanM/@state.gov>

Sent: Friday, December 20, 2019 10:20 AM

To: Hart, Robert L <HartRL@state.gov>; Paul, Joshua M <PauUM@state.gov>; Knawam, Joseph N
<KhawamJN @state.gov>

Ce: Miller, Michael F <Millermf@state.gov>; PM-CPA <PM-CPA@state.gov>

Subject: RE: AM to S

+ Joe Khawam, who is keeper of all the documents.

SENSITIVE BUT UNCLASSIFIED

From: Hart, Robert L <HarthL@state soy>

Sent: Friday, December 20, 2019 10:10 AM

To: Paul, Joshua M <Pauli M@state.gov>; Noonan, Michael J <NoonanM@istate. go>
Ce: Miller, Michael F <Millarrnf@state gov>; PM-CPA <PM-CPA@ state goy>

Subject: RE: AM to S

 

+Michael Noonan, who was working on the documents for Sarah yesterday

Rob Hart

WASHSTATEC016508
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 134 of 734

SENSITIVE BUT UNCLASSIFIED

From: Paul, Joshua M <PaulM@ state. gov>

Sent: Friday, December 20, 2019 10:10 AM

To: Hart, Robert L <Harthl @state soy>

Cc: Miller, Michael F <Milermf@state. soy>; PM-CPA <PM-CPAG@ state soy>
Subject: AM to S

  

 

 

Please have the AM on Cats 1-3 clean and ready to move to the PM FO; will let you know ASAP if it needs to go.

 

Josh Paul

Director, Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.7878 |@ BlackBerry: |) Fax: 202.647.4055
| e-mail: Paul IM@State.Goy | =| Web: www.state.gov//pm/

 

http://twitter.com/StateDeptPM

Stay connected with Srate.gov:

 

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC016509
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 135 of 734

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 12/20/2019 4:26:13 PM

To: Khawam, Joseph N [KhawamJN @state.gov]
Subject: RE: DRAFT Note

Attachments: Note to S on Cats 1-3 v1.1 (002).docx

Joe —some edits from me. —Jeff

SENSITIVE BOT UNCLASSIFIED

From: Paul, Joshua M <PauuM@state.gov>

Sent: Friday, December 20, 2019 10:36 AM

To: Goulding, Tamara D <GouldingTD @state.gov>; Abisellan, Eduardo <AbisellanE@state.gov>; Brechwald, Matthew J
(T) <BrechwaldMJ2 @state.gov>; Noonan, Michael J <NoonanMJ @state.gov>; Hart, Robert L <HartRL@state.gov>; Kovar,
Jeffrey D <KovarJD @state.gov>

Cc: Robbins, Hailey <RobbinsH2@state.gov>; Kaldahl, Ryan M <KaldahIRM @state.gov>; Miller, Michael F
<Millermf@state.gov>; Windecker, Melissa A <WindeckerMA@state.gov>; PM-CPA <PM-CPA@state.gov>

Subject: DRAFT Note

Dear all,

Subsequent to a 0930 meeting between T, H and PM | am attaching a draft Note to S. Po
But in the meantime please make any

technical corrections so this is ready to go if needed.

  
 

Thanks,

Josh

 

Josh Paul

Director, Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.7878 |@ BlackBerry: a Fax: 202.647.4055
2 e-mail: Paul JM@State.Gov | Web: www.state.gov//pm/

 

http://twitter.com/StateDeptP M

 

Stay connected with State.gov:

 

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC016510
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 136 of 734

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 12/20/2019 6:10:38 PM

To: Kovar, Jeffrey D [KovarJD@state.gov]; Paul, Joshua M [PaulJIM@state.gov]; Hart, Robert L [HartRL@state.gov]
ce: Noonan, Michael J [NoonanMJ @state.gov]

Subject: RE: AM to $

The note looks great. No further edits from me. Thanks.

SENSITIVE BUT UNCLASSIFIED

From: Kovar, Jeffrey D <KovarJD@state.gov>

Sent: Friday, December 20, 2019 12:34 PM

To: Paul, Joshua M <PaulJM@state.gov>; Hart, Robert L <HartRL@state.gov>

Cc: Khawam, Joseph N <KhawamJN@state.gov>; Noonan, Michael J <NoonanMJ@state.gov>
Subject: RE: AM to S

Guys — these are my edits. Joe still needs to review. - Jeff

SENSITIVE BUT UNCLASSIFIED

 

Cc: Knawam, Joseph N <khawarmJN @state.eov>; Noonan, Michael J <Noonank
Subject: RE: AM to S

Adding Rob — DTCP, increasing odds this may move to S *today* - please facilitate L review of the latest version.

SENSITIVE BUT UNCLASSIFIED

From: Paul, Joshua M
Sent: Friday, December 20, 2019 11:04 AM
To: Kovar, Jeffrey D <Kovars/D@stats.sov>

 

centaestenenenteneventenescvcenerceSifinecoetnentenerccerRetectuenss

Subject: RE: AM to S

Adding Michael Noonan

SENSITIVE BUT UNCLASSIFIED

From: Kovar, Jeffrey D <Kovar.
Sent: Friday, December 20, 2019 11:02 AM

 

Cc: Khawam, Joseph N <Kkhawardh@ state gov>
Subject: RE: AM to S

Josh — | don’t have access to the RMA folder. Do you know how | can get access? Thanks - Jeff

SENSITIVE BUT UNCLASSIFIED

WASHSTATECO016511
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 137 of 734

From: Paul, Joshua M <PauliM @istate.gov>
Sent: Friday, December 20, 2019 10:33 AM

 

Dorosin, Joshua L <Dornsind, @istate cov>

Subject: RE: AM to S

 

i think Joe may be out today. He left instructions for DDTC should they be needed on where to access the files, etc, as
follows:

 

As such, adding Jeff and Josh to conduct that review so this is ready to move today if needed.

SENSITIVE BUT UNCLASSIFIED

Sent: Friday, December 20, 2019 10:20 AM
To: Hart, Robert L <HartRim@state.gov>; Paul, Joshua M <PaulJM @state zov>; Khawam, Joseph N

Cc: Miller, Michael F <Milermf@state. soy>; PM-CPA <PM-CPAG@ state soy>
Subject: RE: AM to S

 

 

+ Joe Khawam, who is keeper of all the documents.

SENSITIVE BUT UNCLASSIFIED

Sent: Friday, December 20, 2019 10:10 AM
To: Paul, Joshua M <PaulM @state.gov>; Noonan, Michael J <NoonanMJ@state gov>

 

Subject: RE: AM to S
+Michael Noonan, who was working on the documents for Sarah yesterday

Rob Hart

SENSITIVE BUT UNCLASSIFIED

From: Paul, Joshua M <PaulIM@ state. gov>

Sent: Friday, December 20, 2019 10:10 AM

To: Hart, Robert L <Harthl @state. gov>

Cc: Miller, Michael F <Millermf@ state 2ov>; PM-CPA <PM-CPA@state goy>
Subject: AM to S

Please have the AM on Cats 1-3 clean and ready to move to the PM FO; will let you know ASAP if it needs to go.

WASHSTATEC016512
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 138 of 734

 

Josh Paul

Director, Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.7878 | @ BlackBerry: 202.679.6724 | Fax: 202.647.4055
| e-mail: Paul IM@State.Goy | =| Web: www.state.gov//pm/

 

http://twitter.com/StateDeptPM

Stay connected with Srate.gov:

 

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC016513
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 139 of 734

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 12/20/2019 6:17:21 PM

To: Kovar, Jeffrey D [KovarJD@state.gov]; Dorosin, Joshua L [DorosinJL@state.gov]
Subject: RE: AM to S

Attachments: AM for S - USML Cat I-ill Final FRN v7.docx; Tab 1 - FRN Revised USML Categories I If and {If Full Text - 12 19 2019
(Pompeo).docx; Tab 2 - Commerce Draft Final Rule.pdf; Tab 3 - Overview of State Department's Efforts to Revise
USML Categories I, Il, and II.docx; Tab 4 - Background on Major vs Non Major Rules.pdf; Tab 5 - February 2019
Senator Menendez Letter.pdf; Tab 6 - December 2019 Senator Menendez Letter.pdf; Tab 3 Att 2 - National Security
and Foreign Policy Analysis.docx; Tab 3 Att 12 - DRAFT Roll-Out Plan and Fact Sheet.docx; Tab 3 Att 20 - Readout of
NGO Roundtable (12-12-19).docx

Attached please find the draft final rule AM package. | attached all of the tabs to the AM, but not all of the attachments
to Tab 3. | only included the attachments to Tab 3 that | thought you might be interested In seeing. The other
attachments to Tab 3 are historical documents and cannot be edited. Please Jet me know if you have any

questions. Thanks.

SENSITIVE BUT UNCLASSIFIED

From: Paul, Joshua M <PauliM@state.gov>

Sent: Friday, December 20, 2019 10:33 AM

To: Noonan, Michael J <NoonanMJ @state.gov>; Hart, Robert L <HartRL@state.gov>; Khawam, Joseph N
<KhawamJN @state.gov>

Ce: Miller, Michael F <Millermf@state.gov>; PM-CPA <PM-CPA@state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>;
Dorosin, Joshua L <DorosinJL@state.gov>

Subject: RE: AM to S

i think Joe may be out today. He left instructions for DDTC should they be needed on where to access the files, etc, as
follows:

 

As such, adding Jeff and Josh to conduct that review so this is ready to move today if needed.

SENSITIVE BUT UNCLASSIFIED

From: Noonan, Michael ] <NecnanMi@state. gov>
Sent: Friday, December 20, 2019 10:20 AM
To: Hart, Robert L <Harthl @state.gov>; Paul, Joshua M <PaulM

<KhawamJN @ state.sov>

io

state gay>; Khawam, Joseph N

             

Subject: RE: AM to S

+ Joe Khawam, who is keeper of all the documents.

SENSITIVE BUT UNCLASSIFIED

From: Hart, Robert L <HartRL@state goy>
Sent: Friday, December 20, 2019 10:10 AM

WASHSTATEC016514
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 140 of 734

snenerientatetvnenenernrtWueelseeceneneversencbeueveents senenceteneveeneserotetareneneseveehiveentutncerenercencasdcbercecees

Ce: Miller, Michael F <Millerrnf@state.gov>; PM-CPA <PM-CPAGistate. goy>
Subject: RE: AM to S

+Michael Noonan, who was working on the documents for Sarah yesterday

Rob Hart
202.736.9221 | hartri@state gov

SENSITIVE BUT UNCLASSIFIED

From: Paul, Joshua M <Paul i M@ state. goy>
Sent: Friday, December 20, 2019 10:10 AM
To: Hart, Robert L <HartRh  @state.gov>

 

Subject: AM to S

Please have the AM on Cats 1-3 clean and ready to move to the PM FO; will let you know ASAP if it needs to go.

 

Josh Paul

Director, Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.7878 | @ BlackBerry: | & Fax: 202.647.4055
=] e-mail: Paul JM@State.Gov | = Web: www.state.gow//pm/

 

http://twitter.com/StateDeptPM.

 

Stay connected with Srate.gov:

 

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC016515
 
  

 

ited States Senate

COMMIEPTER ON FOREIGN RELATIONS

—

February 22, 2019

The Honorable Mike Pompeo
Secretary of State

US, Department of State
2201 C Street, NW,
Washington, D.C. 20520

Dear Secretary Pompeo:

On February 4, 2019, | received a congressional notification from the Department for a proposal
to transter responsibility for the export control of firearms and ammunition from the United
States Munitions list (USML) to the Commerce Control List (CCL). I write to inform you that |
am placing a hold on the congressional notification, pursuant to the authority of Section 38(f) of
the Arms Export Control Act (AECA).

Lam deeply concerned about this proposed transfer, As you no doubt are aware, firearms and
ammunition ~ especially those derived from military models and widely used by military and
security services ~ are uniquely dangerous, They are easily modified, diverted, and proliferated,
and are the primary means of injury, death, and destruction in civil and military conflicts
throughout the world, As such, they should be subject to more, not less, rigorous export controls
and oversight.

Combat rifles, including those commonly known as “sniper rifles,” should not be removed from
the USML, nor should rifles of any type that are U.S. military-standard 5,56 (and especially 50
caliber). Semi-automatic firearms should also not be removed, and neither should related
equipment, ammunition, or associated manufacturing equipment, technology, or technical data.

Consequently, my hold will remain in place until such time as the issues identified below are
sufficiently addressed.

1) Removal of Firearms Exports from Congressional Information and Review

The AECA enables congressional review of exports of lethal weapons to ensure that they
comport with U.S. foreign policy interests. Congress took action in 2002 to ensure that the sale
and export of these weapons would receive stringent oversi ght, including by amending the
AECA to set a lower reporting threshold (from $14 million to $1 million) specifically for
firearms on the USML. Moving such firearms from the USML to the CCL would directly

 

WASHSTATEC016516
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 142 of 734

contradict congressional intent and effectively eliminate congressional oversight and potential

‘disapproval of exports-of these weapons. Congressional oversight must be retained,

2) Proliferation of 3D Gun Printing. Technical Information

There is a serious risk that this transfer will open the floodgates of information for the 3D
printing of nearly-undetectable firearms and components by foreign persotis and terrorists that
intend to harm U.S. citizens and interests. The Department of Commerce ¢lairns that it cannot,
by its own regulations, prevent the publication, including on the Internet for global consumption,
of technical information and blueprint files that would enable this 3D production, if such.
information has once been published, even illegally, This is outrageous and simply unacceptable:
given the dangers it poses to U.S. citizens and interests. .

Moreover, it may also be:at variance with recent law, Section 1758 of the Export Control
Reform Act of 2018 authorizes the Secretary of Commerce to.control “emergitig and
foundational technologies” that (A) are essential to the national security of the United States; and.
(B) are not critical technologies described in clauses (2) through (v) of section 72 1(a)(6)(A) of
the Defense Production Act-of 1950, 3D printing has been identified by this. Administration as
an emerging technology of concer, and the Department of Commerce itself used 3D printing as
an example of “emerging technology” in its November 19, 2018 Federal Register notice seeking
public: comment on what constitutes emerging technologies pursuant to this new statutory
charge. Then-Secretary of Defense. Mattis twice mentioned the challenges of 3D printirig in
congressional testimony, and Director of National Intelli gence Coats, in his 2018 Worldwide
Threat Assessment of the U.S. Intelligence Community, stated that, “[a]ldvances in
manufacturing, particularly the development of 3D printing, almost certainly will become even
more accessible toa variety of state and non-state actors and be used in ways.contrary to our

interests.”

It would seem axiomatic that the capability to 3D-print lethal weaponry that cannot easily or

reliably be detected by metal detectors.at airports, schools, governmental or other facilities

(including the U.S. Capitol and the Department of State) would qualify as an emerging
technology in need of regulatory control. Yet, the Commerce Department has told my staff that.
the interagency process to identify emerging and foundational technologies to. be controlled has.
not been completed, and is unlikely to be completed for months. By proceeding ‘with the transfer
of firearms, including 3D printing technical information, to Commerce, the Administration is:
acting recklessly and endangering innocent lives. It should go without saying that we collectively
need to understand the threat and have a plan to address this issue before making the regulatory
change.

Moreover, the Departtnent of Commerce would seem to have adequate.additional regulatory
authority to.control 3D gun printing information, at least temporarily. Commerce can control
any item for forei gn policy réasons under the miscellaneous category of 0Y521, according to a.
final rule issued by Commerce in 2012. Preventing foreign terrorists and thugs from.acquiring

WASHSTATEC016517
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 143 of 734

the means to print undetectable guns to use against US. citizens is a sufficient foreign policy
justification to control this technology fram public release.

Ultimately, the specific provision of the Export Administration Regulations is cited as preventing
Commerce from controlling the publication of 3D Printed guns in the | longer term needs to be
rewritten to permit this control. Until that occurs, or until Commerce determines that such
technical information can and will be controlled, this technical information cannot and should
not be transferred from USMLE to the CCL.

{look forward to your prompt response to my concerns.

Sincerely,

 

Ranking » Member

CC: The Honorable Wilbur Ross, U.S. Secretary of Commerce

 

WASHSTATEC016518
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 144 of 734

   

 

COMBETTE

 

December 10, 2019

The Honorable Mike Pampeo
Secretary of State

U.S, Department of State
2201 C Street, NW.
Washington, D.C.

Dear Secretary Pompeo:

On February 4, 2019, | received congressional notification from the Department, pursuant to the
authority of section 38() of the Arms Export Control Act (AECA), for the proposed transfer of
responsibility for the export control of firearms and ammunition from the United States
Munitions list (USML) to the Commerce Control List (CCL). | wrote to inform you on February
22 that | was placing a hold on that congressional notification. Qn November 12, 2019, the
Department submitted a new 38(1) notification in response to a proposed regulatory change by
the Department of Commerce. I write to inform you that | am placing a hold on the November
12, 2019 notification for the reasons detailed below.

As you no doubt are aware, firearms and ammunition — especially those derived from military
models and widely in-use by military and security services ~ are uniquely dangerous. They are
easily modified, diverted, and proliferated, and are the primary means of injury. death, and
destruction im civil and military conflicts throughout the world. As such, they should be subject
to more rigorous export controls and oversight, not less.

Combat rifles, including those commonly known as “sniper rifles,” should not be removed from
the USML, nor should rifles of any type that are U.S, military-standard 5.56 (and especially .50
caliber), Semi-automatic firearms should also not be removed, and neither should related
equipment, ammunition, or associated manufacturing equipment, technology, or technical data.

My hold will remain in place until such time as the issue identified below is sufficiently
addressed,

1) Removal of Firearms Exports from Congressional Information and Review

The AECA provides for congressional review of exports of lethal weapons to ensure that thev
comport with US. foreign policy interests. As you know, Congress took action in 2002 to
ensure that the sale and export of these weapons would receive closer scrutiny and oversight,
including by amending the AECA to set a lower congressional reporting threshold (from $14
million to $1 million) specifically for firearms on the USML. Moving such firearms from the
USML to the CCL would effectively eliminate congressional oversight of exports of these
weapons by eliminating this congressional reporting requirement, and would be directly contrary
to congressional intent.

 

WASHSTATEC016519
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 145 of 734

To that end, 7 reiterate my demand from my previous letter: the Senate Foreign Relations and
House Foreign Affairs committees must be immediately informed of any proposed license to
export firearms formerly controlled on the USML at the appropriate dollar threshold mandated in
the Arms Export Control Act. This concern must be satisfactorily addressed betore I will lift my
hold,

2) Proliferation of 3 Gun Printing Technical Information

In my February letter, | expressed that there is a serious risk that this transfer will open the
floodgates of information for the 3D printing of nearly-umdetectable firearms and components by
foreign persons and terrorists that intend to harm U.S. citizens and interests. The Department of
Commerce claimed that it could not, by its own regulations, prevent the publication, including on
the Internet for global consumption, of technical information and blueprint files that would
enable this 3D production, if such information has once been published, even illegally. | wrote
that:

Climately, the specific provision of the Export Administration Regulations that is cited
as preventing Commerce from controlling the publication of 3D Printed guns in the
longer term needs ta be rewritten to permit this control. Until that occurs. or until
Commerce determines that such technical information can and will he controlled, this
technical information cannot and should not be transferred from USML to the CCL.

[understand that the Department of Commerce has now decided to alter its regulations to
address this concern: technical information related to the manufacture of firearms, to include 3D-
printing information, propesed for transfer to the CCL will be prohibited from publication or
internet posting without a license. That does seek to address my previously-expressed concern,
and I will not insist on this to lift my hold. However, I note that this improvement could easily
be undone through a simple regulatory change in the future that would not even require
congressional notification or review; a statutory authority to maintain such licensing, or

better yet, an outright prohibition, may be required. Moreover, Commerce must maintain a
policy of “presumption of denial” for any license application sought to publish or past such
information, and pursue any violations vigorously.

Sincerely,

   

Robert Menendez
Ranking Member

 

WASHSTATEC016520
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 146 of 734

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]
Sent: 12/20/2019 6:23:32 PM

To: Kovar, Jeffrey D [KovarJD@state.gov]
Subject: RE: AM to S

Will da.

SENSITIVE BUT UNCLASSIFIED

From: Kovar, Jeffrey D <KovarJD@state.gov>
Sent: Friday, December 20, 2019 1:22 PM

To: Khawam, Joseph N <KhawamJN@state.gov>
Subject: RE: AM to S

No problem. Can you also send Josh the IM as a heads up? Thanks.

SENSITIVE BUT UNCLASSIFIED

From: Khawam, Joseph N <KhawariN@state goy>
Sent: Friday, December 20, 2019 1:19 PM

To: Kovar, Jeffrey D <Kovar!/D@ state. gzov>

Subject: RE: AM to S

 

Thanks, Jeff, and apologies that | was off line the past few hours.

SENSITIVE BUT UNCLASSIFIED
From: Kovar, Jeffrey D <KevarJD@state.gov>
Sent: Friday, December 20, 2019 1:14 PM
To: Khawam, Joseph N <KhawarmJN @state gov>
Subject: RE: AM to S

 

OK. I'll be seeing him at 2pm.

SENSITIVE BUT UNCLASSIFIED

From: Khawam, Joseph N <KhawariN@state goy>
Sent: Friday, December 20, 2019 1:12 PM

To: Kovar, Jeffrey D <KovariO@istate gay>
Subject: RE: AM to S

 

iwill send you and Josh Dorosin the latest draft of the final rule AM package now.

SENSITIVE BUT UNCLASSIFIED

From: Kovar, Jeffrey D <KevarJD@state.gov>

Sent: Friday, December 20, 2019 12:34 PM

To: Paul, Joshua M <PaulM @state.gov>; Hart, Robert L <HartRL@state.
Cc: Knawam, Joseph N <KhawamJN @state.gov>; Noonan, Michael J <NoonanMim@state sov>
Subject: RE: AM to S

    

 

 

WASHSTATEC016521
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 147 of 734

Guys — these are my edits. Joe still needs to review. - Jeff

SENSITIVE BUT UNCLASSIFIED

From: Paul, Joshua M <PaulM@ state. gov>

Sent: Friday, December 20, 2019 11:39 AM

To: Kovar, Jeffrey D <KevariDGstate eav>; Hart, Robert L <HartRl@istate 2ayv>

Cc: Khawam, Joseph N <Kkhawardh state gov>; Noonan, Michael J <NoonanMig@state cov>
Subject: RE: AM to S

Adding Rob — DTCP, increasing odds this may move to S *today* - please facilitate L review of the latest version.

SENSITIVE BUT UNCLASSIFIED

From: Paul, Joshua M
Sent: Friday, December 20, 2019 11:04 AM
To: Kovar, Jeffrey D <Kovar/D@ state. gov>

Subject: RE: AM to S

Adding Michael Noonan

SENSITIVE BUT UNCLASSIFIED

From: Kovar, Jeffrey D <KRovarlD@state.gsov>
Sent: Friday, December 20, 2019 11:02 AM

To: Paul, Joshua M <PauliM@state.sov>

Cc: Khawam, Joseph N <KhawamJN G@istate goy>
Subject: RE: AM to S

 

Josh — | don’t have access to the RMA folder. Do you know how | can get access? Thanks - Jeff

SENSITIVE BUT UNCLASSIFIED

From: Paul, Joshua M <PauliM @istate.gov>

Sent: Friday, December 20, 2019 10:33 AM

<KhawamJN @state.gov> EEE

Ce: Miller, Michael F <Millarrf@state gov>; PM-CPA <P -CPA@state zov>; Kovar, Jeffrey D <KovariD@state gov>;

 

Subject: RE: AM to S

i think Joe may be out today. He left instructions for DDTC should they be needed on where to access the files, etc, as
follows:

 

As such, adding Jeff and Josh to conduct that review so this is ready to move today if needed.

WASHSTATEC016522
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 148 of 734

SENSITIVE BUT UNCLASSIFIED

Sent: Friday, December 20, 2019 10:20 AM

To: Hart, Robert L <HartRim@state.gov>; Paul, Joshua M <PaulJM @state zov>; Khawam, Joseph N
<KhawamJN Gistate eov>

Cc: Miller, Michael F <Milermf@state. soy>; PM-CPA <PM-CPAG@ state soy>

Subject: RE: AM to S

 

 

 

+ Joe Khawam, who is keeper of all the documents.

SENSITIVE BUT UNCLASSIFIED

Sent: Friday, December 20, 2019 10:10 AM
To: Paul, Joshua M <PaulM @state.gov>; Noonan, Michael J <NoonanMJ@state gov>

 

Subject: RE: AM to S
+Michael Noonan, who was working on the documents for Sarah yesterday

Rob Hart
202.736.9221 | harirl@istate gov

SENSITIVE BUT UNCLASSIFIED

From: Paul, Joshua M <PaulIM@ state. gov>

Sent: Friday, December 20, 2019 10:10 AM

To: Hart, Robert L <Harthl @state. gov>

Ce: Miller, Michael F <Millarrnf@state gov>; PM-CPA <PM-CPA@ state goy>
Subject: AM to S

Please have the AM on Cats 1-3 clean and ready to move to the PM FO; will let you know ASAP if it needs to go.

 

Josh Paul

Director, Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

   

@ Phone: 202.647.7878 | @ BlackBerry: | Fax: 202.647.4055
=] e-mail: Paul JM@State.Gov | = Web: www.state.gow//pm/

 

http://twitter.com/StateDeptPM.

 

Stay connected with Srate.gov:

 

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC016523
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 149 of 734

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 12/20/2019 6:32:02 PM

To: Dorosin, Joshua L [DorosinJL@state.gov]

cc: Kovar, Jeffrey D [KovarJD@state.gov]; Pompian, Shawn M [PompianSM@state.gov]
Subject: RE: DRAFT Note

Attachments: Note to S on Cats 1-3 v1.1 (002).docx

 

Thanks,
ioe

SENSITIVE BUT UNCLASSIFIED

Sent: Friday, December 20, 2019 10:36 AM
To: Goulding, Tamara D <GoulclingTD@state.zov>; Abisellan, Eduardo <AbisellanE@state.gov>; Brechwald, Matthew J

 

 

 

Jeffrey D <Kovar!D @state gov>
Ce: Robbins, Hailey <RebbinsH2 @state.zov>; Kaldahl, Ryan M <KaldahiRM @state.zov>; Miller, Michael F
<Millermi@state.gov>; Windecker, Melissa A <WindeckerMA@state gov>; PM-CPA <PM-CPA@state gov>

Subject: DRAFT Note
Dear all,

Subsequent to a 0930 meeting between T, H and PM | am attaching a draft Note to S.

 

But in the meantime please make any

technical corrections so this is ready to go if needed.
Thanks,

Josh

 

Josh Paul

Director, Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.7878 | D BlackBerry: i = Fax: 202.647.4055
24) e-mail: Paul IM@State.Gov || Web: www.state.gov/t/pm/

 

http://twitter.com/StateDeptPM

 

Stay connected with State. gov:

WASHSTATEC016524
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 150 of 734

 

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC016525
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 151 of 734

 

Message

From: Paul, Joshua M [PauliM @state.gov]

Sent: 12/20/2019 8:23:22 PM

To: Goulding, Tamara D [GouldingTD@state.gov]; Abisellan, Eduardo [AbisellanE@state.gov]; Brechwald, Matthew J (T)

[BrechwaldMJ2@state.gov]; Noonan, Michael J [NoonanMJ@state.gov]; Hart, Robert L [HartRL@state.gov]; Kovar,
Jeffrey D [KovarJD@state.gov]

cc: Robbins, Hailey [RobbinsH2 @state.gov]; Kaldahl, Ryan M [KaldahIRM @state.gov]; Miller, Michael F
[Millermf@state.gov]; Windecker,Melissa A [WindeckerMA@state.gov]; PM-CPA [PM-CPA@state.gov]; Betts,
Timothy A [BettsTA @state.gov]

Subject: RE: DRAFT Note

Attachments: Note to S on Cats 1-3 v1.2.docx

Dear all

Attaching the latest version of the note to S

Thanks,

Josh

SENSITIVE BUT UNCLASSIFIED

From: Paul, Joshua M

Sent: Friday, December 20, 2019 10:36 AM

To: Goulding, Tamara D <GouldingTD @state.gov>; Abisellan, Eduardo <AbisellanE@state.gov>; Brechwald, Matthew J
(T) <BrechwaldMJ2 @state.gov>; Noonan, Michael J <NoonanMJ @state.gov>; Hart, Robert L <HartRL@state.gov>; Kovar,
Jeffrey D <KovarJD @state.gov>

Ce: Robbins, Hailey <RobbinsH2 @state.gov>; Kaldahl, Ryan M <KaldahIRM @state.gov>; Miller, Michael F
<Millermf@state.gov>; Windecker, Melissa A <WindeckerMA@state.gov>; PM-CPA <PM-CPA@state.gov>

Subject: DRAFT Note

Dear all,

Subsequent to a 0930 meeting between T, H and PM | am attaching a draft Note to S.

 

But in the meantime please make any
technical corrections so this is ready to go if needed.

Thanks,

Josh

 

Josh Paul

Director, Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.7878 | @ BlackBerry: ae : Fax: 202.647.4055

WASHSTATEC016526
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 152 of 734

  

P http://ewitter.com/StateDeptPM.

 

Stay connected with Srate.gov:

 

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC016527
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 153 of 734

Message

From: Abisellan, Eduardo [AbisellanE @state.gov]
Sent: 12/20/2019 9:18:49 PM
Ford, Christopher A [FordCA@state.gov]
: Robbins, Hailey [RobbinsH2 @state.gov]; Brechwald, Matthew J (T) [BrechwaldMJ2 @state.gov]
Subject: Note to S CAT I-Ill
Attachments: Note to S on Cats 1-3 v1.2.docx

Importance: High

 

WASHSTATEC016528
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 154 of 734

 

WASHSTATEC016529
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 155 of 734

 

Message

From: Ford, Christopher A [FordCA@state.gov]

Sent: 12/20/2019 9:24:57 PM

To: Abisellan, Eduardo [AbisellanE @state.gov]

ce: Robbins, Hailey [RobbinsH2 @state.gov]; Brechwald, Matthew J (T) [BrechwaldMJ2 @state.gov]
Subject: RE: Note to S$ CAT I-lil

Attachments: Note to S on Cats 1-3 v1.4.docx

Edits attached ~— though note that this is not to your “corrected copy’ because | didn’t see that one in time.

SENSITIVE BUT UNCLASSIFIED

From: Abisellan, Eduardo <AbisellanE@state.gov>

Sent: Friday, December 20, 2019 4:22 PM

To: Ford, Christopher A <FordCA@state.gov>

Ce: Robbins, Hailey <RobbinsH2 @state.gov>; Brechwald, Matthew J (T) <BrechwaldMJ2 @state.gov>
Subject: FW: Note to S CAT Ill

Importance: High

Corrected copy. V/Ed

SENSITIVE BUT UNCLASSIFIED

From: Abisellan, Eduardo

Sent: Friday, December 20, 2019 4:19 PM

To: Ford, Christopher A <FordCA@ state. gov>

Cc: Robbins, Hailey <RobbinsH? @state.gov>; Brechwald, Matthew J (T) <BrechwaldMJ2 @state. gov>

 

Subject: Note to S CAT I-lll
importance: High

Sir,

 

WASHSTATEC016530
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 156 of 734

 

WASHSTATECO016531
 

WASHSTATEC016532
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 158 of 734

 

Message

From: Abisellan, Eduardo [AbisellanE @state.gov]

Sent: 12/20/2019 9:40:49 PM

To: Ford, Christopher A [FordCA@state.gov]

ce: Robbins, Hailey [RobbinsH2 @state.gov]; Brechwald, Matthew J (T) [BrechwaldMJ2 @state.gov]
Subject: RE: Note to S$ CAT I-lil

Solid copy. Forwarding edited copy.

VrfEd

SENSITIVE BUT UNCLASSIFIED

From: Ford, Christopher A <FordCA@state.gov>

Sent: Friday, December 20, 2019 4:25 PM

To: Abisellan, Eduardo <AbisellanE @state.gov>

Ce: Robbins, Hailey <RobbinsH2 @state.gov>; Brechwald, Matthew J (T) <BrechwaldMJ2@state.gov>
Subject: RE: Note to S CAT I-IIl

Edits attached ~— though note that this is not to your “corrected copy’ because | didn’t see that one in time.

SENSITIVE BUT UNCLASSIFIED

From: Abisellan, Eduardo <AbisellanE @state.
Sent: Friday, December 20, 2019 4:22 PM

a>

   

Cc: Robbins, Hailey <RobbinsH? @state.zov>; Brechwald, Matthew J (T) <BrechwaldMJ2 @state.cov>
Subject: FW: Note to S CAT I-ill
Importance: High

Corrected copy. V/Ed

SENSITIVE BUT UNCLASSIFIED

From: Abisellan, Eduardo
Sent: Friday, December 20, 2019 4:19 PM
To: Ford, Christopher A <FordCA@ state. goy>

Subject: Note to S CAT I-lll
Importance: High

Sir

2

 

WASHSTATEC016533
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 159 of 734

 

WASHSTATEC016534
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 160 of 734

 

WASHSTATEC016535
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 161 of 734

 

Message

From: Abisellan, Eduardo [AbisellanE @state.gov]

Sent: 12/20/2019 9:46:09 PM

To: Kovar, Jeffrey D [KovarJD@state.gov]; Paul, Joshua M [PaulIM@state.gov]; Goulding, Tamara D

[GouldingTD@state.gov]; Brechwald,Matthew J (T) [BrechwaldMJ2@state.gov]; Noonan, Michael J
[NoonanMJ@state.gov]; Hart, Robert L [HartRL@state.gov]

ce: Robbins, Hailey [RobbinsH2 @state.gov]; Kaldahl, Ryan M [KaldahIRM@state.gov]; Miller, Michael F
[Millermf@state.gov]; Windecker,Melissa A [WindeckerMA@state.gov]; PM-CPA [PM-CPA@state.gov]: Betts,
Timothy A [BettsTA @state.gov]

Subject: RE: DRAFT Note

Attachments: Note to S on Cats 1-3 v1.4 Ford Edits.docx

Josh,
A/S Fard cleared as edited.

VW/Ed

SENSITIVE BUT UNCLASSIFIED

From: Kovar, Jeffrey D <KovarJD@state.gov>

Sent: Friday, December 20, 2019 3:59 PM

To: Paul, Joshua M <PaulJM@state.gov>; Goulding, Tamara D <GouldingTD@state.gov>; Abisellan, Eduardo
<AbisellanE@state.gov>; Brechwald, Matthew J (T) <BrechwaldMJ2 @state.gov>; Noonan, Michael J
<NoonanMJ@state.gov>; Hart, Robert L <HartRL@state.gov>

Cc: Robbins, Hailey <RobbinsH2@state.gov>; Kaldahl, Ryan M <KaldahIRM@state.gov>; Miller, Michael F
<Millermf@state.gov>; Windecker, Melissa A <WindeckerMA@state.gov>; PM-CPA <PM-CPA@state.gov>; Betts,
Timothy A <BettsTA@state.gov>

Subject: RE: DRAFT Note

Minor nits marked.

SENSITIVE BUT UNCLASSIFIED

 

<Millermf@state, @state.cov>; PM-CPA <PM-CPA@ state. gov>; Betts,
Timothy A <BettsTA@state gov>

Subject: RE: DRAFT Note

ov>; Windecker, Melissa A <WindeckerhiA

     

 

Dear all

Attaching the latest version of the note to §$

Thanks,

WASHSTATEC016536
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 162 of 734

Josh

SENSITIVE BUT UNCLASSIFIED

From: Paul, Joshua M

Sent: Friday, December 20, 2019 10:36 AM

To: Goulding, Tamara D <Geuldine TD @state.cov>; Abisellan, Eduardo <AbisellanE@state cov>; Brechwald, Matthew J
(T) <BrechwaldMJ? @ state gov>; Noonan, Michael J <NoonanMJ@state.gov>; Hart, Robert L <HarthL@state.gov>; Kovar,
Ce: Robbins, Hailey <RobbinsH? Gistate.gov>; Kaldahl, Ryan M <KaidahiRM @istate.gov>; Miller, Michael F
<Milermif@state gov>; Windecker, Melissa A <\WindeckerMA@state gov>; PM-CPA <PM-CPA@ state gay>

Subject: DRAFT Note

       

 

Dear all,

Subsequent to a 0930 meeting between T, H and PM | am attaching a draft Note to S. For
ready for clearance

 
  
    

 
   

But in the meantime please make any
technical corrections so this is ready to go if needed.

Thanks,

Josh

 

Josh Paul

Director, Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.7878 | @ BlackBerry: fn 2 Fax: 202.647.4055

 

http://twitter.com/StateDeptPM

 

Stay connected with Srate. gov:

 

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC016537
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 163 of 734

 

Message

From: Nightingale, Robert L [NightingaleRL@state.gov]
Sent: 12/20/2019 10:54:34 PM

To: Kovar, Jeffrey D [KovarJD@state.gov]

Subject: RE: L/PM Weekly

Thanks, Jeff!

SENSITIVE BUT UNCLASSIFIED

From: Kovar, Jeffrey D <KovarJD@state.gov>

Sent: Friday, December 20, 2019 5:43 PM

To: Nightingale, Robert L <NightingaleRL@state.gov>
Ce: Legal-PM-DL <Legal-PM-DL@state.gov>

Subject: L/PM Weekly

1. (SBU) Transfer of Categories I-III: Senator Menendez canceled the meeting scheduled for 12/19
with Assistant Secretary Cooper and others

 

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC016538
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 164 of 734

 

Message

From: Kaldahl, Ryan M [KaldahIRM @state.gov]

Sent: 12/22/2019 7:48:49 PM

To: Abisellan, Eduardo [AbisellanE @state.gov]; Kovar, Jeffrey D [KovarJD@state.gov]; Paul, Joshua M
[PaulJIM@state.gov]; Goulding, TamaraD [GouldingTD@state.gov]; Brechwald, Matthew J (T)
[BrechwaldMJ2@state.gov]; Noonan, Michael J [NoonanMJ@state.gov]; Hart, Robert L [HartRL@state.gov]

ce: Robbins, Hailey [RobbinsH2@state.gov]; Miller, Michael F [Millermf@state.gov]; Windecker, Melissa A
[WindeckerMA@state.gov]; PM-CPA [PM-CPA@state.gov]; Betts, Timothy A [BettsTA@state.gov]; Barz, Chloe O
[BarzCO@state.gov]

Subject: RE: DRAFT Note

Attachments: Note to S on Cats 1-3 v1.4 Ford Edits rk cb.docx

The attached version w/edits is cleared for H by A/S Taylor. Adding her Special Advisor, Chloe, as I will be on
travel.

Ryan Kaldahl
(202) 391-8831

SENSITIVE BUT UNCLASSIFIED

From: Abisellan, Eduardo <AbisellanE@state.gov>

Sent: Friday, December 20, 2019 4:46 PM

To: Kovar, Jeffrey D <KovarJD@state.gov>; Paul, Joshua M <PaulIM@state.gov>; Goulding, Tamara D
<GouldingTD@state.gov>; Brechwald, Matthew J (T} <BrechwaldMJ2 @state.gov>; Noonan, Michael J
<NoonanMJ@state.gov>; Hart, Robert L <HartRL@state.gov>

Ce: Robbins, Hailey <RobbinsH2 @state.gov>; Kaldahl, Ryan M <KaldahIRM @state.gov>; Miller, Michael F
<Millermf@state.gov>; Windecker, Melissa A <WindeckerMA@state.gov>; PM-CPA <PM-CPA@state.gov>; Betts,
Timothy A <BettsTA@state.gov>

Subject: RE: DRAFT Note

Jash,
A/S Ford cleared as edited.

VW/Ed

SENSITIVE BUT UNCLASSIFIED
From: Kovar, Jeffrey D <KevarJD@state.gov>
Sent: Friday, December 20, 2019 3:59 PM
To: Paul, Joshua M <PaulM @state.gov>; Goulding, Tamara D <Gou
<AbisallanE@state.gov>; Brechwald, Matthew J (T) <BrechwaidMJ?2 @state.goy>; Noonan, Michael J

    

 

 
 

Ce: Robbins, Hailey <RobbinsH2@ ov>; Kaldahl, Ryan M <KaldahiRM@state.cov>; Miller, Michael F
<Millermfi state. sov>; Windecker, Melissa A <¥vindeckerMA@state.gov>; PM-CPA <PM-CPA@ state. sov>; Betts,

   

 

Subject: RE: DRAFT Note

Minor nits marked.

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC016539
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 165 of 734

From: Paul, Joshua M <PauliM @istate.gov>
Sent: Friday, December 20, 2019 3:23 PM

 

senv>; Kaldahl, Ryan M <KaldahiBRM Gistate,

29¥>; Miller, Michael F
<Millermf@state gov>; Windecker, Melissa A <WindeckerMA@state.gov>; PM-CPA <PM-CPAGi state gov>; Betts,

Ce: Robbins, Hailey. <Robbins iH? @istate,

      

 

Timothy A <BettsTA@ state gav>

Subject: RE: DRAFT Note

 

Dear ail

Attaching the latest version of the note to S$

Thanks,

Josh

SENSITIVE BUT UNCLASSIFIED

From: Paul, Joshua M

Sent: Friday, December 20, 2019 10:36 AM

To: Goulding, Tamara D <GouldingTD@state.cov>; Abisellan, Eduardo <AbisellanE @state.gov>; Brechwald, Matthew J
(T) <BrechwaldMil? Gistate. ov>; Noonan, Michael J <NoonanMJ@ state. gov>; Hart, Robert L <Harthl @state.zov>; Kovar,

 

 

Ce: Robbins, Hailey. <Robbing SH? Gistate.aov>; Kaldahl, Ryan M <KaidahiRM @istate.gov>; Miller, Michael F
<Milermif@state gov>; Windecker, Melissa A <\WindeckerMA@state gov>; PM-CPA <PM-CPA@ state gay>
Subject: DRAFT Note

      

 

Dear all,

  

But in the meantime please make any

 

technical corrections so this is ready to go if needed.
Thanks,

Josh

 

Josh Paul

Director, Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.7878 | ® BlackBerry I & Fax: 202.647.4055
| e-mail Paul IM@State.Gov | =| Web: www.state.gov/t/pm/

 

http://twitter.com/StateDeptPM

 

WASHSTATEC016540
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 166 of 734

Stay connected with Srate.gov:

 

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC016541
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 167 of 734

 

Message

From: Nightingale, Robert L [NightingaleRL@state.gov]

Sent: 12/23/2019 12:31:47 AM

To: Legal-All-Employees-DL [Legal-All-Employees-DL@state.gov]
Subject: Lookaheads week of 12/23/2019

Attachments: Front Office holiday coverage; L Weekly Lookaheads - Dec 23 2019.docx

Hi all, this week’s lookaheads are attached. Also, in case you missed it on Friday, | am attaching my message about Front
Office coverage over the next couple of weeks. Happy holidays! Best, Robby

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC016542
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 168 of 734

 

Message

From: Windecker, Melissa A [WindeckerMA@state.gov]

Sent: 12/23/2019 12:30:16 PM

To: Paul, Joshua M [PaulJM@state.gov]; Miller, Michael F [Millermf@state.gov]
Subject: Fwd: RE: DRAFT Note

Attachments: Note to S on Cats 1-3 v1.4 Ford Edits rk cb.docx

Josh, Mike,
Have we seen this version/do we have weird before we have the A/S clear?

Thanks!
Mel

Sent from Workspace ONE Boxer

 

From: Kaldahl, Ryan M <KaldahlIRM@state.gov>

Date: December 22, 2019 at 2:48:51 PM EST

Subject: RE: DRAFT Note

To: Abisellan, Eduardo <AbisellanE@state.gov>,Kovar, Jeffrey D <KovarJD@state.gov>,Paul, Joshua M
<PaulJM@state.gov>,Goulding, Tamara D <GouldingTD@state.gov>,Brechwald, Matthew J (T)
<BrechwaldMJ2@state.gov>,Noonan, Michael J <NoonanMJ@state.gov>,Hart, Robert L <HartRL@state.gov>
Ce: Robbins, Hailey <RobbinsH2@state.gov>,Miller, Michael F <Millermf@state.gov>,Windecker, Melissa A
<WindeckerMA@state.gov>,PM-CPA <PM-CPA @state.gov>,Betts, Timothy A <BettsTA@state.gov>,Barz,
Chloe O <BarzCO@state.gov>

The attached version w/edits is cleared for H by A/S Taylor. Adding her Special Advisor, Chloe, as I will be on
travel.

Ryan Kaldahl
(202) 391-8831

SENSITIVE BOT UNCLASSIFIED

From: Abisellan, Eduardo <AbisellanE@state.gov>

Sent: Friday, December 20, 2019 4:46 PM

To: Kovar, Jeffrey D <KovarJD@state.gov>; Paul, Joshua M <PaulJM@state.gov>; Goulding, Tamara D
<GouldingTD@state.gov>; Brechwald, Matthew J (T) <BrechwaldMJ2 @state.gov>; Noonan, Michael J
<NoonanMJ@state.gov>; Hart, Robert L <HartRL@state.gov>

Cc: Robbins, Hailey <RobbinsH2@state.gov>; Kaldahl, Ryan M <KaldahIRM@state.gov>; Miller, Michael F
<Millermf@state.gov>; Windecker, Melissa A <WindeckerMA@state.gov>; PM-CPA <PM-CPA@state.gov>; Betts,
Timothy A <BettsTA@state.gov>

Subject: RE: DRAFT Note

Jash,

AfS Ford cleared as edited,

WASHSTATEC016543
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 169 of 734

V/Ed

SENSITIVE BUT UNCLASSIFIED

From: Kovar, Jeffrey D <RovarJD@state.gov>
Sent: Friday, December 20, 2019 3:59 PM
To: Paul, Joshua M <PaulM @state.sov>; Goulding, Tamara D <Gouldings TD @state gov>; Abisellan, Eduardo

 

<NoonanMil@ state. gov>; Hart, Robert L <Harthi @state.cov>
Cc: Robbins, Hailey <RobbinsH? @state.gov>; Kaldahl, Ryan M <KaidahiRM @state.gov>; Miller, Michael F

 

 

TimothyA <BetisTA@state.gov>
Subject: RE: DRAFT Note

Minor nits marked.

SENSITIVE BUT UNCLASSIFIED

Sent: Friday, December 20, 2019 3:23 PM
To: Goulding, Tamara D <Gouldine TO @state sov>; Abisellan, Eduardo <AbisellanE@istate.zov>; Brechwald, Matthew J

 

Jeffrey D <Kovar lO @state.govw>
Cc: Robbins, Hailey <RobbinsH? @state.gov>; Kaldahl, Ryan M <KaidahiRM @state.gov>; Miller, Michael F

 

 

TimothyA <BetisTA@state.gov>
Subject: RE: DRAFT Note

Dear ail

Attaching the latest version of the note to S

Thanks,

Josh

SENSITIVE BUT UNCLASSIFIED

From: Paul, Joshua M

Sent: Friday, December 20, 2019 10:36 AM
To: Goulding, Tamara D <Geulding TOs
(T) <BrechwalkiMJ? @istate.gov>; Noonan, Michael J <NoonanM) @state.gov>; Hart, Robert L <HartRhi @state.
Jeffrey D <KovariD@state gsov>

 
 
 

 

 

<Muilermf@istate geav>; Windecker, Melissa A <WindeckerMA@state. gayv>; PM-CPA <PM-CPAG@state gay>
Subject: DRAFT Note

    

Dear all,

WASHSTATEC016544
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 170 of 734

Note to S. For your awareness, this is not yet

   
  
 

Subsequent to a 0930 meeting between T, H and PM | am attaching a draft
ready for clearance,

 
   

But in the meantime please make any

 

technical corrections so this is ready to go if needed.
Thanks,

Josh

 

Josh Paul

Director, Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.7878|@ BlackBerry: MMMM & Fax: 202.647.4055
2 e-mail: Paul JM@State.Gov | Web: www.state.gov//pm/

 

http://twitter.com/StateDeptP M

Stay connected with State.gov:

 

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC016545
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 171 of 734

 

Message

From: PM -Staffers Mailbox [PM-StaffersMailbox@state.gov]

Sent: 12/23/2019 3:07:14 PM

To: Cooper, R. Clarke [CooperRC@state.gov]

ce: Windecker, Melissa A [WindeckerMA@state.gov]; Paul, Joshua M [PaulJM@state.gov]; PM-CPA [PM-
CPA@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; PM-Staffers Mailbox [PM-StaffersMailbox@state.gov]

Subject: For Cooper: Final version of Note

Attachments: Menendez Letter to Pompeo on Hold on Cat I-ill Transfers.pdf; 02-22-19 Menendez Letter on Hold on CAT I-lil
Transfer.pdf; Note to S on Cats 1-3 v1.4 Ford Edits rk cb (002).docx

Importance: High

Dear Sir,

Please see the attached Note to S for your review and clearance.
All the Best,

Janet Michele Alexander

Staff Assistant
Bureau of Political Military-Affairs

2201 C Street, NW, Room 6312B
202-647-8089

 

SENSITIVE BUT UNCLASSIFIED

From: Betts, Timothy A <BettsTA@state.gov>

Sent: Monday, December 23, 2019 10:03 AM

To: Paul, Joshua M <PaulM@state.gov>; Windecker, Melissa A <WindeckerMA@state.gov>

Cec: PM-Staffers Mailbox <PM-StaffersMailbox@state.gov>; PM-CPA <PM-CPA@state.gov>; Heidema, Sarah J
<HeidemaSJ@state.gov>

Subject: FW: Final version of Note

Principal Deouty Assistant Secretary
Sureau of Political-Miltary Affairs
1202) 647-9023

 

    

SENSITIVE BUT UNCLASSIFIED

From: Paul, Joshua M <PaulIM@ state. gov>

Sent: Monday, December 23, 2019 9:50 AM

To: Betts, Timothy A <BettsTA@state.sov>; Windecker, Melissa A <WindeckerMA@ state goy>

Ce: PM-Staffers Mailbox <P M-StefersMailbox@ state gov>; PM-CPA <PM-CPAm@state.gov>; Heidema, Sarah J

   

 

 

Subject: Final version of Note

FO.

WASHSTATEC016546
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 172 of 734

 

Josh Paul

Director, Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.7878 | ® BlackBerry: A = Fax: 202.647.4055
24) e-mail: Paul JM@State.Gov |) Web: www.state.gov/t/pm/

 

http://twitter.com/StateDeptP M

Stay connected with State.gov:

 

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC016547
 
  

 

ited States Senate

COMMIEPTER ON FOREIGN RELATIONS

—

February 22, 2019

The Honorable Mike Pompeo
Secretary of State

US, Department of State
2201 C Street, NW,
Washington, D.C. 20520

Dear Secretary Pompeo:

On February 4, 2019, | received a congressional notification from the Department for a proposal
to transter responsibility for the export control of firearms and ammunition from the United
States Munitions list (USML) to the Commerce Control List (CCL). I write to inform you that |
am placing a hold on the congressional notification, pursuant to the authority of Section 38(f) of
the Arms Export Control Act (AECA).

Lam deeply concerned about this proposed transfer, As you no doubt are aware, firearms and
ammunition ~ especially those derived from military models and widely used by military and
security services ~ are uniquely dangerous, They are easily modified, diverted, and proliferated,
and are the primary means of injury, death, and destruction in civil and military conflicts
throughout the world, As such, they should be subject to more, not less, rigorous export controls
and oversight.

Combat rifles, including those commonly known as “sniper rifles,” should not be removed from
the USML, nor should rifles of any type that are U.S. military-standard 5,56 (and especially 50
caliber). Semi-automatic firearms should also not be removed, and neither should related
equipment, ammunition, or associated manufacturing equipment, technology, or technical data.

Consequently, my hold will remain in place until such time as the issues identified below are
sufficiently addressed.

1) Removal of Firearms Exports from Congressional Information and Review

The AECA enables congressional review of exports of lethal weapons to ensure that they
comport with U.S. foreign policy interests. Congress took action in 2002 to ensure that the sale
and export of these weapons would receive stringent oversi ght, including by amending the
AECA to set a lower reporting threshold (from $14 million to $1 million) specifically for
firearms on the USML. Moving such firearms from the USML to the CCL would directly

 

WASHSTATEC016548
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 174 of 734

contradict congressional intent and effectively eliminate congressional oversight and potential

‘disapproval of exports-of these weapons. Congressional oversight must be retained,

2) Proliferation of 3D Gun Printing. Technical Information

There is a serious risk that this transfer will open the floodgates of information for the 3D
printing of nearly-undetectable firearms and components by foreign persotis and terrorists that
intend to harm U.S. citizens and interests. The Department of Commerce ¢lairns that it cannot,
by its own regulations, prevent the publication, including on the Internet for global consumption,
of technical information and blueprint files that would enable this 3D production, if such.
information has once been published, even illegally, This is outrageous and simply unacceptable:
given the dangers it poses to U.S. citizens and interests. .

Moreover, it may also be:at variance with recent law, Section 1758 of the Export Control
Reform Act of 2018 authorizes the Secretary of Commerce to.control “emergitig and
foundational technologies” that (A) are essential to the national security of the United States; and.
(B) are not critical technologies described in clauses (2) through (v) of section 72 1(a)(6)(A) of
the Defense Production Act-of 1950, 3D printing has been identified by this. Administration as
an emerging technology of concer, and the Department of Commerce itself used 3D printing as
an example of “emerging technology” in its November 19, 2018 Federal Register notice seeking
public: comment on what constitutes emerging technologies pursuant to this new statutory
charge. Then-Secretary of Defense. Mattis twice mentioned the challenges of 3D printirig in
congressional testimony, and Director of National Intelli gence Coats, in his 2018 Worldwide
Threat Assessment of the U.S. Intelligence Community, stated that, “[a]ldvances in
manufacturing, particularly the development of 3D printing, almost certainly will become even
more accessible toa variety of state and non-state actors and be used in ways.contrary to our

interests.”

It would seem axiomatic that the capability to 3D-print lethal weaponry that cannot easily or

reliably be detected by metal detectors.at airports, schools, governmental or other facilities

(including the U.S. Capitol and the Department of State) would qualify as an emerging
technology in need of regulatory control. Yet, the Commerce Department has told my staff that.
the interagency process to identify emerging and foundational technologies to. be controlled has.
not been completed, and is unlikely to be completed for months. By proceeding ‘with the transfer
of firearms, including 3D printing technical information, to Commerce, the Administration is:
acting recklessly and endangering innocent lives. It should go without saying that we collectively
need to understand the threat and have a plan to address this issue before making the regulatory
change.

Moreover, the Departtnent of Commerce would seem to have adequate.additional regulatory
authority to.control 3D gun printing information, at least temporarily. Commerce can control
any item for forei gn policy réasons under the miscellaneous category of 0Y521, according to a.
final rule issued by Commerce in 2012. Preventing foreign terrorists and thugs from.acquiring

WASHSTATEC016549
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 175 of 734

the means to print undetectable guns to use against US. citizens is a sufficient foreign policy
justification to control this technology fram public release.

Ultimately, the specific provision of the Export Administration Regulations is cited as preventing
Commerce from controlling the publication of 3D Printed guns in the | longer term needs to be
rewritten to permit this control. Until that occurs, or until Commerce determines that such
technical information can and will be controlled, this technical information cannot and should
not be transferred from USMLE to the CCL.

{look forward to your prompt response to my concerns.

Sincerely,

 

Ranking » Member

CC: The Honorable Wilbur Ross, U.S. Secretary of Commerce

 

WASHSTATEC016550
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 176 of 734

   

 

COMBETTE

 

December 10, 2019

The Honorable Mike Pampeo
Secretary of State

U.S, Department of State
2201 C Street, NW.
Washington, D.C.

Dear Secretary Pompeo:

On February 4, 2019, | received congressional notification from the Department, pursuant to the
authority of section 38() of the Arms Export Control Act (AECA), for the proposed transfer of
responsibility for the export control of firearms and ammunition from the United States
Munitions list (USML) to the Commerce Control List (CCL). | wrote to inform you on February
22 that | was placing a hold on that congressional notification. Qn November 12, 2019, the
Department submitted a new 38(1) notification in response to a proposed regulatory change by
the Department of Commerce. I write to inform you that | am placing a hold on the November
12, 2019 notification for the reasons detailed below.

As you no doubt are aware, firearms and ammunition — especially those derived from military
models and widely in-use by military and security services ~ are uniquely dangerous. They are
easily modified, diverted, and proliferated, and are the primary means of injury. death, and
destruction im civil and military conflicts throughout the world. As such, they should be subject
to more rigorous export controls and oversight, not less.

Combat rifles, including those commonly known as “sniper rifles,” should not be removed from
the USML, nor should rifles of any type that are U.S, military-standard 5.56 (and especially .50
caliber), Semi-automatic firearms should also not be removed, and neither should related
equipment, ammunition, or associated manufacturing equipment, technology, or technical data.

My hold will remain in place until such time as the issue identified below is sufficiently
addressed,

1) Removal of Firearms Exports from Congressional Information and Review

The AECA provides for congressional review of exports of lethal weapons to ensure that thev
comport with US. foreign policy interests. As you know, Congress took action in 2002 to
ensure that the sale and export of these weapons would receive closer scrutiny and oversight,
including by amending the AECA to set a lower congressional reporting threshold (from $14
million to $1 million) specifically for firearms on the USML. Moving such firearms from the
USML to the CCL would effectively eliminate congressional oversight of exports of these
weapons by eliminating this congressional reporting requirement, and would be directly contrary
to congressional intent.

 

WASHSTATEC016551
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 177 of 734

To that end, 7 reiterate my demand from my previous letter: the Senate Foreign Relations and
House Foreign Affairs committees must be immediately informed of any proposed license to
export firearms formerly controlled on the USML at the appropriate dollar threshold mandated in
the Arms Export Control Act. This concern must be satisfactorily addressed betore I will lift my
hold,

2) Proliferation of 3 Gun Printing Technical Information

In my February letter, | expressed that there is a serious risk that this transfer will open the
floodgates of information for the 3D printing of nearly-umdetectable firearms and components by
foreign persons and terrorists that intend to harm U.S. citizens and interests. The Department of
Commerce claimed that it could not, by its own regulations, prevent the publication, including on
the Internet for global consumption, of technical information and blueprint files that would
enable this 3D production, if such information has once been published, even illegally. | wrote
that:

Climately, the specific provision of the Export Administration Regulations that is cited
as preventing Commerce from controlling the publication of 3D Printed guns in the
longer term needs ta be rewritten to permit this control. Until that occurs. or until
Commerce determines that such technical information can and will he controlled, this
technical information cannot and should not be transferred from USML to the CCL.

[understand that the Department of Commerce has now decided to alter its regulations to
address this concern: technical information related to the manufacture of firearms, to include 3D-
printing information, propesed for transfer to the CCL will be prohibited from publication or
internet posting without a license. That does seek to address my previously-expressed concern,
and I will not insist on this to lift my hold. However, I note that this improvement could easily
be undone through a simple regulatory change in the future that would not even require
congressional notification or review; a statutory authority to maintain such licensing, or

better yet, an outright prohibition, may be required. Moreover, Commerce must maintain a
policy of “presumption of denial” for any license application sought to publish or past such
information, and pursue any violations vigorously.

Sincerely,

   

Robert Menendez
Ranking Member

 

WASHSTATEC016552
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 178 of 734

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 12/23/2019 4:03:09 PM

To: Betts, Timothy A [BettsTA@state.gov]; Paul, Joshua M [PaulUM@state.gov]; Windecker, Melissa A
[WindeckerMA@state.gov]

cc: PM -Staffers Mailbox [PM-StaffersMailbox@state.gov]; PM-CPA [PM-CPA@state.gov]; Miller, Michael F
[Millermf@state.gov]

Subject: RE: Final version of Note

Attachments: Note to S on Cats 1-3 v1.4 Ford Edits rk cb (002) sjh edits.docx

Josh-

Attached are my ecits. [i ct. mc know if you have questions.

SENSITIVE BUT UNCLASSIFIED
From: Betts, Timothy A <BettsTA@state.gov>
Sent: Monday, December 23, 2019 10:03 AM
To: Paul, Joshua M <PaulJM@state.gov>; Windecker, Melissa A <WindeckerMA@state.gov>
Cc: PM-Staffers Mailbox <PM-StaffersMailbox@state.gov>; PM-CPA <PM-CPA@state.gov>; Heidema, Sarah J
<HeidemaSJ@state.gov>
Subject: FW: Final version of Note

 
  
 

Principal Deputy Assistant Secretary
Sureau of Political-Miltary Affairs
Li202) 647-9028

 

SENSITIVE BUT UNCLASSIFIED

Sent: Monday, December 23, 2019 9:50 AM
To: Betts, Timothy A <BettsTAg@state.zov>; Windecker, Melissa A <WindeckerMA@ state. gov>

 

<HeldemaSi@ state goy>
Subject: Final version of Note

Attaching the final version of the Not <i ED ver to the

FO.

 

Josh Paul

Director, Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.7878 |@ BlackBerry: MM) & Fax: 202.647.4055
=] e-mail: Paul JM@State.Gov | = Web: www.state.gow//pm/

 

http://twitter.com/StateDeptPM

 

WASHSTATEC016553
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 179 of 734

Stay connected with Svate.gov:

 

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC016554
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 180 of 734

 

Message

From: Paul, Joshua M [PauliM @state.gov]

Sent: 12/23/2019 5:30:54 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]; Betts, Timothy A [BettsTA@state.gov]; Windecker, Melissa A
[WindeckerMA@state.gov]

ce: PM -Staffers Mailbox [PM-StaffersMailbox@state.gov]; PM-CPA [PM-CPA@state.gov]; Miller, Michael F

{[Millermf@state.gov]; Kaldahi, RyanM [KaldahIRM@state.gov]; Goulding, Tamara D [GouldingTD @state.gov]; Barz,
Chloe O [BarzCO@state.gov]

Subject: RE: Final version of Note

Attachments: Note to S on Cats 1-3 v2.0.docx

 

SENSITIVE BUT UNCLASSIFIED

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Monday, December 23, 2019 11:03 AM

To: Betts, Timothy A <BettsTA@state.gov>; Paul, Joshua M <PaulJM@state.gov>; Windecker, Melissa A
<WindeckerMA@state.gov>

Cc: PM-Staffers Mailbox <PM-StaffersMailbox@state.gov>; PM-CPA <PM-CPA@state.gov>; Miller, Michael F
<Millermf@state.gov>

Subject: RE: Final version of Note

Josh-

Attached are my edits. ae me know if you have questions.

SENSITIVE BUT UNCLASSIFIED
From: Betts, Timothy A <BetisTA@ state. gov>
Sent: Monday, December 23, 2019 10:03 AM
To: Paul, Joshua M <PauliM @state.gov>; Windecker, Melissa A <WWinceckerMA@state.gsoy>
<HeidemaSJ@state.gov>
Subject: FW: Final version of Note

eS

Principal fenuty Assistant Secretary
Bureau of Poltical-Milltary Affairs
4 E203) 647-9033

  

   

SENSITIVE BUT UNCLASSIFIED

Sent: Monday, December 23, 2019 9:50 AM
To: Betts, Timothy A <BettsTA@state.gov>; Windecker, Melissa A <WindeckerMA@ state goy>

 

 

 

WASHSTATEC016555
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 181 of 734

Subject: Final version of Note

FO,

 

Josh Paul

Director, Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.7878 |@ BlackBerry: HM Fax: 202.647.4055
24) e-mail: Paul IM@State.Gov || Web: www.state.gov/t/pm/

 

http://twitter.com/StateDeptPM

Stay connected with State.gov:

 

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC016556
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 182 of 734

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]
Sent: 12/23/2019 5:59:46 PM

To: Hart, Robert L [HartRL@state.gov]

ce: Heidema, Sarah J [HeidemaSJ@state.gov]
Subject: RE: (-lll AM, Tab 3

Attachments: AM for S - USML Cat I-Ill Final FRN v7.docx

 

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

From: Hart, Robert L <HartRL@state.gov>

Sent: Monday, December 23, 2019 12:32 PM
To: Khawam, Joseph N <KhawamJN@state.gov>
Cc: Heidema, Sarah J <HeidemaSJ@state.gov>
Subject: |-ili AM, Tab 3

Hi Joe,

 

Thanks,

Rob Hart

Chief, Regulatory and Multilateral Affairs Division
Department of State | Directorate of Defense Trade Controls
202.736.9221 | hartri@state gov

 

WASHSTATEC016557
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 183 of 734

 

Message

From: Barz, Chloe O [BarzCO @state.gov]

Sent: 12/23/2019 6:25:38 PM

To: Paul, Joshua M [PaulM@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; Betts, Timothy A
[BettsTA@state.gov]; Windecker, Melissa A [WindeckerMA@state.gov]

ce: PM -Staffers Mailbox [PM-StaffersMailbox@state.gov]; PM-CPA [PM-CPA@state.gov]; Miller, Michael F

{[Millermf@state.gov]; Kaldahi, RyanM [KaldahIRM@state.gov]; Goulding, Tamara D [GouldingTD@state.gov]; Taylor,
Mary Elizabeth [TaylorME3 @state.gov]

Subject: RE: Final version of Note

Attachments: Note to S$ on Cats 1-3 v2.0_MET edits.docx

Please find A/S Taylor’s edits attached.

Best,
Chioe

From: Paul, Joshua M <PauluM@state.gov>

Sent: Monday, December 23, 2019 12:53 PM

To: Barz, Chloe O <BarzCO@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Betts, Timothy A
<BettsTA@state.gov>; Windecker, Melissa A <WindeckerMA@state.gov>

Cc: PM-Staffers Mailbox <PM-StaffersMailbox@state.gov>; PM-CPA <PM-CPA@state.gov>; Miller, Michael F
<Millermf@state.gov>; Kaldahl, Ryan M <KaldahiIRM@state.gov>; Goulding, Tamara D <GouldingTD @state.gov>; Taylor,
Mary Elizabeth <TaylorME3 @state.gov>

Subject: RE: Final version of Note

SENSITIVE BUT UNCLASSIFIED

From: Barz, Chloe O <BarzCO@state.gov>

Sent: Monday, December 23, 2019 12:47 PM

To: Paul, Joshua M <PaulJM@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Betts, Timothy A
<BettsTA@state.gov>; Windecker, Melissa A <WindeckerMA@state.gov>

Cc: PM-Staffers Mailbox <PM-StaffersMailbox@state.gov>; PM-CPA <PM-CPA@state.gov>; Miller, Michael F
<Millermf@state.gov>; Kaldahl, Ryan M <KaldahIRM@state.gov>; Goulding, Tamara D <GouldingTD @state.gov>; Taylor,
Mary Elizabeth <TaylorME3 @state.gov>

Subject: Re: Final version of Note

Appreciate the visibility on this Josh.

Please let me know if you have any questions.

 

Best,
Chloe

Get Gutlonk for 105

 

Sent: Monday, December 23, 2019 12:42:24 PM
To: Barz, Chloe O <BarzCOW@state.soy>; Heidema, Sarah J <HeidemaSi@istate.zov>; Betts, Timothy A
<BettsTA@ state. gov>; Windecker, Melissa A <WindeckerMA@ state eoy>

Cc: PM-Staffers Mailbox <P M-StaffersMaillbox@istate.cov>; PM-CPA <PM-CPA@ state gov>; Miller, Michael F

WASHSTATEC016558
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 184 of 734

Mary Elizabeth <Taylor MES @state.gov>
Subject: RE: Final version of Note

SENSITIVE BOT UNCLASSIFIED

  

zqy>; Windecker, Melissa A <WinceckerMAG@istate. goy>
Cc: PM-Staffers Mailbox <PM-StaffersMallbox@ state goy>; PM-CPA <PM-CPAM@state soy>; Miller, Michael F

 

 

 

 

Mary Elizabeth <TaylorME3 @state.gov>
Subject: Re: Final version of Note

Thanks, Josh.

Best,
Chice
202-251-5773

 

 

From: Paul, Joshua M <PaulIM@ state. gov>

Sent: Monday, December 23, 2019 12:30:54 PM

To: Heidema, Sarah J <HeidernaSi @state.cov>; Betts, Timothy A <BettsTAGistate.gav>; Windecker, Melissa A
<WindeckerMA@state goy>

 

 

renescetenencervarnectentabdtineroenvarsterencnceRtacenenes

zcv>; Goulding, Tamara D <Gou

 

aldahlIRM Gistate, iding TD @state gov>; Barz,

   

<Muilermf@istate gov>; Kaldahl, Ryan M <K
Chloe O <BarzCOw® state. goy>
Subject: RE: Final version of Note

     

 

 

SENSITIVE BUT UNCLASSIFIED

From: Heidema, Sarah J <Heidemasi@state goy>
Sent: Monday, December 23, 2019 11:03 AM
To: Betts, Timothy A <SettsTAGistate.gov>; Paul, Joshua M <PauliM @state. gov>; Windecker, MelissaA

 

Ce: PM-Staffers Mailbox <P M-StaffersMaillbox@istate.cov>; PM-CPA <PM-CPA@ state gov>; Miller, Michael F
<Millermfi state gov>
Subject: RE: Final version of Note

 

Josh-

Attached are my edits. Let me know if you have questions.

WASHSTATEC016559
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 185 of 734

SENSITIVE BOT UNCLASSIFIED

Sent: Monday, December 23, 2019 10:03 AM

To: Paul, Joshua M <PaulM@state. gov>; Windecker, Melissa A <\WindeckerMA@ state gov>

Ce: PM-Staffers Mailbox <PMM-StaffersMailbox@ state gay>; PM-CPA <PM-CPAG@istate 2av>; Heidema, Sarah J
<HeldemaSi@ state goy>

Subject: FW: Final version of Note

Secretary
Bureau of Political-Miltary A
1 i202) G47-9023

 

   

SENSITIVE BOT UNCLASSIFIED

Cc: PM-Staffers Mailbox <P)M-StaffersMailbox@state.zov>; PM-CPA <PM-CPAG@istate.ecv>; Heidema, Sarah J

<HeldemaS} @state gov>
Subject: Final version of Note

FO.

 

Josh Paul

Director, Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.7878 | @ BlackBerry: P| i Fax: 202.647.4055
I e-mail: PaulJM@State.Gov | 2 Web: www.state.gov/t/pm/

 

http://twitter.com/State DeptP M

Stay connected with Srate.gov:

 

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC016560
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 186 of 734

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 12/23/2019 6:43:48 PM

To: Hart, Robert L [HartRL@state.gov]

ce: Heidema, Sarah J [HeidemaSJ@state.gov]; Kovar, Jeffrey D [KovarJD@state.gov]
Subject: RE: (-lll AM, Tab 3

Attachments: Tab 3 - Overview of State Department's Efforts to Revise USML Categories |, Il, and II. docx

 

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

From: Hart, Robert L <HartRL@state.gov>

Sent: Monday, December 23, 2019 1:17 PM

To: Khawam, Joseph N <KhawamJN@state.gov>
Cc: Heidema, Sarah J <HeidemaSJ@state.gov>
Subject: RE: |-Il] AM, Tab 3

Thanks,

 

 

Rob Hart
202.736.9221 | hartri@state gov

From: Khawam, Joseph N <KhawamJN @state.gov>

 

Sent: Monday, December 23, 2019 1:00 PM
To: Hart, Robert L <Harthl @state. gov>

Ce: Heidema, Sarah J <HeidemaSJ@ state. gov>
Subject: RE: I-Ill AM, Tab 3

 

WASHSTATEC016561
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 187 of 734

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

 

EERE RS ee

Sent: Monday, necember 23, 3019 12: 32 PM
To: Khawam, Joseph N <KhawamJN state. BOy>
Cc: Heidema, Sarah J <Hei

Subject: I-ill AM, Tab 3

 

 

Hi Joe,

 

Thanks,

Rob Hart

Chief, Regulatory and Multilateral Affairs Division
Department of State | Directorate of Defense Trade Controls
202.736.9221 | hartri@state gov

resercccenenceceneS@vientveatencnercesendeckerceeees

WASHSTATEC016562
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 188 of 734

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 12/23/2019 7:35:00 PM

To: Paul, Joshua M [PaulJM@state.gov]; Windecker, Melissa A [WindeckerMA@state.gov]; Miller, Michael F
[Millermf@state.gov]

cc: Hart, Robert L [HartRL@state.gov]; Khawam, Joseph N [KhawamJN@state.gov]

Subject: 1-3, what needs to be done to publish the rule

Attachments: AM for S - USML Cat I-III Final FRN v7 (002)

So that we are all on the same page, attached is the most recent draft of an A/M to S for the 1-3 rule that | have. Josh-

 

arah Heidema
Director
Office of Defense Trade Controls Policy
Directorate of Defense Trade Controls
Department of State
202-663-2809

WASHSTATEC016563
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 189 of 734

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 12/19/2019 6:48:33 PM

To: Khawam, Joseph N [KhawamJN@state.gov]; Paul, Joshua M [PaulJM@state.gov]
Subject: AM for S - USML Cat I-lll Final FRN v7 (002)

Attachments: AM for S - USML Cat I-III Final FRN v7 (002).docx

i’ve cut back some language to get this to 2 pages and started to address Joe’s comment. Josh will need to finish this

job.

WASHSTATEC016564
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 190 of 734

 

Message

From: Paul, Joshua M [PaulJM@state.gov]
Sent: 12/23/2019 7:35:05 PM

To: Cooper, R. Clarke [CooperRC@state.gov]
Subject: RE: Follow-up: Cat 1-3

You hit the nail on the head! Crossing fingers that this version works for everyone.

SENSITIVE BUT UNCLASSIFIED

From: Cooper, R. Clarke <CooperRC@state.gov>

Sent: Monday, December 23, 2019 2:32 PM

To: Kaldahl, Ryan M <KaldahIRM@state.gov>; Paul, Joshua M <PaulJM@state.gov>; Goulding, Tamara D

<GouldingT D@state.gov>

Ce: Taylor, Mary Elizabeth <TaylorME3 @state.gov>; Giannangeli, Giulia R <GiannangeliGR@state.gov>; Barz, Chloe O
<BarzCO@state.gov>; Robbins, Hailey <RobbinsH2@state.gov>; Windecker, Melissa A <WindeckerMA@state.gov>
Subject: Follow-up: Cat 1-3

 

SENSITIVE BUT UNCLASSIFIED

From: Kaldahi, Ryan M <KaidahiRM@state.cov>

Sent: Monday, December 23, 2019 2:18 PM

To: Paul, Joshua M <PaulM @state.gov>; Goulding, Tamara D <Gou
Ce: Taylor, Mary Elizabeth <TaylorMES @state.zov>; Cooper, R. Clarke <CooperRCUGistate.gov>; Giannangeli, Giulia R

    

Melissa A <\Windecker MAG state. gov>
Subject: Re: Cat 1-3

WASHSTATEC016565
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 191 of 734

Ryan Kaldahl

 

From: Paul, Joshua M <PauliM@ state gov>

Sent: Monday, December 23, 2019 12:49:14 PM

To: Kaldahl, Ryan M <KaidahiRM@state.gev>; Goulding, Tamara D <Goulding TD@istate.gov>

Ce: Taylor, Mary Elizabeth <Taylor MES @state. gov>; Cooper, R. Clarke <CooperRC@ state. gov>; Giannangeli, Giulia R

Melissa A <Windecker MAG state. sov>
Subject: RE: Cat 1-3

 

 

SENSITIVE BOT UNCLASSIFIED

Sent: Monday, December 23, 2019 1:43 PM
To: Paul, Joshua M <PaulM@state.gov>; Goulding, Tamara D <Goulding TD @ state. gov>

<GlannangeliGR @state gov>; Barz, Chloe O <BarzCO@state.gov>; Robbins, Hailey <KobbinsH?2 @state.gov>
Subject: Fwd: Cat 1-3

All, see below that I just received from SFRC minority following the call

 

Ryan Kaldahl

 

WASHSTATEC016566
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 192 of 734

From: Keller, Andrew (Foreign Relations) <Andrew Kellerep foreign. senate. gov>
Sent: Monday, December 23, 2019 12:20

To: Kaldahl, Ryan M

Ce: Fite, David; Lewis, Jessica; Arkin, Sarah (Foreign Relations); Giannangeli, Giulia R
Subject: Re: Cat 1-3

 

Hi Ryan,

Good speaking with you today and thanks for setting up the call with PM and Commerce.

 

Thanks and happy holidays,
Andrew

Sent from my iPhone

On Dec 22, 2019, at 1:52 PM, Kaldahl, Ryan M <KaldahiR M@state.gov> wrote:

 

Thanks, David and Andrew. Could the three of us do a 15-min call at 10am EST tomorrow,
Monday, December 23?

If so, please provide the best number to reach you at that time and I will build the call at that
time.

~ Kaldahl

From: Fite, David (Foreign Relations) <David Fite@forelen senate.gov>

Sent: Saturday, December 21, 2019 8:18 PM

To: Keller, Andrew (Foreign Relations) <Andrew Keller @forelen senate.gov>

Ce: Kaldahl, Ryan M <KakiahiRM@istate.gov>; Lewis, Jessica <jessica lewis@foreign.senate.gov>; Arkin,
Sarah (Foreign Relations) <Sarah Arkin@foreign.senate.gov>; Giannangeli, Giulia R

 

 

   

 

Subject: Re: Cat 1-3

With enough notice, I should be able to do Monday, Thursday or Friday...

WASHSTATEC016567
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 193 of 734

Sent from my iPhone

On Dec 21, 2019, at 12:32 PM, Keller, Andrew (Foreign Relations)
<Andrew Kellera?foreion senate. gav> wrote:

 

+ David Fite

Hi Ryan,

I’m unfortunately booked today and traveling tomorrow. David Fite is the lead on
this issue. I could join a call on Monday or another time next week if he is

available.

Best,
Andrew

Sent from my iPhone

On Dec 21, 2019, at 11:32 AM, Kaldahl, Ryan M <KaldahiR Mistate, cov>
wrote:

 

Jessica/Sarah, | wanted to forward this to you as I understand
Andrew is out of the office until Jan 2.

Ryan Kaldahl

From: Kaldahl, Ryan M

Sent: Saturday, December 21, 2019 11:29 AM
To: ‘Keller, Andrew (Foreign Relations}'
<Andrew Keller@iforeign senate .goy>
Subject: Cat 1-3

Hi Andrew, I hope this email finds you well, and let me apologize
up front for emailing on a Saturday. | completely understand if you
want to respond tomorrow. I am emailing to see if it would be
possible for you and I to connect on Cat 1-3 today or tomorrow?

   

WASHSTATEC016568
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 194 of 734

 

I can elaborate further on the phone at a time of your convenience.

a Kaldahl

<Menendez Letter to Pompeo on Hold on Cat I-lll Transfers.pdf>

  

WASHSTATEC016569
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 195 of 734

 

Message

From: Paul, Joshua M [PauliM @state.gov]

Sent: 12/23/2019 7:43:37 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]; Windecker, Melissa A [WindeckerMA@state.gov]; Miller, Michael F
[Millermf@state.gov]

ce: Hart, Robert L [HartRL@state.gov]; Knawam, Joseph N [KhawamJN@state.gov]; McKeeby, David |
[McKeebyDI@state.gov]; Strike, Andrew P [StrikeAP@state.gov]

Subject: RE: 1-3, what needs to be done to publish the rule

Attachments: Follow-up_ Cat 1-3.msg; AM for S - USML Cat [-lll Final FRN v7 (002).docx

Thanks, helpful. One edit and one comment attached.

 

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Monday, December 23, 2019 2:35 PM

To: Paul, Joshua M <PaulJM@state.gov>; Windecker, Melissa A <WindeckerMA@state.gov>; Miller, Michael F
<Millermf@state.gov>

Ce: Hart, Robert L <HartRL@state.gov>; Knawam, Joseph N <KhawamJN@state.gov>

Subject: 1-3, what needs to be done to publish the rule

So that we are all on the same page, attached is the most recent draft of an A/M to S for the 1-3 rule that | have. Josh-

 

Sarah Heidema

Director

Office of Defense Trade Controls Policy
Directorate of Defense Trade Controls
Department of State

202-663-2809

WASHSTATEC016570
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 196 of 734

 

Message

From: Cooper, R. Clarke [/O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
(FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=D42D507BB693406DBCB481F8A03E43C7-COOPER, REN]

Sent: 12/23/2019 7:32:27 PM

To: Kaldahl, Ryan M [/o=ExchangeLabs/ou=Exchange Administrative Group
(FYDIBOHF23SPDLT)/cn=Recipients/cn=aebfbe30480c4cd983d013ba95a2bb60-Kaldahi, Ry]; Paul, Joshua M
{/o=ExchangeLabs/ou=Exchange Administrative Group
(FYDIBOHF23SPDLT)/cn=Recipients/cn=feOafl 773 ed642df9120291ea0a8c588-Paul, Joshu]; Goulding, Tamara D
{/o=ExchangeLabs/ou=Exchange Administrative Group
(FYDIBOHF23SPDLT)/cn=Recipients/cn=19c6a95b3e4942 7e8f2b1b4b0838c9a2-Darrach, Ta]

cc: Taylor, Mary Elizabeth [/o=ExchangeLabs/ou=Exchange Administrative Group
(FYDIBOHF23SPDLT)/cn=Recipients/cn=d5df40cb6b9548f496b2fb63 16c77508-Taylor, Mar]; Giannangeli, Giulia R
{/o=ExchangeLabs/ou=Exchange Administrative Group
(FYDIBOHF23SPDLT)/cn=Recipients/cn=02fa7b69713d44c79a3c378ddde529b3-Giannangeli]; Barz, Chloe O
{/o=ExchangeLabs/ou=Exchange Administrative Group
(FYDIBOHF23SPDLT)/cn=Recipients/cn=a231ad404241479ea407 fdOee6f827c0-Barz, Chloe]; Robbins, Hailey
{/o=ExchangeLabs/ou=Exchange Administrative Group
(FYDIBOHF23SPDLT)/cn=Recipients/cn=b823bec904e840f2a798914f9eb60401-Robbins, Ha]; Windecker, Melissa A
{/o=ExchangeLabs/ou=Exchange Administrative Group
(FYDIBOHF23SPDLT)/cn=Recipients/cn=3286ee3bf06a42da8fe97 70036d77326-Windecker,]

Subject: Follow-up: Cat 1-3

 

SENSITIVE BUT UNCLASSIFIED

From: Kaldahl, Ryan M <KaldahIRM @state.gov>

Sent: Monday, December 23, 2019 2:18 PM

To: Paul, Joshua M <PaulJM@state.gov>; Goulding, Tamara D <GouldingTD@state.gov>

Ce: Taylor, Mary Elizabeth <TaylorME3 @state.gov>; Cooper, R. Clarke <CooperRC@state.gov>; Giannangeli, Giulia R
<GiannangeliGR@state.gov>; Barz, Chloe O <BarzCO @state.gov>; Robbins, Hailey <RobbinsH2 @state.gov>; Windecker,

WASHSTATECO016571
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 197 of 734

Melissa A <WindeckerMA@state.gov>
Subject: Re: Cat 1-3

Ryan Kaldahl

 

From: Paul, Joshua M <PaulIM@ state. gov>
Sent: Monday, December 23, 2019 12:49:14 PM

giD@state.s

Ce: Taylor, Mary Elizabeth <TaylerMES @state. eov>; Cooper, R. Clarke <CooperRU@state.gov>; Giannangeli, Giulia R
<GlannangeilaR@state goy>; Barz, Chloe O <BarzCO@state.gov>; Robbins, Hailey <RobbinsH2@)state.gov>; Windecker,

   

  
 

Subject: RE: Cat 1-3

 

SENSITIVE BUT UNCLASSIFIED

From: Kaldahl, Ryan M <KaldahikM @state. sov>

Sent: Monday, December 23, 2019 1:43 PM

To: Paul, Joshua M <Paull M@state. gov>; Goulding, Tamara D <GouldingTDa@istate gov>

Ce: Taylor, Mary Elizabeth <TaylorMES@state gov>; Cooper, R. Clarke <CooperRC@ state. zov>; Giannangeli, Giulia R
<GlannangeliGR @state.soy>; Barz, Chloe O <BarzCO@state. gov>; Robbins, Hailey <RobbinsH2@ state goy>
Subject: Fwd: Cat 1-3

 

     

 

All, see below that I just received from SFRC minority following the call.

 

WASHSTATEC016572
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 198 of 734

Ryan Kaldahl

 

oN gt

 

Sent: Monday, December 23, 2019 12:20

To: Kaldahl, Ryan M

Ce: Fite, David; Lewis, Jessica; Arkin, Sarah (Foreign Relations); Giannangeli, Giulia R
Subject: Re: Cat 1-3

Hi Ryan,

Good speaking with you today and thanks for setting up the call with PM and Commerce.

 

Thanks and happy holidays,
Andrew

Sent from my iPhone

On Dec 22, 2019, at 1:52 PM, Kaldahl, Ryan M <KaldahiRMi@state.cov> wrote:

 

Thanks, David and Andrew. Could the three of us do a 15-min call at 10am EST tomorrow,
Monday, December 23?

If so, please provide the best number to reach you at that time and I will build the call at that
time.

_ Kaldahl

From: Fite, David (Foreign Relations) <David Fite@foreign. senate. gav>

Sent: Saturday, December 21, 2019 8:18 PM

To: Keller, Andrew (Foreign Relations) <Andrew Keller @foreien senate. gov>

Cc: Kaldahl, Ryan M <KaidahiRM @ state. gsov>; Lewis, Jessica <iessica lewis@foreisn.senate.gov>; Arkin,
Sarah (Foreign Relations) <Sarah Arkin@foreign senate .gov>; Giannangeli, Giulia R

 

 

 

 

 

WASHSTATEC016573
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 199 of 734

Subject: Re: Cat 1-3
With enough notice, I should be able to do Monday, Thursday or Friday...
Sent from my iPhone

On Dec 21, 2019, at 12:32 PM, Keller, Andrew (Foreign Relations)
<Andrew Kellerepforeion senate. cov> wrote:

 

+ David Fite
Hi Ryan,

I’m unfortunately booked today and traveling tomorrow. David Fite is the lead on
this issue. I could join a call on Monday or another time next week if he is
available.

Best,
Andrew

Sent from my iPhone

On Dec 21, 2019, at 11:32 AM, Kaldahl, Ryan M <KaldahikR Muostate.gov>
wrote:

Jessica/Sarah, I wanted to forward this to you as I understand
Andrew is out of the office until Jan 2.

— Kaldahl

From: Kaldahl, Ryan M

Sent: Saturday, December 21, 2019 11:29 AM
To: ‘Keller, Andrew (Foreign Relations)’
<Andrew Keller foreign senate .gzov>
Subject: Cat 1-3

Hi Andrew, I hope this email finds you well, and let me apologize
up front for emailing on a Saturday. I completely understand if you
want to respond tomorrow. I am emailing to see if it would be
possible for you and I to connect on Cat 1-3 today or tomorrow?

 

WASHSTATEC016574
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 200 of 734

 

I can elaborate further on the phone at a time of your convenience.

a Kaldahl

<Menendez Letter to Pompeo on Hold on Cat I-lll Transfers.pdf>

 

WASHSTATEC016575
 
  

 

ited States Senate

COMMIEPTER ON FOREIGN RELATIONS

—

February 22, 2019

The Honorable Mike Pompeo
Secretary of State

US, Department of State
2201 C Street, NW,
Washington, D.C. 20520

Dear Secretary Pompeo:

On February 4, 2019, | received a congressional notification from the Department for a proposal
to transter responsibility for the export control of firearms and ammunition from the United
States Munitions list (USML) to the Commerce Control List (CCL). I write to inform you that |
am placing a hold on the congressional notification, pursuant to the authority of Section 38(f) of
the Arms Export Control Act (AECA).

Lam deeply concerned about this proposed transfer, As you no doubt are aware, firearms and
ammunition ~ especially those derived from military models and widely used by military and
security services ~ are uniquely dangerous, They are easily modified, diverted, and proliferated,
and are the primary means of injury, death, and destruction in civil and military conflicts
throughout the world, As such, they should be subject to more, not less, rigorous export controls
and oversight.

Combat rifles, including those commonly known as “sniper rifles,” should not be removed from
the USML, nor should rifles of any type that are U.S. military-standard 5,56 (and especially 50
caliber). Semi-automatic firearms should also not be removed, and neither should related
equipment, ammunition, or associated manufacturing equipment, technology, or technical data.

Consequently, my hold will remain in place until such time as the issues identified below are
sufficiently addressed.

1) Removal of Firearms Exports from Congressional Information and Review

The AECA enables congressional review of exports of lethal weapons to ensure that they
comport with U.S. foreign policy interests. Congress took action in 2002 to ensure that the sale
and export of these weapons would receive stringent oversi ght, including by amending the
AECA to set a lower reporting threshold (from $14 million to $1 million) specifically for
firearms on the USML. Moving such firearms from the USML to the CCL would directly

 

WASHSTATEC016576
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 202 of 734

contradict congressional intent and effectively eliminate congressional oversight and potential

‘disapproval of exports-of these weapons. Congressional oversight must be retained,

2) Proliferation of 3D Gun Printing. Technical Information

There is a serious risk that this transfer will open the floodgates of information for the 3D
printing of nearly-undetectable firearms and components by foreign persotis and terrorists that
intend to harm U.S. citizens and interests. The Department of Commerce ¢lairns that it cannot,
by its own regulations, prevent the publication, including on the Internet for global consumption,
of technical information and blueprint files that would enable this 3D production, if such.
information has once been published, even illegally, This is outrageous and simply unacceptable:
given the dangers it poses to U.S. citizens and interests. .

Moreover, it may also be:at variance with recent law, Section 1758 of the Export Control
Reform Act of 2018 authorizes the Secretary of Commerce to.control “emergitig and
foundational technologies” that (A) are essential to the national security of the United States; and.
(B) are not critical technologies described in clauses (2) through (v) of section 72 1(a)(6)(A) of
the Defense Production Act-of 1950, 3D printing has been identified by this. Administration as
an emerging technology of concer, and the Department of Commerce itself used 3D printing as
an example of “emerging technology” in its November 19, 2018 Federal Register notice seeking
public: comment on what constitutes emerging technologies pursuant to this new statutory
charge. Then-Secretary of Defense. Mattis twice mentioned the challenges of 3D printirig in
congressional testimony, and Director of National Intelli gence Coats, in his 2018 Worldwide
Threat Assessment of the U.S. Intelligence Community, stated that, “[a]ldvances in
manufacturing, particularly the development of 3D printing, almost certainly will become even
more accessible toa variety of state and non-state actors and be used in ways.contrary to our

interests.”

It would seem axiomatic that the capability to 3D-print lethal weaponry that cannot easily or

reliably be detected by metal detectors.at airports, schools, governmental or other facilities

(including the U.S. Capitol and the Department of State) would qualify as an emerging
technology in need of regulatory control. Yet, the Commerce Department has told my staff that.
the interagency process to identify emerging and foundational technologies to. be controlled has.
not been completed, and is unlikely to be completed for months. By proceeding ‘with the transfer
of firearms, including 3D printing technical information, to Commerce, the Administration is:
acting recklessly and endangering innocent lives. It should go without saying that we collectively
need to understand the threat and have a plan to address this issue before making the regulatory
change.

Moreover, the Departtnent of Commerce would seem to have adequate.additional regulatory
authority to.control 3D gun printing information, at least temporarily. Commerce can control
any item for forei gn policy réasons under the miscellaneous category of 0Y521, according to a.
final rule issued by Commerce in 2012. Preventing foreign terrorists and thugs from.acquiring

WASHSTATEC016577
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 203 of 734

the means to print undetectable guns to use against US. citizens is a sufficient foreign policy
justification to control this technology fram public release.

Ultimately, the specific provision of the Export Administration Regulations is cited as preventing
Commerce from controlling the publication of 3D Printed guns in the | longer term needs to be
rewritten to permit this control. Until that occurs, or until Commerce determines that such
technical information can and will be controlled, this technical information cannot and should
not be transferred from USMLE to the CCL.

{look forward to your prompt response to my concerns.

Sincerely,

 

Ranking » Member

CC: The Honorable Wilbur Ross, U.S. Secretary of Commerce

 

WASHSTATEC016578
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 204 of 734

   

 

COMBETTE

 

December 10, 2019

The Honorable Mike Pampeo
Secretary of State

U.S, Department of State
2201 C Street, NW.
Washington, D.C.

Dear Secretary Pompeo:

On February 4, 2019, | received congressional notification from the Department, pursuant to the
authority of section 38() of the Arms Export Control Act (AECA), for the proposed transfer of
responsibility for the export control of firearms and ammunition from the United States
Munitions list (USML) to the Commerce Control List (CCL). | wrote to inform you on February
22 that | was placing a hold on that congressional notification. Qn November 12, 2019, the
Department submitted a new 38(1) notification in response to a proposed regulatory change by
the Department of Commerce. I write to inform you that | am placing a hold on the November
12, 2019 notification for the reasons detailed below.

As you no doubt are aware, firearms and ammunition — especially those derived from military
models and widely in-use by military and security services ~ are uniquely dangerous. They are
easily modified, diverted, and proliferated, and are the primary means of injury. death, and
destruction im civil and military conflicts throughout the world. As such, they should be subject
to more rigorous export controls and oversight, not less.

Combat rifles, including those commonly known as “sniper rifles,” should not be removed from
the USML, nor should rifles of any type that are U.S, military-standard 5.56 (and especially .50
caliber), Semi-automatic firearms should also not be removed, and neither should related
equipment, ammunition, or associated manufacturing equipment, technology, or technical data.

My hold will remain in place until such time as the issue identified below is sufficiently
addressed,

1) Removal of Firearms Exports from Congressional Information and Review

The AECA provides for congressional review of exports of lethal weapons to ensure that thev
comport with US. foreign policy interests. As you know, Congress took action in 2002 to
ensure that the sale and export of these weapons would receive closer scrutiny and oversight,
including by amending the AECA to set a lower congressional reporting threshold (from $14
million to $1 million) specifically for firearms on the USML. Moving such firearms from the
USML to the CCL would effectively eliminate congressional oversight of exports of these
weapons by eliminating this congressional reporting requirement, and would be directly contrary
to congressional intent.

 

WASHSTATEC016579
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 205 of 734

To that end, 7 reiterate my demand from my previous letter: the Senate Foreign Relations and
House Foreign Affairs committees must be immediately informed of any proposed license to
export firearms formerly controlled on the USML at the appropriate dollar threshold mandated in
the Arms Export Control Act. This concern must be satisfactorily addressed betore I will lift my
hold,

2) Proliferation of 3 Gun Printing Technical Information

In my February letter, | expressed that there is a serious risk that this transfer will open the
floodgates of information for the 3D printing of nearly-umdetectable firearms and components by
foreign persons and terrorists that intend to harm U.S. citizens and interests. The Department of
Commerce claimed that it could not, by its own regulations, prevent the publication, including on
the Internet for global consumption, of technical information and blueprint files that would
enable this 3D production, if such information has once been published, even illegally. | wrote
that:

Climately, the specific provision of the Export Administration Regulations that is cited
as preventing Commerce from controlling the publication of 3D Printed guns in the
longer term needs ta be rewritten to permit this control. Until that occurs. or until
Commerce determines that such technical information can and will he controlled, this
technical information cannot and should not be transferred from USML to the CCL.

[understand that the Department of Commerce has now decided to alter its regulations to
address this concern: technical information related to the manufacture of firearms, to include 3D-
printing information, propesed for transfer to the CCL will be prohibited from publication or
internet posting without a license. That does seek to address my previously-expressed concern,
and I will not insist on this to lift my hold. However, I note that this improvement could easily
be undone through a simple regulatory change in the future that would not even require
congressional notification or review; a statutory authority to maintain such licensing, or

better yet, an outright prohibition, may be required. Moreover, Commerce must maintain a
policy of “presumption of denial” for any license application sought to publish or past such
information, and pursue any violations vigorously.

Sincerely,

   

Robert Menendez
Ranking Member

 

WASHSTATEC016580
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 206 of 734

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]
Sent: 12/23/2019 9:02:44 PM

To: Kovar, Jeffrey D [KovarJD@state.gov]
Subject: RE: I-llL AM, Tab 3

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

From: Kovar, Jeffrey D <KovarJD@state.gov>
Sent: Monday, December 23, 2019 4:00 PM

To: Khawam, Joseph N <KhawamJN@state.gov>
Subject: RE: |-Ill AM, Tab 3

Sent: Monday, December 23, 2019 1:44 PM
To: Hart, Robert L <HartRh  @state.gov>

Subject: RE: I-lll AM, Tab 3

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

 

From: Hart, Robert L <HartRhli@state.goy>
Sent: Monday, December 23, 2019 1:17 PM

Cc: Heidema, Sarah J <HeidemaSi@ state gsov>

 

Subject: RE: I-lll AM, Tab 3

 

WASHSTATECO016581
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 207 of 734

 

Thanks,

Rob Hart
202.736.9221 | hartri@state.gov

JIE Dies net om we

Sent: Monday, December 23, 2019 1:00 PM
To: Hart, Robert L <HartRLi@ state. gov>

Cc: Heidema, Sarah J <Heidermas!
Subject: RE: |-Il] AM, Tab 3

Gostate soy>

 

   

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

From: Hart, Robert L <HartRhli@state.goy>
Sent: Monday, December 23, 2019 12:32 PM
Cc: Heidema, Sarah J <HeidemaSi@state.gov>
Subject: |-il] AM, Tab 3

 

Hi Joe,

Thanks,

Rob Hart

Chief, Regulatory and Multilateral Affairs Division
Department of State | Directorate of Defense Trade Controls
202.736.9221 | hartri@state.gov

WASHSTATEC016582
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 208 of 734

 

Message

From: Cooper, R. Clarke [CooperRC@state.gov]

Sent: 12/23/2019 9:06:53 PM

To: PM -Staffers Mailbox [PM-StaffersMailbox@state.gov]

ce: Windecker, Melissa A [WindeckerMA@state.gov]; Paul, Joshua M [PaulJM@state.gov]
Subject: Follow-up: For Cooper: Follow-up: Cat 1-3

Attachments: 20191223 Note to S on Cats 1-3 v2.1 RCC.docx

Clear the attached version of the S note.

R. Clarke Cooper
Assistant Secretary of State
Political Military Affairs Bureau

 

ENGAGE. ENHANCE. ENABLE.

SENSITIVE BUT UNCLASSIFIED

From: PM-Staffers Mailbox <PM-StaffersMailbox@state.gov>

Sent: Monday, December 23, 2019 3:29 PM

To: Cooper, R. Clarke <CooperRC @state.gov>

Cc: PM-Staffers Mailbox <PM-StaffersMailbox@state.gov>; Windecker, Melissa A <WindeckerMA@state.gov>
Subject: For Cooper: Follow-up: Cat 1-3

Dear Sir,
Sending this to you for one more final review per the below.
All the Best,

Janet Michele Alexander

Staff Assistant

Bureau of Political Military-Affairs
PMI/EO SharePoint

2201 C Street, NW, Room 6312B
202-647-8089

SENSITIVE BUT UNCLASSIFIED

From: Paul, Joshua M <PauliM @state 2ov>

Sent: Monday, December 23, 2019 3:24 PM

To: PM-Staffers Mailbox <PMé-StaffersMallboxg state. sov>; Windecker, Melissa A <VindeckerMA@ state. gov>; Betts,
Timothy A <BettsTA@state gov>

 

 

Subject: FW: Follow-up: Cat 1-3

Staffers,

WASHSTATEC016583
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 209 of 734

Attaching the final version of the note as cleared by H A/S and A/S Cooper (i.e. incorporating Cooper’s language below)
for your ease of final processing and submission. Recommend doing a final touch with Cooper to confirm he’s good with
this version. Tabs also attached.

SENSITIVE BOT UNCLASSIFIED

 

Ce: Giannangeli, Giulia R <GiannangeliGR@ state. gov>; Barz, Chloe O <BarzCO@state. sov>; Robbins, Hailey

 

srucetinerccceceuretenesoerentscveeS@eeccuencercnenceceeRictercncres FNS te ee MEN AOR fOR WEAR BGASAGAE BON ON  MatnsetentnernentucelscersceetncnrenrsenerstWorectuevevetncercacsdeReveenres

Subject: RE: Follow-up: Cat 1-3

ok

SENSITIVE BUT UNCLASSIFIED
From: Cooper, R. Clarke <CooperRC @ state goy>
Sent: Monday, December 23, 2019 2:32 PM
To: Kaldahl, Ryan M <KaidahiRM@state.gov>; Paul, Joshua M <PauliM @state,
<Gouldine TD @ state. .goy>

2o¥>; Goulding, Tamara D

 

 

senerencdueneriesencarentatvecceneS@uencveezencnetnevoscdeeeccencne, Bowe SRE EN RGAE A gegen Bp Nett BNGR II INOS [inensveenenescenezentendt acuereneescnensratBWaecineeecensvereesetobarvcenee

<BarzCO@ state.gov>; Robbins, Hailey <RubbinsH2@state.cov>; Windecker, Melissa A <WindeckerMA@ state,
Subject: Follow-up: Cat 1-3

LO >

  

 

SENSITIVE BUT UNCLASSIFIED

rererincentaericetarntenereseeteneS@ventvcecencnercenendeckerceeres

Sent: Monday, December 23, 2019 2:18 PM

WASHSTATEC016584
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 210 of 734

Ce: Taylor, Mary Elizabeth <TaylerMES @state. eov>; Cooper, R. Clarke <CooperRC@state.gov>; Giannangeli, Giulia R
<GlannangeilaR@state goy>; Barz, Chloe O <BarzCO@state.gov>; Robbins, Hailey <RobbinsH2@state.gov>; Windecker,

 

Subject: Re: Cat 1-3

Ryan Kaldahl

 

From: Paul, Joshua M <Paul IM@ state. gov>
Sent: Monday, December 23, 2019 12:49:14 PM
To: Kaldahl, Ryan M <KakdahikM @state eov>; Goulding, Tamara D <GouldingTo@

 

Ce: Taylor, Mary Elizabeth <TaylerMES @state. eov>; Cooper, R. Clarke <CooperRC@state.gov>; Giannangeli, Giulia R
<GlannangeilaR@state goy>; Barz, Chloe O <BarzCO@state.gov>; Robbins, Hailey <RobbinsH2@state.gov>; Windecker,
Melissa A <WindeckerMA@istate.goy>
Subject: RE: Cat 1-3

 

 

 

SENSITIVE BUT UNCLASSIFIED

From: Kaldahl, Ryan M <KaicahiRM@istate gav>
Sent: Monday, December 23, 2019 1:43 PM
To: Paul, Joshua M <PaulM @state.sov>; Goulding, Tamara D <Goulding TD @ state gov>

 

seaerencdueneciesencnrenteveccrneS@cencveezencnecnnsoncdeeercenens BME MME pO Ne RAB UN Re ON oe poleeandtcenticsneneetertar®WuestreecencneversensheRevsents

<GlannangeliGR @state.soy>; Barz, Chloe O <BarzCO@state. gov>; Robbins, Hailey <RobbinsH2@state goy>

Subject: Fwd: Cat 1-3

    

 

All, see below that I just received from SFRC minority following the call

 

WASHSTATEC016585
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 211 of 734

 

Ryan Kaldahl

 

From: Keller, Andrew (Foreign Relations) <Andrew Kellerepforeien. senate. gov>
Sent: Monday, December 23, 2019 12:20

To: Kaldahl, Ryan M

Ce: Fite, David; Lewis, Jessica; Arkin, Sarah (Foreign Relations); Giannangeli, Giulia R
Subject: Re: Cat 1-3

 

Hi Ryan,

Good speaking with you today and thanks for setting up the call with PM and Commerce.

 

Thanks and happy holidays,
Andrew

Sent from my iPhone

Thanks, David and Andrew. Could the three of us do a 15-min call at 10am EST tomorrow,
Monday, December 23?

If so, please provide the best number to reach you at that time and I will build the call at that
time.

~ Kaldahl

From: Fite, David (Foreign Relations) <David Fite@foreign senate. gov>
Sent: Saturday, December 21, 2019 8:18 PM

 

WASHSTATEC016586
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 212 of 734

To: Keller, Andrew (Foreign Relations) <Andrew Keller @forelen senate.gov>
Ce: Kaldahl, Ryan M <KalcahiBM@state.gov>; Lewis, Jessica <jessica lewisG@Norelen.senate.gov>; Arkin,
Sarah (Foreign Relations) <Sarah_ Arkin@ foreign senate. gov>; Giannangeli, Giulia R

Subject: Re: Cat 1-3

 

 

 

With enough notice, I should be able to do Monday, Thursday or Friday...

Sent from my iPhone

On Dec 21, 2019, at 12:32 PM, Keller, Andrew (Foreign Relations)
<Andrew_ Keilerivforeien. senate. sov> wrote:

 

+ David Fite
Hi Ryan,

I’m unfortunately booked today and traveling tomorrow. David Fite is the lead on
this issue. I could join a call on Monday or another time next week if he is
available.

Best,
Andrew

Sent from my iPhone

On Dec 21, 2019, at 11:32 AM, Kaldahl, Ryan M <Kaldahik Muostate. sov>
wrote:

Jessica/Sarah, I wanted to forward this to you as I understand
Andrew is out of the office until Jan 2.

Ryan Kaldahl

From: Kaldahl, Ryan M

Sent: Saturday, December 21, 2019 11:29 AM
To: ‘Keller, Andrew (Foreign Relations}'
<Andrew Keller @forcign senate goy>
Subject: Cat 1-3

 

Hi Andrew, I hope this email finds you well, and let me apologize
up front for emailing on a Saturday. | completely understand if you
want to respond tomorrow. I am emailing to see if it would be
possible for you and I to connect on Cat 1-3 today or tomorrow?

 

WASHSTATEC016587
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 213 of 734

 

I can elaborate further on the phone at a time of your convenience.

Ryan Kaldahl

<Menendez Letter to Pompeo on Hold on Cat I-lll Transfers.pdf>

   
 

WASHSTATEC016588
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 214 of 734

 

Message

From: Pompian, Shawn M [PompianSM @state.gov]
Sent: 12/23/2019 11:21:48 PM

To: Khawam, Joseph N [KhawamJN @state.gov]
Subject: RE: (-lll AM, Tab 3

Attachments: Tab 3 - Overview of State Department's Efforts to Revise USML Categories | II and Ifl.docx

Shawn

From: Khawam, Joseph N <KhawamJN@state.gov>
Sent: Monday, December 23, 2019 4:04 PM

To: Pompian, Shawn M <PompianSM @state.gov>
Subject: FW: I-lll AM, Tab 3

Thanks,
Joe

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

 

Sent: Monday, December 23, 2019 4:00 PM

To: Khawam, Joseph N <KhawamJN @state.gov>
Subject: RE: I-Ill AM, Tab 3

From: Khawam, Joseph N <kh
Sent: Monday, December 23, 2019 1:44 PM

 

 

Cc: Heidema, Sarah J <HeidemaSi@state cov>; Kovar, Jeffrey D <Kovar/D@state. gov>
Subject: RE: I-II| AM, Tab 3

 

WASHSTATEC016589
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 215 of 734

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

From: Hart, Robert L <HarthL@state goy>

Sent: Monday, December 23, 2019 1:17 PM

To: Khawam, Joseph N <KhawamJN @istate eayv>
Cc: Heidema, Sarah J <HeidemaSi@state. goy>
Subject: RE: I-II| AM, Tab 3

Thanks,

   

Rob Hart
202.736.9221 | hartri@state. gov

Jaternesnentecaresbiteetbeentoneenbenseo Bobeccnecne

 

eldema
Subject: RE: I-lll AM, Tab 3

 

 

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

From: Hart, Robert L <HartRli@state.goy>
Sent: Monday, December 23, 2019 12:32 PM

WASHSTATEC016590
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 216 of 734

 

Subject: I-ill AM, Tab 3

Hi Joe,

 

Thanks,

Rob Hart
Chief, Regulatory and Multilateral Affairs Division

Department of State | Directorate of Defense Trade Controls
202.736.9221 | hartri@state gov

 

WASHSTATEC016591
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 217 of 734

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]
Sent: 12/24/2019 2:31:59 AM

To: Pompian, Shawn M [PompianSM @state.gov]
Subject: Re: I-IIL AM, Tab 3

Thanks, Shawn.

Joseph Khawam
Office of the Legal Adviser (L/PM)

 

From: Pompian, Shawn M <PompianSM @state.gov>
Sent: Monday, December 23, 2019 6:21:48 PM

To: Khawam, Joseph N <KhawamJN @state.gov>
Subject: RE: I-Ill AM, Tab 3

Shawn

From: Khawam, Joseph N <KhawamJN@state.gov>
Sent: Monday, December 23, 2019 4:04 PM

To: Pompian, Shawn M <PompianSM @state.gov>
Subject: FW: I-lll AM, Tab 3

 

Thanks,
Joe

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

Sent: Monday, December 23, 2019 4:00 PM
To: Khawam, Joseph N <KhawamJN@state.gov>
Subject: RE: I-II| AM, Tab 3

  

[Dictate say>

Subject: RE: I-lll AM, Tab 3

 

WASHSTATEC016592
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 218 of 734

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

 

From: Hart, Robert L <HartRL@state goy>
Sent: Monday, December 23, 2019 1:17 PM
To: Khawam, Joseph N <KhawamJN @istate gev>

Cc: Heidema, Sarah J <Heiderriati@state gov>
Subject: RE: I-II| AM, Tab 3

Thanks,

   

Rob Hart
202.736.9221 | hartri@state.gov

From: Khawam, Joseph N <KhawamJh@state.goy>
Sent: Monday, December 23, 2019 1:00 PM

 

Cc: Heidema, Sarah J <HeidemaSi@ state gsov>
Subject: RE: |-Il| AM, Tab 3

 

 

 

WASHSTATEC016593
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 219 of 734

 

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

From: Hart, Robert L <HartRL@state goy>
Sent: Monday, December 23, 2019 12:32 PM

Cc: Heidema, Sarah J <Heiderriati@state gov>
Subject: |-1l1 AM, Tab 3

Hi Joe,

 

Thanks,

Rob Hart

Chief, Regulatory and Multilateral Affairs Division
Department of State | Directorate of Defense Trade Controls
202.736.9221 | hartri@state gov

WASHSTATEC016594
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 220 of 734

 

Message

From: Hamilton, Catherine E [HamiltonCE @state.gov]
Sent: 12/29/2019 1:44:12 AM

To: Miller, Michael F [Millermf@state.gov]

ce: Hamilton, Catherine E [HamiltonCE@state.gov]
Subject: (SBU) Readout from 12/27/19 DAS Huddle

Very short huddle — less than 15 minutes.

@ Shas not reviewed the note on Cats 1-3.

  

 

Note — | did not raise I-3 because | requested information from Sarah on Monday and was told that there was nothing
new. Also tried to connect with Rick before the meeting to find out if there was anything to convey but he wasn’t
around. The information highlighted above care from A/S Cooper — news to me.

Best,
Cat

CATHERINE HAMILTON

Director of Licensing

Directorate of Defense Trade Controls
United States Department of State
202-663-2839

 

WASHSTATEC016595
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 221 of 734

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 12/31/2019 12:44:13 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]

Subject: FW: Contact for Cat I-ilf (firearms) rule while | am out till January 6
Sarah,

For my situational awareness, did this not go out on the 26" as planned?
Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

CHfice of Defense Trade Controls Policy
Department of State

202-663-2828

SENSITIVE BUT UNCLASSIFIED

From: Timothy Mooney <Timothy.Mooney @bis.doc.gov>

Sent: Monday, December 23, 2019 10:09 PM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Hart, Robert L <HartRL@state.gov>; Nancy Kook
<Nancy.Kook@bis.doc.gov>

Ce: Koelling, Richard W <KoellingRW @state.gov>; Paul, Joshua M <PaulJM@state.gov>; Hillary Hess
<Hillary.Hess@bis.doc.gov>; Jessica Curyto <Jessica.Curyto@bis.doc.gov>; Abraham, Liz <LAbraham @doc.gov>; Clagett,
Steven <steven.clagett @bis.doc.gov>; Jeff Bond <Jeff.Bond@bis.doc.gov>; Matthew Borman
<Matthew.Borman@bis.doc.gov>; Richard Ashooh <Richard.Ashooh@bis.doc.gov>

Subject: Contact for Cat I-III (firearms) rule while | am out till January 6

 

WASHSTATEC016596
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 222 of 734

 

Message

From: Paul, Joshua M [PaulJM@state.gov]

Sent: 12/31/2019 12:53:42 PM

To: Miller, Michael F [Millermf@state.gov]; Heidema, Sarah J [HeidemaSJ @state.gov]; Hart, Robert L [HartRL@state.gov]

ce: Windecker, Melissa A [WindeckerMA@state.gov]; Noonan, Michael J [NoonanMJ@state.gov]; Legal-PM-DL [Legai-
PM-DL@state.gov]; PM-CPA [PM-CPA@state.gov]

Subject: RE: CATS I, ll, ill: AM to S$ on Federal Register Publication

Attachments: AM for S - USML Cat I-Ill Final FRN v8.docx

Importance: High

Plus a couple, minus FOs. Here is the latest version of the AM

 

SBU - LEGAL

From: Cooper, R. Clarke <CooperRC@state.gov>

Sent: Monday, December 30, 2019 4:43 PM

To: Taylor, Mary Elizabeth <TaylorME3 @state.gov>; Kaldahl, Ryan M <KaldahIRM@state.gov>; Paul, Joshua M
<PaulJM@state.gov>; Miller, Michael F <Millermf@state.gov>; Starr, Joel E <StarrJE@state.gov>; Heidema, Sarah J
<HeidemaSJ@state.gov>; Hart, Robert L <HartRL@state.gov>

Cc: Legal-PM-DL <Legal-PM-DL@state.gov>; Windecker, Melissa A <WindeckerMA@state.gov>

Subject: CATS |, Il, Ill: AM to S on Federal Register Publication

Colleagues,

 

Regards,
Clarke

R. Clarke Cooper
Assistant Secretary of State
Political Military Affairs Bureau

CooperkC mustate poy

    

ENGAGE. ENHANCE. ENABLE.

SBU - LEGAL

WASHSTATEC016597
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 223 of 734

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 12/31/2019 1:27:22 PM

To: Khawam, Joseph N [KhawamJN @state.gov]

Subject: RE: Contact for Cat I-ill (firearms) rule while | am out till January 6

Back in now if you're free.

Richard W. Koelling, Jr.

Deputy Director (Acting)

CHfice of Defense Trade Controls Policy
Department of State

202-663-2828

SENSITIVE BUT UNCLASSIFIED

From: Khawam, Joseph N <KhawamJN@state.gov>

Sent: Tuesday, December 31, 2019 8:11 AM

To: Koelling, Richard W <KoellingRW @state.gov>

Subject: RE: Contact for Cat I-Ill (firearms) rule while | am out till January 6

Hi Rick: Just tried giving you a ring. I’m in the office today — 7-8546.

Thanks,
Joe

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED
From: Koelling, Richard W <KoellingRW @state.gov>
Sent: Tuesday, December 31, 2019 7:42 AM
To: Khawam, Joseph N <KhawarmJN @state gov>
Subject: FW: Contact for Cat I-Ill (firearms) rule while | am out till January 6

 

Joe,
i have been out of the office for a week. Could you provide me the latest status of this effort?

Thanks,

Rick

Richard W. Koelling, Jr.

Deputy Clrector (Acting)

Office of Defense Trace Contrals Policy

Department of State
202-663-2828

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC016598
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 224 of 734

From: Timothy Mooney <Tirnothy. Mooney @his.doc.gov>
Sent: Monday, December 23, 2019 10:09 PM
a

 

<Hillary Hess @ bis coc gov>; Jessica Curyto <jessica. Curyio @ihis.doc.gov>; Abraham, Liz <LAbrahari@cdac.cov>; Clagett,
Steven <steven clagett@ bis doc.gov>; Jeff Bond <leff. Bond @bis.doc.gov>; Matthew Borman

<Niatthew Borman@ bis doc goy>; Richard Ashooh <Richard Ashooh@bis.doc goy>

Subject: Contact for Cat I-III (firearms) rule while | am out till January 6

    

 

 

 

WASHSTATEC016599
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 225 of 734

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 12/31/2019 1:29:58 PM

To: Koelling, Richard W [KoellingRW@state.gov]

Subject: FW: CATS I, Il, lll: AM to S on Federal Register Publication

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU - LEGAL

From: Kaldahl, Ryan M <KaldahIRM @state.gov>

Sent: Monday, December 30, 2019 5:26 PM

To: Cooper, R. Clarke <CooperRC@state.gov>; Taylor, Mary Elizabeth <TaylorME3@state.gov>; Paul, Joshua M
<PaulJM@state.gov>; Miller, Michael F <Millermf@state.gov>; Starr, Joel E <StarrJE@state.gov>; Heidema, Sarah J
<HeidemaSJ@state.gov>; Hart, Robert L <HartRL@state.gov>

Cc: Legal-PM-DL <Legal-PM-DL@state.gov>; Windecker, Melissa A <WindeckerMA@state.gov>

Subject: RE: CATS |, Il, ill: AM to S on Federal Register Publication

Clarke, thank you for the update. The recommended AM works for H and H/FO is standing by to review/clear
once drafted tomorrow.

All my best,

 

Ryan Kaldahl
(202) 391-8831

SBU - LEGAL

From: Cooper, R. Clarke <CooperRC@ state gov>
Sent: Monday, December 30, 2019 4:43 PM

 

 

<PauliM @istate gov>; Miller, Michael F <Millerrnf@state.gov>; Starr, Joel E <StarrlE@state.gov>; Heidema, Sarah J
<HeidernaSig state gay>; Hart, Robert L <Harthi@state govo

 

Subject: CATS |, II, II AM to S on Federal Register Publication

Colleagues,

WASHSTATEC016600
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 226 of 734

 

Regards,
Clarke

R. Clarke Cooper
Assistant Secretary of State
Political Military Affairs Bureau

ENGAGE. ENHANCE. ENABLE.

SBU - LEGAL

WASHSTATEC016601
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 227 of 734

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 12/31/2019 1:52:39 PM

To: Paul, Joshua M [PaulJM@state.gov]; Miller, Michael F [Millermf@state.gov]; Heidema, Sarah J
[HeidemaSJ @state.gov]; Hart, Robert L [HartRL@state.gov]

cc: Windecker, Melissa A [WindeckerMA@state.gov]; Noonan, Michael J [NoonanMJ@state.gov]; PM-CPA [PM-
CPA@state.gov]; Kovar, Jeffrey D [KovarJID@state.gov]

Subject: RE: CATS I, Il, tll: AM to S on Federal Register Publication

Attachments: Tab 3 - Overview of State Department's Efforts to Revise USML Categories | II and Il. docx

Thanks, Josh. I’m in the office today and available to assist. Attached is the updated Tab 3 that reflects edits from Jeff
Kovar and Shawn Pompian.

 
   
 

The Tab 3 attachments are also ready to go. Please let me know when this is moving to the PM/FO, and I’m happy to
assist the PM/FO to ensure that the Tab 3 attachments are included with the package, consistent with L’s and DOJ’s
request.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU - LEGAL

From: Paul, Joshua M <PauliM@state.gov>

Sent: Tuesday, December 31, 2019 7:54 AM

To: Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Hart, Robert L
<HartRL@state.gov>

Cec: Windecker, Melissa A <WindeckerMA@state.gov>; Noonan, Michael J <NoonanM!J@state.gov>; Legal-PM-DL <Legal-
PM-DL@state.gov>; PM-CPA <PM-CPA@state.gov>

Subject: RE: CATS |, Il, ill: AM to S on Federal Register Publication

importance: High

Plus a couple, minus FOs. Here is the latest version of the AM,

 

SBU - LEGAL
From: Cooper, R. Clarke <CooperRC @istate goy>
Sent: Monday, December 30, 2019 4:43 PM
To: Taylor, Mary Elizabeth <TaylorME3 @state.cov>; Kaldahl, Ryan M <KaidahiRM@state.goy>; Paul, Joshua M
<PaulJIM @state poy>; Miller, Michael F <Millerrmfia@state gov>; Starr, Joel E <StarrJE@state gov>; Heidema, Sarah J

  

Cc: Legal-PM-DL <Legal-PM-DL@state.gov>; Windecker, Melissa A <\WindeckerMA@ state gov>
Subject: CATS |, Il, Ill: AM to S on Federal Register Publication

Colleagues,

 

WASHSTATEC016602
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 228 of 734

 

Regards,
Clarke

R. Clarke Cooper
Assistant Secretary of State
Political Military Affairs Bureau

ENGAGE. ENHANCE. ENABLE.

SBU - LEGAL

WASHSTATEC016603
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 229 of 734

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]
Sent: 12/31/2019 3:53:29 PM

To: Noonan, Michael J [NoonanMJ @state.gov]
Subject: AM for S - USML Cat I-III Final FRN v8 2 ops

Attachments: AM for S - USML Cat I-ill Final FRN v8 2 ops.docx

Memo. Wait for tab 3...

WASHSTATEC016604
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 230 of 734

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]
Sent: 12/31/2019 3:56:21 PM

To: Noonan, Michael J [NoonanMJ @state.gov]
Subject: FW: I-IILAM, Tab 3

Attachments: Tab 3 - Overview of State Department's Efforts to Revise USML Categories | II and IIl.docx

From: Khawam, Joseph N <KhawamJN@state.gov>

Sent: Monday, December 23, 2019 4:06 PM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Hart, Robert L <HartRL@state.gov>
Subject: FW: I-lll AM, Tab 3

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

Sent: Monday, December 23, 2019 4:00 PM
To: Khawam, Joseph N <khawarmiN @state gov>
Subject: RE: I-Ill AM, Tab 3

Cc: Heidema, Sarah J <HeidemaSi@state.gov>; Kovar, Jeffrey D <Kov
Subject: RE: I-II| AM, Tab 3

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

aril @state gov>

     

 

From: Hart, Robert L <HarthL@state soy>
Sent: Monday, December 23, 2019 1:17 PM
To: Khawam, Joseph N <KhawamJN @ state. gov>

 

WASHSTATEC016605
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 231 of 734

Cc: Heidema, Sarah J <HeicemaSJ@istate.goy>
Subject: RE: I-Ill AM, Tab 3

Thanks,

Rob Hart
202.736.9221 | hartri@state gov

From: Khawam, Joseph N <KhawarriuN @state 2ov>
Sent: Monday, December 23, 2019 1:00 PM

To: Hart, Robert L <Harth L@ state. sov>

Cc: Heidema, Sarah J <HeldemaSi @state gov>
Subject: RE: I-Ill| AM, Tab 3

 

 

 

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

From: Hart, Robert L <HartRL@state. gov>
Sent: Monday, December 23, 2019 12:32 PM
To: Khawam, Joseph N <KhawariJN @istate. goy>

Subject: |-ill AM, Tab 3

Hi Joe,

WASHSTATEC016606
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 232 of 734

 

Thanks,

Rob Hart
Chief, Regulatory and Multilateral Affairs Division

Department of State | Directorate of Defense Trade Controls
202.736.9221 | hartri@state. gov

JaberbesnertecaresSateecteentoneenvenceo Bobeccnecne

WASHSTATEC016607
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 233 of 734

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 12/31/2019 8:53:41 PM

To: PM -Staffers Mailbox [PM-StaffersMailbox@state.gov]; Windecker, Melissa A [WindeckerMA@state.gov]
Subject: Cats I-IIf AM - Large Files - Tab 3 Attachment 7

Attachments: Tab 3 Att 7a - Public Comments to the Department of Commerce Proposed Rule.pdf; Tab 3 Att 7b - Public Comments
to the Department of Commerce Proposed Rule.pdf; Tab 3 Att 7c - Public Comments to the Department of
Commerce Proposed Rule.pdf; Tab 3 Att 7d - Public Comments to the Department of Commerce Proposed Rule.pdf

As mentioned to Ashley, I’m resending Tab 3 Attachment 7 after reducing the file size. I’ll be sending Tab 3 Attachment
5 in separate emails now. Thanks.

Joseph N. Khawam
Attorney-Adviser

U.S. Department of State
Office of the Legal Adviser (L/PM)
2201 C Street NW, Suite 6420
Washington, DC 20520

(202) 647-8546 (T, W, T)

(202) 663-2915 (M}

(202) 663-3097 (F)

Opennet: KhawamJN@state.gov

    

WASHSTATEC016608
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 234 of 734

 

As of: 5/30/18 9:46 PM
Received: May 24, 2018

PUBLIC SUBMISSION Posted: May 30,2018

Tracking No. 1k2-93c2-zubs
Comments Due: July 09, 2018
Submission Type: API

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0002
Public comment 1. Individual. W Pickering. 5-24-18

 

Submitter Information

Name: William Pickering
Address:
14208 S. Longview Lane
Plainfield, IL, 60544
Email: Epockering1972@gmail.com
Phone: 815-931-1946

 

General Comment

I believe this rule change is not in the best interest of the country or world. While the rule change seems to want
to put certain weapons into the hunting category, weapons like the AR-15 are designed as weapons of war.

This is a threat to our interests overseas. Having these weapons transferred overseas creates a security threat as
they can be procured from legitimate stores by terrorists and other criminal elements. There is no doubt
American weaponry is far superior to the manufacturers and would serve our enemies well. As noted in various
studies, there is a high percentage of weapons being used in terrorism and crimes around the world.

I can appreciate the administration trying to help the gun industry, but we can not feed the next generation of
terrorists with US made weapons.

WASHSTATEC016609
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 235 of 734

 

As of: 5/30/18 9:51 PM
Received: May 25, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-93cn-59a7
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0003
Public comment 2. Individual. M Sterland. 5-25-18

 

Submitter Information

Name: Michael Sterland
Address:

143 Ennerdale Road

Cleator, Cumbria, United Kingdom, CA255LQ
Email: mikesterland@btopenworld.com

 

General Comment

As a UK citizen, I often travel to the US & visit stores such as Cabelas & Sportsman's Warehouse whilst there.

I cannot fail to notice the price of certain items (cartridge cases & bullets) are less than half what we are charged
in the UK for the same item.

I don't understand why it isn't allowed for us to purchase & bring back the small amounts of these items we wish
to purchase.

After all, they're already available here- at a ridiculous price.

Because of this, I buy components made in the EU, as they're not hamstrung with regulations & thus measurably
cheaper.

Fix this & US manufacturers will see a significant increase in demand from UK based firearms owners.

WASHSTATEC016610
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 236 of 734

 

As of: 5/30/18 10:06 PM
Received: May 26, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-93cu-2ufl
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0004
Public comment 3. Individual. T Goodwin. 5-26-18

 

Submitter Information

Name: Thomas Goodwin
Address:
18229 Bridlington Drive
Edmond, OK, 73012
Email: thomaswgoodwinili@gmail.com
Phone: 4054209889

 

General Comment

Currently, many small firearms companies have many regulations stacked against them. Even some funsmithing
is pushing gunsmiths into a munufacturer category. This is just one of the many problems that could be changed
with this proposed rule. It's time we reclassified many of these items and services to remove them from the ITAR
and USML and place them on the CCL. Free up the market for our small companies and let the industry thrive.

WASHSTATECO016611
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 237 of 734

 

As of: 5/30/18 10:07 PM
Received: May 26, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-93d3-yh37
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0005
Public comment 4. Individual. L White. 5-26-18

 

Submitter Information

Name: Larry White
Address:
1196 Eleanor Avenue
Rohnert Park, CA, 94928
Email: whitelm@excite.com
Phone: 7075888832
Fax: 94928

 

General Comment

I fully support this. However, I believe all private individuals traveling abroad with personally owned firearms
for lawful purposes such as hunting or competition should not be required to document the "export" through an
official website designed for commercial exporters.

Also, since suppressors are very common among hunters and recreational shooters both in the U.S. and abroad

and do not provide the U.S. or its allies with any special military advantage, the published proposals should
include these on the CCL.

WASHSTATEC016612
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 238 of 734

 

As of: 5/30/18 10:05 PM
Received: May 26, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-93d4-e3lk
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0006
Public comment 45. Individual. T Weeks. 5-26-18

 

Submitter Information

Name: Thomas Weeks
Address:

2574 Bermuda Ct
Loganville, GA, 30052
Email: tjweeks 1@comcast.net

Phone: 770-554-1256

 

General Comment

Please consider repealing the federal tax stamp for a sound suppressor for firearms. Suppressors are common
shooting devices in Europe and many other countries of the world. I have lost around 50 % of my hearing due to
using firearms even though I always use hearing protection. Under the current rules due to taxes a suppressors
are beyond the reach of normal users. The time for purchasing a suppressor averages a wait between 6 and 12
months. Please amend this item to help people save their hearing.

WASHSTATEC016613
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 239 of 734

 

As of: 5/30/18 10:11 PM
Received: May 26, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-93d5-oaa4
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0007
Public comment 6. Individual. M Larsen. 5-26-18

 

Submitter Information

Name: Merlin Larsen
Address:

3715 Newell Drive

West Jordan, UT, 84088
Email: douglarsenS50@msn.com
Phone: 8012809696
Fax: 84088

 

General Comment

I am responding as a life member of the NRA, at the behest of an NRA-ILA email alert to do so. I am in
complete agreement that these changes to the economic strictures on guns and components, that are of civilian
application and use, are necessary and should be done. Loosened or eased commercial regulations on US gun
manufacturers and the components thereof, will make the US economy improve by being more competitive
internationally. Meanwhile, the strictly military weapons and components will remain highly regulated
(scrutinized), as they should be.

WASHSTATEC016614
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 240 of 734

 

As of: 5/30/18 10:13 PM
Received: May 26, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-93d6-eoxk
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0008
Public comment 7. Anonymous. 5-26-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Sound suppressors should be included in the CCL. Sound suppressors are increasingly used for hunting and
recreational shooting and their technology is rudimentary at best. They do not hold proprietary knowledge
limited to the US and provide no advantage to the military of the US or it's allies.

WASHSTATEC016615
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 241 of 734

 

As of: 5/30/18 10:17 PM
Received: May 27, 2018

PUBLIC SUBMISSION Posted: May’ 30, 2018

Tracking No. 1k2-93dq-k713
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0009
Public comment 8. Individual. A Bourdon. 5-27-18

 

Submitter Information

Name: Andrew Bourdon

 

General Comment

In regards to Docket BIS-2017-0004 ("Control of Firearms, Guns, Ammunition and Related Articles the
President Determines No Longer Warrant Control Under the United States Munitions List"):

I support most of these proposed rule changes, as they would streamline the regulatory process. This would
benefit Americans by reducing restrictions to trade, providing buyers and sellers with more options in the
marketplace. It would also make US manufacturers more competitive against foreign importers. Finally, simpler
and clearer rules will make it easier for new businesses to know what legal niches are available to them. The
current system can be so vague and complex that many would-be entrepreneurs simply give up before starting
because they're afraid of innovating in a way that ends up being deemed illegal for export.

WASHSTATEC016616
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 242 of 734

 

As of: 5/30/18 10:20 PM
Received: May 27, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-93dq-8cfn
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0010
Public comment 9. Individual. J Potosky. 5-27-18

 

Submitter Information

Name: Joe Potosky

 

General Comment

Private individuals who travel abroad with personally owned firearms for lawful purposes such as hunting or
competition requirement to document the "export" through an official website designed for commercial
exporters.

Hl

Oppose (serves no useful purpose).

WASHSTATEC016617
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 243 of 734

 

As of: 5/30/18 10:24 PM
Received: May 27, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-93dw-rqzt
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-001 1
Public comment 10. Anonymous. 5-27-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I do not think that we should make it easier to export firearms from the United States. We do not need to provide
more weapons to people oversees, who then have the potential to hurt us or our allies with them. Please leave the
current rules in place, whereby firearm exports need to go through the State Department.

WASHSTATEC016618
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 244 of 734

 

As of: 6/1/18 3:20 PM
Received: May 28, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-93en-381h
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0012
Public comment 11. Individual. D Brach. 5-27-18

 

Submitter Information

Name: David Brach

 

General Comment

These new proposed rules are a good start, but please make it easier for people to travel abroad with weapons for
hunting or competition. Also, please make it easier on suppressor manufacturers by changing them to non
military.

WASHSTATEC016619
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 245 of 734

 

As of: 5/30/18 10:34 PM
Received: May 29, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-93f8-ndv2
Comments Due: July 09, 2018
Submission Type: API

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0013
Public comment 12. Individual. M Holliday. 5-28-18

 

Submitter Information

Name: Michael Holliday
Address:

P.O. Box 1269

12482 Dalton Trail

Lusby, MD, 20657
Email: wolfdad@comcast.net
Phone: 301-373-0141

 

General Comment

I take issue with the use of the term "assault weapons" or "close assault weapons.” Without a definitive
explanation, the terms should not be used. The terms have been made a modern slang way of describing any
number of semi-automatic firearms and the term has become a negative. Please use the term "semi automatic"
rifles, pistols or other firearm.

WASHSTATEC016620
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 246 of 734

 

As of: 5/30/18 10:38 PM
Received: May 29, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-93f9-yegq
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0014
Public comment 13. Anonymous. 5-29-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I fully support to proposed rule to change how articles the President determines no longer warrant control under
United States Munitions List (USML) Category IFirearms, Close Assault Weapons and Combat Shotguns;
Category Guns and Armament; and Category [1Ammunition/Ordnance would be controlled under the
Commerce Control List (CCL). This proposed rule is being published simultaneously with a proposed rule by the
Department of State that would revise Categories I, II, and II of the USML to describe more precisely the
articles warranting continued control on that list.

This improvement to US regulations will help legitimate commerce and to help the competitiveness of American
companies in international trade.

Thank you for the opportunity to support this important change to Federal regulations.

WASHSTATEC016621
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 247 of 734

 

As of: 5/31/18 8:31 AM
Received: May 29, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-93fa-ipto
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0015
Public comment 14. Individual. W Hangen. 5-29-18

 

Submitter Information

Name: WILLIAM HANGEN

 

General Comment

I support the proposed rule as written, but with a few minor changes:

1) the referenced magazine capacity restriction of 50 rounds should be doubled, to 100 rounds. There are several
magazine manufacturers in the United States producing magazines of greater than 50 rounds that would benefit
from this change, and such manufacture and enabling technology for magazines greater than 50 rounds is found
worldwide. Limiting this magazine capacity to 50 rounds does not protect any special US or allied military
advantage, but magazines of greater than 50 rounds are commonly found worldwide. Drum type magazines for
the Kalashnikov family of weapons are a prime example.

2) the proposed rule does not address sound suppressors. Sound suppressors are readily available in the US and
overseas, and the technical know-how to produce them is found worldwide. There are a plethora of US
manufacturers fabricating sound suppressors that would benefit from this rule change, and the use of sound
suppressors does not confer any special US or allied military advantage. Inclusion of sound suppressor
deregulation would benefit US manufacturing interests without harming our military position.

3) the proposed rule does not address the currently onerous requirement that hunters and recreational shooters
document an exportation of their firearms when leaving the country through a website clearly designed for
commercial-level export firms. Such regulations do exceedingly little to protect US interests abroad, while
unduly burdening hunters and sport shooters with unnecessary red tape and government interference. Repeal of
such current regulation would not only ease the burden on law-abiding recreational marksmen, but it would
reduce cost and overhead on the government side of the equation as well.

Thank you for your time and attention regarding this matter. Have a great day!

WASHSTATEC016622
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 248 of 734

 

As of: 5/31/18 8:38 AM
Received: May 29, 2018

PUBLIC SUBMISSION Posted: May 31, 2018

Tracking No. 1k2-93fb-jsuf
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0016
Public comment 15. Individual. J Sammur. 5-29-18

 

Submitter Information

Name: Jennie Sammur
Address:

tampa, FL,
Email: jsammur@mail.usf.edu

 

General Comment

Recent mass shootings have re-energized the Gun Control movement for political purposes and vanishment of all
guns will be the goal to prevent this tragedy from happening again having as the ultimate goal the elimination of
the Second Amendment.

However, the good initiative of addressing the high rate of gun violence in the Nation should be supported. We
want resources and solutions put in place that will work. However, eliminating the Constitutional Amendment is
not the solution. Creating laws and regulations together with enforcement of such is a starting point. There is no
need for civilians and non law enforcement related people to carry AR, AK, MG or any type of automatic
firearm.

I am a gun owner who fully supports the proper regulation, registration. A full licensing process before anyone
can even own a gun should be required(regulation and policy). President Trump together with a group of
representatives with various perspectives including Sportsman and Hunting Organizations, Anti-Gun Advocates,
NRA, Law Enforcement, etc. establish guidelines. To structure the various federal and state laws/regulations
which are too many so it can be narrowed down and all states would abide by it.

WASHSTATEC016623
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 249 of 734

 

As of: 5/31/18 9:02 AM
Received: May 29, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-93fc-e3qm
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0017
Public comment 16. Anonymous. 5-29-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I would propose no longer than a 90 day Delayed effective date for proposed rule 83 FR 24166 "Control of
Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant Control Under
the United States Munitions List”.

Many small businesses stand to benefit from this proposed rule, especially if they do not import or export at all,

only manufacture. All other systems checks are in place to regulate the manufacture of non-imported and non-
exported firearms, through the ATF.

WASHSTATEC016624
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 250 of 734

 

As of: 5/31/18 9:07 AM
Received: May 30, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-93fr-9nra
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0018
Public comment 17. Individual. Ted Reutenik. 5-30-18

 

Submitter Information

Name: Ted Ruetenik
Address:
46 Liberty Street
Newburyport, MA, 01950
Email: truetenik@hotmail.com
Phone: 978-463-2525

 

General Comment

The proposal to move the responsibility for overseas gun sales from the State Department to the Commerce
Department is a bad idea. Stopping guns, especially assault weapons, from getting into the wrong hands should
be a top priority. Immigration to this country 1s already spurred on by violent drug gangs in Central America.
Easing the sale of more weapons will only further the immigration and drug problems. The guns could also be
used against American soldiers in future combat situations.

There is only one goal of this proposal. That is, to help the gun companies sell more guns. The potential overall

costs of expanded violence and illegal immigration have not been considered. The lack of a moral compass
should bother anyone involved with this issue.

WASHSTATEC016625
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 251 of 734

 

As of: 5/31/18 9:12 AM
Received: May 30, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-93fr-h0gz
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0019
Public comment 18. Individual. A Haley. 5-30-18

 

Submitter Information

Name: Allan Haley
Address:

391 Central St.

Georgetown, MA, 01833
Email: allan.haley@monotype.com
Phone: 617-957-8127

 

General Comment

President Trumps New Proposal for easing restrictions on overseas gun sales is counter the well-being of
American citizens. It would accelerate gun sales to Mexican and Central American violent gangs creating more
violence in these countries. This would spur more immigration to the US. In addition, along with increased drug
gang power would come more illegal drugs flowing into the US.

This proposal is a bad idea.

WASHSTATEC016626
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 252 of 734

 

As of: 6/1/18 3:06 PM
Received: May 31, 2018
Status: Posted
PUBLIC SUBMISSION Posted: Ione 01, 2018
Tracking No. 1k2-93gd-pdjs
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0020
Public comment 19. Individual. J Mouradian. 5-31-18

 

Submitter Information

Name: Judy Mouradian
Address:

46 Liberty Street
Newburyport, MA, 01950
Email: jmouradian@hotmail.com

Phone: 9784632525

 

General Comment

I am appalled that this administration is proposing that responsibility for overseas gun sales move from the State
Department to the Commerce Department. There is only one purpose for this - to ease restrictions on overseas
gun sales - helping U.S. gun manufacturers to sell more guns. The outcome would be catastrophic. These guns
would be sold to the very countries that already breed violent drug gangs, causing their citizens to flee to the U.S.
Do we really want to spread the gun violence that is happening in our country to other countries? Do we want to
create more deaths and drug trafficking? Do we want to create more homeless refugees? This is a lose-lose
situation for everyone except gun manufacturers and the NRA. Please stop this horrible proposal!

WASHSTATEC016627
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 253 of 734

 

As of: 6/1/18 3:09 PM
Received: May 31, 2018
Status: Posted
PUBLIC SUBMISSION Posted: Jone 01,2018
Tracking No. 1k2-93gj-6534
Comments Due: July 09, 2018
Submission Type: API

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0021
Public comment 20. Individual. K R Davis. 5-31-18

 

Submitter Information

Name: Kermit R. Davis
Address:
386 Licklog Ridge
Hayesville, 28904
Email: krd226@bellsouth net
Phone: 8283894276

 

General Comment

I am totally against any rule under the United States Munitions List that would allow increased gun sales from
United States companies to overseas buyers. There is already too much violence and killing in the world
involving guns. The United States government should not be involved in promoting gun sales overseas.

Thank you.

WASHSTATEC016628
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 254 of 734

 

As of: 6/1/18 3:12 PM
Received: May 31, 2018
Status: Posted
PUBLIC SUBMISSION Posted: Ione 01, 2018
Tracking No. 1k2-93g0-w4zz
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0022
Public comment 21. Individual. D Tetrick. 5-31-18

 

Submitter Information

Name: David Tetrick

 

General Comment

Making it easier to export weapons of war is a terrible idea. Keep control of these weapons and munitions as they
are at present, and maintain that close watch over companies and corporations that would seek to arm militaries
and paramilitaries around the world regardless of whether their interests align with those of the United States.

WASHSTATEC016629
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 255 of 734

 

As of: 6/4/18 7:14 AM
Received: June 02, 2018
Status: Posted
PUBLIC SUBMISSION Posted: Ione 04, 2018
Tracking No. 1k2-93hm-m9v2
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0023
Public comment 22. Individual. J Ruetenik. 6-2-18

 

Submitter Information

Name: Jim Ruetenik

 

General Comment

Please do not export our violence. It is bad enough that we export lung disease and diabetes. Stop the export of
lethal weapons such as guns. They will be used against Americans in those countries.

WASHSTATEC016630
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 256 of 734

 

As of: 6/4/18 7:20 AM
Received: June 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted: Ione 04, 2018
Tracking No. 1k2-93im-ba4e
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0024
Public comment 23. Anonymous. S. Anonymous. 5-29-18

 

Submitter Information

Name: Shay Anonymous

 

General Comment

I agree with and support this rules change. While there are definitely items that need to be export-controlled in
order to maintain our technological advantages over others and prevent them from falling into enemy hands,
most small arms do not fall into that category. Small arms and ammunition are a well-understood and mature
technology, removing them from the USML reduces the monetary burden on importers and exporters of firearms
and ammunition without endangering the United States or its people. Furthermore, it could open up new markets
to smaller manufacturers, which is good for the industry.

WASHSTATEC016631
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 257 of 734

 

As of: 6/5/18 3:14 PM
Received: June 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: Ione 05, 2018
Tracking No. 1k2-93)9-dn8r
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0025
Public comment 24. Anonymous. 6-4-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Do not remove important export controls on non-military firearms, including handguns, semiautomatic assault
rifles like the AR-15, and .50-caliber sniper rifles from your control. This change could (open) up a lot more risk
and a lot more opportunity for illegal and illicit trafficking. A loosening of controls may also make it harder to
identify and prosecute arms smugglers and illegal exporters.

The U.S. Congress would also lose its ability to oversee commercial weapons sales of $1 million or more. The
rule would seek to legitimize semiautomatic assault rifles as civilian products when they are, clearly, battlefield

weapons.

This makes no sense at all. I object!

WASHSTATEC016632
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 258 of 734

 

As of: 6/5/18 3:18 PM
Received: June 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: Ione 05, 2018
Tracking No. 1k2-93jb-re3p
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0026
Public comment 25. Individual. K Koupal. 6-4-18

 

Submitter Information

Name: Ken Koupal

 

General Comment

Please don't export arms and ammunition. Don't supply terrorists, foreign or domestic.

WASHSTATEC016633
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 259 of 734

 

As of: 6/5/18 3:21 PM
Received: June 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: Ione 05, 2018
Tracking No. 1k2-93jc-ce49
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0027
Public comment 26. Individual. R Clemans. 6-4-18

 

Submitter Information

Name: Robert Clemans
Address:
6494 Lone Eagle Rd
Golden, CO, 80403-8122
Email: rjclemans@wildblue.net
Phone: 3037621758
Organization: DBA Robert John Clemans

 

General Comment

I agree with and support this rules change. As an arms dealer these changes will reduce my prices and therefore
what I charge.

WASHSTATEC016634
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 260 of 734

 

As of: 6/15/18 10:55 AM
Received: June 07, 2018
Status: Posted
PUBLIC SUBMISSION Posted: Ione 15, 2018
Tracking No. 1k2-9316-ok7c
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0028
Public comment 27. Individual. P Hiller. 6-7-18

 

Submitter Information

Name: Patrick Hiller

 

General Comment

Dear Ladies and Gentlemen,

I oppose the proposed rule for the following reasons:

1. The proposed rule treats semi-automatic assault rifles as non-military. But many state and non-state groups in
importing countries use semi-automatic rifles in armed conflicts, causing enormous damage. Regarding wide
retail availability of firearms, about which comment has been requested, many countries, including Mexico,
prohibit civilian possession of semi-automatic rifles and handguns, as well as of any larger caliber firearm. Six
USS. states, the District of Columbia, and several large retail chains also prohibit retail sale of semi-automatic
assault rifles.

2. The proposed rule would eliminate Congressional oversight for important gun export deals. Congress will no
longer be automatically informed about sizable sales of these weapons. That will limit its ability to comment on
related human rights concerns, as it recently did on the Philippines and Turkey.

3. National brokering laws are a weak link in the chain of efforts to curtail trafficking of small arms and light
weapons. The switch from State to Commerce will mean that the brokers and financiers who arrange shipments
of semiautomatic firearms will no longer have a statutory requirement to register and obtain a license, increasing
risk of trafficking. That will make it easier for unscrupulous dealers to escape attention.

4. The rule reduces end-use controls for gun exports. It would eliminate the State Departments Blue Lantern
program for gun and ammunition exports, which carries out hundreds of pre-license and post-shipment
inspections and publicly reports on them. It also would move license approval out of the department that
compiles the U.S. Governments information on human rights violations, reducing the ability to effectively deny
weapons licenses to international human rights violators.

5. End-use controls are weakened by eliminating registration of firearms exporters, a requirement since the
1940s.

6. The rule enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D
printing of firearms. When Defense Distributed founder Cody Wilson posted online instructions for 3D-printing

WASHSTATEC016635
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 261 of 734
weapons, the State Department successfully charged him with violating arms export laws, since his open-source
posting made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The
Commerce Department is unlikely to make the same argument once those weapons are transferred to their
control. Unless corrected, the new regulations run the risk of effectively condoning and enabling 3D printing of
firearms in the U.S. and around the globe. By effectively eliminating many means to detect firearms, background
checks on domestic sales and end-use controls on international exports for such weapons, this change could
generate many preventable tragedies.
7. The Commerce Department does not have resources to enforce export controls, even before the addition of
30,000 firearms export licenses as a result of this rule predicted by Commerce. The BISs enforcement office,
with no staff in Latin America, Africa, or many other parts of the world, is not equipped to take the same level of
preventive measures for end-use controls. Moreover, the State Department has developed extensive data,
expertise and institutional relations to implement the Leahy Law for security assistance, which can serve as a
critical foundation in both pre-license and post-shipment checks to control and verify end uses and end users.
Commerce does not have these resources.
8. The proposed change will reduce transparency and reporting on gun exports.
9. This rule would transfer gun export licensing to an agency the Commerce Department - whose principle
mission is to promote trade. Firearms, both assault weapons and non-semi-automatic weapons, are uniquely and
pervasively used in criminal violence around the world. Controlling their export should be handled by the State
Department, which is mandated and structured to address the potential impacts in importing nations on stability,
human security, conflict, and human rights.
10. Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence, terrorism, and human rights violations. Research indicates that the types of weapons being transferred
to Commerce control, including AR-15, AK-47, and other military-style assault rifles and their ammunition, are
weapons of choice for criminal organizations in Mexico and other Latin American countries that are responsible
for most of the increasing and record levels of homicides in those countries. The export of these weapons should
be subject to more controls, not less.

WASHSTATEC016636
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 262 of 734

 

As of: 6/15/18 10:59 AM
Received: June 09, 2018

PUBLIC SUBMISSION Posted: June 15, 2018

Tracking No. 1k2-93md-injf
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0030
Public comment 29. Individual. J Sorensen. 6-9-18

 

Submitter Information

Name: Jamie Sorensen

 

General Comment

Please try to simplify regulations for good people trying to do the right thing. We are so overburdened with
regulations now we can't see over the top. 99% of the regulations do nothing to stop the bad guys. They just
harass the good people.

WASHSTATEC016637
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 263 of 734

 

As of: 6/15/18 11:05 AM
Received: June 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted: Ione 15, 2018
Tracking No. 1k2-93me-cvlw
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-003 1
Public comment 30. Individual. W Bunyea. 6-9-18

 

Submitter Information

Name: Walter Bunyea

 

General Comment

I agree completely!

An annual registration fee that manufacturers of defense items must pay, whether or not they export their
products is simply unjustifiable. Please end this bad practice as soon as you can.

Applying the regime to private travelers/hunters is just bizarre. So, please end this practice as well.

Finally, and most importantly, please put an end to any harassing or censorship of firearm instructors within the
U.S, bloggers, writers, and those posting online guides or tutorials discussing "technical data" about defense
items. This seems to be a clear violation of our First Amendment right to free speech. So, I urge you to cease
these activities immediately.

Promote free commerce and protect our rights at home and abroad.

Thank you for your consideration of our basic liberties.

WASHSTATEC016638
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 264 of 734

 

As of: 6/15/18 11:08 AM
Received: June 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted: Ione 15, 2018
Tracking No. 1k2-93mh-f00a
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0032
Public comment 31. Individual. R Williams. 6-9-18

 

Submitter Information

Name: Roy Williams

 

General Comment

"BIS will also take into consideration any public comments submitted on this aspect of the proposed rule
regarding imposing an EEI filing requirement in AES, as well as comments on the current practice of using the
CBP Form 4457, as well as any other suggestions on alternative approaches for tracking such information.

Travelers leaving the United States temporarily would be required to declare the OA5S01 and 0ASO5 items to a
CBP officer prior to departure from the United States and present the firearms, parts, components, accessories,
attachments, and ammunition they are exporting to the CBP officer for inspection, confirming that the authority
for the export is License Exception BAG, that the exporter is compliant with its terms. "

AS a competitive pistol shooter and current member of the US National Team that travels several times a year to
international competitions, the 4457 system works and additional complication is unnecessary and burdensome.

Requiring travelers to present items to CBP each trip heavily impacts travelers beginning journeys from locations
that do not have fully-staffed CBP offices and interrupting a journey to present items at a port of entry will
induce delays, be problematic and could lead to the traveler breaking state and local laws by taking possession of
firearms for the purpose of inspection on departure (eg: California prohibits individual possession of firearms
and parts otherwise legal to check-through from Wyoming in checked baggage.). Even in locations with CBP
offices, completion of a 4457 can require appointments and take several hours if officers are otherwise engaged.

Presenting unserialized items such as "ammunition, parts, components or accessories” in advance of travel would

still be burdensome to travellers far from CBP facilities as well as wasteful, meaningless and largely
unenforceable.

WASHSTATEC016639
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 265 of 734

 

As of: 6/15/18 11:15 AM
Received: June 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted: Ione 15, 2018
Tracking No. 1k2-93mi-rvov
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0033
Public comment 32. Friar Arms. J Friar. 6-9-18

 

Submitter Information

Name: James Friar
Address:

544 Milford Rd

unit 26

Swansea, MA, 02777
Email: friararms@comcast.net
Phone: 7745261713

 

General Comment

Please change the rule. I am a gunsmith in Massachusetts staring out on my own. I make Competition pistols by
hand one at a time. This tax has made it so I have to make and sell pistols faster than I possibly can to realize any
profit. This tax is barely noticeable to major manufacturer and prevents me from competing in the market place.
Thank you for the opportunity to comment.

James Donald Friar

Friar Arms
Swansea MA

WASHSTATEC016640
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 266 of 734

 

As of: 6/15/18 11:19 AM
Received: June 09, 2018
Status: Posted
PUBLIC SUBMISSION Posted: Ione 15, 2018
Tracking No. 1k2-93mq-6e1j
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0034
Public comment 33. Individual. C Berry. 6-9-18

 

Submitter Information

Name: Chris Berry

 

General Comment

I support the administration's efforts to remove these needlessly burdensome and unproductive requirements and
regulations

related to the exportation of certain classes of firearms, accessories and other parts. Americans are best served by
free market

trade and benefit from any effort to move towards an environment that fosters economic activity. The arguments
for regulations

that hinder free trade take many forms, but firearm regulations arouse a vigor in the opposition scarcely seen in
other industries.

Regardless of ones beliefs about guns, regulations like these do little to serve the proponents intended purpose,
but do

have a very real negative impact on American businesses and workers.

I have significant disagreement with the Trump administration with regard to the use of tariffs, quotas and cherry
picking

businesses for noncompetitive government support. However, I am proud of efforts like these that serve as a
model to other

countries about the mutual benefit of economic freedom.

WASHSTATEC016641
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 267 of 734

 

As of: 6/15/18 11:23 AM
Received: June 10, 2018
Status: Posted
PUBLIC SUBMISSION Posted: Ione 15, 2018
Tracking No. 1k2-93n3-chk9
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0035
Public comment 34. Individual. H Blake. 6-10-18

 

Submitter Information

Name: Henry Blake

 

General Comment

The items to be opened for export are currently freely manufactured in many parts of the world. Not only will
our businesses prosper if we engage in this traffic but we will improve our knowledge and capability. To address
the fears of some of the commentors, a disproportionately armed world will result in nothing more than the
crushing defeat of the weak. We should help those people help themselves.

HLB

WASHSTATEC016642
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 268 of 734

 

As of: 6/15/18 11:27 AM
Received: June 10, 2018
Status: Posted
PUBLIC SUBMISSION Posted: Ione 15, 2018
Tracking No. 1k2-93nd-uh8e
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0036
Public comment 35. Individual. S German. 6-10-18

 

Submitter Information

Name: Stephen German
Address:
840 Washington St.
Lamont, IA, 50650
Email: sjgerman@iowatelecom.net

 

General Comment

gunsmiths and gunsmiths that are manufacturers but do no actual exporting should be exempt from ITAR
regulations. They

are just trying to make a living. They do not make a lot of money and are unduly burdened by the extra fees. It is
just a back

door way of gun control.

WASHSTATEC016643
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 269 of 734

 

As of: 6/15/18 11:31 AM
Received: June 11, 2018
Status: Posted
PUBLIC SUBMISSION Posted: Ione 15, 2018
Tracking No. 1k2-93ns-7coz
Comments Due: July 09, 2018
Submission Type: Web

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0037
Public comment 36. Individual. D Youkilis. 6-11-18

 

 

Submitter Information

Name: Daniel Youkilis
Address:
6696 Fair Oaks Dr.
Cincinnati, OH, 45237
Email: dyouk777@gmail.com

 

General Comment

As a close relative of someone murdered by an AR-15, I know that semi-automatic assault rifles have no civilian
purpose. This proposed rule treats semi-automatic assault rifles as non-military. But many state and non-state
groups in importing countries use semi-automatic rifles in armed conflicts, causing enormous damage. U.S.
troops use rifles in semi-automatic mode an overwhelming amount of the time. Regarding wide retail availability
of firearms, about which comment has been requested, many countries prohibit civilian possession of semi-
automatic rifles and handguns, as well as of any larger caliber firearm. Six U.S. states, the District of Columbia,
and several large retail chains also prohibit retail sale of semi-automatic assault rifles. Many semi-automatic
rifles are also easily converted to fully automatic firearms. Because military-style assault rifles clearly have
substantial military utility, transfer of these firearms to Commerce Department control is inconsistent with the
statutory framework enacted by the Congress to regulate the export of arms. These are weapons of war and their
only civilian purpose is carnage. They must not be transferred to the Commerce Department control where they
would not be given proper oversight.

WASHSTATEC016644
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 270 of 734

 

As of: 6/15/18 11:37 AM
Received: June 11, 2018
Status: Posted
PUBLIC SUBMISSION Posted: Ione 15, 2018
Tracking No. 1k2-93nv-p383
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0038
Public comment 37. Individual. L Ward. 6-11-18

 

Submitter Information

Name: Logan Ward

 

General Comment

We need to get rid of all firearms regulations. Because firearms regulations do nothing to stop or prevent
violence.

WASHSTATEC016645
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 271 of 734

 

As of: 6/20/18 4:32 PM
Received: June 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: Ione 20, 2018
Tracking No. 1k2-93jd-falw
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0052
Public comment 38. Anonymous. 6-4-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

This proposed rule has one purpose and one purpose only: to garner profits for a U.S. gun industry that is faring
poorly domestically. It comes after a multi-year lobbying campaign by the NRA and National Shooting Sports
Foundation (the NSSF has already boasted the change would lead to a 20% increase in firearms exports). NO
ONE other than the gun lobby asked for this change. It would make U.S. exports of small arms far more
dangerous, by transferring oversight responsibilities to an agency that prioritizes business over national security.
The U.S. Congress would also lose its ability to oversee commercial weapons sales of $1 million or more, which
is inane.

WASHSTATEC016646
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 272 of 734

 

As of: 6/15/18 11:47 AM
Received: June 14, 2018
Status: Posted
PUBLIC SUBMISSION Posted: Ione 15, 2018
Tracking No. 1k2-93pp-i66b
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0040
Public comment 39. Individual. N Logan. 6-14-18

 

Submitter Information

Name: nan logan

 

General Comment

I am concerned that international gun sales might be proscessed through commerc rather than State. Please do
what youcan to keep these sales under the State Department's perview.

WASHSTATEC016647
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 273 of 734

 

As of: 6/15/18 11:56 AM
Received: June 14, 2018

PUBLIC SUBMISSION Posted: June 15, 2018

Tracking No. 1k2-93pq-tol6
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List

Document: BIS-2017-0004-0041
Public comment 40. Individual. H Fox. 6-14-18

 

Submitter Information

Name: Heidi Fox
Address:
MA,

 

General Comment

I am in strong opposition to the proposed changes to the United States Munitions List. I was alerted to this
proposed rule change by organizations who advocate for sensible gun control legislation domestically. Until we
can agree on the definition and categorization of weapons designed for mass destruction and control their
production and use domestically, we should not be modifying rules for the oversight of arms manufactured and
distributed internationally. These rule changes are one of many ways that ordinary citizens who advocate for
broader and stricter gun control are undermined by special interests who know where to target their efforts to
relax the definition of weapons designed for war. In light of the recent efforts by the Justice Department to limit
those seeking asylum from dangers in their homeland, the change in the rules is as much an immigration issue as
it is an arms control issue.

WASHSTATEC016648
 

Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 274 of 7Bage 1 of |

 

As of: 6/15/18 12:06 PM
Received: June 14, 2018
ee , ne ine je Status: Posted
PUBLIC SUBMISSION Posted: June 15.2018
OO . OS Tracking No. 1k2-93pw-pup8
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BES-2017-0004
Control of Firearms, Guns, Armmunition and Related Articles the President Determines No
Longer Warrant Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-01001
Control of Firearms, Gums, Ammunition and Relaied Articles the President Determines Na
Longer Warrant Control Under the United States Munitions List

Decument: BUS-2017-0004-0042
Public comment 41. Aranesty International USA. A Akwei. 6-14-18

 

Submitter Information

Name: Adotei Akwei
Address:
600 Pennsylvania Avenue SE
Suite 500
Washington, DC, 20003
Email: aakwei@ainsa.org
Phone: 2025098 148

 

General Comment

Please find attached Amnesty International USA's concerns with the proposed changes ta
CATLHI

Adetel Akwel
Deputy Director Advocacy and Government Relations
Amnesty International USA

 

Attachments

Amnesty International USA Cammentson CATE OO142018

httosi//wavw ldms.gov/fdns/eectcontentoblectid=090N064 834 l bebéd&ctormat=amldshow... 6/15/2018

 

WASHSTATEC016649
Case 2:20°cv-0011IeRAJ« Document 106-21 Filed 09/23/20 Page 275 of 734

AMNESTY -©

| ale
INTERNATIONAL < |}.

    
  

DATE: June 14, 2018

TO: Directorate of Defense Trade Controls
U.S. Department of State
DDTCPublicComments@state.gov

and

Regulatory Policy Division

Bureau of Industry and Security

U.S. Department of Commerce

Room 2099B

14th Street and Pennsylvania Avenue NW
Washington, DC 20230

FROM: Adotei Akwei, Amnesty International USA, Washington DC

lam writing on behalf of Amnesty International-USA to comment on proposed
changes to the International Traffic in Arms Regulations: U.S. Munitions List
Categories |, Il, and Ill issued by the Department of State and proposed regulations
for the Control of Firearms, Guns, Ammunition and Related Articles the President
Determines No Longer Warrant Control Under the United States Munitions List
(USML), both of which were published in the Federal Register on May 24, 2018.

As a global civil society organization focused on the promotion and protection of
human rights, Amnesty International does not oppose the arms trade per se but
calls for strong legally-binding controls to prevent arms being used for serious

violations of international human rights and humanitarian law. We do document

 

ROYLVANIA AVENUE SE STH PLUS | WASHINGTON, DO

WE ARES TPS CHES,

ANNES TY INTERNATIONAL &

 
 

 

WASHSTATEC016650
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 276 of 734

the human rights impact of the irresponsible arms trade, raising concerns or calling

for specific transfers that pose significant human rights risks to be halted.

Our comments and questions about the proposed changes to International Traffic
in Arms Regulations and the Export Administration Regulations, thus, are all
conveyed with potential human rights consequences in mind. In particular, we are
concerned that some of the proposed changes weaken existing controls on
transfers, increasing the risk that irresponsible brokers of small arms and light
weapons could evade regulation, and arms will be diverted to states or non-state
actors with poor human rights records. There is further risk of undermining US
laws restricting transfers to foreign military units that have committed gross
violations of human rights. Amnesty International has for many years called
attention to the risks associated with untrammeled export of small arms and light
weapons around the world. These arms have been associated with the deployment
of child soldiers and the rise of insurgent groups. They are easier to divert than

larger weapons and often end up in the illicit market.

The proposed changes to Categories I-IIl of the ITAR introduced as part of the
Export Control Reform Initiative would transfer some specific and completely
operable military-style semi-automatic weapons from the USML to the CCL and
thereby affect some statutory controls on what are now considered defense
articles. We do not believe that the line drawn between automatic and semi-
automatic is as clear as the proposed regulations would suggest, and accordingly
we are concerned that the changes would significantly diminish Congressional

oversight of the transfer of these weapons.

Below we have elaborated and itemized our concerns for each set of proposed

changes.

ANNES TINTERNATION PR NNSYLVANIA QVESUE SE OTH FLUO | WASHINGTON, BD 20005

PROS, 544 G00 TF BG2 8 SA MPA AM MEST US CHES

 
 

 

WASHSTATECO016651
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 277 of 734

Comment on changes to ITAR proposed by Department of State and relevant to
the changes proposed for the EAR/CCL.

 

 

1. Our principal concern here is with the risk of proliferation and diversion that
could be exacerbated by the transfer of semi-automatic weapons to the
CCL from the USML, where such weapons currently meet the statutory
definition of “defense article” and are subject to a number of oversight
mechanisms. The term “defense article” is used explicitly in several statutes
to require controls on brokering, Congressional notification, and inclusion
of an item on the US Munitions Import List controlled by the Bureau of
Alcohol, Tobacco and Firearms. In addition, semi-automatic weapons are
currently included as defense articles in Directorate of Defense Trade
Control’s annual 655 report and are currently included, as defense articles,
in the definition of security assistance (22USC 2014 and 22 USC 2304). The
explanatory text accompanying the rules proposed by the State
Department did not comment on the ancillary effect of removing semi-
automatic weapons from the USML, but the implied changes are of concern

to us. Several of these concerns are elaborated below.

2. Brokering Laws. The proposed changes to Categories |, II and II| mean that
brokers of semi-automatic weapons and related ammunition will be
exempt from registration and licensing that is currently triggered by their
inclusion as defense articles on the USML. On many occasions over the
past two decades, human rights advocates have called attention to national
brokering laws as a weak link in the chain of efforts to curtail illicit market

transfers of small arms and light weapons. [See Amnesty International’s

2010 report, “Deadiy Movements.” ]

Since 1996, US brokering laws have been seen among the strongest in the
world. They apply to US agents wherever they are located as well as to
foreign nationals operating from within the US; and they cover the full

range of facilitating activity--including finance, insurance, transport and

ANNES TINTERNATION PR NNSYLVANIA QVESUE SE OTH FLUO | WASHINGTON, BD 20005

PROS, 544 G00 TF BG2 8 SA MPA AM MEST US CHES

 
 

 

WASHSTATEC016652
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 278 of 734

trans-shipment (freight-forwarding). The US statutory provisions on
brokering are robust, but their application is directly and specifically linked
to the USML. Regulatory authority over brokers in the Export
Administration Regulations that house the CCL is without a clear statutory
basis. Consequently, we are concerned that moving semi-automatic
weapons and related ammunition to the CCL — and simultaneously
removing them from the USML — will lead to the US government
relinquishing its regulatory authority over brokers of these weapons. This is
of particular concern because many of the proposed changes to Categories
I-IIl pertain to completely operable weapons or ammunition, and not simply

components or software.

We agree with the State Department’s past assessment that establishing
controls over brokering activity is a major step towards blocking
unauthorized and illicit arms transfers that have fueled so many conflicts
and serious human rights violations around the world. In some well-known
cases, states have been unable to prosecute notorious arms traffickers
because local brokering laws were insufficiently robust. We strongly
support the current requirement for arms brokers to be registered and
licensed before arranging deals to transfer these small but still deadly
weapons. For that reason, we oppose transferring semi-automatic
weapons and ammunition to the CCL until and unless the continuing

application of this requirement can be assured.

3, The proposed changes do not appear to be in line with established
Wassenaar Categories I-lll. Semi-automatic weapons are included in
Wassenaar ML1 explicitly as munitions, with exceptions for smooth bore
weapons used in hunting and sporting. From descriptions in the Wassenaar
Munitions List, it seems clear that the intention was to differentiate
between military and security items, on one hand, and dual-use items on

the other. Semi-automatic weapons used by peacekeepers, military, and

   

ANNES TYINTE

F208, 544 02

 
 

ATIOMAL USA) CON PENBSYLVANIA AVENUE SE, OTM PLUK WASHINGTON, Di 208

PP BOS 848. PLES MAW WLAMNESTPUSA, GRD

 

 

WASHSTATEC016653
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 279 of 734

police are intended to be controlled as munitions. The proposal to move
semi-automatic firearms and large caliber rifles to the 500-series on CCL

does not appear to be in line with this designation.

Moreover, we are concerned that the proposed changes may result in
increased circulation of plans for non-automatic weapons produced by 3D
printing technology, and this may be at odds with Wassenaar expectations,
at least with regards to Wassenaar Best Practices Guidelines on Small Arms
and Light Weapons. We are concerned about possible weapons
proliferation from 3D printing. We took note of the well-publicized 2012
case where the State Department invoked ITAR (and by extension the
USML) to oblige a manufacturer to remove plans for a 3D printable gun
from the internet. The Fifth Circuit Court upheld the State Department’s
view that the device in question was a “defense article” covered by ITAR,
but we are concerned that the case might have ended differently if the 3D
gun were considered a CCL-500 item rather than a defense article included
on the US Munitions List. From our perspective, this story illustrates the
grave dangers of uncontrolled arms proliferation. The combination of
internet dissemination and do-it-yourself 3D production is problematic in
that the government has no knowledge of or control over the producer or
end-user or the purpose to which the weapons will be put. Permitting such
transactions would be a significant step backwards in normative

development and contrary to US policy over past 25 years.

4, Registration and End Use Controls (Blue Lantern). The fact that
manufacturers (and brokers) of semi-automatic weapons would no longer
be required to register before applying for a license presents an additional
concern. As we understand it, registration documents often provide
regulators with important information during the licensing phase, and we
are concerned that under the new rules the regulators at Commerce would

not have access to the same background information that DDTC now uses

ANNES TINTERNATION PR NNSYLVANIA QVESUE SE OTH FLUO | WASHINGTON, BD 20005

PROS, 544 G00 TF BG2 8 SA MPA AM MEST US CHES

 
 

 

WASHSTATEC016654
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 280 of 734

in the early stages of its monitoring and investigation. Moreover, we are
concerned that Blue Lantern investigations would exclude transfers of

semi-automatic weapons.

5. Waiting period before implementation. A sufficient amount of time should

be allowed for Congress to enact statutory changes to address gaps noted
above.

Additional comments on CCL rules proposed by Department of Commerce.

6. It appears that the new 500-series number would add specificity to reports
required by the UN and the Wassenaar Arrangement, and that would be
welcome. However, Amnesty International has concerns about changing
the designation of semi-automatic weapons so as to exclude them from
consideration as “defense articles,” elaborated in comments to the State

Department above.

7. While some of the weapons that are proposed for inclusion on the CCL are
commercially available in the US, that is not the case globally and —
increasingly—state governments in the US seek to limit their sale. In recent
months many commercial outlets have discontinued sales of semi-
automatic assault weapons, and the proposed rule goes in the opposite,
and wrong, direction. Seventeen American states have proposed a total of
56 bills to regulate or ban the sale of assault weapons in the 2018

legislative season.

   

ANNES TYINTE

F208, 544 02

 
 

ATIOMAL USA) CON PENBSYLVANIA AVENUE SE, OTM PLUK WASHINGTON, Di 208

PP BOS 848. PLES MAW WLAMNESTPUSA, GRD

 

 

WASHSTATEC016655
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 281 of 734

8. Amnesty International generally supports strong oversight measures for
arms transfers and from that perspective, we welcome detailed digital
record-keeping requirements (serial number, model, caliber, and
manufacturer) and increased enforcement of end-use controls. However,
given the increase in license applications shifted to Commerce combined
with the absence of information currently gained through the registration
procedure, we are concerned at the likelihood that increased workload
without commensurate resources will actually result in less oversight than

at present under authority of the State Department.
Thank you for your attention to our concerns.

Sincerely,

/y Jo j My
Lory
Adotei Akwei
Deputy Director Advocacy and Government Relations
Amnesty International USA
600 Pennsylvania Avenue SE Suite 500

Email: aakwei@aiusa.org
Tel: (202) 509-8148

ANNES TINTERNATION PR NNSYLVANIA QVESUE SE OTH FLUO | WASHINGTON, BD 20005

PROS, 544 G00 TF BG2 8 SA MPA AM MEST US CHES

 
 

 

WASHSTATEC016656
 

Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 282 of 73¢e laf!

 

As of: G/15/18 1230 PM
Received: June 15, 2018
—~—eret./e © tet arc Status: Posted
PUBLIC SUBMISSION Posted: hune 15, 2018
Tracking No, 1k2-93qp-o4ic
Comments Due: July 09, 2018
Submission Type: Unknown

 

 

 

Docket: BUS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No
Longer Warrant Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-000)
Control of Firearms, Guns, Anumnunition and Related Articles the President Determines Na
Longer Warrant Control Under the United States Munitions List

Decument: B1S-2017-0004-0043
Pubhe comment 42. Individual. L Hageman. 6-11-18

 

Submitter Information

 

General Comment

See Attached

 

Attachments

Public comment 42. Individual. L. Hageman. 6-11-18

hitps:/wwwfdins.gov/tdns/eeteontentobjectld=09000064834 lal2s&format=xml&show... 6/15/2018
 

Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 283 of 734

Regulatory Polic

 

R OCR v, al by & er fun s/f) / if

a

 

WASHSTATEC016658
 

Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 284 of 7Bae Loft!

 

As af: 6/13/18 1:24 PM
Received: June 14, 2018

wee eee we jw ew co ww eee Status: Posted
PUBLIC SUBMISSION Posted: June 15, 2018
Tracking Ne. 1k2-93qh-hb73
Comments Due: July 09, 2018
Submission Type: Unknown

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No
Longer Warrant Control Under the United States Munitions List (USML)

Cemment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No
Longer Warrant Control Under the United States Munitions List

Documents B1S-2017-0004-0044
Public comment 43. Individual. B Wilhams. 6-5-18

 

Submitter Information

Name: Eok Willams

 

ieneral Comment

See Attached

 

Attachments

Public comment 43. Individual, E Wilhams, 6-5-18

https: /Avww tdms.gov/fdims/getcontentJobjectld= 09000064834 | bee2 &format=xmi&show.. 6/15/2018

WASHSTATECO1 6659
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 285 of 734

erick Willams
1209 Old Hickory
East Lansing, Ml 48823

S June 2018

Regulatory Policy Division

Bureau of Industry and Security

U.S. Department of Commerce

Room 20996

14th Street and Pennsylvania Avenue, NW,
Washington, DC 20230

Re: RIN 0694-AF47
Greetings:

| am opposed to the proposed rule relaxing export controls on
millary-style weapons.

Please consider police officers, especially those in allied
countries. Police officers do their work in the community, not
behind the perimeters of military bases. In some troubled
communities, officers are targeted by armed groups using
weapons purchased on the small arms market. In some countries
(like Pakistan) police officers die at a higher rate than soldiers.

The last thing we need is more .50-caliber sniper rifles being sold
to terrorists. Please reconsider this rule.

Sincerely, ;

Lo os d f é j ff

oe f - A

ip fgg 3 f ey fd ar &
chem hch AAA LALO

trick Willams

 

 

WASHSTATEC016660
 

Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 286 of 7Bage 1 of I

 

As of: 6/15/18 1:36 PM
Received: June 15, 20138

a me Gyms naman “gine an ema Status: Posted
PUBLIC SUBMISSION Posted: June 15, 2018
Tracking No. 1k2-93gh-6)3w
Comments Due: July 09, 2018)
Submission Type: Unknown

 

 

 

Docket: BIS-2017-0004
Cortrol of Firearms, Guns, Ammumition and Related Articles the President Determines No
Longer Warrant Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Anicies the President Determines No
Longer Warrant Control Under the United States Munitions List

Document: BIS-2077-00046-0045
Public comment 44. Individual. B Root, 6-11-18

 

Submitter Information

 

General Comment

See Attached

 

Attachments

Public comment 44. Individual. B Root. 6-11-18

hitps:/ Awww. fds. gov/fdims/getcantent Jobjectid=00000064 834 1 clad&format=xmigishew... 6/15/2018

WASHSTATECO016661
 

Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 287 of 734

Jume 11, 2018

 

 

Fron: Bill Root, bilrootZ3q@email.com: tel 817 333.8707

To: DDTCPublicConmentsdstate gov; and
BISPublicCommentstiebis.doc gov

Subiect: ITAR Amendment Categories 1, HI, and TP and

Related EAR Amendment RIN G694-A P47

These comments relate the combined ITAR and EAR amendments to USO commitments ta
multilateral controls. Each of 33 numbered topics is listed in the order that topic appears im the
Wassenaar Munitions List { WML). It is then subdivided into three parts, with the following
number of examples:

a 27 US and multilateral texts are either identical or substantially equivalent;
b 74 US controls omit what WML controls (or WML omits US decontrols); and
c 164 WML omits what US controls (or US onnts WML decontrals).

Part b should either be added to US controls or the US should seek removal from WML controls.
Part c should either be deleted from US contrals or be proposed by the US to be added ta WML.

These three parts omit second order impacts. For example, the number of differences between
WML and US would increase exponentially each difference in a weapon item was counted
again when tallying the differences for ammunition, each of the types of conmpponents, production
equipment, software, and technology related to that weapon difference.

The above a.b.c differences omit 16 examples af “and specially designed components therefor,”
which should be deleted from the proposed revised USML for consistency with the Export
Control Reform intent to transfer insignificant tems to the CCL (identified in topie 31 below).

These comments assume deletion of “specially designed” wherever it appears: use of “required”
for software and technology: and a definition of “components” to include parts, accessories,
attachments, and associated equipment.

 

WASHSTATEC016662
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 288 of 734

1. Caliber
WML 1 Smooth-bore weapons with a caliber of less than 20 mim, other arms and
automatic weapons. with acaliber of 12.7 mimi (caliber 0.90 inches) or less, as
follows

Note: ML 7 does nat apply to:

it Firearms jor dummy ammunition incapable of discharging a prajectile,

b Firearms ta launch tethered projectiles having no high explosive charge or
communications link, ta a range of less than ar equal te 300m;

¢ Weapons using non-center fire cased anununition not fully automatic;

a Deactivated weapons

a Rifles and combination guns, handguns, machine, sub-mechine and volley guns
Note: FOWL J a does not apply to: .

a Rifles and combination guns, munujactured earlier than 1938:

b Reproductions of rifles and combinution guns, the originals of which were manufacturesd
earlier than 1890:

& Handguns, volley guns and machine guas, manufactured earlier than [890 and their
repraductans;

al Rifles ar handguns to discharge an inert projectile bv campressed air or COL.

b Smooth bore weapons as follows:

bl for millary use

b2 other smooth-bore weapons as follows:
Za Fully automatic:
b2b Semi-automatic or purnp-action
Notes BML i i.2 does nol apply io weapons to discharge an inert projectile by compressed air

ar CO?

Note: WML 1b does not apply to:

a Smaath-bore weapons manufactured earlier than 1938;

& Reproductions of smooth-bore weapons, the ariginals of which were mumujactured
earlier Huan (800:

é Smooth-bore weapons used for hunting or sporting purposes. These weapons must not be
Jor military use or of the fully automatic firing type;

d Smooth-bare weapons jar:

dl Slaughiering af domestic animals;

id? Tranguilizing of animals:

ada Seismic testing:

d4 Firing of af indusirial projectiles: or

aa Disrupting Improvised Explosive Devices (EDs).
NB. Por disruptors, see WML 4 and LA.6 on the Duai-lse List.

WASHSTATEC016663
 

Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 289 of 734

WML 2 Smooth-bore weapons with a caliker of 20 mm or more, other weapons or

armament with a caliber greater than 12.7 mm (caliber 0.50 inches), projectors ...
as follows
3 Gsuns, howitzers, cannon, mortars, anti-tank wapons, projectile launchers, ... rifles,
recoilless rifles, smooth-bore weapons ...
Nate 2: WAIL 2.u does aot apply ta weapons as fallow’:

a Rifles, smooth-bore weapons and combination syns, manufactured earlier than 1938;

iy Reproductions of rifles, smooth-bore weapons and combination guns, the originals of
whieh were mamdactured carhier than 1890);

€ Guas, hovlizers, cannons, mortars, manufactured earlier than 1890:

ad Smoath-bare weapons used for hunting ar sparting purpases. These weapons must nat be
for milttary use or of the fully automatic firing type:

e antocth-bare weapons for any of the followings:

el Slaughterine of domestic animals:

ee Tranquilizine animals;

es Seismic testing, |

ed Firtug of industrial projectiles;
es Disrupting Improvised Explosive Devices (EDs):
NB For disruptors, see WML 4 and 1.4.6 an the Dual-Use Last,

USML Lb Fully automatic firearms to 80 caliber (12.7 mun) inclusive
USML Ld Fully automatic shotguns regardless of gauge.
USML Ila Guns and armament greater than .50 caliber (12.7 mrn), as follows:

al Crons, howltvers, artillery, and cannons;

az Mortars:

a3 Rexoiloless rifles;

ad Grenade launchers; or

as Development guns and armament greater than 50 caliber (12.7 mr) funded by DOD
Nate fs a3 dees net conival ereater than 30 caliber

a in production;

b subject to EAR: or

c being developed for both civil and military applications

Neate 2: Note | te a3 does not anpiy io USML lems, whether in production ar development.

 

WASHSTATEC016664
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 290 of 734

GASO Ia Non-automatic and semi-automatic firearms of caliber less than or equal to 50
inches (12.7 mm}
DASOLS Non-automatic and non-semi-automatic rifles, carbines, revolvers, or pistols with

a caliber greater than .50 inches (12.7 mm) but less than or equal fo .72 inches
(18.0 rom)

HAGOZ A Chins and armament manufactured betweeen 1890 and 1919.

la Caliber US identical to WAU.

pre

Le5

WML 2.a/USML ILal-3 guns, howitzers, cannon, mortars, and recoilless rifles greater
than 50 caliber

lb Cablber US Omissions from Multilateral Controls

\
4

ee

B10

tl

TA16

1S opts WMI non-aimomatic smocth bare caliber from 18 mun to 20 mm.

WML. 2a rifles greater than 50 caliber 18 broader than:

GASO1 .b which is limited tonon-automatic and rlon- semi-automatic rifles, carbines,
revolvers, or pistols between caliber 30 and .72; and

USML [LaS (and Notes [ and 2) which applies to developmental guns funded by DOD
but not if in production or being developed for both civil and military appheation:

US amits explicit WML La mention of combined guns, handguns, machine, sub-machine
and volley guns

WML. covers more than US by the following differences in decontrols inv

WML 1s Note b or [b2 Note ww. Note [to OAS01

(Rifles or handguns} (weapons) specially designed to discharge an inert projectile by
compressed air or CO? ornit portions of BB guns, pellet rifles, paint ball, and all other air
rifles

WML lb Note a and band 2a Nete 2 a and bow. GASO] Note |

(Smooth bore weapons) (Rifles, smooth-bore weapons and combination guns)
manufactured earlier than 1938;

Reproductions of (smooth-hore weapons) (nifles, smooth-bore weapons and combination
guns), the originals of which were manufactured earlier than 1890

omit portions of “antique firearms manufactured before 1890 and reproductions thereof,
muzzle loading black powder firearms except those designs based on ceriterfire weapans
of a post 1937 design”

 

WML 2.0 anti-tank weapons and projectile launchers.

WASHSTATEC016665
 

Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 291 of 734

Sud

le Caliber Multilateral Omissions from US Controls

 

WML omits USML I(d) fully automatic shotguns more than 30 caliber,

-4 WML omits 0AS01.b explicit mention of carbines, revelvers, or pistols

3-17 US covers more than WML by omission of decontrols in Notes for WML1, WML La,
WME tbo WML 1b, including US covers more than WML by the following
differences in deconrrals in:

a DASO1 Note 1 vs. WML la Note b or 162 Note:
(BB guns, pellet rifles. paint ball, and all other air rifles omit portions of (rifles or
handguns) (weapons) to discharge an inert projectile by compressed air ar CO2

b QASO1 Note | plus GAGOZ.a vs. WML 1b Note a and ts:

US decontral of antique firearms manufactured before 1890 and reproductions thereol,

muzzle loadimg black powder firearms except weapons of a post 1937 design:

Lg eee

e QAHO2.a guns and armament manufactured between 1800 and 1919 omuts portions of
WML decontrol of
| Smooth bore weaporis manulactured earlier than 193%;
2 Reproductions of smoath-bore weapons, the originals of which were

manulactared earlier than L890

2. Firearms using caseless ammunition

   

WML Lec Weapons Using Cascless ammunition
USML La firearms using cascless ammunition

2a Firearms using caseless ammunition substantially equivalent

   

& WML L/USML La

4. Birearms to integrate

   

USML Le Firearms to integrate fire control, automatic tracking, or automatic firing

Se Firearms to intevrate Multilateral Omissions from US Controls

 

18 WML oniits LUISML Le

WASHSTATEC016666
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 292 of 734

é

4. Detachable

WML 1a detachable cartridge magazines
WML 2d detachable cartridge magazines

USML La? Ammunition for filly automatic firearms or guns that fire superposed or stacked
projectiles

DASOL Detachable magazines with a capacity of greater than 16 rounds for QASO1.a or .b

   

Ve WML. 1d and 2.d are broader than USML Ia? or DASOLA.

ble Multilateral Omissions from US Controls

   

19 WML omits USML Tha?

§, Sound snporessd rs

     

WML La .» sound suppressors or moderators ... for WML La. b,c.

USML ie Silencers. mufflers, and sound suppressors...

WASHSTATEC016667
 

Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 293 of 734

ind

 

7 WME LdfUSML Le Sound suppressars

Sb. Sound suppressars US Omissions from Multiinteral Controls

   

is WME. Ld Sound moderators
Sc. Sound suppressors Multilateral Omissions from US Contrals

20 USML Le Silencers, mufflers
21 USML Le Sound suppressors for other than USML 1

&. Mounts

WML Ld .. fun mountings for WML 1a,b,e,

WMI 2c .. Weapon sight mounts for military use and for WML. 2a:

WML 2d Mountings .. for WML 2.4,

USMLILN3  ... automatically stabilize aim (other than gun rests).

USML ILj8t Mounts for independently powered ammunition handling systems
DASOLe .. tounting blocks (trunnions) ...

ob. Mounts US Omissions from Multilatcral Contrals

19-21 WML iad, 2.c, 2d are broader than USML ILh3, j91, and GASO1.¢

22-23 USML 1Lh3, 91, and OASULe omit for Dor 1 or military use.,

 

WASHSTATEC016668
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 294 of 734

 

 

8
WML Ld ... optical weapon-sights ... for WML |.a,b.c, except without electronic image
processing, with a magnification of 9 times or less, provided mot for military use
er incorporate any reticles for military use.
WML 2.0 Weapons sights ... for military use and for ML 2.a

USML IL 42 Sights to orient indirect fire weapons
GASOLSS lron sights
OAS04 Optical sighting devives for firearms and components as follows:

a Telescopic sights;

b Holographic sights;

G Reflex or “red dot” sights:

d Rericle sights:

é Other sighting devices that contain optical elements:

f Laser aiming devices or laser luminators for use on firearms, and having an
operational wavelength exceeding 400 nm but not exceeding 710 nm, except laser
boresighting devices that must be placed in the bore or chamber to provide a
refernce for aligning the firearms sights.

g Lenses, other optial elements and adjustment mechanisms for articles in a,b,c.cLe,
Or i

i Rillescopes that were nat “subject to the EAR” as of (DATE ONE DAY PRIOR.

TO THE EFFECTIVE DATE OF THE FINAL RULE) and are for use in firearms
that are “subject ta the EAR.”

Tb. Sights US Omissions from Viultiiateral Controls

   

22,23 WML 1d and 2.c omit technical limits in USMLIL)2, GASOL v3, or 0AS04.a-1

fe, Sights Multilateral Omissions from US Controls

   

25-34 USML 1132, OA501.y3, and OASO4.a-1 omut WML 1.d for WML Labeor WML 2.< for
WML 2.

 

WML Ld .. flash suppressors
USMLiLe muzzle flash suppression devices

Sb. Flash suppressors US Omissions from Multilateral Controls

   

4 WML. Lalomits USML [Le “muzzle”

WASHSTATEC016669
 

Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 295 of 734

9. Flame throwers
WML 2a a. Mihtery flame throwers
USMLIDb Flame throwers with a minimum effective range of 20 meters (i.e, whether or not

miliary) plus
DAGOZ.b Military flame throwers with an effective range less than 20 meters

35 US is broader by covering non-military with minimum 20m range:

 

WASHSTATEC016670
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 296 of 734

 

UA503 Discharge type arms, non-lethal or legs-lethal grenades and projectiles, .. and devices ta
administer electric shock

     

ile. Discharge typ administer clectric shock Multilateral Omissions 5 Controls
36 WML amiite 0AS05

LL. Signature reduction

   

WML. 2a .» Signature reduction devices for 2.a
USML ike: Simature reduction devices for I] a,b, oral

 

WML 2.a Nate I> WML. 2.8 includes injectors, metering devices, storage tanks and other
components for liquid propelling charges for WML 2.a

 

23.28 (US omits WML 2.4 Note |

Li Smoke and Nares

WIL 2.b Smoke ... projectors or generators for military use
(Udi4 Uluminating flares ...
LAgES .» fonrirritant smoke flares

3b. Smoke and Hares US Omissions from Mullilateral Controls
29,30 US omits WML 2.b smoke projectors ar generators

i3c Smoke and flares Multilateral Omissions from US Controls

 

370 WML omits HILd14 illminating flares
2s WML omits [AQS4 non-initani smcke Tares

WASHSTATEC016671
 

Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 297 of 734

uy
14, Gas
WML 2.b ws 288 ... propectors or generators and
WML Tie Equipment ... for the dissemination of ... chemical agents

USML XTV 1] Equipment for the dissemination of chernical agents.
LAGOT © Equipment for dissemination of riot control agents

 

 

WML 7.efUSML XAIVAL and LA6O07.c

idh Gas US Omissions from Multilateral Contrals

31,32 US omits WML 2.b projectors or generators
18. Peratechnic
WML 2.6 ». Pyrotechnic projectors or generators Tor military use

USML ULaé Ammunition employing pyrotechnic material in the projectile base...

di Projectiles that use pyrotechnic tracer materials that incorporate any material
having peak radiance above 710 nm 4
LAgS4 .. pyrotechnic articles (excludiag shotgun shells, unless the shotgun shells contain

only chemical irritants} having dual military and. commercial use;

Lib Pyrotechnic US Omissions from Multilateral Controls

   

WML 2.6 1s broader than 1 A984 because:

a3 WML omits US exclusion from pyrotechnic articles; and

34 US crime contro! reason is less restrictive than US national security reason applied to
other WML- controlled items.

[Se Pyrotechnic Multilateral Omissions from US Controls

| A984 is broader then WML 2.b because:

39 articles 15 braader than projectors or generators; and

40 dual military and commercial use is broader than military use
41,42 pyrotechnic material omitted from WML

 

WASHSTATEC016672
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 298 of 734

16. Signal

WML 2.b Note WML 2.b does not apply to signal aT pistols
OASOS decontrol arms solely for: signe nal ...use

Véb Si¢nal US Omissions fram Multilateral Contrals

 

33 QASO3 “solely” decontrol is narrewer than WML 2.b Note decontral

17. Kinetic energy

 

WML ULa Ammunition for weapons specified by .. WML 12
WML i2.a Kinetic energy weapon systems for destruction or effecting mission abort of a

lareel
USMLILd kinetic enerey weapon systems for destruction or rendering mission-abort of a
target .

WML I2 Note hc. WME 12 inclocles ... target acquisition, tracking, fire contro! or damage
BSSCSSTTICN S¥Siems

USML gis Kinetic energy weapon target acquisition, tracking fire control, and
damage assessment systems

iva Kinetic enerey substantially equivalent

 

10 WML 12.a9JSML Id
i WML T2 Note LofUSML [1j15

WASHSTATEC016673
 

Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 299 of 734

 

WML 3 Note la WML 3 includes metal or plastic fabrications ...

USML HLaS Ammunition, except shotwun ammunition, based on non-metallic cases, or non-
metallic cases that have only a metallic base, which result in a total cartridge mass
80% or less than the mass of a brass- or steel-cased cartridge that provides
comparable ballisne performance
di Projectiles. that use pyrotechnic tracer materials that mcorporate any material
having peak radiance above 710 nin or are incendiary, explosive, steel tipped, or
contain a core or solid projectile produced from one ora combination of the
following: tungsten, steel, or beryllium copper alloys:
ats Hardened cores, regardless of caliber, produced from one or a combination of the
following: tungsten, steel, or beryllaem copper alloy:
ds Non-metallic cases, including cases that have only a metallic base, for [Lad;
DASOS. x Note 2 0VAS05.x includes ... metallic cartridge cases, and standard metallic
projectiles such as full metal jacket, lead core, and copper projectiles.

18b. Metal ar plastic parts US Omissions fram Multilateral Controls

   

36.37 WML.3 Note La omits limits im USML O1La5, di, dé, d8
isc. Metal or plastic parts Multilateral Omissions from US Centrols
43.44 USML IlaS and dé non-metallic is broader than WML 3 Note 1a plastic
19, Primer
WML 3 Note La. WML. 3 components imelude primer anvils
USML TH.d10 Primers other than Boxer, Bordan, or shotshell types
Note: 111.d10 does not control caps or primers of any type in use prior to 1590.
QAS05 x Note 2 OSA505.~ includes Bordan and boxer primers.
19b. Primer Multilateral Omissions from US Controls
38 US omits primer WML. 3 primer anvils
19. Primer US Omissions fram Multilateral Controls

45.46 WML omits USML ULd10 and GAS505.x primers

 

WASHSTATEC016674
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 300 of 734

14

au. Cartridge links and belts

   

WML 3 Note La WML. 3 includes...cartridge links for WML 1, 2. or 12

USMLIT.a2. Ammunition preassembled mio links or belts;
USMLULdS Cartridge lmks and belts for fully automatic firearms controlled in USML Dor

20b. Cartridge links and belts US Omissions from Multilateral Controls

   

39,40 US omits cartridge links for non-aulomatic or semi-automatic firearms...

2c. Cartridee Hnks and belts Multilateral Omissions from US Contruls

     

a7 WML. omits ammunition preassembled into liks ar belts

Zl. Anvils, bullet cups. rotating bands

   

WML 3 Note La anvils, bullet cups, rotating bands

Zib. Anvils, bullet cups, rotating bands US Omissions from Multilateral Contrels

      

41-43 US does not control anvils, bullet cups, or rotating bands

a Safing

WML 3.a Note Lb Safing and arming devices, fuses, sensor and initiation devices
MTCR ZA Weapon or warhead safing, arming, firing, and firme mechanisms ...,

USML HLdil Safing, arming, and fuzing components (to include target detection and proxrmity
sensing devices) for the ammunitions in this category

USMLTV.h® Missile and rocket safing, arming, fling, and firing (SAFF) components (to
include target detection and proximity sensing devices}

22a Satine substantially equivalent

   

{2-15 safing, arming, fuzing, firing WML 3a Note Ib, MTCR 2ATVUSML TILG11, IVh9

22c, Safing Multilateral Omissions irom US Controls

 

48.49 WML and MTCR omit US target detection and proximity sensing devices

WASHSTATEC016675
 

Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 301 of 734

Ft

    

23, Power su
WML 3 Note L.c power supplies with high one-time operational output

USML Iljl4 . Prime power generation, energy storage, thermal management, conditioning.
switching, and fuel- handling equipment, and the electrical interfaces between the
gun power supply and other turret eleotric drive components of 1.d kinetic
WER POTS

SAL26 High-power direct current power supplies producing over 8 hours 100°V or
greater with current output of S00 A or greater and current or voltage stability
better than 0.1% over 8 hours

3A227 High-voltage direct current power supplies producing aver 8 hours 20 kV or
greater with current output of 1A or greater and current or voltage stability better
than 0.1% ever 8 hours.

 

ad WML. 3 Note 1.c is broader than USML 11j14 and 3A226 and 34227 by omitting US
limits on ane time operational output

23, Power sunplies Multilateral Omissions from US Controls

   

30 USML ILji4 includes power supply features other than WML.3 Note 1.c output

24, Combustible cases

WML-3 Note Ld combustible cases for charges
USML IILd? ... combustible cases for ISML I!

24b. Combustible cases US Omissions from Multilateral Controls

WML 3 Note L.d for charges is broader than USML TLd7ior USML I

 

WASHSTATEC016676
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 302 of 734

ie

 

WML.J Note Le Submunitions meluding bomblets, minelets and terminally euided
projectiles for WML 1, 2, or 12

USML ULdé Projectiles... suided or unguided for USML
USMLIDLdS. ... sub-munitions (¢.¢., bomblets or minelets) or USML 1]

WSML IILj13 Terminal seeker assemblies for category 11

7AGL1 Military fire control, laser, imaging , and guidance equipment, as follows:

a Guidance or navigation systems, not elsewhere specified on the USML. that are for a
defense article on the USML or & 600 series iter:
* Components, including accelerometers, gyros, angular rate sensors, gravity meters

igravimeters), and inertial measurement units (MUs), that are for USML XI or 7A611,
and that are NOT:

xl inthe USML or elsewhere within 7AG1 1:

xe Described in 6A007, 6A 107, 7AQO], 7AOD2, 7AOQOS, TAIOL, TALOZ, ar TAOS: or

«3 Elsewhere specified in TAG} 1 y or AGT I y.

25a Submunitions and terminal wuidance substantially equivalent

   

1-18 WML 3 Note Le for WML 2 of IZAUSML U1Ld4.5 for ff

256 Submunitions and terminal evidance US Omissions from Multilateral Contrals

   

WML 3 Note Le terminally guided projectiles for WML 1, 2, or 12 is broader than
USML WLd4.5 only for Dor 7AGH] only for USML. or 600 series. .

26. Electromacnetic

   

USML HLa® Electromagnetic annament projectiles or billets for weapons with a design muzzle
energy exceeding 5 MJ

28.b Electromagnetic US Omissions from Multilateral Controls

   

30 WML ons USML ULa&

WASHSTATEC016677
 

Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 303 of 734

 

USML UD Note 2 decontrol cartridge and shell casings rendered useless
27b Useless cartridge and shell casines US Omissions from Multilateral Controls

Sk WML onits USML IU Note 2 AVML. 1 Note Ld" Deactivated Firearms” does not apply
to ammunition)

28 Shoteun shells

UASOS.b Buckshot (Not 24" diameter and larger) shotgun shells
DASOS ¢ Shoteun shells Gncluding less than lethal rounds) that do not contain buckshot
TAgS4 Shotgun shells that contain chemical irritants

 

WML 3 Note 2 decontral blank and dummy ammunition not incorporating components for
live ammunition
VAS05 a Blank ammunition for 0ASO]

20¢ Blank and dummy ammunitions Multilateral Omissions from US Contrals

a4 CS: orvite WML-3- Note 2.c decontral
4 WML omits OAS05 4

3 Fuse setiine devices

   

WML 3b Fuse setting devices for WML 34 ammunition for WML 1, 2, orl2
USML Ubb2 Fuze setting devices for USML OU] ammunition

20a Fuse setting devices substantially equivalent

 

9 WML 3.b,USML HLb2

 

WASHSTATEC016678
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 304 of 734

1s

 

WML 1,2, 3 headings each eontral specially designed components for 1, 2.3 sub-tems. These

are matched by QOASOLx«, GASOS x, and OAGO2.x, except for the following 16 examples of

specially designed parts and components m proposed USML 1 UU: Le, Lal, 1.b3, Lad, Ud,

WAS, ThPLO 1913, Thji4, WLS, WLald, Midd, 1dS, Ld, dt 2, dS.

{its recommended that “and specially designed parts and components therefor” be deleted from
Le, Uhl. 1h3. Wad, Wid. 1S, i103. ILii4, Wauls. Wal 0, ULd4, ULdS, ULL,
ULdl2. and Uhd13

SER EE a

 

2-22 WML 1.2. 3QAS01 x, DAS0S x, JAG0Z» (afer [4 deletions from USM. recommended
above}

WASHSTATEC016679
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 305 of 734

18

die Other components Multilateral Omissions from US Conirats

S6-l24 The other USML 10, U7 and OAS01~0A505 components not exarined above are:

USML Lg
hi

Wh?

USML Ifjl

3

epg

i
j16

USML 11.43
as

dis
DASOL @

QAS02

DASOS.3

so

#

  

Barrels, receivers (irames), bolts, bolt carriers, slides, or sears for LISML Lib:
Drum and other magazines for firearms to 50 caliber with a capachy greater than
80 rounds, regardless of jurisdiction of the firearm:

Parts and components for conversion of a semi-automatic firearm to a fully
antomatic firearm:

Gun barrels, rails, tubes, and receiver
Breech blocks;

Firing mechanisms;

Servo-electronic and hydraulic elevation adjustinent:

Murzie brakes:

Bore evacuators:

Independently powered ammunition handling and platform interface as follows:
Carriages;

Gun pallets;

Hydro-pneumatic equilibration cylinders; or

Hydro-preumatic systems scavanging recoil energy to power hawitzer fictions;
Recoil systems to mitigate the shock associated with the firing process of guns
integrated into air platforms;

Independent ammunition handling:

Ammunition containers/drums, chutes, conveyor elements, and uramunition
containerdrum entrance and exit units;

Airerati/gun interface units with rate of fire greater than 100 rounds per minute:
Classified

projectiles of any calbier praduced fram depleted uranium:

at ag'e'g,

£

following: tungsten, steel. or beryllium copper alloy:

Classified

Barrels, cylinders, barrel extensions, .. bolts, bolt carriers, operating rods, gas
pistons trigger housitigs, triggers, hammers, sears, disconnectors, pistol grips that
contain fire control parts or components (e.g., ttiggers, hammers, sears,
disconmectors) and buttstocks that contain fire control parts or components for
UASOLa or borUSML [unless listed in Le or wh

Receivers (frarnes} and complete breech mechanisms, including castings, forgings
or starmpings thereof for VAAGLaor b

Shotguns, complete trigger mechanisms, magazines and magazine extension
tubes, complete breech mechanisms, except equipment used exclusively to treat or
tranquilize animals

Note 3 The controls on parts and components in OA505.~ include those parts ured
components thal are common to ammunition and ordnance described in OASO0S.x
and to USML TU

 

 

WASHSTATEC016680
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 306 of 734

32 Production

 

WML iS.a  ... equipment for the production of WML 1, 2.3

WMLIUSb — .. environmental test facilities and equipment therefor, for the certification,
qualification or testing of WML.

Note WML 1 Bavand -b inchide:

3 Continuous nitrators

b Centrifugal testing ...

¢ Dehyeration presses

d Screw extruders for military explosive extrusion

e Cutting machines for sizing of extruded propellants

r Sweetie barrels (umblers) 1.84 m or more in diameteer and having over 227 ke product
capacity

2 Continuous mixers for solid propellants

h Fluid energy mills for grinding or milling the ingredients of miliary explosives

i Eguipment ta achieve both sphericity and uniform particle size in metal powder listed in
WML &.c.8 (aluminum powder particle size-60 micrameter or less)

J Conveciion current converters forthe conversion of maerials listed in WML &.c3

(carboranes, decaborane, pentaboranes and their derivatives)

OBS01 Test, inspection, and production commodities for development or production of QA501 or
USML 1, as follows:

a Sinall arins chambering machines

b Sittall arms deep hole drilling machines and drills therefor
& Small arms rifling machines

g Small arms spill boring machines

& Ines, fixtures, and other tooling

OBSOS Test, inspection, and production commodities for development or production of OAS03 or
USML. TL as follows:

a Tooling. templates, jigs. mandrels, molds, dies, fixtures, alignirient mechanisms, and test
equipment, not LSML LN* for production of GA05.4 or .x or DSMLID
* No such items in proposed USML I

b Equipment for production of UASUS.b

e Equipment for production of OAS05.<c
ad Equipment for production of OAS05.d
x components for DBS04.4

WASHSTATECO016681
 

Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 307 of 734

nok

0B602 Test, inspection, and production commodities for development or production of GAGU2 or

USML ff

al Gun barrel rilling and broaching machines and tools therefor

a2 Gen barrel rifling machines

ad Cain barrel trepanning machines

ad Gun boring and turning mcahines

ad Gun honing machines of 6 feet stroke or more

ag Gun jump scew lathes

a? Gun rifling machines

ag Gun straightening presses

b Jigs and fixtures and other metalworking unplements for manufacture of OA602 or
USML Il

é Other tooling and equipment for production of OA602 or USML U

é Test and evaluation equipment and test models, including diagnostic instrumentation and

physical test models for OAGU2 ar USML 1

1BA08.c Environmental test facilities for certification, qualification, or testing of 1C608 or
USML V

334 Production subsiantially equivalent

   

as WML 18.4 for WML 20B602.¢
at WML 16.b/1 B608.¢

i5.a Note makes a-) only non-delinitive examples, whereas UBS] contrals only a-e and
0BS05 controls only ad and x.

34-63. US omiis WML 18.a Note a-]

64-66 US omits WML 18.b for WML 1,2, 3

125-164 WML omits:
test and inspection in 0B401, OBS05, @B602
development in OBS01 and GH505
OBSGL.a-e, OBS05.a-d, x, OB602.a1-8, b, d

 

WASHSTATEC016682
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 308 of 734

Ee
P2

 

WML 2) Sefiware for:

al

Yoo oe oe
Roh Yuk eet Tak Bd

te

development, production, operation, or maintenance of WML. equipment
development or production of WML material

development, production, operation or maintenance of WML software

military use and modelling, simulating or evaluating miliary weapon systers
military use and modeling or simulating miliary operational scenarios
iletermining the effects af conventional ... weapons

enabling equipment not WML-controlied to perform militury functions of WML-
controlled equipment.

WML 22 Technology for

a

bl

a

&

development, production, operation, installation, maintenance (checking), repair,
overhaul, or refurbishing of WML-controlled tems.

Note 1: development, production, aperation, installation, maintenance (checking), repair.
overhaul, or refurbishing af WML-controlled tems remains under control even when
applicable to any item not WML-coutralled,

design, asseribly, operation, maintenance, or repair of cormplete installations for WML~-
controlled items, even if the components of such production mistallations are not WML-
controlled

development or production of small arms, even Wf used to produce reproductions of
antugue small arms

Nate 2 WML 22 does nat apply te:

Technology that is the minimum necessary for Hie installation, operation, muintenance
ichecking}, ar repair al ems not WMdL-controlled or whase export has heen authorized
Technlogy that is “in the public domain.” “basic scientific research,” or the minimum
necessary information far patent applications.

USML Li Technical data and defense services for Lablegh or classrfied QAS01, OB4G1,

UDS01, OESO1

USMLILk Technical data and defense services for Lables? or classified OAG02, DB602,

D602. O60?

USML Le Technical data and defense serivees for 1.a,b.d or classified QAS0S, OBS0S,

OD305, QES0S.

QDS01 Software for development, production, operation, or maintenance of OASO] or 0BS01.,
OD505 Software for development, production, operation, or mamtenance of OAS05 or OBS05.
ODG602 Software for developarent, production, operation, or mamtenance of OAGO02 or OB602.

WASHSTATEC016683
 

Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 309 of 734

bo
Lad

ESO] Technology for development, production, operation, installation, maintenance, repair, or
overhaul of VASO] or OBS01, as follows:

a Technology for development or production of OASU1 (other than GASO1.y) or OBS01;
b Technology for operation, installation, maintenance, repair, or overhaul of OASO! (other

than OASOL.y) or OBSO1.

QES02 Technology for development or production of DASO2.

OES04 Technology fer development or production of OA504 that incorporate a focal plane array
or image intensifier tube.

OES05 Technology tor development, production, operation, imstallation, maintenance, repair,
overhaul, or refurbishing of OAS0S.

OE602 Technology tor development, production, operation, installation, maintenanee, repair,
overhaul, or refurbishing of UA602 or 0B602, or 0D602

QE9S2 Technology for development or production of .. QAS03

33a Software and technology substantially equivalent

 

25-27 WMU2tlal.2, WML 22a/USML ilk ie. OD301,5, 602, OES01,2.5, 602, 982

33b Software and technology US Omissions from Multilateral Controls

   

67-74 WML21a3.b1-3.c, WML22aNate 1,b12

33c¢ Saftware and technology Multilateral Omissions from US Contrals

 

165 OES04

 

WASHSTATEC016684
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 310 of 734

WASHSTATEC016685
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 311 of 734

 

‘As of: 6/20/18 4:17 PM
Received: June 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: Tone 20, 2018
Tracking No. 1k2-93)9-1p70
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0050
Public comment 45. Anonymous. 6-4-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I am submitting this comment in strong opposition to the proposed rule to transfer oversight of non-military
firearms exports from the State Department to the Commerce Department. This proposed rule has one purpose
and one purpose only: to garner profits for a U.S. gun industry that is faring poorly domestically. It comes after a
multi-year lobbying campaign by the NRA and National Shooting Sports Foundation (the NSSF has already
boasted the change would lead to a 20% increase in firearms exports). NO ONE other than the gun lobby asked
for this change. It would make U.S. exports of small arms far more dangerous, by transferring oversight
responsibilities to an agency that prioritizes business over national security. The U.S. Congress would also lose
its ability to oversee commercial weapons sales of $1 million or more, which is inane. Im also disgusted by the
rules attempts to legitimize semiautomatic assault rifles as civilian products when these battlefield weapons have
stolen so many of our loved ones from us.

WASHSTATEC016686
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 312 of 734

 

‘As of: 6/20/18 4:29 PM
Received: June 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: Tone 20, 2018
Tracking No. 1k2-93ja-p7p6
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-005 |
Public comment 46. Anonymous. 6-4-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I would like to offer my comment in absolute opposition to the proposed rule to transfer oversight of non-
military firearms exports from the State Department to the Commerce Department. To me, this rule has profits
for gun industry written all over it. Perhaps thats because the U.S. gun manufacturers are not doing well
domestically. NO ONE other than the gun lobby asked for this change. It would make U.S. exports of small arms
far more dangerous, by transferring oversight responsibilities to an agency that prioritizes business over national
security. The U.S. Congress would also lose its ability to oversee commercial weapons sales of $1 million or
more, which is inane. Im also disgusted by the rules attempts to legitimize semiautomatic assault rifles as civilian
products when these battlefield weapons have stolen the lives of so many of our fellow Americans. If your
agency approves this blatant corporate giveaway, I will do everything in my power to hold your leadership
accountable for the resulting bloodshed that occurs globally. That will include advocating against your budget
priorities across-the-board until a new administration cleans house.

WASHSTATEC016687
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 313 of 734

 

As of: 6/20/18 4:35 PM
Received: June 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted: Tone 20, 2018
Tracking No. 1k2-93jg-m2vy
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0053
Public comment 47. Individual. E Cabell. 6-5-18

 

Submitter Information

Name: Elizabeth Cabell

 

General Comment

Iam writing to submit my comment in opposition to the proposed rule to transfer oversight of non-military
firearms exports from the State Department to the Commerce Department. This proposed rule appears to have
just one purpose: to garner profits for a U.S. gun industry to offset reductions in domestic sales. It comes after a
multi-year lobbying campaign by the NRA and National Shooting Sports Foundation (the NSSF has already
boasted the change would lead to a 20% increase in firearms exports). NO ONE other than the gun lobby asked
for this change; it has not been supported by any citizen groups. Transferring oversight responsibilities to an
agency that prioritizes business over national security would make U.S. exports of small arms, including semi-
automatic weapons, would be very dangerous to other countries of the world. The U.S. Congress would also lose
its ability to oversee commercial weapons sales of $1 million or more, which represents an unfortunate loss of
important monitoring. I also find the rules attempts to legitimize semiautomatic assault rifles as civilian products,
when these battlefield weapons have stolen so many of our loved ones from us, to be appalling. If your agency
approves this blatant corporate giveaway, I will do everything in my power to hold your leadership accountable
for the resulting bloodshed that occurs globally.

WASHSTATEC016688
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 314 of 734

 

‘As of: 6/20/18 4:38 PM
Received: June 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted: Tone 20, 2018
Tracking No. 1k2-93jy-7tsu
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0054
Public comment 48. Individual. L McElroy. 6-5-18

 

Submitter Information

Name: Lisa McElroy

 

General Comment

I strongly oppose the proposed rule to transfer oversight of "non-military" firearms exports from the State
Department to the Commerce Department. This proposal benefits the gun lobby and has come about after years
of lobbying by the NRA and the NSSF. By transferring oversight responsibilities to an agency that prioritizes
business over national security, this proposal would make U.S. exports of small arms more dangerous. Congress
would lose its ability to oversee commercial weapons sales of $1 million or more, This rule would also legitimize
semiautomatic assault rifles, labeling them "civilian" products when these battlefield weapons have taken so
many loved ones--innocent people at school, at church, at the movies, in a nightclub. This proposed rule is only
in place to garner profits for the U.S. gun industry overseas--a cynical money grab that would be deadly for
innocent people. Do the right thing--say no to this proposal and protect lives.

WASHSTATEC016689
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 315 of 734

 

As of: 7/17/18 4:33 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9438-du4i
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1676
Public comment 49. Individual. Individual. 7-4-18

 

Submitter Information

Name: Elliot Daniels

 

General Comment

I oppose the proposal to transfer authority for export control regulations for firearms from the Dept of
State/ITAR to the Dept of Commerce.

WASHSTATEC016690
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 316 of 734

 

‘As of: 6/20/18 4:44 PM
Received: June 09, 2018
Status: Posted
PUBLIC SUBMISSION Pectat: fone 20, 2018
Tracking No. 1k2-93me-7vld
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0056
Public comment 50. Individual. D Bohn. 6-9-18

 

Submitter Information

Name: Diana Bohn
Address:
618 San Luis
Berkeley, CA, 94707
Email: nicca@iage.org
Phone: 510-525-5497

 

General Comment

I oppose the proposed rule for the following reasons:

The proposed rule treats semi-automatic assault rifles as non-military. But many state and non-state groups in
importing countries use semi-automatic rifles in armed conflicts, causing enormous damage. Regarding wide
retail availability of firearms, about which comment has been requested, many countries, including Mexico,
prohibit civilian possession of semi-automatic rifles and handguns, as well as of any larger caliber firearm. Six
USS. states, the District of Columbia, and several large retail chains also prohibit retail sale of semi-automatic
assault rifles. Semi-automatic rifles are also easily converted to fully automatic firearms. Because military-style
assault rifles clearly have substantial military utility, transfer of these firearms to Commerce Department control
is inconsistent with the statutory framework enacted by the Congress to regulate the export of arms.

The proposed rule would eliminate Congressional oversight for important gun export deals. Congress will no
longer be automatically informed about sizable sales of these weapons. That will limit its ability to comment on
related human rights concerns, as it recently did on the Philippines and Turkey. Congressional action in 2002
required sales of firearms regulated by the US Munitions List valued at $1 million or more be notified to
Congress. Items moved to Commerce control would no longer be subject to such notification. In a September 15,
2017, letter, Senators Benjamin Cardin, Dianne Feinstein, and Patrick Leahy explicitly noted that this move
would violate Congressional intent and effectively eliminate Congress proper role.

The rule reduces end-use controls for gun exports. It would eliminate the State Departments Blue Lantern

program for gun and ammunition exports, which carries out hundreds of pre-license and post-shipment
inspections and publicly reports on them. It also would move license approval out of the department that

WASHSTATEC016691
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 317 of 734
compiles the U.S. Governments information on human rights violations, reducing the ability to effectively deny
weapons licenses to international human rights violators.
End-use controls are weakened by eliminating registration of firearms exporters, a requirement since the 1940s.
Registration of exporters allows the State Department to check an exporters history whenever a manufacturer or
broker requests a license for a particular gun export sale. But the transfer of licensing to Commerce will remove
new exporters and brokers of these firearms from the State Department database, weakening enforcement against
arms trafficking.
The rule enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms.
The Commerce Department does not have resources to enforce export controls, even before the addition of
30,000 firearms export licenses as a result of this rule predicted by Commerce. The BISs enforcement office,
with no staff in Latin America, Africa, or many other parts of the world, is not equipped to take the same level of
preventive measures for end-use controls. Moreover, the State Department has developed extensive data,
expertise and institutional relations to implement the Leahy Law for security assistance, which can serve as a
critical foundation in both pre-license and post-shipment checks to control and verify end uses and end users.
Commerce does not have these resources.
The proposed change will reduce transparency and reporting on gun exports. The rule would eliminate
Congressional and public awareness of the total amount (dollar value and items) of firearms sales authorizations
and deliveries around the world, since the Commerce Department annual reports currently only cover about 20
countries.
This rule would transfer gun export licensing to an agency the Commerce Department - whose principle mission
is to promote trade. Firearms, both assault weapons and non-semi-automatic weapons, are uniquely and
pervasively used in criminal violence around the world. Controlling their export should be handled by the State
Department, which is mandated and structured to address the potential impacts in importing nations on stability,
human security, conflict, and human rights.
Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence, terrorism, and human rights violations. Research indicates that the types of weapons being transferred
to Commerce control, including AR-15, AK-47, and other military-style assault rifles and their ammunition, are
weapons of choice for criminal organizations in Mexico and other Latin American countries that are responsible
for most of the increasing and record levels of homicides in those countries.[ii] The export of these weapons
should be subject to more controls, not less.

WASHSTATEC016692
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 318 of 734

 

‘As of: 6/20/18 4:46 PM
Received: June 14, 2018
Status: Posted
PUBLIC SUBMISSION Pectat: fone 20, 2018
Tracking No. 1k2-93pn-sqqu
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0057
Public comment 51. Individual. P W. 6-14-18

 

Submitter Information

Name: Paul W

 

General Comment

I oppose the proposed rule on gun exports because.Proposed rule treats semi-automatic assault rifles as non-
military But US troops use rifles in semi-automatic mode an overwhelming amount of the time. Regarding wide
retail availability of firearms, about which comment has been requested, many countries prohibit civilian
possession of semi-automatic rifles & handguns, as well as of any larger caliber firearm. Many semi-automatic
rifles are also easily converted to fully automatic. Because military-style assault rifles clearly have substantial
military utility, transfer of these firearms to Commerce Department control is inconsistent with the statutory
framework enacted by the Congress to regulate export of arms & would eliminate Congressional oversight for
gun export deals. Congress will no longer be automatically informed about sizable sales of these weapons which
limits its ability to comment on related human rights concerns, as it recently did on the Philippines & Turkey.
Congressional action in 2002 required sales of firearms regulated by the US Munitions List valued at $1 million
or more be notified to Congress. In a September 15, 2017, letter, Senators Ben Cardin, Dianne Feinstein, & Pat
Leahy explicitly noted that this move would violate Congressional intent & effectively eliminate Congress
proper role.

New rules would transfer the cost of processing licenses from gun manufacturers to taxpayers. Registration fees
that since the 1940s have been used to offset the costs to the government of tracking who is manufacturing
weapons would no longer apply to manufacturers of semi-automatic weapons, and Commerce does not charge
any fee for licensing. So the taxpayers will absorb the cost of reviewing applications and processing licenses not
the gun exporters that benefit from these sales.

National laws for brokers and financiers who arrange firearm shipments are a weak link in the chain of efforts to
curtail trafficking of small arms and light weapons. firearms brokers will no longer be subject to US brokering
law. Although Commerce states it will retain rules on brokering for a State Department list that includes assault
rifles, there is no statutory basis for brokers of these weapons to register and obtain a license, increasing the risk
of trafficking. That will make it easier for unscrupulous dealers to escape attention.

Rule would eliminate the State Departments Blue Lantern program for gun and ammunition exports, which
carries out hundreds of pre-license and post-shipment inspections and publicly reports on them. Registration of

WASHSTATEC016693
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 319 of 734
exporters allows the State Department to check an exporters history whenever a manufacturer or broker requests
a license for a particular gun export sale. Transfer of licensing to Commerce will remove new exporters and
brokers of these firearms from the State Department database, weakening enforcement against arms trafficking.
Rule enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms. Unless corrected, the new regulations run the risk of effectively enabling 3D printing of firearms in US
& globally. By eliminating many means to detect firearms, background checks on domestic sales and end-use
controls on international exports for such weapons, this change could he State Department has developed
extensive data, expertise and institutional relations to implement the Leahy Law for security assistance, which
can serve as a critical foundation in both pre-license and post-shipment checks to control and verify end uses and
end users. Commerce does not have these resources.
Proposed change will reduce transparency and reporting on gun exports by eiminating Congressional and public
awareness of the total amount (dollar value and items) of firearms sales authorizations and deliveries around the
world, since the Commerce Department annual reports currently only cover about 20 countries.
This rule would transfer gun export licensing to an agency Commerce Department - whose principle mission is
to promote trade. Firearms, both assault weapons and non-semi-automatic weapons, are uniquely and pervasively
used in criminal violence around the world. Controlling their export should be handled by State Department,
which is mandated and structured to address the potential impacts in importing nations on stability, human
security, conflict, and human rights.
Firearms are used to kill a thousand people every day in acts of organized crime, political violence, terrorism,
and human rights violations. Research indicates that the types of weapons being transferred to Commerce
control, including AR-15, AK-47, and other military-style assault rifles and their ammunition, are weapons of
choice for criminal organizations in Mexico and other Latin American countries that are responsible for most of
the increasing and record levels of homicides in those countries. Export of these weapons should be subject to
more controls, not less.

WASHSTATEC016694
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 320 of 734

 

‘As of: 6/20/18 4:49 PM
Received: June 15, 2018
Status: Posted
PUBLIC SUBMISSION Pectat: fone 20, 2018
Tracking No. 1k2-93qd-wcju
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0058
Public comment 52. Individual. M Bazan. 6-15-18

 

Submitter Information

Name: Maria Carla Condori Bazan

 

General Comment

I am submitting this comment in strong opposition to the proposed rule to transfer oversight of non-military
firearms exports from the State Department to the Commerce Department. This proposed rule has one purpose
and one purpose only: to garner profits for a U.S. gun industry that is faring poorly domestically. It comes after a
multi-year lobbying campaign by the NRA and National Shooting Sports Foundation (the NSSF has already
boasted the change would lead to a 20% increase in firearms exports). NO ONE other than the gun lobby asked
for this change. It would make U.S. exports of small arms far more dangerous, by transferring oversight
responsibilities to an agency that prioritizes business over national security. The U.S. Congress would also lose
its ability to oversee commercial weapons sales of $1 million or more, which is inane. Im also disgusted by the
rules attempts to legitimize semiautomatic assault rifles as civilian products when these battlefield weapons have
stolen so many of our loved ones from us. If your agency approves this blatant corporate giveaway, I will do
everything in my power to hold your leadership accountable for the resulting bloodshed that occurs globally.
That will include advocating against your budget priorities across-the-board until a new administration cleans
house.

Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence, terrorism, and human rights violations. Research indicates that the types of weapons being transferred
to Commerce control, including AR-15, AK-47, and other military-style assault rifles and their ammunition, are
weapons of choice for criminal organizations in Mexico and other Latin American countries that are responsible
for most of the increasing and record levels of homicides in those countries. The export of these weapons should
be subject to more controls, not less.

WASHSTATEC016695
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 321 of 734

 

As of: 6/20/18 4:52 PM
Received: June 16, 2018
Status: Posted
PUBLIC SUBMISSION Pectat: fone 20, 2018
Tracking No. 1k2-93qs-fdv7
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0059
Public comment 53. Individual. D Pasta. 6-15-18

 

Submitter Information

Name: Diane Pasta
Address:

Des Moines, WA, 98198
Email: Dxpasta@Gmail.com

 

General Comment

I am Diane Pasta, a Quaker (Religious Society of Friends). As a person of faith and a citizen of the US, lam
concerned about gun violence and militarization, which makes everyone less safe.

I oppose the proposed rule for the following reasons:

1.The proposed rule treats semi-automatic assault rifles as "non-military." But many state and non-state groups
use semi-automatic rifles in armed conflicts. We should prohibit civilian possession of semi-automatic rifles and
handguns, and larger caliber firearm. Semi-automatic rifles are easily converted to fully automatic firearms.
These weapons have substantial military utility,so transfer of these firearms to Commerce Dept.control is
inconsistent with Congressional attempts to regulate the export of arms.

2.The proposed rule would eliminate Congressional oversight for important gun export deals. Congress will no
longer be automatically informed about sizable sales of these weapons, limiting its ability to comment on related
human rights concerns. Congressional action in 2002 required sales of firearms regulated by the US Munitions
List valued at $1 million or more be notified to Congress. Items moved to Commerce control would no longer be
subject to such notification. In a September 15, 2017, letter, Senators Benjamin Cardin, Dianne Feinstein, and
Patrick Leahy explicitly noted that this move would violate Congressional intent and effectively eliminate
Congress' proper role.

3.The switch from State to Commerce will mean that the brokers and financiers who arrange shipments of
semiautomatic firearms will no longer have a statutory requirement to register and obtain a license, increasing
risk of trafficking.

4.The rule reduces end-use controls for gun exports. It would eliminate the State Department's Blue Lantern
program for gun and ammunition exports, which carries out hundreds of pre-license and post-shipment
inspections and publicly reports on them. It also would move license approval out of the department that
compiles the U.S. Government's information on human rights violations, reducing the ability to effectively deny

WASHSTATEC016696
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 322 of 734
weapons licenses to international human rights violators.
5.End-use controls are weakened by eliminating registration of firearms exporters, a requirement since the 1940s.
Registration of exporters allows the State Department to check an exporter's history. But the transfer of licensing
to Commerce will remove new exporters and brokers from the State Department database, weakening
enforcement against arms trafficking.
6.The rule enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D
printing of weapons. We can't have everyone with access to a 3D printer, anywhere, entitled to produce a lethal
weapon. Unless corrected, the new regulations run the risk of effectively condoning and enabling 3D printing of
firearms. It is effectively eliminating many means to do background checks on domestic sales and end-use
controls on international exports.
7.The Commerce Department does not have resources to enforce export controls, even before the addition of
30,000 firearms export licenses as a result of this rule predicted by Commerce. The BIS's enforcement office,
with no staff in many parts of the world, is not equipped to take the same level of preventive measures for end-
use controls. Moreover, the State Department has developed extensive data, expertise and institutional relations
for security assistance, which can serve as a critical foundation in both pre-license and post-shipment checks to
control and verify end uses and end users. Commerce does not have these resources.
8.The proposed change will reduce transparency and reporting on gun exports. The rule would eliminate
Congressional and public awareness of the total amount (dollar value and items) of firearms sales authorizations
and deliveries around the world, since the Commerce Department annual reports currently only cover about 20
countries.
9.This rule would transfer gun export licensing to an agency - the Commerce Department - whose principle
mission is to promote trade. Firearms, both assault weapons and non-semi-automatic weapons, are uniquely and
pervasively used in criminal violence around the world. Controlling their export should be handled by the State
Department, which is mandated and structured to address the potential impacts in importing nations on stability,
human security, conflict, and human rights.
10.Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence, terrorism, and human rights violations. Research indicates that the types of weapons being transferred
to Commerce control are weapons of choice for criminal organizations in countries that have increased violence.
The export of these weapons should be subject to more controls, not less.
Thank you for the opportunity to comment on this important matter.

WASHSTATEC016697
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 323 of 734

 

As of: 6/20/18 4:54 PM
Received: June 16, 2018
Status: Posted
PUBLIC SUBMISSION Pectat: fone 20, 2018
Tracking No. 1k2-93re-tfb5
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0060
Public comment 54. Individual. C Burns. 6-16-18

 

Submitter Information

Name: Chris Burns
Address:
12945 Emmer Place
Apple Valley, 55124
Email: sharpdressedman@msn.com
Phone: 9522107604

 

General Comment

The proposed rule changes must be amended to improve American firearm manufacturers ability to manufacture
and export civilian spong use firearms. Firearms other than fully automatic weapons have no military use or
provide any advantage as these firearms have been in existence and production around the world for more than
50 years and are common nearly everywhere you go in the world. The use of these firearms for all sporting and
lawful purpose is common worldwide wherever the ownership of firearms is not highly restricted. Allowing the
export of these firearms will greatly improve the ability of American manufacturers of these products, most of
which are small businesses that can't afford the onerous requirements of ITAR export, the ability to sell their
products on the open market and increase the footprint of American made products worldwide.

The rules for traveling out of the US with these firearms also needs to be amended to allow a US citizen the
ability to travel to a foreign country with their personally owned weapons without onerous and unnecessary
export control to allow individuals the ability to travel to said foreign countries for the purposes of competition,
hunting or personal protection any place said weapons are legal to possess. These firearms have no military use
or pose any military threat to our country as they are already available all over the world.

WASHSTATEC016698
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 324 of 734

 

‘As of: 6/20/18 4:56 PM
Received: June 18, 2018
Status: Posted
PUBLIC SUBMISSION Posted: Tone 20, 2018
Tracking No. 1k2-93se-vw5z
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0061
Public comment 55. Individual. A Tomassi. 6-18-18

 

Submitter Information

Name: Alexa Tomassi
Address:
213 Washington St
Wallingford, CT, 06492
Email: alexa.tomassi@gmail.com
Phone: 2033170393
Fax: 06492

 

General Comment

To: Secretary of State Mike Pompeo
Secretary of Commerce Wilbur Ross

We urge you to reverse the proposed regulations that will make it easier to export semi-automatic weapons and
ammunition, eliminate Congressional oversight of these sales, weaken end-use controls, and enable production of
3D weapons anywhere. We have seen the effects of these weapons in U.S. shootings, and know they are used
around the world to kill and attack hundreds of people every day in violent crime, wars, and political violence.
U.S. export controls for weapons used in violence should be made stronger, not weaker.

Sources:

[1] The Washington Post, "The Trump administration wants to make it easier to sell U.S. guns abroad. Here's
what you need to know" June 4, 2018. https://www.washingtonpost.com/news/monkey-cage/wp/2018/06/04/the-
trump-administration-wants-to-make-it-easier-to-sell-u-s-guns-abroad-heres-what-you-need-to-know/?
utm_term=.cdb39dd2a669

[2] Salon, "U.S. gun industry wants a bigger piece of the world's arms trade," June 1, 2018.
https://www.salon.com/2018/06/01/u-s-gun-industry-wants-a-bigger-piece-of-the-worlds-arms-trade/

WASHSTATEC016699
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 325 of 734

 

As of: 6/20/18 5:00 PM
Received: June 18, 2018

PUBLIC SUBMISSION Posted: June 20, 2018

Tracking No. 1k2-93sg-cmj7
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0062
Public comment 56. Individual. A Welsh. 6-18-18

 

Submitter Information

Name: Amy Welsh

 

General Comment

I am writing in opposition to moving export license oversight for firearms from the Department of State to the
Department of Commerce because the proposed rule change treats semiautomatic assault rifles as "non-military.
This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic mode, these weapons
are used by state and non-state groups in armed conflicts, and the civilian possession of such weapons is
prohibited in many countries. The proposed rule also: eliminates Congressional oversight for important gun
export deals; transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables
unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an agency
with a mission to promote stability, conflict reduction, and human rights, to an agency with a mission to promote
trade and which lacks the resources to adequately enforce export controls.

ft

As gun violence continues to tear lives apart at an alarming rate, we need tougher gun controls now more than
ever. The U.S. needs to be proactive in their approach, especially when global security is such an issue. At this
point, we're not even being reactive.

WASHSTATEC016700
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 326 of 734

 

‘As of: 6/20/18 5:01 PM
Received: June 18, 2018
Status: Posted
PUBLIC SUBMISSION Posted: Tone 20, 2018
Tracking No. 1k2-93sg-cSbg
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0063
Public comment 57. Individual. L Bopp. 6-18-18

 

Submitter Information

Name: Lauren Bopp

 

General Comment

Export license oversight for firearms should remain with the State Department. The proposed rule to move it to
Commerce is short-sighted and will only aggravate the crisis we have in this country surrounding firearm deaths.
We also must not take away valuable tools that law enforcement have to fight organized crime and terrorism
across borders.

I also strongly oppose transferring the cost of processing licenses from gun manufacturers to taxpayers and
removing blocks on the 3D printing of firearms. The proposal reduces transparency and reporting on gun exports
and transfers gun export licensing from an agency with a mission to promote stability, conflict reduction, and
human rights, to an agency with a mission to promote trade and which lacks the resources to adequately enforce
export controls. This rule only makes sense if you put the profits of gun manufacturers ahead of public safety and
the safety of our police and border agents--in other words, no sense at all.

WASHSTATEC016701
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 327 of 734

 

‘As of: 7/17/18 4:35 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 17,2018
Tracking No. 1k2-9438-zyp0
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1677
Public comment 58. Individual. Alisheba Hurwitz. 7-4-18

 

Submitter Information

Name: Alisheba Hurwitz

 

General Comment

I oppose this rule change that would switch the regulation of firearms exports from the State Department to the
Commerce Department. This rule will remove safeguards against dangerous arms deals.

WASHSTATEC016702
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 328 of 734

 

‘As of: 6/20/18 5:08 PM
Received: June 18, 2018
Status: Posted
PUBLIC SUBMISSION Pectat: fone 20, 2018
Tracking No. 1k2-93si-bpxs
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0065
Public comment 59. Individual. L Chain. 6-18-18

 

Submitter Information

Name: Leslie Chain

 

General Comment

"Commerce" is exporting guns for murder? Organized crime "commerce?"

WASHSTATEC016703
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 329 of 734

 

‘As of: 6/20/18 5:13 PM
Received: June 18, 2018
Status: Posted
PUBLIC SUBMISSION Posted: Tone 20, 2018
Tracking No. 1k2-93sk-sjru
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0066
Public comment 60. Individual. M StJohn. 6-18-18

 

Submitter Information

Name: Margaret StJohn

 

General Comment

I am deeply opposed to the changes outlined in this proposal. Sales for these weapons should not be controlled
by the

Commerce Department, but should remain the purview of the State Department. This is central to homeland
security,

not commerce. Further, Semi automatic assault weapons are NOT civilian weapons and should not be treated or
classified as such. And moreover, the whole initiative appears to be a transparent effort by gun lobbyists to
increase

profits in the industry without regard to public safety. I am strongly opposed to this proposal. BIS-2017-0004-
0001.

WASHSTATEC016704
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 330 of 734

 

‘As of: 6/20/18 5:16 PM
Received: June 19, 2018
Status: Posted
PUBLIC SUBMISSION Posted: Tone 20, 2018
Tracking No. 1k2-93t2-47rj
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0067
Public comment 61. Individual. M Olsen. 6-19-18

 

Submitter Information

Name: Marsha Olsen

 

General Comment

Please reverse the proposed regulations that will make it easier to export semi-automatic weapons and
ammunition. We should not eliminate Congressional oversight of these sales. There is a reason that we need
Congressional oversight in order for ALL American voices to be heard. We must not weaken end-use controls
and enable production of 3D weapons anywhere. We have seen the effects of these weapons in U.S. shootings,
particularly in our schools. We must not be partly responsible for killings of innocents in other countries. U.S.
export controls for weapons used in violence should be made stronger, not weaker.

WASHSTATEC016705
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 331 of 734

 

‘As of: 6/20/18 5:17 PM
Received: June 19, 2018
Status: Posted
PUBLIC SUBMISSION Posted: Tone 20, 2018
Tracking No. 1k2-93tf-704j
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0068
Public comment 62. Anonymous. 6-19-18

 

Submitter Information

Name: Anonymous Anonymous
Address:

Benedek

Nyikos

El Cerrito, CA, 94530

 

General Comment

The United States should be passing stricter gun control laws, not attempting to make it easier to distribute
weapons of war abroad. Our nation should not be making the world less safe by putting dangerous weapons in
civilian hands.

WASHSTATEC016706
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 332 of 734

 

As of: 6/20/18 5:19 PM
Received: June 19, 2018

PUBLIC SUBMISSION Posted: June 20, 2018

Tracking No. 1k2-93t4-lown
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0069
Public comment 63. Individual. W Castner. 6-19-18

 

Submitter Information

Name: William Castner

 

General Comment

Kindly accept this comment in strong opposition to this proposed Rule. Among other reasons, liberalizing the
export of firearms to foreign countries may allow terrorists to have easier access to firearms without sufficient
foreign safeguards in place. If the U.S. government were to allow the gun industry to experience substantial
profits due to this rule change at a minimum it should secure assurances & best practices from gun manufactures
to keep US citizens safer such as assurances against sale of firearms to retailers with a record or suspicion of gun
trafficking.

WASHSTATEC016707
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 333 of 734

 

As of: 6/20/18 5:23 PM
Received: June 20, 2018
Status: Posted
PUBLIC SUBMISSION Pectat: fone 20, 2018
Tracking No. 1k2-93to-zzu4
Comments Due: July 09, 2018
Submission Type: API

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0070
Public comment 64. Individual. J Zocco Hochhalter. 6-20-18

 

Submitter Information

Name: Jerrold Zocco-Hochhalter
Address:

30218 Okee Trail

Pine, CO, 80470
Email: zhawke2002@msn.com
Phone: 7202208855

 

General Comment

This proposed rule goes against all things related to common sense. The government should be making it MORE
difficult, not LESS difficult, for international weapons sales.

WASHSTATEC016708
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 334 of 734

 

As of: 6/20/18 5:25 PM
Received: June 20, 2018
Status: Posted
PUBLIC SUBMISSION Ponte: Jone 30,2018
Tracking No. 1k2-93tp-4yh2
Comments Due: July 09, 2018
Submission Type: API

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0071
Public comment 65. Individual. D Haessig. 6-20-18

 

Submitter Information

Name: Dana Haessig
Address: United States,

 

General Comment
Hi--

Reducing regulations on firearms, guns, and ammunition is a dangerous and publicly unsupported plan. With the
increase in gun violence in the US, there has been a significant increase in support by the public for

INCREASED gun regulations, not decreased gun regulations that are at the whim of the President. The ability to
sell more firearms outside the US more freely makes the US an arms dealer to criminals world wide. That is
something that the Justice Department has fought for decades. This policy change only makes sense if you stand
to gain financially from it, and this administration most certainly does stand to gain financially. The NRA will
continue to fund them indefinitely with this type of change.

Please do NOT make this change, it is anti-American and flies in the face of everything American was built to
represent.

Sincerely,

Dana Haessig

WASHSTATEC016709
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 335 of 734

 

As of: 6/20/18 5:28 PM
Received: June 20, 2018
Status: Posted
PUBLIC SUBMISSION Ponte: Jone 30,2018
Tracking No. 1k2-93tw-6d5p
Comments Due: July 09, 2018
Submission Type: API

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0072
Public comment 66. Individual. L Bungert. 6-20-18

 

Submitter Information

Name: Lee Bungert
Address:

104 3rd Ave NW

Faribault, MN, 55021
Email: mr_lee@hickorytech.net
Phone: 507-333-4663

 

General Comment

Gun Manufacturers make enough money without changing who oversees them. Making it easier for them to sell
guns anywhere, with rules that are pretty much non-existent is ridiculous. Don't do it.

WASHSTATEC016710
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 336 of 734

 

As of: 6/21/18 7:49 AM
Received: June 20, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-93tw-73jt
Comments Due: July 09, 2018
Submission Type: API

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0073
Public comment 67. Individual. C Light. 6-20-18

 

Submitter Information

Name: Caroline Light
Address:
200 Payson Rd
Belmont, 02478-2834
Email: clighthouse200@gmail.com

 

General Comment

Please do NOT allow this rule to go into effect! do NOT transfer the oversight of international gun sales to the
Commerce Department (from the State Dept). This is a baldly calculated effort to deregulate the overseas sale of
firearms, an act that favors manufacturers of weaponry while deregulating the US's distribution of firearms to
other nations.

WASHSTATECO016711
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 337 of 734

 

As of: 6/21/18 8:14 AM
Received: June 05, 2018
Status: Posted
PUBLIC SUBMISSION Posted: Ione 21, 2018
Tracking No. 1k2-93jy-ilsu
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0074
Public comment 68. Individual. S Ananymous. 6-21-18

 

Submitter Information

Name: Sherrie Ananymous

 

General Comment

I am strongly opposed to the proposed rule to transfer oversight of non-military firearms exports from the State
Department to the Commerce Department. This proposed rule has one purpose and one purpose only: to garner
profits for a U.S. gun industry that is faring poorly domestically. It comes after a multi-year lobbying campaign
by the NRA and National Shooting Sports Foundation (the NSSF has already boasted the change would lead to a
20% increase in firearms exports). NO ONE other than the gun lobby asked for this change. It would make U.S.
exports of small arms far more dangerous, by transferring oversight responsibilities to an agency that prioritizes
business over national security. The U.S. Congress would also lose its ability to oversee commercial weapons
sales of $1 million or more, which is inane. Im also disgusted by the rules attempts to legitimize semiautomatic
assault rifles as civilian products when these battlefield weapons have stolen so many of our loved ones from us.
If your agency approves this blatant corporate giveaway, I will do everything in my power to hold your
leadership accountable for the resulting bloodshed that occurs globally. That will include advocating against your
budget priorities across-the-board until a new administration cleans house. It's time to put commonsense ahead of
the almighty dollar.

WASHSTATEC016712
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 338 of 734

 

‘As of: 6/21/18 8:21 AM
Received: June 12, 2018
Status: Posted
PUBLIC SUBMISSION Posted: Ione 21, 2018
Tracking No. 1k2-930p-sked
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0075
Public comment 69. Anonymous. 6-12-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Im 60 years old and semi-retired. I operated a gunsmith shop in my early twenties but gave it up to better support
my family. However, I always intended to go back to gunsmithing later in life. Finally that happened, I spent
quite a bit of money that would have funded my retirement starting my business. I had a new building built, I
bought and learned to use 3 manual lathes and a mill with the intention of getting a manufacturers FFL and
making a few custom firearms a year, restoring and selling a few older firearms a year and doing general repairs.
I figured I would make $5000 to $10,000 a year to supplement my retirement while doing a job my community
needed. I probably spent $85,000 or so on my building, equipment and tools.

However, the Obama administration changed the interpretation of the ITAR rules and started requiring holders of
FFL-07 licenses (manufacturing FFL) to send nearly $3000 per year to the state department in ITAR fees. This
could well have been half or more of my yearly profits and meant I had to settle for a type 01 FFL and bea
gunsmith only. At that time, as a gunsmith I could do nearly any repair, customization or improvement for a
customer on his/her firearm but could not improve, customize or refinish a firearm and then sell it as that would
make me a manufacturer. Although this wasnt the future Id worked towards for nearly 40 years, it was better
than nothing.

Then, in July of 2016 the Obama administration again reinterpreted the existing rules and decided to bring
virtually all the jobs gunsmiths do under the ITAR umbrella. This was obviously intended to bankrupt the
nations gunsmiths, and, I suspect to chill the pre-election free speech of Gunsmith/2nd Amendment activists such
as myself. It did not suppress my free speech but it did cause me to start turning away 90% of my potential
customers. Under these rules refinishing firearms and replacing parts is about the only thing a gunsmith is now
allowed to do. According to the 2nd Obama reinterpretation of the ITAR rules even making a screw or stock for
a 150 year-old firearm could be interpreted as a violation.

WASHSTATEC016713
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 339 of 734
Since these rules took effect in July of 2016 I dont believe I have made a monthly profit, even once. Threading
barrels, customizing, , making stocks, dovetailing sight groves, re-chambering, making obsolete parts and the
like are all still banned to my knowledge. And, with the exception of the occasional machine shop work, my
three lathes and my mill are still idle.

I am again considering closing my shop because of this. My insurance alone is nearly a grand a year and Im not
sure how long I can survive while waiting on this to be fixed. Please, lets get the State Department out of the
gunsmith business and again allow a gunsmith to make and sell a few custom firearms a year without being

bankrupted by ITAR.

WASHSTATEC016714
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 340 of 734

 

As of: 6/21/18 8:28 AM
Received: June 18, 2018
Status: Posted
PUBLIC SUBMISSION Posted: Ione 21, 2018
Tracking No. 1k2-93sp-5x2c
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0076
Public comment 70. Individual. A Gelman. 6-18-18

 

Submitter Information

Name: Alice Gelman

 

General Comment

Hello,

My name is Alice and I am writing in opposition to moving export license oversight for firearms from the
Department of State to the Department of Commerce because the proposed rule change treats semiautomatic
assault rifles as "non-military." This is despite the fact that U.S. troops routinely use their military rifles in
semiautomatic mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates Congressional
oversight for important gun export deals; transfers the cost of processing licenses from gun manufacturers to
taxpayers; and, enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D
printing of firearms. The proposal reduces transparency and reporting on gun exports and transfers gun export
licensing from an agency with a mission to promote stability, conflict reduction, and human rights, to an agency
with a mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence, terrorism, and human rights violations. They should be subject to more controls, not fewer.

Thank you,
Alice

WASHSTATEC016715
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 341 of 734

 

As of: 6/21/18 1:20 PM
Received: June 21, 2018
Status: Posted
PUBLIC SUBMISSION Panter: Jone 31,2018
Tracking No. 1k2-93uf-i2p3
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0078
Public comment 71. Individual. C Tischio. 6-18-18

 

Submitter Information

Name: Carla Tischio

 

General Comment

I urge ATF to finalize its proposed rule clarifying that bump-fire stocks, along with other "conversion devices"
that enable semiautomatic weapons to mimic automatic fire, qualify as "machineguns" under the National
Firearms Act and are generally illegal to possess.

On the night of October 1, 2017, a gunman opened fire from a hotel room on the 32nd floor of the Mandalay Bay
hotel into the 22,000 person crowd at the Route 91 Harvest country music festival in Las Vegas, Nevada, killing
58 people and injuring more than 500. The gunman fired more than 1,100 rounds of ammunition in 11 minutes,
using semiautomatic rifles modified with dangerous firearm accessories designed to dramatically accelerate the
rate of fire, commonly known as "bump-fire stocks." These devices are intended to circumvent the restrictions on
possession of fully automatic firearms in the Gun Control Act of 1968 and the National Firearms Act of 1934 by
allowing an individual to modify a semiautomatic rifle in such a manner that it operates with a similar rate of fire
as a fully automatic rifle. Bump stocks and similar "conversion devices" that accelerate the rate of fire of a
semiautomatic firearm are extremely dangerous and pose a substantial risk to public safety.

In the absence of immediate action by Congress, ATF should finalize its proposed rule, clarifying that conversion
devices like bump-fire stocks are included in the definition of "machinegun" under the National Firearms Act of
1934. And then Congress must act as wellto ensure that manufacturers cannot continue to endanger public safety
by designing devices that imitate machine guns and subvert the law. The continued presence of these dangerous
devices puts all of our communities at risk and both Congress and ATF must take action quickly to address this
threat.

I also am writing in opposition to moving export license oversight for firearms from the Department of State to
the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as "non-
military.” This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic mode, these
weapons are used by state and non-state groups in armed conflicts, and the civilian possession of such weapons

WASHSTATEC016716
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 342 of 734
is prohibited in many countries. The proposed rule also: eliminates Congressional oversight for important gun
export deals; transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables
unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an agency
with a mission to promote stability, conflict reduction, and human rights, to an agency with a mission to promote
trade and which lacks the resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence, terrorism, and human rights violations. They should be subject to more controls, not fewer.

WASHSTATEC016717
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 343 of 734

 

As of: 6/21/18 1:27 PM
Received: June 21, 2018
Status: Posted
PUBLIC SUBMISSION Posted: Ione 21, 2018
Tracking No. 1k2-93uf-rd44
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0079
Public comment 72. Individual. P Kocoras. 6-21-18

 

Submitter Information

Name: Peggy Kocoras

 

General Comment

I am writing in opposition to moving export license oversight for firearms from the Department of State to the
Department of Commerce because the proposed rule change treats semiautomatic assault rifles as "non-military"
-- even though US troops routinely use their military rifles in semiautomatic mode, these weapons are used by
state and non-state groups tn armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also eliminates Congressional oversight for important gun export deals, transfers the
cost of processing licenses from gun manufacturers to taxpayers, and enables unchecked gun production in the

US and exports abroad by removing the block on 3D printing of firearms. The proposal reduces transparency and
reporting on gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and lacks the resources to
adequately enforce export controls.

Although the current administration views everything on earth as a commodity, some things should not be for

sale. Those include semiautomatic weapons. Congress giving up oversight of weapon exports is an abrogation of
their responsibilities.

WASHSTATEC016718
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 344 of 734

 

As of: 6/21/18 1:30 PM
Received: June 21, 2018
Status: Posted
PUBLIC SUBMISSION Panter: Jone 31,2018
Tracking No. 1k2-93uf-r53j
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0080
Public comment 73. Individual. L Bronstein. 6-21-18

 

Submitter Information

Name: Linda Bronstein

 

General Comment

I urge ATF to finalize its proposed rule clarifying that bump-fire stocks, along with other "conversion devices"
that enable

semiautomatic weapons to mimic automatic fire, qualify as "machineguns" under the National Firearms Act and
are generally

illegal to possess. In the absence of immediate action by Congress, ATF should finalize its proposed rule,
clarifying that

conversion devices like bump-fire stocks are included in the definition of "machinegun" under the National
Firearms Act of 1934.

And then Congress must act as wellto ensure that manufacturers cannot continue to endanger public safety by
designing

devices that imitate machine guns and subvert the law. The continued presence of these dangerous devices puts
all of our

communities at risk and both Congress and ATF must take action quickly to address this threat.

WASHSTATEC016719
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 345 of 734

 

As of: 6/21/18 1:35 PM
Received: June 21, 2018
Status: Posted
PUBLIC SUBMISSION Posted: Ione 21, 2018
Tracking No. 1k2-93ug-uvjk
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0081
Public comment 74. Individual. A loffreda. 6-21-18

 

Submitter Information

Name: Angelo loffreda

 

General Comment

I am writing in opposition to moving export license oversight for firearms from the Department of State to the
Department of Commerce because the proposed rule change treats semiautomatic assault rifles as "non-military"
and just another export product, which they most definitely are not. U.S. troops routinely use their weapons in
semiautomatic mode. Semiautomatic weapons are used by state and non-state groups in armed conflicts, by drug
traffickers and criminal organizations, and the civilian possession of such weapons is prohibited in many
countries. The sale of semiautomatic weapons is not a simple commercial transaction.

This misguided proposal reduces transparency and reporting on gun exports and transfers gun export licensing
from an agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls. The proposed rule
also eliminates Congressional oversight for important gun export deals; transfers the cost of processing licenses
from gun manufacturers to taxpayers; and enables unchecked gun production in the U.S. and exports abroad by
removing the block on 3D printing of firearms.

Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence, terrorism, and human rights violations. They should be subject to more controls, not fewer.

WASHSTATEC016720
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 346 of 734

 

As of: 6/21/18 1:40 PM
Received: June 21, 2018
Status: Posted
PUBLIC SUBMISSION Posted: Ione 21, 2018
Tracking No. 1k2-93ug-ifrg
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0082
Public comment 75. Individual. G Collins. 6-21-18

 

Submitter Information

Name: Gary Collins

 

General Comment

The national interest of the U.S. is not well served by moving export license oversight for firearms from the
Department of State to the Department of Commerce because the wider and less restricted distribution of
essentially military weaponry is inimical to the promulgation of international peace and civilian safety, or
suppression of misuse of firearms by state and individual actors. The proposed rule change treats semiautomatic
assault rifles as "non-military" despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, such weapons are used by state and non-state groups in armed conflicts, and the civilian possession of
such weapons is prohibited in many countries. The proposed rule also: eliminates Congressional oversight for
important gun export deals; transfers the cost of processing licenses from gun manufacturers to taxpayers; and,
enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms. The proposal reduces transparency and reporting on gun exports and transfers gun export licensing
from an agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence, terrorism, and human rights violations. They should be subject to more controls, not fewer.

WASHSTATEC016721
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 347 of 734

 

As of: 6/21/18 1:45 PM
Received: June 21, 2018
Status: Posted
PUBLIC SUBMISSION Posted: Ione 21, 2018
Tracking No. 1k2-93ug-d3qr
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0083
Public comment 76. Individual. L Amsden. 6-21-18

 

Submitter Information

Name: Liz Amsden
Address:

Los Angeles, CA, 90042
Email: LizAmsden@hotmail.com
Phone: 2139259254

 

General Comment

Iam writing to STRONGLY oppose moving export license oversight for firearms from the Department of State
to the Department of Commerce.

Guns sold for profit contribute to violence around the world as well as in our own country. The US government
should be making it MORE difficult to manufacture and export weapons. EVEN if sold to so-called 'friends’ of
the administration, many end up in the hands of those who use them against American citizens and other
innocent people.

Under the proposed rule change semiautomatic assault rifles are treated as "non-military." This, despite the fact
that U.S. troops routinely use their military rifles in semiautomatic mode, despite the fact these weapons are used
by state and non-state groups in armed conflicts, and despite the fact the civilian possession of such weapons is
prohibited in many countries.

The proposed rule also: eliminates Congressional oversight for important gun export deals; transfers the cost of
processing licenses from gun manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and
exports abroad by removing the block on 3D printing of firearms. The proposal reduces transparency and
reporting on gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the resources
to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime, political

WASHSTATEC016722
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 348 of 734
violence, terrorism, and human rights violations. This is not and WILL NEVER BE acceptable as the end result
of a business model.
Firearms, guns ammunition and related article MUST be subject to more controls, NOT fewer.

WASHSTATEC016723
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 349 of 734

 

As of: 6/21/18 1:48 PM
Received: June 21, 2018
Status: Posted
PUBLIC SUBMISSION Posted: Ione 21, 2018
Tracking No. 1k2-93ug-qylk
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0084
Public comment 77. Individual. J Riggs. 6-21-18

 

Submitter Information

Name: Jenna Riggs

 

General Comment

I am writing in opposition to moving export license oversight for firearms from the Department of State to the
Department of Commerce because the proposed rule change treats semiautomatic assault rifles as non-military.

This move is only for the profit of the firearm industry. They value profit over human life, and I implore the
Commerce Department to view this move as what it is: a gift to big donors, including the NRA, of the current
administration. It's function is to create easier purchases of firearms and weapons to the very people that should
not have them in the first place. Please have a conscience - we need someone to be the adults in the room.

Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence, terrorism, and human rights violations. They should be subject to more controls, not fewer.

WASHSTATEC016724
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 350 of 734

 

As of: 6/21/18 1:52 PM
Received: June 21, 2018
Status: Posted
PUBLIC SUBMISSION Posted: Ione 21, 2018
Tracking No. 1k2-93ug-f0c3
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0085
Public comment 78. Individual. J Talbot. 6-21-18

 

Submitter Information

Name: James Talbot
Address:

Austin, TX, 78704-3017
Email: talbot@talbotworld.com
Phone: 5121111111

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce and any move that reduces transparency and reporting on gun exports and transfers gun export
licensing from an agency with a mission to promote stability, conflict reduction, and human rights, to an agency
with a mission to promote trade and which lacks the resources to adequately enforce export controls. Please
don't.

WASHSTATEC016725
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 351 of 734

 

As of: 6/28/18 9:46 AM
Received: June 21, 2018
Status: Posted
PUBLIC SUBMISSION Posted: Ione 28, 2018
Tracking No. 1k2-93uh-v95n
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0087
Public comment 79. Individual. N Traum. 6-21-18

 

Submitter Information

Name: Norman Traum

 

General Comment

I am writing in opposition to moving export license oversight for firearms from the Department of State to the
Department of Commerce because the proposed rule change treats semiautomatic assault rifles as non-military.

Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence, terrorism, and human rights violations. They should be subject to more controls, not fewer.

WASHSTATEC016726
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 352 of 734

 

‘As of: 6/28/18 9:49 AM
Received: June 21, 2018

PUBLIC SUBMISSION Posted: June 28, 2018

Tracking No. 1k2-93uk-lwrd
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0088
Public comment 80. Individual. M Shea. 6-21-18

 

Submitter Information

Name: Maureen Shea

 

General Comment

I respectfully ask that changes not be made in the present regulations regarding exporting of semi-automatic
weapons and ammunition abroad. With all the illegal arms now circulating in the world, the U.S. should be
trying to reduce not add new firearms.

WASHSTATEC016727
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 353 of 734

 

As of: 6/28/18 10:08 AM
Received: June 21, 2018

PUBLIC SUBMISSION Posted: June 28, 2018

Tracking No. 1k2-93un-pkwv
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0089
Public comment 81. Individual. J Cunningham. 6-21-18

 

Submitter Information

Name: James Cunningham
Address:
Powell, OH, 43065
Email: james.cunningham@earthlink net
Phone: 6143260730
Organization: Guitar Instruction

 

General Comment

I am writing in strong opposition to moving export license oversight for firearms from the Department of State to
the Department of Commerce. The proposed rule change treats semiautomatic assault rifles as non-military. This
is despite the fact that U.S. troops routinely use their military rifles in semiautomatic mode, these weapons are
used by state and non-state groups in armed conflicts, and the civilian possession of such weapons is prohibited
in many countries.

The proposed rule also: eliminates Congressional oversight for important gun export deals; transfers the cost of
processing licenses from gun manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and
exports abroad by removing the block on 3D printing of firearms. The proposal reduces transparency and
reporting on gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the resources
to adequately enforce export controls. This change defies sound reasoning, Aristotelian logic, and common sense
to place the baseness of greed above global public safety.

Firearms are used to kill thousands of people every day around the world in acts of organized crime, street crime,
political violence, terrorism, and myriad human rights violations. They should be subject to more controls, not
fewer. Humanity deserves to be free from the threats posed by deranged, greedy, corrupt individuals like those
responsible for proposing this absurd change.

Thank you for considering my comments.

WASHSTATEC016728
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 354 of 734

 

As of: 6/28/18 10:11 AM
Received: June 21, 2018

PUBLIC SUBMISSION Posted: June 28, 2018

Tracking No. 1k2-93u0-oow0
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0090
Public comment 82. Individual. D Henderson. 6-21-18

 

Submitter Information

Name: Deirdre Henderson

 

General Comment

THIS IS A REALLY BAD! IDEA! MOVING EXPORT LICENSE OVERSIGHT FOR FIREARMS TO THE
STATE DEPARTMENT IS A VERY BAD IDEA! ARE YOU ALL CRAZY??? ARE YOU SO AFRAID OF
THE NRA THAT YOU DO THEIR BIDDING? DO THEY REALLY OWN YOU? HAVE YOU NO MORAL
COURAGE? YOUR MOTHERS WOULD NOT BE PROUD OF YOU!!!

"I am writing in opposition to moving export license oversight for firearms from the Department of State to the
Department of Commerce because the proposed rule change treats semiautomatic assault rifles as non-military.
This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic mode, these weapons
are used by state and non-state groups in armed conflicts, and the civilian possession of such weapons is
prohibited in many countries. The proposed rule also: eliminates Congressional oversight for important gun
export deals; transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables
unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an agency
with a mission to promote stability, conflict reduction, and human rights, to an agency with a mission to promote
trade and which lacks the resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence, terrorism, and human rights violations. They should be subject to more controls, not fewer.”

WASHSTATEC016729
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 355 of 734

 

As of: 6/28/18 10:14 AM
Received: June 21, 2018
Status: Posted
PUBLIC SUBMISSION Posted: Ione 28, 2018
Tracking No. 1k2-93u0-2uy3
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0091
Public comment 83. Individual. B Olson. 6-21-18

 

Submitter Information

Name: Barbara Olson
Address:

2253 Everest SE

Grand Rapids, MI, 49507
Email: barbaraannolson@yahoo.com

 

General Comment

I am wondering how the NRA was able to write legislation supporting the transfer of licensing oversight of
weapons of war from the Department of State to the Department of Commerce? At least that is what is occurring
to me with this request. I am solidly against moving the oversight of weaponry to the Department of Commerce.

"I am writing in opposition to moving export license oversight for firearms from the Department of State to the
Department of Commerce because the proposed rule change treats semiautomatic assault rifles as non-military.
This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic mode, these weapons
are used by state and non-state groups in armed conflicts, and the civilian possession of such weapons is
prohibited in many countries. The proposed rule also: eliminates Congressional oversight for important gun
export deals; transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables
unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an agency
with a mission to promote stability, conflict reduction, and human rights, to an agency with a mission to promote
trade and which lacks the resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence, terrorism, and human rights violations. They should be subject to more controls, not fewer."

WASHSTATEC016730
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 356 of 734

 

As of: 6/28/18 10:17 AM
Received: June 21, 2018
Status: Posted
PUBLIC SUBMISSION Posted: Ione 28, 2018
Tracking No. 1k2-93ur-v2Ib
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0092
Public comment 84. Individual. J Haynes. 6-21-18

 

Submitter Information

Name: JeVerna Haynes

 

General Comment

No, no, no! I'm sick of every thing in this country being about making money, instead of about the safety of our
people.

I am writing in opposition to moving export license oversight for firearms from the Department of State to the
Department of Commerce because the proposed rule change treats semiautomatic assault rifles as non-military.
This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic mode, these weapons
are used by state and non-state groups in armed conflicts, and the civilian possession of such weapons is
prohibited in many countries. The proposed rule also: eliminates Congressional oversight for important gun
export deals; transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables
unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an agency
with a mission to promote stability, conflict reduction, and human rights, to an agency with a mission to promote
trade and which lacks the resources to adequately enforce export controls. This should not be a matter for
Commerce, and must require Comgressional oversight.

WASHSTATEC016731
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 357 of 734

 

As of: 6/28/18 10:21 AM
Received: June 22, 2018
Status: Posted
PUBLIC SUBMISSION Posted: Ione 28, 2018
Tracking No. 1k2-93v2-Srfl
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0093
Public comment 85. Individual. E Jaramillo. 6-22-18

 

Submitter Information

Name: Ellen Jaramillo
Address:

344 Winchester

New Haven, CT, 06511
Email: ellen jaramillo@yale.edu

 

General Comment

I am writing in opposition to moving export license oversight for firearms from the Department of State to the
Department of Commerce because the proposed rule change treats semiautomatic assault rifles as non-military.

Semiautomatic assault rifles are not sporting or hunting rifles, and not meant for commercial hunting, so they
should

not be governed by the Department of Commerce.

U.S. troops routinely use their military rifles in semiautomatic mode, these weapons are used by state and non-
state

groups in armed conflicts, and the civilian possession of such weapons is prohibited in many countries.
Semiautomatic

assault rifles are used in military settings and therefore these types of firearms export license oversight should
remain

with the Department of State.

The proposed rule also: eliminates Congressional oversight for important gun export deals; transfers the cost of
processing licenses from gun manufacturers to taxpayers; and, enables unchecked gun production in the U.S.
and exports abroad by removing the block on 3D printing of firearms. The proposal reduces transparency and
reporting

on gun exports and transfers gun export licensing from an agency with a mission to promote stability, conflict
reduction,

and human rights, to an agency with a mission to promote trade and which lacks the resources to adequately

WASHSTATEC016732
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 358 of 734
enforce
export controls. Semiautomatic assault rifles usage by private citizens results in increased crime, violence, family
accidents,
and mass murder, and should be subject to more federal government controls, not fewer.

Please do not move export license oversight for firearms from the Department of State to the Department of
Commerce.

WASHSTATEC016733
 

Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 359 of 7Bdge 1 of 1

 

As of: 6/28/18 10:26 AM
Received: June 22, 2018
ee _ Status: Posted

LIC % U BMISS ION Posted: June 28, 2018

. . Tracking No. 1k2-93v5-3j)25
Comments Due: July 0, 2018
Submission Type: Web

PUB

 

 

 

 

Docker: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No
Longer Warrant Control Under the United States Munitions List (USML}

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No
Longer Warrant Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0004
Pubhe comment 86. Individual. E Wilhams. 6-22-18

 

Submitter Information

Name: Erick Williams
Address:

1209 Old Hickory

East Lansing, MI, 48825
Email: willniclsenaesysimatrix nel

¥

 

 

General Comment

See attached filets)

 

Attachments

Commerce rule comment, June 22, 2018

hitps://wwow. fdms, cov/fdme/getcontentlobjectld=09000064 834469 | S&format=amildcshow... 6/28/2018

 

WASHSTATEC016734
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 360 of 734

Erick Williams, JD
1209 Old Hickory
East Lansing, MI 48823

June 22, 2018

Regulatory Policy Division

Bureau of Industry and Security

US Department of Commerce

14th St and Pennsylvania Ave, NW, Room 2099B

Washington, DC 20230
http://www.regulations.gov

Re: Docket No. BIS-2017-0004; RIN 0694-AF47
Greetings:

These are comments on the Commerce Department proposed rule,

“Control of Firearms, Guns, Ammunition and Related Articles the

President Determines No Longer Warrant Control under the United

States Munitions List.” 83 Federal Register 24166, May 24, 2018,

httos://www.federalregister.cov/documents/20 1 &/05/24/20 | &-

10367 /control-of-Tirearms-guns-ammunition-and-related-articies-the-
resident-determines-no-longer-warrant

 

 

 

Background

The rules governing firearm exports should give the police profession a
greater, better-defined role in the evaluation of firearm export license
applications.

15 CFR 738.2 (d) (2) (ii) (A) (CC) provides that items proposed for
export are controlled for “crime control” reasons. The practice of
controlling exports for crime control reasons reflects a basic principle

1

WASHSTATEC016735
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 361 of 734

underlying arms control treaties and statutes. The proliferation of
weapons should be controlled because it tends to impair the rule of law.

To assure that the rule of law is not impaired by firearm exports,
licensing officials should consider the effect of proposed exports on
local communities, public safety, peace officer safety, crime control, and
control of civil disturbances.

In several parts of the world, armed gangs are impairing the rule of law,
and their activities cross borders. As a major producer of firearms, the
USA, through export law enforcement, can help limit the flows of
weapons to armed gangs. The police profession, closely associated with
the rule of law, is a critical stakeholder in the arms export licensing
process.

Unfortunately, neither the current nor the proposed rules governing
firearm exports provide for export license applications to be vetted by
people with police backgrounds.

Historically, the weapons analysts who vet arms export licenses have
been with the Defense Department. Military analysts worry (as they
should) about the impact of weapons on the battlefield. But defense
analysis does not necessarily evaluate transactions with an eye to the
security needs of civilian communities -- public safety, peace officer
safety, crime control, and the prevention and management of civil
disturbances.

Firearms that “no longer warrant control” by the military can
nonetheless destabilize communities, overwhelm peace officers and
contribute to civil disorder.

Notorious examples of the adverse effects of firearm proliferation have

come from Africa and the Middle East as well as closer to home --
Mexico and Central America.

WASHSTATEC016736
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 362 of 734

See: Alec MacGillis, “America's Wild-West Gun Laws Are Helping
Fuel The Border Crisis: The Unwanted Traffic Between The Us And
Central America Goes Both Ways”’ (New Republic, July 21, 2014),
htips://newrepublic.com/articie/1 18759/nra-and-gun-tralficking-are-
adding-fuel-border-migrant-crisis

 

 

Robert Muggah and Steven Dudley, Op-Ed: “The Latin American Gun
Leak”, (Los Angeles Times, January 16, 2015),

http://www Jatumes.com/oninion/on-ed/la-oe-mugeah-armine-latin-
america-201501 18-story him!

 

 

“Attacks Against Peacekeepers” (United Nations OHCHR, May 2017),
bttos://www. ohchr.ore/Documents/Countries/CF/Mannine?003-
201 5/Pactsheet7-EN pdf

 

 

“Attacks against civilians and MINUSCA peacekeepers in the town of
Bangassou in the Central African Republic”’ (Office of the
Spokesperson for the UN Secretary-General, May 14, 2017)
https://www_un.org/se/en/content/statement/2017-05-14/statement-
attributable-spokesman-secretary-general-attacks-against

 

 

Alex Yablon, “American Guns Drive the Migrant Crisis that Trump
Wants to Fix with a Wall” (Trace, May 25, 2017)

httos:/Awww thetrace.ore/2017/05/eun-trafficking-central-america-
immigrant-crisis-trump-wall/

 

 

Jonathan Blitzer, “The Link Between America’s Lax Gun Laws and the
Violence That Fuels Immigration” (New Yorker, March 22, 2018),
bttos://www new yorker.conmynews/news-cesk/the-link-between-
americas-lax-cun-laws-and-the-violence-that-[uels-immigration

 

 

Highly destructive weapons should not be exported to civilians.

WASHSTATEC016737
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 363 of 734

Whatever short term economic benefit those exports may generate is
outweighed by the risk those weapons pose to the safety of peace
officers and the rule of law.

We suggest a maximum limit on firepower exported to civilians.
Firearms with a muzzle energy higher than 5,000 Joules should be
barred from export to non-government end-users. (In ballistics, muzzle
energy, commonly expressed in Joules or foot-pounds, is a measure of
the destructive potential of a firearm or cartridge. Tables comparing the
muzzle energies of various firearms are available on the Internet.)

See: “Clear and Present Danger: National Security Experts Warn
About the Danger of Unrestricted Sales of 50 Caliber Anti-Armor Sniper
Rifles to Civilians” (Violence Policy Center, July 2005),
http://www.evpc.org/studies/S0danger.pdt

 

Weapons of high destructive potential have no place on any street in the
world, and they should be off-limits for export to civilians.

Policy Recommendations
The following changes should be incorporated in the new rules:

1. Prohibit export of firearms, above a maximum limit of
destructiveness, to civilian end-users, world-wide. A muzzle energy of
5,000 Joules (3,688 foot-pounds) is here proposed as the maximum
limit.

2. Prohibit exports of firearms with muzzle energies less than 5,000
Joules, to civilian end-users, world-wide, if the firearm is likely to
outmatch weapons carried by local peace officers or otherwise impair
the efforts of peace officers to control crime and civil disturbance.

WASHSTATEC016738
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 364 of 734

3. Recognize the police profession as a stakeholder in firearm exports.
Give the profession a role in vetting license applications.

Technical Language

The recommendations above may be translated into the EAR framework
using the technical language below.

4. In iS CFR Appendix Supplement No | to Part 738, the Commerce
Country Chart, add a column 4 under crime control. Mark each country
box to indicate that the crime control reason for control applies to all
countries.

5. In 15 CFR 738.2 (d) (1), reason for control item 5. Amend item 5 to
read (changes in CAPS):

5: Items warranting national security, CRIME CONTROL, or
foreign policy controls at the determination of the Department of
Commerce.

6. In 15 CFR 738.3 (a) (1) add a sentence that reads: A LICENSE IS
REQUIRED FOR ALL DESTINATIONS FOR FIREARMS AND
ASSOCIATED EQUIPMENT CONTROLLED UNDER ECCN OAS5OI,
0A502, 0A504, AND 0A505, WHICH ARE SUBJECT TO 15 CFR
742.7 (b) (2) or (b) (3).

7. In 15 CFR Appendix Supplement No | to Part 774, the Commerce
Control List, add crime control as a reason for control under 0A5O01,
0A502, 0A504, and OA505. CC column 4 (referred to above) should
apply to each, entire entry. In each entry, insert: ALL ITEMS ARE
SUBJECT TO THE CRIME CONTROL LICENSING POLICY IN 15
CFR 742.7 (b) (2) or (b) (3).

8. Amend 15 CFR 742.7 (b) to read as follows (changes in CAPS):

5

WASHSTATEC016739
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 365 of 734

(b) Licensing policy.

(1) EXCEPT AS DESCRIBED IN (b) (2) and (b) (3) BELOW,
applications for items controlled under this section will generally
be considered favorably on a case-by-case basis unless there is
civil disorder in the country or region or unless there is evidence
that the government of the importing country may have violated
internationally recognized human rights. The judicious use of
export controls is intended to deter the development of a consistent
pattern of human rights abuses, distance the United States from
such abuses and avoid contributing to civil disorder in a country or
region.

(2) A LICENSE APPLICATION FOR A FIREARM WITH
MUZZLE ENERGY OF 5,000 JOULES (3,688 FOOT-POUNDS)
OR MORE (AND EQUIPMENT ASSOCIATED WITH THE
FIREARM) SHALL BE DENIED TO NON-GOVERNMENT
END-USERS.

(3) A FIREARM WITH MUZZLE ENERGY LESS THAN 5,000
JOULES (3,688 FOOT-POUNDS), AND EQUIPMENT
ASSOCIATED WITH THE FIREARM, MAY BE APPROVED
TO NON-GOVERNMENT END-USERS UNLESS THE
FIREARM WOULD TEND TO OUTMATCH WEAPONS
NORMALLY CARRIED BY PEACE OFFICERS ON ROUTINE
PATROL IN THE AREA WHERE THE WEAPON WOULD BE
USED OR OTHERWISE IMPAIR THE EFFORTS OF PEACE
OFFICERS IN THE AREA TO CONTROL CRIME AND CIVIL
DISTURBANCE.

9. In 15 CFR Appendix Supplement No 2 to Part 730, Technical

Advisory Committees, allow creation of a technical advisory committee
with representation from the police profession to provide technical

WASHSTATEC016740
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 366 of 734

advice on matters such as police procedure, public safety, peace officer
safety, crime control, and control of civil disorder. At least two
organizations in the United States -- one federal and the other state-
based — may be competent to give the Commerce Department technical
advice on police standards outside the USA. They are the International
Criminal Investigative Training Assistance Program,
httos:/Avwwjustice.gov/criminal-icitap, and the International
Association of Directors of Law Enforcement Standards and Training,
https: /fwww jadlest.org.

 

 

Thank you for the opportunity to submit comments on the proposed
rules.

Sincerely,

Erick Williams, JD

WASHSTATEC016741
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 367 of 734

 

As of: 6/28/18 10:36 AM
Received: June 22, 2018

PUBLIC SUBMISSION Posted: June 28, 2018

Tracking No. 1k2-93v8-go4h
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0095
Public comment 87. Individual. S Crane. 6-22-18

 

Submitter Information

Name: Sheila Crane

 

General Comment

I am writing in opposition to moving export license oversight for firearms from the Department of State to the
Department of Commerce because the proposed rule change treats semiautomatic assault rifles as non-military.

Such a categorization does not reflect reality. U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian possession of
such weapons is prohibited in many countries. The proposed rule also eliminates Congressional oversight for
important gun export deals; transfers the cost of processing licenses from gun manufacturers to taxpayers; and,
enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms. The proposal reduces transparency and reporting on gun exports and transfers gun export licensing
from an agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Semi-automatic rifles are not appropriate for civilian populations. The Constitution does not guarantee the right

to own weapons of mass destruction. The role of government is to protect its citizens and to combat the rise in
mass killings of civilians that is directly tied to easy access to semi-automatic weapons.

WASHSTATEC016742
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 368 of 734

 

As of: 6/28/18 10:39 AM
Received: June 22, 2018
Status: Posted
PUBLIC SUBMISSION Posted: Ione 28, 2018
Tracking No. 1k2-93v9-w2sl
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0096
Public comment 88. Individual. J Parker. 6-22-18

 

Submitter Information

Name: John Parker

 

General Comment

"I am writing in opposition to moving export license oversight for firearms from the Department of State to the
Department of Commerce because the proposed rule change treats semiautomatic assault rifles as non-military.
This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic mode, these weapons
are used by state and non-state groups in armed conflicts, and the civilian possession of such weapons is
prohibited in many countries.

WASHSTATEC016743
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 369 of 734

 

As of: 6/28/18 10:41 AM
Received: June 22, 2018
Status: Posted
PUBLIC SUBMISSION Posted: Ione 28, 2018
Tracking No. 1k2-93v9-78z9
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0097
Public comment 89. Anonymous. 6-22-18

 

Submitter Information

Name: anonymous Anonymous

 

General Comment

I strongly support this proposed rule change. As it stands today, the regulations imposed upon small to medium
sized businesses under ITAR are stifling to business. Most gunsmiths struggle to make a living without the added
burden of unnecessary regulatory fees. The modern gunsmith will make his living performing functions like
threading muzzles on hunting rifles, installing a new barrel, and minor repair work, none of which constitute
manufacturing according to ATF, but which subject him to ITAR regulations and fees. This is a good change, to
move the conventional local gunsmith away from these ridiculous burdens.

WASHSTATEC016744
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 370 of 734

 

As of: 6/28/18 11:38 AM
Received: June 22, 2018
Status: Posted
PUBLIC SUBMISSION Poctadl: Jone 38, 2018
Tracking No. 1k2-93v9-gyhi
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0098
Public comment 90. Anonymous. 6-22-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Today's action will take about 30 seconds.

WHAT'S HAPPENING: The Trump administration wants to transfer licensing and oversight of firearms exports
from the State Department to the Commerce Department.

WHAT IT MEANS: The proposal weakens controls over semiautomatic assault weapons and may deregulate 3D
printing of guns. It could also weaken controls on gun imports, which means more U.S. guns getting into the
hands of criminal organizations, human rights abusers, and terrorist groups around the globe.

WHO'S BEHIND THIS: The NRA and the Newtown-based National Shooting Sports Foundation. Gun sales
have fallen in the US, so they want to open up international markets. They are willing to spread our gun violence
all over the world to boost gun industry profits.

WHAT YOU CAN DO: Copy this script and click on the links below to paste your comment.

Please submit your comments to both the Department of State and the Department of Commerce Bureau of
Industry and Security (you can submit the same comment to each):

State: https://(www.regulations.gov/comment?D=DOS-2017-0046-0001

Commerce: https://www.regulations.gov/comment?D=BIS-2017-0004-0001

COPY SCRIPT: "I oppose moving export license oversight for firearms from the Department of State to the
Department of Commerce because the proposed rule change treats semiautomatic assault rifles as non-military.
These weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals; transfers
the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked gun production in
the U.S. and exports abroad by removing the block on 3D printing of firearms. The proposal reduces
transparency and reporting on gun exports and transfers gun export licensing from an agency with a mission to
promote stability, conflict reduction, and human rights, to an agency with a mission to promote trade and which
lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our borders.

WASHSTATEC016745
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 371 of 734
Arms exports must be subject to more controls, not fewer.

Let me know in the comments if you did it, and if it took you more than 30 seconds. Tell your friends. Thank you
for your help to make America and our world less violent.

WASHSTATEC016746
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 372 of 734

 

As of: 6/28/18 11:42 AM
Received: June 22, 2018
Status: Posted
PUBLIC SUBMISSION Posted: Ione 28, 2018
Tracking No. 1k2-93vd-70tu
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0099
Public comment 91. E Wight. 6-22-18

 

Submitter Information

Name: Edward Wight
Address:
225 Bryant Ave.
Roslyn, 11576-1153
Email: nwight@uucsr.org
Phone: 5167179581
Fax: 11576-1153

 

General Comment

As a pastor concerned about reducing violence in the world, I am writing to oppose moving export license
oversight for firearms from the Department of State to the Department of Commerce. The proposed rule change
treats semiautomatic assault rifles as non-military, yet such firearms are used to kill a thousand people every day
around the world in acts of organized crime, political violence, terrorism, and human rights violations. They
should be subject to rigorous controls.

WASHSTATEC016747
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 373 of 734

 

As of: 6/28/18 11:53 AM
Received: June 23, 2018
Status: Posted
PUBLIC SUBMISSION Posted: Ione 28, 2018
Tracking No. 1k2-93vw-25kq
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0100
Public comment 92. S Stewart. 6-23-18

 

Submitter Information

Name: Sarah Stewart
Address:
1045 U.S. Highway 89
Gardiner, 59030
Email: sarahbstewart@yahoo.com
Phone: 4068489900
Fax: 59030

 

General Comment

Please do not move export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military.

We are writing in opposition to moving export license oversight for firearms from the Department of State to the
Department of Commerce because the proposed rule change treats semiautomatic assault rifles as non-military.
This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic mode, these weapons
are used by state and non-state groups in armed conflicts, and the civilian possession of such weapons is
prohibited in many countries. The proposed rule also: eliminates Congressional oversight for important gun
export deals; transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables
unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an agency
with a mission to promote stability, conflict reduction, and human rights, to an agency with a mission to promote
trade and which lacks the resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence, terrorism, and human rights violations. They should be subject to more controls, not fewer.

Please do not move export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military.

WASHSTATEC016748
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 374 of 734

WASHSTATEC016749
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 375 of 734

 

As of: 6/28/18 11:56 AM
Received: June 24, 2018
Status: Posted
PUBLIC SUBMISSION Posted: Ione 28, 2018
Tracking No. 1k2-93w5-usow
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0101
Public comment 93. C Kamerman. 6-24-18

 

Submitter Information

Name: Cora Kamerman

 

General Comment

I am writing in opposition to moving export license oversight for firearms from the Department of State to the
Department of Commerce. The proposed rule also: eliminates Congressional oversight for important gun export
deals; transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked gun
production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The proposal
reduces transparency and reporting on gun exports and transfers gun export licensing from an agency with a
mission to promote stability, conflict reduction, and human rights, to an agency with a mission to promote trade
and which lacks the resources to adequately enforce export controls.

WASHSTATEC016750
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 376 of 734

 

As of: 6/28/18 12:00 PM
Received: June 24, 2018
Status: Posted
PUBLIC SUBMISSION Posted: Ione 28, 2018
Tracking No. 1k2-93wd-7162
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0102
Public comment 94. Individual. K MacLaurin. 6-24-18

 

Submitter Information

Name: Kirby MacLaurin

 

General Comment

To: Secretary of Commerce Wilbur Ross

Please reverse the proposed regulations that would weaken end-use controls, enable production of 3D weapons
anywhere, make it easier to export semi-automatic weapons and ammunition, and eliminate Congressional
oversight of these sales. America is not safer with a heavily armed third world - violence increases in these
places, and our borders are flooded with refugees trying to escape the violence. We have also seen the effects of
these weapons in U.S. shootings, and know they are used around the world to kill and attack hundreds of people
every day in violent crime, wars, and political violence. U.S. export controls for weapons used in violence should
be made stronger, not weaker.

WASHSTATEC016751
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 377 of 734

 

As of: 6/28/18 12:05 PM
Received: June 24, 2018
Status: Posted
PUBLIC SUBMISSION Poctadl: Jone 38, 2018
Tracking No. 1k2-93wk-i5on
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0103
Public comment 95. Individual. G Patton. 6-25-18

 

Submitter Information

Name: Gary Patton

 

General Comment

The change in regulations controlling the distribution of firearms overseas is a transparent and cynical effort to
boost gun sales during a down market. Making a profit based on the spilling of blood of others is truly immoral
and despicable.

WASHSTATEC016752
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 378 of 734

 

As of: 6/28/18 12:08 PM
Received: June 24, 2018
Status: Posted
PUBLIC SUBMISSION Posted: Ione 28, 2018
Tracking No. 1k2-93wl-shls
Comments Due: July 09, 2018
Submission Type: Web

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0104
Public comment 96. Individual. J Godwin. 6-24-18

 

Submitter Information

Name: Jason Godwin

 

General Comment

I strongly support the oversight of commonly used hunting and sporting firearms being moved to the deptarment
of commerce. The regulations associated with the usml place an unreasonable burden on gunsmiths and federally
licensed gun dealers trying to earn a living and support lawful gun ownership.

WASHSTATEC016753

 
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 379 of 734

 

As of: 7/17/18 4:15 PM
Received: June 24, 2018
Status: Posted
PUBLIC SUBMISSION Posted: Ione 28, 2018
Tracking No. 1k2-93wm-wwbi
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0105
Public comment 97. Individual. B Watts. 6-24-18

 

Submitter Information

Name: Bryan Watts

 

General Comment

I think this rule should change. To free up the burden of ITAR fees on small gun manufacturers. Building a few
rifles a year for law abiding citizens should not be something to be punished for.

WASHSTATEC016754
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 380 of 734

 

As of: 7/17/18 4:37 PM
Received: July 04, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 17, 2018
Tracking No. 1k2-9438-7hah
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1678
Public comment 98. Individual. Seren Bradshaw. 7-4-18

 

Submitter Information

Name: Seren Bradshaw

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Military-style weapons should NOT be available for sale to the general public,
of this country or any other country. They most definitely should remain under the control of the US Munitions
List.

WASHSTATEC016755
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 381 of 734

 

As of: 7/17/18 4:16 PM
Received: June 24, 2018

PUBLIC SUBMISSION Posted: June 28, 2018

Tracking No. 1k2-93wr-j4ad
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0107
Public comment 99. Individual. J Masterson.6-24-18

 

Submitter Information

Name: Jade Masterson

 

General Comment

To: Secretary of Commerce Wilbur Ross

We urge you to reverse the proposed regulations that would make it easier to export semi-automatic weapons and
ammunition, eliminate Congressional oversight of these sales, weaken end-use controls, and enable production of
3D weapons anywhere. We have seen the effects of these weapons in U.S. shootings, and know they are used
around the world to kill and attack hundreds of people every day in violent crime, wars, and political violence.
U.S. export controls for weapons used in violence should be made stronger, not weaker.

Information Sources:

[1] The Washington Post, The Trump administration wants to make it easier to sell U.S. guns abroad. Heres what
you need to know June 4, 2018. https://www.washingtonpost.com/news/monkey-cage/wp/2018/06/04/the-trump-
administration-wants-to-make-it-easier-to-sell-u-s-guns-abroad-heres-what-you-need-to-know/?
utm_term=.cdb39dd2a669

[2] Salon, U.S. gun industry wants a bigger piece of the worlds arms trade, June 1, 2018.
https://www.salon.com/2018/06/01/u-s-gun-industry-wants-a-bigger-piece-of-the-worlds-arms-trade/

[3] State Department public comment site: https://www.regulations.gov/document?D=DOS FRDOC_ 0001-4527

Commerce Department public comment site: https://www.regulations.gov/document?D=BIS-2017-0004-0001

WASHSTATEC016756
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 382 of 734

 

As of: 6/28/18 12:19 PM
Received: June 25, 2018
Status: Posted
PUBLIC SUBMISSION Posted: Ione 28, 2018
Tracking No. 1k2-93x2-nvp8
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0108
Public comment 100. Individual. L Sokoloski.6-25-18

 

Submitter Information

Name: Laura Sokoloski

 

General Comment

I oppose the relaxing of rules regarding the export of assault rifles and other arms by U.S. firearm manufacturers,
and urge the Commerce and State Departments to oppose these as well. Exporting more arms is not going to help
make the world a more peaceful place, especially assault rifles, instead an increased prevalence of firearms
simply increases hostilities and leads to more gun related violence and deaths. Exporting an additional 70,000
arms annually will only increase the death toll from 1,000 gun related deaths worldwide every year. This is not
something I can support in good conscience.

WASHSTATEC016757
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 383 of 734

 

As of: 6/28/18 12:22 PM
Received: June 25, 2018
Status: Posted
PUBLIC SUBMISSION Posted: Ione 28, 2018
Tracking No. 1k2-93x7-sta5
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0109
Public comment 101. Anonymous. 6-25-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I see moving this from the Dept of State to the Dept of Commerce as a smart move. As someone who is about to
become an FFL/SOT I see no reason to to pay the high registration fee's as i will not be exporting anything and
assembling AR1S5 kits is considered manufacturing. Both activities dont justify itar fees or the complicated
compliance. Lets help out small businesses by making this happen.

WASHSTATEC016758
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 384 of 734

 

As of: 6/28/18 12:25 PM
Received: June 25, 2018
Status: Posted
PUBLIC SUBMISSION Poctadl: Jone 38, 2018
Tracking No. 1k2-93x8-4q3f
Comments Due: July 09, 2018
Submission Type: API

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0110
Public comment 102. Individual. R Walker. 6-25-18

 

Submitter Information

Name: ROB WALKER
Address:
PA,

 

General Comment

i STRONGLY ENCOURAGE THE ADOPTION OF THE NEW RULE CHANGES TO THE INDUSTRY AND
SECURITY BUREAU. THIS NEEDED TO HAPPEN A LONG TIME AGO. U.S. BUSINESSES CAN NOW
COMPETE GLOBALLY.

WASHSTATEC016759
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 385 of 734

 

As of: 6/28/18 12:29 PM
Received: June 25, 2018
Status: Posted
PUBLIC SUBMISSION Posted: Ione 28, 2018
Tracking No. 1k2-93x9-woec
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0111
Public comment 103. Individual. P Kober. 6-25-18

 

Submitter Information

Name: Philip Kober, JD, MD, PhD
Address:

4526 Thurston Ln.

apt. #2

Fitchburg, WI, 53711
Email: doclawpmk@live.com
Phone: 6088196862
Fax: 53711

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State to the
Department of Commerce because the proposed rule change treats semiautomatic assault rifles as non-military.
This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic mode, these weapons
are used by state and non-state groups in armed conflicts, and the civilian possession of such weapons is
prohibited in many countries. As a physician, I categorically can state that the harm to human beings is no
different between semiautomatic and fully automatic weapons. The energy transferred to the bullet is what is
important, along with other characteristics such as yawing of the bullet on impact (tumbling), explosive
ammunition, and other such characteristics. The only difference between and automatic weapon and a
semiautomatic weapon is that the automatic continues to fire simply by holding the trigger down, whereas the
trigger must be pulled for each shot for the semiautomatic. The rest of the mechanical actions involved are the
same. They both have high velocity, and characteristics of the ammunition that make them deadly to many, many
people over a short period of time. The proposed rule also: eliminates Congressional oversight for important gun
export deals; transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables
unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an agency
with a mission to promote stability, conflict reduction, and human rights, to an agency with a mission to promote
trade and which lacks the resources to adequately enforce export controls. All of these provisions are DEADLY,
and should not be adopted.

WASHSTATEC016760
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 386 of 734

Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence, terrorism, and human rights violations. They should be subject to more controls, not fewer.

WASHSTATEC016761
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 387 of 734

 

As of: 6/28/18 12:32 PM
Received: June 25, 2018

PUBLIC SUBMISSION Posted: June 28, 2018

Tracking No. 1k2-93xa-th6n
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0112
Public comment 104. Individual. C Landale. 6-25-18

 

Submitter Information

Name: Carol Landale

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because, amongst other things, the proposed rule change treats semiautomatic assault rifles as non-
military." Firearms kill a thousand people every day around the world in acts of organized crime, political
violence, terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

The proposed rule eliminates Congressional oversight for important gun export deals; transfers the cost of
processing licenses from gun manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and
exports abroad by removing the block on 3D printing of firearms.

The proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a mission to
promote trade and which lacks the resources to adequately enforce export controls.

The US has already alienated many of our allies. This rule change adds to the insults already made. Why are

there so many immigrants trying to escape gun violence in Central America? More arms to countries like
Nicaragua and Honduras will only exacerbate the problem.

WASHSTATEC016762
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 388 of 734

 

As of: 6/28/18 12:35 PM
Received: June 26, 2018
Status: Posted
PUBLIC SUBMISSION Posted: Ione 28, 2018
Tracking No. 1k2-93xx-mlhS
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0113
Public comment 105. Individual. H Garlington. 6-26-18

 

Submitter Information

Name: Hensley Garlington
Address:

101 Lake Rd

Jena, LA, 71342
Email: hbgarlington@live.com
Phone: 3183314978

 

General Comment

I support this change to ease restrictions on exports.

WASHSTATEC016763
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 389 of Bage | of 2

 

|As of: 6/28/18 12:38 PM
[Received: June 27, 2018
Status: Posted

|Posted: June 28, 2018
[Tracking No. 1k2-93ye-qipv
|Comments Due: July 09, 2018
Submission Type: Web

  

 

 

Docket: BIS-201 7-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer
Warrant Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer
Warrant Control Under the United States Munitions List (USML)

Decument: BIS-2017-0004-0114
Public comment 106. Individual. P Carr. 6-27-18

 

Submitter Information

 

Name: Phil Carr

 

General Co ent

 

I am in agreement with the proposed changes, but would like to ask that the subject of temporary
export of firearms, specifically vintage shotguns with barrel lengths over 18 to Canada be clearly
addressed.

Although there is information addressing the temporary import of firearms, parts, and accessories
in to the US it is less clear on temporary exports out of he US.

There is direction provided for a person traveling out of he country to Canada or other countrys
that are transporting their firearms with them but, It is next to impossible to navigate through
regulations to try and legally (export) ship a vintage sporting shotgun to Canada to have work
performed.

There are thousands of collectors such as myself which need a straight forward, easy to
understand process that assures us a way to send a vintage post 1890 shotgun temporarly out of
the country, have work performed and returned to us. There are companys that you can hire to
perform such temporary export/import but it is very expensive and run into thousands of dollars.
Further even amongst these companys there are differences in the understanding of the
regulations.

I have called and written to ATF concerning the export/import requirements and the short one line
response was You should contact the state department about exportation at 202-663-1282.

I have spoken with representatives from the DOC and they have been freindly and helpful. That
said | dont feel most individuals such as myself can feel comfortable shipping a firearm and be
assured they are following the legal process.

file:///S:/EA/Public®«20comments*s200n%20Cat?o201-[[1a20rule/Public®o20comment®o2... 7/19/2018

WASHSTATEC016764
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 390 of 7¢ 2 of 2

An example of confusion is that the ATF 27 CFR 478.92 calls out a requirement to mark firearms
being imported.

Some of the firearms Import companys but not all have interpeted this to mean that even valuable
rare vintage firearms must have the importers name and address clearly marked on the shotgun.
This destroys the originality and effects the value of the firearm that was temporarily exported.
There seems to be of no valued reason to mark these firearms.

After all if | was to fly to Canada and take the firearm with me to have the work performed there
is no requirement to perform such intrusive markings.

I have attached a picture of a firearm to show the markings | am referring to, clearly a permanent
engraving that permanently damaged a historic shotgun of which there was less than 40 made.

I fail to understand the value of marking pre-owned firearms whether temporarily
exported/imported or even firearms purchased and exported to the United States which were
originally manufactured in the US.

Because shotguns fall under the DOC, the ATF will not clarify the requirement on shotguns it
creates confusion. The ATF refers me back to the State Department, and the DOC does not list
any requirements. It is important that any markings be clarified by the DOC, if there is no such
requirement.

I respectfully request that the temporary export and then reimport of vintage firearms be reviewed
specifically as it applies to shotguns.

This would allow many of our collectors and associations of these vintage shoiguns a clear
procedure in which to utilize the fine craftsman and gunsmiths in Canada for repair, wood and
metal work.much of this work a dying art.

Sincerly,
Phil Carr

 

Attachments
EA01C2BB-14A8-4476-8801-AE0391C57FDA

83889850-A1 AF-43DE-9DCC-BAB I DO34E878

file:///S:/EA/Public®s20comments®s200n%20Cat%o201-111%2 0rule/Public®s20comment’e2... 7/19/2018

WASHSTATEC016765
 

WASHSTATEC016766
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 392 of 734

 

As of: 6/28/18 12:41 PM
Received: June 27, 2018
Status: Posted
PUBLIC SUBMISSION Posted: Ione 28, 2018
Tracking No. 1k2-93yh-fv3h
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0115
Public comment 107. Anonymous. 6-27-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I believe the USML causes undue financial harm to any small business that wants to perform many of the duties
listed. The cost is prohibitive to most people. The ITAR fee is a way of control by finance rather than laws.
99.9% of people will never come close to being an exporter.

WASHSTATEC016767
 

Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 393 of 7xge 1 of |

 

As of: 6/28/18 12:48 PM
Received: Juné 27, 2018

. a _ a _ . Status: Posted
PUBLIC SUBMISSION Posted: June 28, 2018
Tracking No. 1k2-93yqer371
Comments Dues July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No
Longer Warrant Control Under the United States Munitions List (USML)

Comment On: BIS-2077-0004-060)
Control of Firearms, Guns, Ammunition and Related Articles the President Determines. No
Longer Warrant Control Under the United States Munitions List (USML)

Document: BIS-201 7-04-01 16
Public comment 108. Individuals. W Root and k Wiliams. 6-27-18 Note: This is a copy of the
comments submitted to the Department of State on the [TAR amendments

 

Submitter Information

Name: Brick Wilharms
Address:

1209 Old Hickery

East Lansing, MJ, 48825
Email: wiliniclsenasysmairix. net

 

General Comment

This is a copy of the comments submitted lo the Department of State on the [TAK amendments

 

Attachments

(TAR amendment comments June 27, 2018

hitps://www fdms.gov/fdms/geteontentfobjectld-D90000648 3 46thssdformaimsmi&show... 6/28/2018

 

WASHSTATEC016768
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 394 of 734

William A. Root

2700 Burcham Drive, Apt 234
East Lansing, MI 48823
billroot23(@email.com

 

Erick Williams, JD

1209 Old Hickory

East Lansing, MI 48823
wilnielsen(@sysmatrix net

 

June 27, 2018

US Department of State

Bureau of Political Military Affairs
Directorate of Defense Trade Control
DDTCPublicConmments@ state.gov
http //Awww_ regulations. gov

 

 

Re: ITAR Amendment—Categories I, II, and HI] DDTC
Greetings:
These are comments on the Department of State’s proposed rule to amend the
International Traffic in Arms Regulations (TAR) and categories I, U1 and ITI of the
US Munitions List (USML). 83 Federal Register 24166, May 24, 2018.
Background
The ITAR amendment should be revised to better support the rule of law.

The Arms Control and Disarmament Act, at 22 USC 2551, declares:

An ultimate goal of the United States is a world ... in which the use of force
has been subordinated to the rule of law ...

No profession is more closely identified with the rule of law than the police

profession. Peace officers are the street-level keepers of the law, all over the
world. If the United States is committed to “subordinating the use of force to the

WASHSTATEC016769
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 395 of 734

rule of law’, it must protect the environment in which peace officers do their work.
When armed gangs can overpower local peace officers, local communities become
war zones where the rule of law is subordinated to the use of force.

We fail to protect peace officers when we put highly destructive weapons in the
hands of civilians who target the police.

The ITAR amendment, as proposed, will make it easier to put firearms in the hands
of civilians and armed gangs that are superior to those carried by local peace
officers, thus threatening the rule of law in local communities. In several parts of
the world, armed gangs are impairing the rule of law, and their activities cross
borders. Notorious examples of the adverse effects of firearm proliferation can be
seen in Africa and the Middle East, as well as closer to home — in Central America
and Mexico, with adverse effects along the southern border of the United States.

See: Alec MacGillis, “America's Wild-West Gun Laws Are Helping Fuel The
Border Crisis: The Unwanted Traffic Between The US And Central America Goes
Both Ways” (New Republic, July 21, 2014), https://newrepublic.com/article/118759/nra-

and-gun-tralfickine-are-addine-tuel-bordermicrant-crisis

 

 

Robert Muggah and Steven Dudley, Op-Ed: “The Latin American Gun Leak”,
(Los Angeles Times, January 16, 2015), htto://www latimes.com/opinion/op-ed/la-
oe-muggal-arming-latin-america-201501 1 S-story.html

 

 

“Attacks against Peacekeepers” (United Nations OHCHR, May 2017),

hites:/Avww.ohichrore/Documents/Countries'CE/Marning 2003-201 3/Pactsheet7-EN pdt

 

“Attacks against civilians and MINUSCA peacekeepers in the town of Bangassou
in the Central African Republic” (Office of the Spokesperson for the UN
Secretary-General, May 14, 2017) bttos://www.un.ore/ag/en/eontent/statement/2017-05-
[4/statoment-attni buiable-spokesman-sceretary-eoneral-atlacks-against

 

 

Alex Yablon, “American Guns Drive the Migrant Crisis that Trump Wants to Fix
with a Wall” (Trace, May 25, 2017) https://www.thetrace.ore/2617/O3/gun-
traflicking-cetttral-america-immigrant-crisis-trummp-wall/

 

 

Jonathan Blitzer, “7he Link Between America’s Lax Gun Laws and the Violence
That Fuels Immigration” (New Yorker, March 22, 2018),

WASHSTATEC016770
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 396 of 734

httosc/ www newvyorker.com/news/news-cesk/the-lnk-between-americas-lax-eun-
laws-and-the-viclence-that-fuels-pmmicration

 

See: “Clear and Present Danger: National Security Experts Warn about the
Danger of Unrestricted Sales of 50 Caliber Anti-Armor Sniper Rifles to Civilians”
(Violence Policy Center, July 2005), htto://wwwivpc.ore/studies/S0danger pal

ITAR should focus more attention on the security needs of local communities
where firearms are proposed to be exported.

The Department of State is liberalizing its rules on firearm exports partly because
the Department of Defense has determined that so-called semi-automatic firearms
are of diminished importance in military conflicts. DoD’s determination may well
be valid, but it misses the point. Military analysts worry, as they should, about the
impact of weapons on the battlefield. But evaluating the impact of firearms on the
battlefield gives short shrift to the security needs of civilian communities. To
support the rule of law we must consider the impact of firearms on public safety,
peace officer safety, crime control, and the prevention and management of civil
disturbances. Firearms that “no longer warrant control” by the military may
nonetheless overwhelm police patrols and threaten the rule of law in local
communities.

ITAR should not treat the US firearms market as the global standard. The United
States is proposing to liberalize its rules on firearm exports grounded partly on the
false premise that firearms are “widely available in retail outlets ... abroad.’ That
is not true. The US firearms market is unique. Mexico, for example, has more
restrictive gun laws than the United States.

See: Topher McDougal, David A. Shirk, Robert Muggah and John H. Patterson,
“The Way of the Gun: Estimating Firearms Traffic Across the US-Mexico
Border” (Trans-Border Institute, University of San Diego, March 2013),

https.//igarane.ors. br wp-content/uploads/2013/03/Paper_ The Way of the Gun web? pdf
Zachary Elkins, Tom Ginsburg & James Melton, “US Gun Rights Truly Are
American Exceptionalism”’, (Bloomberg, March 7, 2013),

hips: /Avww,_ bloombers.conm/view/orlicies/2013-03-07/u-s-aun-righis-traly-are-american-omceptionalism

The United States risks alienating friendly foreign nations by projecting its
permissive domestic gun laws abroad.

WASHSTATECO016771
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 397 of 734

The Department of State has access to information about what kinds of weapons
are typically carried by patrol officers in foreign countries. The Department has
the wherewithal to judge whether a firearm proposed for export is likely to
outmatch the firearms carried by local police forces. The Department should use
that knowledge -- and make that judgment -- as it evaluates firearm export
applications.

In evaluating the suitability of firearm exports, the ITAR should set a maximum
limit on the destructive potential of firearms exportable to civilians. Firearms with
muzzle energies higher than, for example, 5,000 Joules should be barred from
export to non-government end-users. (In ballistics, muzzle energy, commonly
expressed in Joules or foot-pounds, is a measure of the destructive potential of a
firearm or cartridge.) The risk that a firearm poses to life and property — and the
danger it poses to police officers -- depends rather more on the firearm’s
destructive potential and rather less on whether the firearm is automatic, semi-
automatic, non-automatic, not-fully-automatic, or over- or under .50-caliber.

Highly destructive weapons should be off-limits for export to civilians. Whatever
short-term economic benefit those exports may generate is outweighed by the risk
those weapons pose to the safety of peace officers and the rule of law. No firearm
with a muzzle energy of 5,000 J belongs on a street anywhere in the world.

Policy Recommendations
The following changes should be incorporated in ITAR:
1. Applications for firearm export licenses should be denied when the firearm
proposed for export is of such destructive potential as to threaten the safety of local
law enforcement officers.
2. Prohibit exports of firearms with muzzle energies less than 5,000 J, to civilian
end-users, world-wide, if the firearm is likely to outmatch weapons carried by local
peace officers or otherwise impair the efforts of peace officers to control crime and

civil disturbance.

3. Prohibit export of firearms with muzzle energies above 5,000 J to civilian end-
users world-wide.

WASHSTATEC016772
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 398 of 734

Technical Language

The recommendations above may be translated into the ITAR framework using the
technical language below.

(1)
22 CFR 120.4
Add a Note 3 to 22 CFR 120.4 as follows:

FOR FIREARMS AND AMMUNITION, PERFORMANCE
CAPABILITY INCLUDES DESTRUCTIVE POTENTIAL, AS
MEASURED BY MUZZLE ENERGY, COMMONLY
EXPRESSED IN JOULES OR FOOT-POUNDS.

(2)
22 CFR 121.1, Category I

Add Note 3 to Category I of 22 CFR 121.1 as follows:

(a) SUBJECT TO (b) AND (c), APPLICATIONS FOR ITEMS
CONTROLLED UNDER THIS CATEGORY WILL
GENERALLY BE CONSIDERED FAVORABLY ON A CASE-
BY-CASE BASIS UNLESS THERE IS CIVIL DISORDER IN
THE COUNTRY OR REGION OR UNLESS THERE IS
EVIDENCE THAT THE GOVERNMENT OF THE IMPORTING
COUNTRY MAY HAVE VIOLATED INTERNATIONALLY
RECOGNIZED HUMAN RIGHTS. THE JUDICIOUS USE OF
EXPORT CONTROLS IS INTENDED TO DETER THE
DEVELOPMENT OF A CONSISTENT PATTERN OF HUMAN
RIGHTS ABUSES, DISTANCE THE UNITED STATES FROM

WASHSTATEC016773
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 399 of 734

SUCH ABUSES AND AVOID CONTRIBUTING TO CIVIL
DISORDER IN A COUNTRY OR REGION.

(b) A LICENSE APPLICATION FOR A FIREARM OR
AMMUNITION WITH MUZZLE ENERGY OF 5,000 JOULES
(3,688 FOOT-POUNDS) OR MORE, OR ASSOCIATED
EQUIPMENT, SHALL BE DENIED TO NON-GOVERNMENT
END-USERS.

(c) A FIREARM, AND AMMUNITION, WITH MUZZLE
ENERGY LESS THAN 5,000 JOULES (3,688 FOOT-POUNDS),
AND ASSOCIATED EQUIPMENT, MAY BE APPROVED TO
NON-GOVERNMENT END-USERS UNLESS THE FIREARM
WOULD TEND TO OUTMATCH WEAPONS NORMALLY
CARRIED BY LAW ENFORCEMENT OFFICERS ON
ROUTINE PATROL IN THE AREA WHERE THE WEAPON
WOULD BE AUTHORIZED FOR USE OR OTHERWISE
IMPAIR THE EFFORTS OF LAW ENFORCEMENT OFFICERS
IN THE AREA TO CONTROL CRIME AND CIVIL
DISTURBANCE.

(3)
22 CFR 121.1, category II

Add a Note 3 to category IT of 22 CFR 121.1, paragraph (a), as follows:

(a) SUBJECT TO (b) AND (c), APPLICATIONS FOR ITEMS
CONTROLLED UNDER THIS CATEGORY WILL
GENERALLY BE CONSIDERED FAVORABLY ON A CASE-
BY-CASE BASIS UNLESS THERE IS CIVIL DISORDER IN
THE COUNTRY OR REGION OR UNLESS THERE IS
EVIDENCE THAT THE GOVERNMENT OF THE IMPORTING
COUNTRY MAY HAVE VIOLATED INTERNATIONALLY

WASHSTATEC016774
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 400 of 734

RECOGNIZED HUMAN RIGHTS. THE JUDICIOUS USE OF
EXPORT CONTROLS IS INTENDED TO DETER THE
DEVELOPMENT OF A CONSISTENT PATTERN OF HUMAN
RIGHTS ABUSES, DISTANCE THE UNITED STATES FROM
SUCH ABUSES AND AVOID CONTRIBUTING TO CIVIL
DISORDER IN A COUNTRY OR REGION.

(b) A LICENSE APPLICATION FOR A FIREARM OR
AMMUNITION WITH MUZZLE ENERGY OF 5,000 JOULES
(3,688 FOOT-POUNDS) OR MORE, OR ASSOCIATED
EQUIPMENT, SHALL BE DENIED TO NON-GOVERNMENT
END-USERS.

(c) A FIREARM, AND AMMUNITION, WITH MUZZLE
ENERGY LESS THAN 5,000 JOULES (3,688 FOOT-POUNDS),
AND ASSOCIATED EQUIPMENT, MAY BE APPROVED TO
NON-GOVERNMENT END-USERS UNLESS THE FIREARM
WOULD TEND TO OUTMATCH WEAPONS NORMALLY
CARRIED BY LAW ENFORCEMENT OFFICERS ON
ROUTINE PATROL IN THE AREA WHERE THE WEAPON
WOULD BE AUTHORIZED FOR USE OR OTHERWISE
IMPAIR THE EFFORTS OF LAW ENFORCEMENT OFFICERS
IN THE AREA TO CONTROL CRIME AND CIVIL
DISTURBANCE.

(4)
22 CFR 121.1, category I

Add a new paragraph 4 to notes to category III of 22 CFR 121.1, as
follows:

(a) SUBJECT TO (b) AND (c), APPLICATIONS FOR ITEMS
CONTROLLED UNDER THIS CATEGORY WILL

WASHSTATEC016775
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 401 of 734

GENERALLY BE CONSIDERED FAVORABLY ON A CASE-
BY-CASE BASIS UNLESS THERE IS CIVIL DISORDER IN
THE COUNTRY OR REGION OR UNLESS THERE IS
EVIDENCE THAT THE GOVERNMENT OF THE IMPORTING
COUNTRY MAY HAVE VIOLATED INTERNATIONALLY
RECOGNIZED HUMAN RIGHTS. THE JUDICIOUS USE OF
EXPORT CONTROLS IS INTENDED TO DETER THE
DEVELOPMENT OF A CONSISTENT PATTERN OF HUMAN
RIGHTS ABUSES, DISTANCE THE UNITED STATES FROM
SUCH ABUSES AND AVOID CONTRIBUTING TO CIVIL
DISORDER IN A COUNTRY OR REGION.

(b) A LICENSE APPLICATION FOR AMMUNITION WITH
MUZZLE ENERGY OF 5,000 JOULES (3,688 FOOT-POUNDS)
OR MORE, OR ASSOCIATED EQUIPMENT, SHALL BE
DENIED TO NON-GOVERNMENT END-USERS.

(c) AMMUNITION, WITH MUZZLE ENERGY LESS THAN
5,000 JOULES (3,688 FOOT-POUNDS) MAY BE APPROVED
TO NON-GOVERNMENT END-USERS UNLESS THE
FIREARM WOULD TEND TO OUTMATCH WEAPONS
NORMALLY CARRIED BY LAW ENFORCEMENT
OFFICERS ON ROUTINE PATROL IN THE AREA WHERE
THE WEAPON WOULD BE AUTHORIZED FOR USE OR
OTHERWISE IMPAIR THE EFFORTS OF LAW
ENFORCEMENT OFFICERS IN THE AREA TO CONTROL
CRIME AND CIVIL DISTURBANCE.

WASHSTATEC016776
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 402 of 734

(5)
15 CFR 124.14 (c) (9)

Amend 15 CFR 124.14 (c) (9) as follows:

(a) Unless the articles covered by the agreement are in fact
intended to be distributed to private persons or entities (¢.g.,
cryptographic devices and software for financial and business
applications), the following clause must be included in all
warehousing and distribution agreements: ‘‘Sales or other transfers
of the licensed article shall be limited to governments of the
countries in the distribution territory and to private entities seeking
to procure the licensed article pursuant to a contract with a
government within the distribution territory, unless the prior
written approval of the U.S. Department of State is obtained.

(b) SUBJECT TO (c) AND (d), APPLICATIONS FOR ITEMS
CONTROLLED UNDER THIS CATEGORY WILL
GENERALLY BE CONSIDERED FAVORABLY ON A CASE-
BY-CASE BASIS UNLESS THERE IS CIVIL DISORDER IN
THE COUNTRY OR REGION OR UNLESS THERE IS
EVIDENCE THAT THE GOVERNMENT OF THE IMPORTING
COUNTRY MAY HAVE VIOLATED INTERNATIONALLY
RECOGNIZED HUMAN RIGHTS. THE JUDICIOUS USE OF
EXPORT CONTROLS IS INTENDED TO DETER THE
DEVELOPMENT OF A CONSISTENT PATTERN OF HUMAN
RIGHTS ABUSES, DISTANCE THE UNITED STATES FROM
SUCH ABUSES AND AVOID CONTRIBUTING TO CIVIL
DISORDER IN A COUNTRY OR REGION.

(c) A LICENSE APPLICATION FOR A FIREARM OR

AMMUNITION WITH MUZZLE ENERGY OF 5,000 JOULES
(3,688 FOOT-POUNDS) OR MORE, OR ASSOCIATED

WASHSTATEC016777
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 403 of 734

EQUIPMENT, SHALL BE DENIED TO NON-GOVERNMENT
END-USERS.

(d) A FIREARM, AND AMMUNITION, WITH MUZZLE
ENERGY LESS THAN 5,000 JOULES (3,688 FOOT-POUNDS),
AND ASSOCIATED EQUIPMENT, MAY BE APPROVED TO
NON-GOVERNMENT END-USERS UNLESS THE FIREARM
WOULD TEND TO OUTMATCH WEAPONS NORMALLY
CARRIED BY LAW ENFORCEMENT OFFICERS ON
ROUTINE PATROL IN THE AREA WHERE THE WEAPON
WOULD BE AUTHORIZED FOR USE OR OTHERWISE
IMPAIR THE EFFORTS OF LAW ENFORCEMENT OFFICERS
IN THE AREA TO CONTROL CRIME AND CIVIL
DISTURBANCE.

(6)
22 CFR Part 126, Supplement No. 1

In 22 CFR Part 126, Supplement No. 1, category I (a-e) (firearms and
related articles), mark all three country boxes with an X.

In 22 CFR Part 126, Supplement No. 1, category IT (a) (guns and
armament), mark all three country boxes with an X.

In 22 CFR Part 126, Supplement No. 1, category HI (ammunition and
ordinance), mark all three country boxes with an X.

10

WASHSTATEC016778
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 404 of 734

(7)
22 CFR 129.7 (b)

Amend 22 CFR 129.7 (b) to add the following:

(b) No person may engage in or make a proposal to engage in
brokering activities that involve any country, area, or person
referred to in § 126.1 of this subchapter without first obtaining the
approval of the Directorate of Defense Trade Controls. NO
PERSON MAY ENGAGE IN OR MAKE A PROPOSAL TO
ENGAGE IN BROKERING ACTIVITIES THAT INVOLVE
EXPORTING OR TRANSFERRING, TO A NON-
GOVERNMENT PERSON, A FIREARM OR AMMUNITION
WITH MUZZLE ENERGY GREATER THAN 5,000 JOULES
(3,688 FOOT-POUNDS), OR ASSOCIATED EQUIPMENT. NO
PERSON MAY ENGAGE IN OR MAKE A PROPOSAL TO
ENGAGE IN BROKERING ACTIVITIES THAT INVOLVE
EXPORT OR TRANSFER, TO A NON-GOVERNMENT
PERSON, OF A FIREARM OR AMMUNITION WITH MUZZLE
ENERGY LESS THAN 5,000 JOULES (3,688 FOOT-POUNDS)
OR ASSOCIATED EQUIPMENT IF THE ITEM IS LIKELY TO
OUTMATCH LAW ENFORCEMENT OFFICERS ON
ROUTINE PATROL IN THE AREA WHERE THE ARTICLE
WOULD BE AUTHORIZED FOR USE.

Thank you for the opportunity to submit comments on the ITAR amendment.

Sincerely,

William A. Root
Erick Williams

11

WASHSTATEC016779
 

Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 405 of 7Bage | of i

 

As of: 7/10/18 2:34 PM
IReeeived: July 06, 2018
|Status: Posted

Posted: July 10, 2018
Tracking No. [k2-944p-jllg
Comments Due: July 09,2018
Submission Type: Web

PUBLIC SUBMISSION

 

 

 

Doeket: BIS-2017-(1004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer
Warrant Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Cains, Ammunition and Related Articles the President Determines No Longer
Warrant Control Under the Linited States Munitions List (USML)

Document: BPS-2077-0004-111 88
Public comment 109. NRA C. Aealand 7-6-18

 

Submitter Information

Same: NRA ILA
Address:
17250 Waples MHI Rd
Fairfax, VA, 22030

 

General Comment

See attached file(s}

 

Attachments

Export-Reform Cats. 1-H Final

Mes /S/EA/Publicts20comments*o2lons20C awe lonile Publicte2Gcomment tol... 7/11/2018

 

WASHSTATEC016780
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 406 of 734

NATIONAL RIFLE ASSOCIATION OF AMERICA
INSTITUTE FOR LEGISLATIVE ACTION
11250 WAPLES MILL ROAD

FAIRFAX, VIRGINIA 22030

 

July 6, 2018

Mr. Robert Monjay

Office of Defense Trade Controls
United States Department of State

2401 E Street, Northwest

Washington, District of Columbia 20226

Via Online Submission: hties://www.reculations. cov/docket?D=DOS-2017-0046

Re: Docket No. DOS-2017-0046; RIN 1400-4E30; International Traffic in Arms
Regulations: U.S. Munitions List Categories I, 1, and UI

Dear Mr. Monjay:

lam writing on behalf of the National Rifle Association (NRA) to provide the
association’s comments on the above proposed rule (the proposal). With some six million dues-
paying members, the NRA is America’s premier defender of the civil right protected by the
Second Amendment. Our members include individuals and businesses that would be directly
affected by the changes in the proposal, including gunsmiths, firearm instructors, journalists and
writers covering firearm technology and development, hunters, competitive shooters, and

manufacturers.

The NRA is very pleased to see that the project of Export Reform has finally circled back
to the place where it began, with proposed amendments to Categories I, I, and If of the U.S.
Munitions List (USML). These were among the first of the changes planned for the large-scale
undertaking to update export controls on dual-use items, and rightly so. The Second Amendment
protects an individual right to possess and carry firearms in case of confrontation, extending to

WASHSTATEC016781

 
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 407 of 734

arms in common use among the population for lawful purposes.’ America boasts hundreds of
millions of privately-owned firearms” and a robust “gun culture” that has produced countless
books, Magazine articles, videos, websites, online forums, etc., that exhaustively detail firearm
technology and use. It is difficult to imagine any information about the design, development,
production, manufacturing, and use of firearms that is not already within the public domain. This
same information is commonly available overseas, as are the types of frearms and ammunition
the proposal would move off the USML and onto the Commerce Control List (CCL).
Meanwhile, the might and sophistication of the U.S. military ~ as well as America’s armed

amendments to the USM could pose a serious threat to this nation’s security.

OF course, movement of commonly-available firearms and arununition to the CCL would
not leave their export unregulated. America already has one of the most well-established and
closely-administered systems of regulation for commercial production and distribution of
firearms and ammnunition in the world, and the proposal would not change that. It is clear from
the companion rulemaking published by the Commerce Department that items moving off the
USML would remain closely controlled, with the necessity of export licenses remaining the
norm. Foreign individuals’ access to firearms and amrounition would also remain regulated
under the federal Gun Control Act and the National Firearms Act. Furthermore, the Commerce
Department has long regulated exports of various shotguns, as well as their parts, components,
aocessories, and anamumition. Thus, it has existing knowledge of and relationships with many of
the entities the proposal will affect. Those entities, in turn, will also have some familiarity with
the Department's regulatory environment and procedures,

The NRA believes that, on the whole, the proposal correctly balances the imperatives of
national and global security, allocation of oversight resources, and promotion of American
industry, imnovation, and competiveness. We do, however, think it could he improved in several
particulars. We also believe that the timing for the implementation of the rule deserves careful
consideration.

Specifically, our concems involve the following:

* ‘The retention of fircarm sound suppressors on the USML is contrary to the guiding
principles of Export Reform and dees not serve it purposes. Suppressors should also
be moved to the CCL, unless they are specifically designed for use only with firearms
that remain on the USML.

 

' District af Columbia v. Heller, 854 US. 370, 382, 624-235 Q008), See alsa McDonald v. Chicage, 561 U8. 742
(2010) (hecond Amendment right to keep and bear arma is filly incorporated against state and local action by virtie
of the Fourteonth Amendment}.

* The Small Arms Survey estimates that as of the end of 2017, there were 121 firearms for every 100 residents in the
ULS., for a total of some 393.2 million guns. The program director for the Small Arms Survey Institute notes,
however, that “there is no direct correlation at the global level hetween flrearm ownership and violence.” See Edith
M, Lederer, “Global survey shows more than | billion small arms in world, mostly owned by civilians and mostly iy
the U.S.,” ChicagoTribune.com, June 18, 2018, bop. www.chicacotribune com/nows/nationworld/ct-aurvey-enall-
arma-world-chvilians-201 806 1 B-story htt,

WASHSTATEC016782

 

 
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 408 of 734

* The designation of “high capacity magazines” that would remain on the USML is
based on an arbitrary number, rather than any qualitative difference in the
technology or military character of the item. The governing consideration should be
whether they are specifically designed for use only with firearms that remain on the

USML, not their capacity.

* Where manufacturers and exporters need to implement new compliance procedures
for items moving from the USML to the CCL, the final rule should have a delayed
implementation date; where requirements that once pertained under the
International Traffic in Arms Regulations (TAR) have no analogues under the
Export Administration Regulations (EAR), the changes should take effect

immediately.

For these reasons, and as detailed below, the NRA supports the proposal but advocates
for minor revisions before its publication as a final rule.

I. Kirearm Sound Suppressors, As Such, Do Not Meet the Prerequisites for Control on
the USMIL Articulated by the Proposal and Therefore Should be Controlled Under

the CCL.

As noted in its supplementary information, the proposal is part of a longstanding effort to
“revise the U.S. Munitions List so that its scope is limited to those defense articles that provide
the United States with a critical military or intelligence advantage or, in the case of weapons, are
inherently for military end use.” Whether or not sound suppressors for firearms are characterized
as “weapons,” there is no plausible argument that the devices meet these standards.

A firearm sound suppressor is basically a metal cylinder surrounding internal baffles that
slow and cool escaping gas to decrease the volume of the firearm’s muzzle report. The devices
reduce, but do not eliminate, the sound of gunshots.’ Suppressor have been commercially
available since the first decade of the 1900s.4 The technology necessary to produce them is
simple and well-understood throughout the developed world. Detailed design, development,
production, and manufacturing information for firearm sound suppressors is pervasively
available in the public domain, including on the Internet.’ Similar devices are used to moderate
the sound of various other consumer products powered by internal combustion, including
automobiles, chainsaws, and lawnmowers.

 

3 Glenn Kessler, “Are firearms with a silencer ‘quiet’?” WashingtonPost.com, March 20, 2017,
huns:/fwww.washinetonnost.com/news/fact-checker/w/20 1 7/03/20/are-firearms-with-a-silencer-
quiet/Pnoredirect-ondeutm term=.301214951dd4.

* Stephen Halbrook, “Firearm Sound Moderators: Issues of Criminalization and the Second Amendment,” 46 Cumb.
L. Rev. 33, 42 2015)

° A quick web browser search will reveal numerous webpages and videos offering detailed instructions on
constructing suppressors of various levels of sophistication, from products produced with lathes and other machine
tools to improvised models made from such materials as PVC, flashlight tubes, oil filters, and solvent traps. There’s
even a detailed suppressor schematic on the ATF’s own website: huins://>www.atf 2ov/file/silencer-cut-away.

WASHSTATEC016783

 

 
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 409 of 734

Suppressors do not provide the United States with any critical military or intelligence
advantage. They are not unique to the United States and are in fact the rare type of firearm-
related product that historically has been regulated more closely in this country than in a number
of other countries with otherwise relatively strict gun control laws. In some foreign countries,
there are no special requirements to acquire or possess firearm suppressors; in certain others,
they are presumptively available to those with a firearm license.® Firearm suppressors are already
in use by military forces, law enforcement agencies, and civilian firearm owners across the
world. Simply put, any country sophisticated enough to produce firearms is sophisticated enough
to produce firearm sound suppressors.

Firearm sound suppressors, by themselves, are harmless and cannot accurately be
classified as “weapons.” They are only useful when actually attached to a firearm. Even then,
they do not make the firearm any more lethal. Their primary advantage is to protect the hearing
of the firearm’s user and to decrease the sound signature of firearms so their use is less
noticeable and has fewer collateral effects on those in vicinity of the firearm’s discharge.

And even assuming, for the sake of argument, suppressors could be characterized as
“weapons,” they are not “inherently military.” Suppressors are regulated and taxed under U.S.
law,’ but they are readily available to those who are legally eligible to own firearms. They are
lawful for private possession in 42 states and may be lawfully used for hunting in 40 states.
Suppressors adorn the firearms of plinkers, hunters, competitors, and law enforcement officers.
According to the Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF), there were
1,297,670 suppressors registered under the National Firearms Act as of February 3, 2017, with
nearly 400,000 such registrations occurring in the 12 months preceding that date alone. As
previously mentioned, suppressors are also commonly used by law enforcement agencies and
private firearm owners in other countries as well.

In its current form, the proposal does not differentiate between suppressors for use on
firearms that would be regulated under the USML and those that would not. This could mean
that firearms that would otherwise be regulated under the CCL will remain on the USML
because they have integrated suppressors. It could also mean that firearm instructors would have
to refrain from allowing suppressors to be used in their classes for fear of providing unauthorized
“defense services.” This is contrary to the spirit and intent of Export Reform and does nothing to

further U.S. or international security interests.

Given that there is no special military or national security significance to firearm sound
suppressors, there is no convincing argument for retaining them on the USML. Like flash
suppressors, they should be generally subject to the CCL. If they are going to be retained on the
USML at all, it should only be to the extent that they are “specially designed” for the firearms

 

© 46 Cumb. L. Rev. at 72-4.
7 See National Firearms Act, 26 U.S.C. §§ 3801-5872; Gun Control Act, 18 U.S.C. 8§ 921-931.

 

(last visited uly 6, 2018).

? Stephen Gutowski, “ATF: 1.3 Million Silencers in U.S. Rarely Used I Crimes,” FreeBeacon.com, Feb. 17, 2017,
htic://freebeacon.com/issues/at{-desnite-nearly-1-3-m ilion-silencers-united-states-rarely-used-crimes/,

WASHSTATEC016784

 
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 410 of 734

that would also continue to be so controlled. Because that distinction would be difficult to
administer as a practical matter, however, the best option is simply to control the general
category of firearm sound suppressors under the CCL.

Il. The Proposal’s Treatment of Magazines is Arbitrary and Capricious.

The proposal treats magazines as “high capacity” and therefore subject to the USML if
they have a capacity of greater than 50 rounds, “regardless of jurisdiction of the firearm.” It
offers no explanation for this threshold. Whatever the thinking behind it may be, a 51-round
magazine provides no greater critical military or intelligence advantage than a magazine of lesser
capacity, nor is it any more inherently for military end use.

Magazines, whatever their capacity, are among the most simple and utilitarian of firearm-
related items. In typical form, they consist of a metal box or tube with a floor plate that contains
a spring with a follower at the top. A firearm that can accept a detachable magazine can accept a
magazine of virtually any size. All that is necessary to create a magazine of greater capacity is a
longer box and spring. Drum magazines typically utilize a cylindrical chamber and a wound
spring or ratcheting mechanism to allow for greater capacity in a more compact unit, but neither
configuration uses sophisticated or closely-held technology. Like firearm sound suppressors,
technical data for magazines with capacities above and below 51 rounds is available in the public
domain, including online, and has been since at least the early 20 Century.”

United States law does not limit the capacity of magazines for any sort of firearm
available to private citizens (a handful of states, however, do impose magazine capacity limits,
typically of 10 rounds). Magazines with capacities in excess of 50 rounds are readily available on
the commercial market. They are used by practical shooting competitors, as well as by many gun
owners who appreciate the versatility and convenience they provide. Even BB guns for the youth
market that use springs or compressed air often have reservoirs that hold hundreds of rounds.
While these non-powder guns obviously are not and would not be defense articles under the
proposal, their capacity demonstrates the fact that marksmen of all types appreciate the ability to
operate their guns without frequent reloading.

Demonstrating the arbitrary nature of controlling magazines based on their capacity is the
fact that they can easily be clipped, taped, or otherwise attached to one another, with reloads
accomplished in mere moments.

As with sound suppressors, it makes no sense that a given curriculum of firearm
instruction that would otherwise be uncontrolled under the proposal could potentially be re-
characterized as a “defense service” if it happened to involve a “large capacity” magazine.

 

'® See, e.g., European Patent Office Patent No. 8172, “A New or Improved Cartridge Magazine for Small Arms and
Machine Guns,” Accepted March 6, 1919 (providing detailed specifications for a dram-type magazine), available at
hits! worldwide esoaeencl convoublicalionbelailsorivinallocument?CC=GBANR= 191408 | JOARK C= AGET ED
&NDejé dates 191 903068 DB= PPODCK & lovale= (last visited July 6, 2018).

WASHSTATEC016785

 
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 411 of 734

For these reasons, we recommend that firearm magazines be controlled under the CCL. If
they are controlled under the USML at all, it should only be to the extent they “specially
designed” solely for firearms that remain on the USML.

ii. The Pinal Rule Should Take Effect Immediately to the Extent Requirements Are
Kinninated and Phase in Other Changes to Allow Regulated Entities Time to Adapt.

When the final rule governing Categories 1, 1, and ILL of the USML is published, certain
changes should take effect immediately, while others should be phased in to allow regulated

entities time to adapt.

Changes that merely eliminate requirements altogether should take effect immediately.
For example, there is no justification for continuing to make “manufacturers” of articles that
would be moved off the USML register with the Department of State.

On the other hand, where control of an item changes from the USML to the CCL,
necessitating new procedures by the regulated entity, implementation of the final rule's effective
date should be delayed to allow for new compliance systems to be established.

Licenses granted under the ITAR should also be grandfathered for all outstanding
transactions.

The NRA does not have any specific recommendations for a timeline of implementation
for enforcing new requirements and procedures. We will defer to the entities whose day-to-day
operations will be directly affected by the changes in the final rule.

Conclusion

The NRA is very pleased to see Export Reform finally turn its attention to Categories 1,
U, and Ul ofthe USML., The proposal charts a positive course that will contribute fo national
security, enhance the competitiveness of U.S. businesses, and benefit ordinary gun owners by
mitigating the potential for the [TAR to burden innocent conduct that does not implicate national
security, We hope you will take the suggestions offered herein seriously to further promote the
worthy goals of this eflort, and we appreciate the opportunity fo provide input.

We have also included our submission on the Bureau of Industry and Security's
companion rulemaking and incorporate those comments herein by this reference.

Sincerely,

C. wf

Christopher Zealand
Senior Research Attorney
NRA-ILA

WASHSTATEC016786

 

 
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 412 of 734

NATIONAL RIFLE ASSOCIATION OF AMERICA
INSTITUTE FOR LEGISLATIVE ACTION
11250 WAPLES MILL Roap

FAIRFAX, VIRGINIA 22030

 

July 6, 2018

Regulatory Policy Division

Bureau of Industry and Security

United States Department of Commerce

14” Street and Pennsylvania Avenue, Northwest
Washington, District of Columbia 20230

Via Online Submission: bttos://www.reculations.cov/document? D=BIS-201 7-0004-000 |

Re: Docket No. BIS-2017-0004; RIN 0694-4847; Control of Firearms, Guns,
Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (OSML)

Greetings:

Tam writing on behalf of the National Rifle Association (NRA) to provide the
association’s comments on the above proposed rule (the proposal). With some six million dues-
paying members, the NRA is America’s premier defender of the civil right protected by the
Second Amendment. Our members include individuals and businesses that would be directly
affected by the changes in the proposal, including gunsmiths, firearm instructors, journalists and
writers covering firearm technology and development, hunters, competitive shooters, and

manufacturers.

The NRA is very pleased to see that the project of Export Reform has finally circled back
to the place where it began, with proposed amendments to Categories I, I, and II of the U.S.
Munitions List (USML). These were among the first of the changes planned for the large-scale
undertaking to update export controls on dual-use items, and rightly so. The Second Amendment
protects an individual right to possess and carry firearms in case of confrontation, extending to

WASHSTATEC016787

 
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 413 of 734

arms in common use among the population for lawful purposes.'! America boasts hundreds of
millions of privately-owned firearms’ and a robust “gun culture” that has produced countless
books, magazine articles, videos, websites, online forums, etc., that exhaustively detail firearm
technology and use. It is difficult to imagine any information about the design, development,
production, manufacturing, and use of firearms that is not already within the public domain. This
same information is commonly available overseas, as are the types of firearms and ammunition
the proposal would regulate under the Commerce Control List (CCL). Meanwhile, the might and
sophistication of the U.S. military - as well as America’s armed populace — ensure that no
foreign enemy wielding the types of arms at issue in these proposed regulations could pose a
serious threat to this nation’s security.

Of course, movement of commonly-available firearms and ammunition to the CCL would
not leave their export unregulated. America already has one of the most well-established and
closely-administered systems of regulation for commercial production and distribution of
firearms and ammunition in the world, and the proposal would not change that. It is clear from
the proposal that items moving off the USML would remain closely controlled, with the
necessity of export licenses remaining the norm. Foreign individuals’ access to firearms and
ammunition would also remain regulated under the federal Gun Control Act and the National
Firearms Act. Furthermore, the Commerce Department has long regulated exports of various
shotguns, as weil as their parts, components, accessories, and ammunition. Thus, it has existing
knowledge of and relationships with many of the entities the proposal will affect. Those entities,
in turn, will also have some familiarity with the Department’s regulatory environment and

procedures.

The NRA believes that, on the whole, the proposal correctly balances the imperatives of
national and global security, allocation of oversight resources, and promotion of American
industry, innovation, and competiveness. We do, however, think that it could be improved in
several particulars. We also believe that the timing for the implementation of the rule deserves

careful consideration.
Specifically, our concerns involve the following:

® § 740.9 Temporary imports, exports, reexports, and transfers (in-country) (TMP)
and § 758. 10 Entry clearance requirements for temporary imports — The use of the
Automated Export System (AES) is impractical and inappropriate for private
travelers exporting a personal firearm they temporarily imported into the U.S. for

 

' District of Columbia v. Heller, 584 US. $70, 392, 624-25 (2008). See also McDonald v. Chicaga, 561 U.S. 742
(2010) (Second Amendment right to keep and bear arms is fully incorporated against state and local action by virtue

of the Fourteenth Amendment).

* The Small Arms Survey estimates that as of the end of 2017, there were 121 firearms for every 100 residents in the
U.S., for a total of some 393.2 million guns. The program director for the Small Arms Survey Institute notes,
however, that “there is no direct correlation at the global level between firearm ownership and violence.” See Edith
M. Lederer, “Global survey shows more than 1 billion small arms in world, mostly owned by civilians and mostly in
the U.S.,” ChicagoTribune.com, June 18, 2018, hus-//www.chicavotribune.com/news/nationworld/ct-survey-small-

WASHSTATEC016788

 
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 414 of 734

lawful purposes. The current system, which relies upon the ATF Form 6NIA, should be
mamtained without modification for such persons.

® § 740.14 Baggage (BAG) and § 758.1 The Electronic Export Enforcement (ZED
filing to the Automated Export System (AES) — The use of the AES is impractical
and inappropriate for private travelers temporarily exporting a personal firearm
for lawful purposes. The current system, which relies upon the CBP Form 4457, should
be maintained without modification for such persons until such time as U.S, Customs and
Border Protection engages in a public rulemaking process to resolve the current

problems.

* § 758.1 The Electronic Export Enforcement (RED filing to the Automated Export
System (AES) and § 762.2 Records to be retained — Expanding the data elements
necessary for AIS filings would exacerbate the problems for private travelers
temporarily exporting a personal firearm and violate the spirit of Congressional
prohibitions against federal firearm registries. Private travelers temporarily exporting
personal firearms should continue to be able to use the CPB Form 4457 without the
firearm ’s information being captured by a federal database.

* Where manufacturers and exporters need to implement mews compliance
procedures for items moving fram the USML to the CCL, the final rule should have
a delayed implementation date; where requirements that once pertained under the
international Traffic in Arma Regulations (TAR) have ne analogues under the
Export Administration Regulations (EAR), the changes should take effect

iramecdiately,

For these reasons, and as detailed below, the NRA supports the proposal but advocates
for revisions before its publication as a final rule.

 

I. The AES System is impractical and Inappropriate for Use by Private Travelers.
és The AES requirement was introduced without sufficient or accurate notice to the
public.

The International Traffic in Arms Regulations historically had included an exemption
under 22 CFR $123.17(c} that allowed U.S. persons to temporarily export without a license up to
three nonautomatic firearms and not more than 1,000 cartridges therefor. This exernption was
geared toward hunters, sportsmen, competitors, and others who travel overseas with firearms to

be used for sporting and other lawful purposes.

In 2011, DDTC published a Federal Register notice of proposed rulemaking entitled
International Traffic in Arms Regulations: Exemption for Temporary Export of Chemical Agent
Protective Gear.’ The supplementary information to that rulemaking focused on amendments to
2a CER $123.17 pertaining to “the temporary export of chemical agent protective gear for

 

° 76 Fed. Reg. 16353 (March 23, 2011}.

WASHSTATEC016789

 
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 415 of 734

exclusive personal use ... .” It also mentioned that “an exemption for firearms and ammunition is
clarified by removing certain extraneous language that does not change the meaning of the
exemption.’

in fact, the proposed change to the firearms and ammunition exemption was a material
and substantial change to the status quo. It would require for the first time that “the individual
must ... present the Internal Transaction Number (TN) from submission of the Electronic
Export Information in the Automated Export System per § 123.22(b)” to use the exemption“

Dut because the notice only printed the amendments to 22 CFR §123.17 and omitted the
existing text of that section, it was not clear from the face of that notice what the context of this
new requirement was. The notice’s inaccurate portrayal of the change as a mere “clarification”
further contributed to obscuring the significance of this new language. Thus, the new
requirement for temporary firearms and aramminition exports went largely unnoticed by relevant

stakeholders,

The final role was published on May 2, 2012." Its supplementary information included a
similarly inaccurate description of the firearm exemption amendment. “Section (c}(3) is revised
to remove what is in practice extraneous language,” it stated.’ “Subject to the requirements of
(<)(1 (3), the exemption applies to all eligible individuals (with the noted exceptions). Thus,
while the text is revised, the meaning of (c}(3) is not changed.”

Unlike the notice for the proposed rule, however, the notice of the final rule included the
full text of subsection (c), which made clear the AES filing requirement pertained to those
claiming the licensing exemption for temporary firearm and ammmumition exports. Of course, it
was by then too late for stakeholders to object to these changes, as the rule had been finalized.

For three years, the changes to 22 CFR $123.17 as they pertained to temporary firearm
and aramunition exports appeared to be ignored and unenforced by the federal government.
Then, in 2015, U.S. Immigration and Customs Enforcement (ICE) and U.S. Customs and Border
Protection (CBP) suddenly changed their websites to indicate the AES filing requirements would
be enforced against travelers temporarily exporting firearms and ammunition, with penalties that
could include seizure of improperly declared items and criminal prosecution.”

 

4 id.

7 Id. at 19354,

° Amendment to the International Traffic in Arms Regulations: Exemption for Temporary Export of Chemical Agent
Protective Gear, 77 Fed. Reg, 28865-(1 (May 2, 2012).

* Hd,

5 dd.

3 See NRA-ILA, “Rule Change May Devastate International Travel for Hunters and Shooters,”

(March 20, 20153.

WASHSTATEC016790

 
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 416 of 734

B. The AES was not designed for use by private nersons for non-business purnoses.

The AES was designed around the needs of commercial exporters and government
officials, not private travelers. As CBP’s “Introduction” to the AES states:

During AES development, a Trade Resource Group convened regularly. To ensure that
ail voices were heard, the group was comprised of large and small exporters, carriers,
Freight forwarders, port authorities, and non-vessel operating common carriers
(NVOCC). At the trade's request, separate coalitions for exporters and software vendors
were formed U4

It continues, “Whatever aspect of the export community you represent - exporter, carrier, freight
forwarder, port authority, service center, non-vessel operating common carrier, consolidator -
AES has advantages for you.”'! Nowhere does this summary recognize that private individuals
would also have to navigate a system designed by and for industry compliance specialists.

Individuals attempting to use the AES will need to have compatible hardware and
software systems or to enlist the services of an authorized agent. Those who do not wish to
purchase or write their own software, or hire someone to complete the filing process for them,
have the option of using AESDirect, an online version administered by the U.S. Census Bureau.

That agency, in turn, has a webpage with various resources to acquaint users with the
intricacies of the system.'* Browsers can start, for example, with the 39-page AESDirect User
Guide’? or with any of the one-hour-plus webinars that cover various aspects of the system,

Navigating the filing process requires individuals to create an account and then fill in data
fields with various codes that are neither intuitive nor easily reconcilable with the context of an
individual traveling with his or her own private property. For example, the system requires the
parties to an export to be identified, with required fields that include the U.S. Principal Party in
Interest, which must be identified by “Company Name” and an acceptable ID type. Likewise, the
Ultimate Consignee also must be specified, again with reference to “Company Name” and an
authorized form of identification.

Nowhere does the User Guide or the screens of the system itself explain how these
categories are supposed to translate for private individuals declaring temporary exports of their

 

visited Fuly 6, 2018).
Nd.

 

2018).

WASHSTATEC016791

 
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 417 of 734

own property. Such persons are not just an afterthought in the system’s design. Rather, it appears
that the design has not thought of them at all.

The acceptable forms of identification, for example, are an Employer Identification
Number (EIN), a Dun and Bradstreet Number, or a foreign passport number (if the foreign entity
is in the U.S. at the time the goods are purchased or obtained for export). U.S. individuals
making temporary exports cannot use their own passport numbers, nor can they use their Social

Security numbers. '4

Using AESDirect, moreover, requires an individual to apply for an account with the
Secure Data Portal of the Automated Commercial Environment. The application for an ACE
Exporter Account’* requires users to list “Corporate Information,” including an ETN and

Company Name.

The Internal Revenue Service (IRS) is responsible for issuing EINs. The IRS website that
explains the process for applying online clearly states: “Employer Identification Numbers are
issued for the purpose of tax administration and are not intended for participation in any other
activities.”!* The online application requires the applicant to identify the “legal structure”
associated with the EIN. None of the available options corresponds with a private individual who
simply wishes to make an AES filing. The applicant then must specify why he or she is
requesting an EIN, with the limited menu choices again offering no option for the private AES
filer. Finally, the applicant must certify under penalties of perjury that he or she has “examined
this application, and to the best of my knowledge and belief, it is true, correct, and complete.”!”

Private individuals using the online application form, in other words, must make a false
certification to the IRS about their business need for an EIN as a prerequisite to complying with
the legally-mandated AES filing requirement. These individuals are also potentially creating an
expectation with the IRS that they are creating a business that should have associated tax filings.

c. The relevant agencies have been aware of the problems orivate individuals have
usine the AES, and there has been no apparent provress in resolving them.

in 2015, representatives of the NRA ~ as well as representatives of hunting and firearm
industry associations - met with officials from CBP, the Census Bureau, the Department of

 

4 See U.S. Customs and Border Protection, “Change in Automated Export System (AES) exporter 1D fling

 

 

of the 58-4 has options for “Other (specify)” not available on the IRS’s online application form. It does not,
however, indicate that EINs may be obtained solely for AES filing purposes.

WASHSTATEC016792

 
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 418 of 734

Homeland Security (OHS), and ICE to discuss the above problems.'*® These discussions
emphasized the need for a simple, straightforward, and legal means for private travelers to
comply with their AES filing requirements. The discussions also touched on concerns about
creating a federal firearm registry via AES filings (a topic that is explored below in greater

depth).

Shortly after that meeting, and after additional intervention from members of Congress,
CBP announced that it would return to the status quo practice of using the paper CBP Form 4457
to track firearms for temporary export.’° In this procedure, travelers report to a CBP office
during their trip or beforehand at a Port of Entry and present the firearms (and ammunition, if
applicable) to be recorded on the 4457. Upon return to the U.S., the traveler will declare the
property, which can be checked, if necessary, against the 4457 to ensure the same firearms that
left the country have returned. The ATF has also indicated that this procedure will satisfy the re-
importation of firearms under its importation jurisdiction.“

We understand that this remains the procedure for temporary firearm exports by private
travelers to the present day and that the AES filing requirement is not being enforced against
these individuals.

Between 2015 and the present, NRA representatives have had repeated contacts with
officials from CBP and the Census Bureau to inquire about any changes or updates to the above-
described state of affairs. To date, we have neither seen nor heard of any evidence that the AES
system has been in any way modified to alleviate the problems it presents for private travelers.
Our review of the applicable websites during the preparation of these comments confirms this
impression. The AES remains a complex application geared toward the needs of industry and
government, not private persons traveling with their own property for non-business purposes.

D. BIS should omit the AES filing requirement for private persons temporarily
exnorting their own firearms and ammunition for lawful nurnoses and codil’y the

Form 4457 procedure.

The NRA is pleased to see that BIS’ current proposal is handling the AES issue in a
much more transparent and forthright manner than the 2012 DDTC rulemaking that introduced it
in the first place. The background information included with the proposal acknowledges:

BIS is aware that US. Customs and Border Protection (CBP) has temporarily suspended
the requirement to file REI to the 4ES for personally-owned firearms and ammunition
that are “'subject to the ITAR”’ being exported under 22 CFR 123.17(c}, due to

 

'8 See NRA-ILA, “You Can't Get There from Here: Obama Administration Shrugs Off Woes of International

  

gun-rales-for-traveling/article e299 Lic

© See 27 CER. § 478.1 15¢a),

WASHSTATEC016793

 
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 419 of 734

cae

operational challenges related to implementation. .. Whether and haw BIS includes this
requirement in a final rule would be based on whether CHP is able to update its
processes, and other agencies as needed, to allow for individuals to easily fle EET in
ALS by the time a final rule is published. If CHP is not able to do sa, then the final rule
may direct exporters to continue te use CBP 's existing process, which is the use of the
CBP Certification of Registration Form 4457, until a workable solution is developed or
CBP suggests an alternative simplified solution for gathering such information for
temporary exports of personally-owned firearms and ammunition,

As explained above, the CBP and the other relevant agencies have not updated their
processes to allow for individuals to easily file Electronic Export Information in the AES. Given
that they are aware of the issues, have had more than three years to fix them, and have made no
discernable progress in that direction, there is no reason to believe they will do so by the time the
proposal is published as a final rule.

‘The NRA is unaware of any compelling security need to change the status quo. The very
fact that the systems have not been updated to address the outstanding issues would seem to
indicate CBP and DHS agree. Simply put, there has heen no urgency to facilitate APS filings by
private travelers. The Form 4487 procedure has proven to be a workable system both before and
since the 2012 rule change, and it can continue to suffice for the near term.

The paper Form 4457 also serves an important fimction for some U.S. travelers to foreign
countries thet require a valid “firearm license” from visitors’ home countries. Neither the US.
government nor most U.S. states generally license the acquisition or simple possession of
firearms, especially long guns. But foreign officials in these countries have historically accepted
fhe Form 4457 as fulfilling this requirement.

It is also relevant that BIS has throughout the relevant time period always allowed for the
temporary export of shotguns and shotgun shells under its jurisdiction via the baggage exemption
of LS CPLR. § 740.14 without requiring a declaration to be filed in the AES. Indeed, that
exemption currently does not specifically require the use of the Form 4457 procedure, either.
Codifying the Form 4437 procedure would therefore help promote consistency and
understanding across the different agencies involved in enforcing the nation’s export rules and
with the traveling public. The president's determination that certain additional firearms and
ammunition no longer warrant control under the USML more strongly argues in favor of BIS
adopting its own procedures for their temporary export than for importing procedures from the

PPAR into the BAR,

CBP can also issue ifs own rulemaking on procedures for temporary exports by private
travelers, should the state of play change with respect to the practical and technological issues of
the AES. The issue could then be fully vetted in ifs own right. There is no reason, however, to
inject this thorny issue into the larger project of Export Reform. It is not necessary nor helpful to
the objectives of Export Reform, and it would perpetuate a problem one solution to which has
already been identified (.c., the paper Form 4457 procedure),

WASHSTATEC016794

 
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 420 of 734

E, Private travelers exporting a personal firearm they temporarily imported into the
U.S. for lawful purposes should not be required to use AES for this purpose.

The same problems that arise from requiring U.S. persons to file declarations through the
AES to take advantage of the BAG exemption apply to requiring foreign visitors traveling to the
U.S. with their own firearms to use the AES to avail themselves of the TMP exception. This is
not necessary under the current version of 15 C.F.R. § 740.9, and it should not be added to that

section or to § 758.1.

Currently, foreign visitors traveling to the U.S. with their own firearms must apply for an
import permit from the Bureau of Alcohol, Tobacco, Firearms & Explosives using ATF Form
ONIA. The individual will also have to substantiate his or her eligibility to possess a firearm in
the United States as a non-US. person (for example, by obtaining a hunting license from a U.S.
state). The travelers must then declare their firearms at the border, provide CBP officials with
any required documents, and maintain the required documents during the duration of their stay.
Customs officials in the country of re-importation can use the ATF Form 6NIA to confirm that
the individual is returning with the same firearms that were brought to the U.S.

We are unaware of any attempt on DDTC’s part to enforce a requirement that foreign
visitors (including from Canada) declare the “export” of firearms they temporary brought to the
U.S. for lawful purposes through the AES when the visitor returns home. Indeed, it is difficult to
understand how doing so would contribute to national security. Thanks the Second Amendment
and America’s unique commitment to individual liberty, the U.S. has by far the largest civilian
stock of firearms in the world.”! Given the ready availability of firearms in the U.S. as compared
to the rest of the world, there is little chance that America’s interests are seriously threatened by
foreign visitors bringing their own lawfully obtained guns into the country. At the very least,
they are not threatened enough to impose a bureaucratic requirement for private foreign travelers
that has already proven unworkable for their U.S. counterparts.

For these reasons, we urge BIS to omit from §§ 740.2 and 758. 10 the AES declaration
requirement as applied to private foreign travelers temporarily bringing personal firearms into
the U.S. Foreign hunters and competitive shooters help contribute to the U.S. economy, and
these proposed changes would discourage them from doing so. Meanwhile, reports of foreign
travelers committing crimes in the U.S. with firearms they lawfully brought with them are

vanishingly rare.

i. The expanded data elements necessary for AES filings exacerbate the problems for
private travelers forced to use the system and violate the spirit of Congressional
prohibitions against federal firearm registries.

The proposal would “expand the data elements required as part of an AES filing for
[firearms transferred from the USML] to include serial numbers, make, model and caliber,”
including for those wishing to use the BAG and TMP exemptions. This makes the previously
mentioned problems with AES filing that much worse. It also runs counter to the spirit of clearly

 

27 ederer, supra note 2.

WASHSTATEC016795

 
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 421 of 734

10

established Congressional policy against using bureaucratic record-keeping requirements to
establish firearms registries.

Firearm registries have long been anathema to gun owners as a tool that can be used to
target them for discrimination and for the eventual seizure of their firearms. History is rife with
examples of tyrants who used civilian disarmament to further their despotic ends,”* and
America’s own Revolutionary War began in earnest after a British raid on Colonial arms caches.
Against this backdrop, federal gun control laws have consistently maintained a policy against
national registries of the sorts of common arms with which Americans typically exercise their

Second Amendment rights.”

Congress, in enacting the Gun Control Act of 1968 (GCA), specifically declined to create
a federal firearm registry, despite the urging of President Lyndon B. Johnson to do so.24 Both the
House and the Senate voted down proposals to require registration of guns as the legislation
made its way through Congress.** As Sen. James McClure later stated,

The central compromise of the Gun Control Act of 1968—the sine qua non for the entry
of the Federal Government into any form of firearms regulation was this: Records
concerning gun ownership would be maintained by dealers, not by the Federal
Government and not by State and local governments.°5)

Congress then amended the GCA in 1986 to prohibit any rule or regulation enacted under
its auspices from using the records that federal firearm licensees must keep to establish “any
system of registration of firearms, firearms owners, or firearms transactions or dispositions ....”°7

When the Brady Handgun Violence Protection Act of 1993"* created the authority for the
National Instant Criminal Background Check System (NICS), Congress took pains to ensure the
system would not circumvent the GCA’s policy against firearm registration. The Act states that
if the NICS determines receipt of a firearm would not be in violation of law, it shall “destroy all
records of the system with respect to the call (other than the identifying number and the date the

 

2 See, ¢.g., STEPHEN HALBROOK, GUN CONTROL IN THE THIRD REICH, DISARMING THE JEWS AND “ENEMIES OF THE
STATE” (Independent Inst. 2013).

“3 The National Firearms Act, 26 U.S.C. §§ 5801-5872, requires federal registration of limited categories of arms,
but to the extent it covers firearms, those guns— which include machineguns, short-barreled shotguns, short-barreled
rifles, and non-sporting firearms greater than .50 caliber ~ are comparatively rare among the U.S. civilian firearm

stock.

*4 See Lyndon B. Johnson, “Remarks Upon Signing the Gun Control Act of 1968,” Oct. 22, 1968, available at

*5 114 Cong. Rec. H22267 (daily ed. July 19, 1968); 114 Cong, Rec, $27420-421 (daily ed. Sept. 18, 1968).

°6 131 Cong. Rec. $9163-64 (uly 9, 1985).
718 U.S.C. § 926(a).
#8 Pub, L. No. 103-159, 107 Stat. 1536 (1993).

WASHSTATEC016796

 
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 422 of 734
11

number was assigned) and all records of the system relating to the person or the transfer.””?
Section 103(i) of the Act contains additional prohibitions against the use of the system to create a

federal firearms registry:

No department, agency, officer, or employee of the United States may—

(1) require that any record or portion thereof generated by the system established
under this section may be recorded at or transferred ta a facility owned,
managed, or controlled by the United States or any State or political subdivision

thereof; or

(2) use the system established under this section to establish any system for the
registration of firearms, firearm owners, or firearm transactions or dispositions
except with respect to person, prohibited by section 922 (g) or (n) of title 18,
United Stated Code State law, from receiving a firearm?!

Beginning in 1979, the annual appropriations bills that funded the ATF and its
predecessor agency prohibited the Department of Justice from centralizing the records of federal
firearm licensees (FFLs), until the prohibition was made permanent in 2011.7! Also made
permanent in that 2011 appropriations bill was another rider that prohibited the ATF from
compiling a searchable registry of gun buyers’ names from business records transferred to the
agency by FFLs who ceased dong business.” A third provision in the same bill permanently
created a 24-hour deadline for the destruction of identifying information on those who
successfully undergo a NICS check.*?

Even Obamacare contains a number of provisions that prohibit information collected
under its authority from being used to create firearm registries.**

Meanwhile, there is no express authority in the enabling act under which this rulemaking
is promulgated for BIS to collect and retain detailed information on the firearms owned by law-
abiding Americans. Yet BIS is proposing to compel Americans to enter identifying information
about themselves and their firearms into a federal database as a precondition of engaging in
lawful travel with firearms. Individuals forced to comply with this requirement are given no
assurances about how the information will be retained or protected or whether it will be available
to other entities, and if so, under what circumstances. This clearly runs contrary to the spirit of
congressional policy governing the handling of firearm owner information.

 

18 U.S.C. 922@)(2KC).

3° 107 Stat. at 1542.

*! Consolidated and Further Continuing Appropriations Act, 2012, Pub. L. No. 112-55, 125 Stat. 552, 609 (2011).
3215 Stat. 552, 610.

33 7d. at 632.
*4 Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119, 884-5 (2010).

WASHSTATEC016797

 
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 423 of 734

12

The de facto federal firearm registry that would be created by forcing private gun owners
to make detailed declarations about themselves and their firearms via the AES is another
argument in favor of retaining the current procedure utilizing the paper Form 4457. That
procedure vindicates the government’s legitimate interest in monitoring the firearms that move
and in out of the country but does not require the government to maintain a central registry of

firearm owner information.

Going forward, any further attempt to automate the information private travelers must
provide about their personal firearms should include express privacy provisions. At a minimum,
these should prevent the dissemination or transfer of the information to other entities and require
its complete destruction once CBP has verified that the firearms which were temporarily
exported have been returned to the U.S.

For all these reasons, the NRA objects to the proposal’s use of expanded data elements
for private travelers seeking to utilize the BAG or TMP exceptions and urges that those
requirements be omitted from the final rule.

Til. The Final Rule Should Take Effect Immediately to the Extent Requirements Are
Eliminated and Phase in Other Changes to Allow Regulated Entities Time to Adapt.

When the final rule governing Categories I, II, and II of the USML is published, certain
changes should take effect immediately, while others should be phased in to allow regulated
entities time to adapt.

Changes that merely eliminate requirements altogether should take effect immediately.
For example, there is no justification for continuing to make “manufacturers” of articles that
would be moved off the USML register with the Department of State.

On the other hand, where control of an item changes from the USML to the CCL,
necessitating new procedures by the regulated entity, implementation of the final rule’s effective
date should be delayed to allow for new compliance systems to be established.

Licenses already granted under the ITAR should also be grandfathered for all outstanding
transactions.

The NRA does not have any specific recommendations for a timeline of implementation
for enforcing new requirements and procedures. We will defer to the entities whose day-to-day
operations will be directly affected by the changes in the final rule.

Conclusion

The NRA is very pleased to see Export Reform finally turn its attention to Categories I,
H, and 10 of the USML. The proposal charts a positive course that will contribute to national
security, enhance the competitiveness of U.S. businesses, and benefit ordinary gun owners by
mitigating the potential for export regulations to burden innocent conduct that does not implicate
national security. We hope you will take the suggestions offered herein seriously to further
promote the worthy goals of this effort, and we appreciate the opportunity to provide input.

WASHSTATEC016798

 
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 424 of 734

13

We have also included our submission on the Directorate of Defense Trade Control’s
companion rulemaking and incorporate those comments herein by this reference.

Sincerely,
Ji Ad 4
é AS ' A. A f
C aha

Senior Research Attorney
NRA-ILA

i
Christopher Zealand |

WASHSTATEC016799

 
 

Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 425 of 7Bxe i of I

 

Asaf 7/10/18 2:37 PM
Received: haly 09, 2018
oo ee ig, ee, te Gs pg ae Status: Posted

PU BLIC SUBMISSION Posted: July 10, 2018
Tracking No. 1k2-946k-yisq
Comments Due: July 09, 2018
Submission Type: API

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines Ne Longer
Warrant Control Under the United States Munitions List (USML}

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer
Warrant Control Under the United States Munitions List (USML)

Decument: BPS-2017-0004-01 89
Public comment 110. Esterline. R.. Baldwin. 7-9-18

 

Submitter Information

Name: Richard Baldwin
Adilress:
500 108th Ave NE
Suite £506
Bellevue, WA, 98004

Email: rich. baldwin g@esterline com

Phone: 4255191874
Organization: Esterline Technologies Corp.

 

General Comment

See attached file(s}

 

Attachments

flev/SVEA/Public’o20comments*e20ons20Care201-Tlo20rule/Elane20cambining es... 7/11/2018

WASHSTATEC016800
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 426 of 734

 

 

 
 

- Estenine Corporation Yeh 428-452-8400
£ &06 108th Avenue NE Fax: 428. S16
Suite 1500 an eetertin

Radlavies WANA Goon hYSE symbol ESL

duly 9, 2078

Richard E. Ashoah

Assistant Secretary for Export Administration
Bureau of Industry and Security

LS. Depariment of Commerce

14th and Pennsylvania Avenue NW

Room 20996

Washington, D.C. 20230

ATTN: Request for Comments Regarding Reform of USML Categories 1, and Ill,
Docket No. 111227796-5786-01, RIN 0694-AF47, 83 FR 24166

Dear Mr. Ashoosh:

Esterline Technologies Corporation supports the goals and objectives of the Export
contro! Reform (ECR) Initiative, and submits the following comments respecting the
proposed transfer of items from Categories |, fl, and Hl from the USML to the CCL, with
focus on the appropriateness of the corresponding license requirements and boansing
policies.

Summary of Comments and Recommendations

This section outlines our main comments, each of which is explained more fully in the
remainder of this letter.

1. Keep the Commerce Control List free of AECA brokering.

2. Coordinate changes to USML. Categories |, 1, and 1 with changes to the United
States Munitions Import List.

3. Address conflict with companion rule 83 FR 24798.
Comments and Recommendations
1. Keep CCL free of AECA brokering

One of the main advantages of ECR is that items on the CCL are not subject to the
brokering requirements in section 38(a)(1) of the Arms Export Control Act (AECA) and
22 CFR 129. This advantage has been highlighted by the U.S. Government in public

WASHSTATEC016801
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 427 of 734

remarks, such as Under Secretary Hirschorn’s address to the BIS Update 2014
Conference.

Absence of brokering controls for CCL items has more significance than the absence of
double licensing. Currently, items subject to the CCL do not require registration or
licensing under 22 CFR 129, period. Once an item is determined to be on the CCL, it is
clear that it is not subject to brokering, so there is no need to review the USMIL or the
requirements in 22 CFR 129 before engaging in business. Knowledge that items on the
CCL are not subject to brokering simplifies and streamlines transactions. Addition of
brokering requirements for any item on the CCL would be an unwelcome development
as it would introduce a significant complicating factor.

Esterline recommends BIS and DDTC reform USML Categories |, Il, and Ili without
introducing brokering controls to items in the CCL.

2. Coordinate changes to USML Categories |, Il, and Ill with USMIL

The proposed rule would add the need to review the USMIL for activities that are not
imports to the United States and involve items on the CCL. Classifying items against
multiple control lists for a single transaction increases the cost and complexity of U.S.
export controls.

Esterline recommends BIS and DDTC coordinate the change to USML Categories |, Il,
and Ill with the Bureau of Alcohol, Tobacco, Firearms, and Explosives so that a
corresponding change is made to the USMIL at the same time. This would eliminate the
need to consider both the USML and the USMIL when deciding whether a transaction
involves brokering.

3. Address conflict with companion rule 83 FR 24198

The proposed rule is in conflict with the companion State Department proposed rule, 83
FR 24198, Public Notice 10094, RIN 1400-AE30. This leaves items transferred from the
USML to the CCL potentially without a controlling ECCN.

Esterline recommends BIS coordinate with DDTC to resolve this conflict.
The BIS proposed rule states:

Category III of the USML, entitled “Ammunition/Ordnance,” encompasses
ammunition for a wide variety of firearms that may have military, law enforcement
or civilian applications. Ammunition that has only or primarily military applications
would remain on the USML as would parts, production equipment, “software”
and “technology” therefor.

The State Department proposed rule states with respect to USML Category Ill:

WASHSTATEC016802

 
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 428 of 734

Additionally, paragraph (c), which controls production equipment and tooling, will
be removed and placed into reserve. The articles currently covered by this
paragraph will be subject to the EAR.

In effect, the BIS proposed would receive specific production and test equipment for
conventional ammunition into ECCN 0B505, while the State Department proposed rule
would move all production and test equipment for ammunition and ordnance to the CCL,
conventional or otherwise.

ECCN 0B505 would only control equipment specially designed for the production of
ammunition and ordnance that is controlled in USML Category III if it falls within the list
“tooling, templates, jigs, mandrels, molds, dies, fixtures, alignment mechanisms, and test
equipment.” This list is less than the scope of production equipment that will no longer
be controlled in USML Category VIII(c) by the proposed companion rule, 83 FR 24198.

Similarly, ECCN 0E505 would not control technology for the technology for equipment
specially designed for the production of ordnance, or technology for the software
specially designed for such equipment.

A number of the articles proposed for USML Category Ill by 83 FR 24198 are not
conventional ammunition, and their specially designed production equipment exceeds
the specific list “tooling, templates, jigs, mandrels, molds, dies, fixtures, alignment
mechanisms, and test equipment.”

For example, production of combustible ordnance requires specialized production
machines that do not fall within the list “tooling, templates, jigs, mandrels, molds, dies,
fixtures, alignment mechanisms, and test equipment.” Under the proposed rules, these
specialized machines would fall outside both the USML and ECCN OB505.

Summary

Thank you for the opportunity to comment on this proposed rule. Please feel free to
contact me if you have any questions about the comments and recommendations
provided.

Regards,

thew! As

Richard R. Baldwin
Director, Trade Compliance Technology
Esterline Technologies Corporation

WASHSTATEC016803

 
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 429 of 734

 

As of: 7/17/18 4:01 PM
Received: June 28, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 10, 2018
Tracking No. 1k2-93zc-ex48
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0190
Public Comment 111. Individual. Chelsea Anonymous. 6-28-18

 

Submitter Information

Name: Chelsea Anonymous

 

General Comment

I am writing in opposition to moving export license oversight for firearms from the Department of Commerce.
The proposed rule treats dangerous semiautomatic assault rifles as non-military devices. These rifles should
certainly be treated as military devices. Assault rifles originated in World War II and have become standard
weapons for armies throughout the world. To not classify theses weapons as military devices is absurd.
Additionally, the proposed rule eliminates Congressional oversight for gun export deals. Since these devices are
proven to be dangerous, it is common sense that there should be Congressional oversight with gun exportations.
In modern times, assault rifles have been the cause of violent and deadly crimes. As a result, theres should be
more congressional oversight and regulations, not fewer.

WASHSTATEC016804
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 430 of 734

 

As of: 7/17/18 4:02 PM
Received: June 29, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 10, 2018
Tracking No. 1k2-93zi-jwjd
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0191
Public Comment 112. Individual. Sean Schroeder. 6-29-18

 

Submitter Information

Name: sean schroeder
Address:

PO Box 56

Westfield, WI, 53964
Email: seanjon46@yahoo.com
Phone: 6084036915

 

General Comment

I AGREE to this Proposed rule.
Thank you President Trump

WASHSTATEC016805
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 431 of 734

 

As of: 7/17/18 4:25 PM
Received: June 29, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 10, 2018
Tracking No. 1k2-93zp-d9mu
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0192
Public Comment 113. Individual. Anonymous. 6-29-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

To all the Trump administration haters out there, I urge you to please check your history before you comment.
The Obama administration initially proposed this reform initiative in 2009 and again in 2013. Both times it was
withdrawn because of events unrelated to the proposed change.

I support this change.

WASHSTATEC016806
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 432 of 734

 

As of: 7/17/18 4:04 PM
Received: July 01, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-9413-wf97
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0320
Public Comment 114. Individual. D. Hornsby. 7-1-18

 

Submitter Information

Name: Dean Hornsby

 

General Comment

Why do you people have the ludicrous perception that any legislation you pass is going to stop anyone from
committing crimes?

Words on a piece of paper, which you refuse to read before voting on them, are as useless as the ink used to write
them. As

quoted from John Dean "Jeff" Cooper "Killing is a matter of will, not weapons. You can't control the act itself by
passing laws

about the means employed."

Jeff Cooper, 1958

WASHSTATEC016807
 

Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 433 of 7Bage of |

 

     
 

As of: 7/11/18 10:28 AM
Received: July 06, 2018
Status: Posted

Posted: July 11, 2018
Tracking Na. 1k2-944i-qsel
Comments Dues July 09, 2018
Submission Type: Web

PUBLIC SUBMISSION

 

 

 

Docket: BIS-2017-0004 |
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer
Warrant Control Under the United States Munitions List (USML}

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer
Warrant Control Under the United States Munitions List (USML}

Document: BIS-2017-00041261
Public comment 115. SAAMI. 2. Pattersan. 7-60-18

 

Submitter Information

Name: Richard Patterson
Organization: Sporting Arms and Ammunition Manufacturers” Inshitute

 

General Comment

See attached Hle(s)

 

Attachments

BIS Lener Docket B1S-2017-0004 6 July 2018

Hled/ Sy EA Pubiicto2Gcomments200n 2 0Care20L- I a2onidle/Publies2bcammenttad... 7/12/2078

 

~ WASHSTATEC016808
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 434 of 734

 

SPORTING ARMS AND AMMUNITION MAHUPAC TURERS INSTITUTE, INC,
SINCE, 18a

July 6, 2018

eov » Docket BIS-2017-0004

 

By Internet: Federal eRulemaking Portal: wwe:

By mail or delivery:

Steven Clapett
Office of Nonproliferation Controls and Treaty Compliance
Nuclear and Missile Technology Controls Division

Bureau of Industry and Security

U.S. Department of Commerce

14th Street and Pennsylvania Avenue, NW, Room 20998
Washington, DC 20230

REFERENCE: Comments on Proposed Rule -~- Control of Firearms, Guns, Ammumition and
Related Articles the President Determines No Longer Warrant Control Under the United States
Munitions List (USML) -- RIN 0694-AF47

Dear Mr. Clagett:

‘The Sporting Arms and Ammunition Manufacturers’ Institute (SAAMD respectfully submits the
following comments to the above referenced Federal Repister Notice 83 FR 24166, dated May
24, 2018. SAAMI is an association of the nation’s leading manufacturers of firearms,
ammunition and components. SAAMI was founded in 1926 at the request of the federal
government and tasked with creating and publishing industry standards for safety,
interchangeability, reliability and quality, coordinating technical data and promoting safe and
responsible firearms use.

As the organization responsible for creating manulacturing standards for our industry, SAAMI is
uniquely qualified to provide technical expertise particularly related to ammunition. We have
reviewed the proposed rule, and apree in general with the transition of the majority of firearms
and ammunition to the Commerce Control List. Export controls of commercial firearms and
ammunition which are not inherently military, have no critical military or intelligence advantage,
and have predominant commercial applications correctly belong under the Export Administration
Regulations (EAR).

We would like ta raise the following points regarding several items emumerated in the proposed
rule:

1

 

 

 

11 MILE HILL ROAR » NEWTOWN, CT 08470-2359 + (208) 426-4988 » FAX (203) 428-8692

WASHSTATEC016809
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 435 of 734

Alignment of Terms Describing Caliber Between USML and CCL

In our review of both the DDTC and BIS proposed rules, we note an inconsistency in the way
calibers are described in the control lists. In USML Categories I and II, firearms and guns are
described “caliber .50 inclusive (12.7 mm)” and “greater than .50 caliber (12.7 mm)”,
respectively. In new ECCN 0A501, firearms are described in subparagraphs .a and .b as “of
caliber less than or equal to .50 inches (12.7 mm)” and “with a caliber greater than .50 inches
(12.7 mm) but less than or equal to .72 inches (18.0 mm)”, respectively. The measurement in
inches does not correlate exactly into caliber size, i.e. .50 caliber is not .50”. For example, .50
BMG caliber is actually 0.51” in diameter, not 0.50". In commerce, .50 BMG ammunition is
controlled with smaller calibers such as 300 Win Mag, and is separated from larger diameter
calibers such as 600 Nitro Express. This could also impact other calibers such as 500 S&W
Magnum or S50AE.

The caliber terms are not aligned between the control lists, and this could cause confusion and
misinterpretation of the controls between the USML and CCL particularly in regard to the
ammunition controls which follow the respective firearm controls.

The USML threshold of “.50 caliber” controls 50 BMG firearms in current Category I and
related ammunition in current Category II. New ECCN 0A501 with the “.50 inches” threshold
would put 50 BMG firearms under subparagraph b. However, 0A501.b does not control semi-
automatic firearms “with a caliber greater than .50 inches (12.7 mm) but less than or equal to .72
inches (18.0 mm)”. Control of these semi-automatic firearms would be retained on the revised
USML Category Il. Because of the misaligned terms, controls on semi-automatic firearms
currently designated USML Category I(a) would move to control under revised USML Category
ll. This is inconsistent with the transition of all other firearms currently controlled under USML
Category I(a) to new ECCN 0A501.a.

In addition, revised USML Category II includes four subparagraphs which control related
ammunition and components for “guns and armaments controlled in Category IT”:
subparagraphs (a)(9) ammunition, (d)(4) projectiles, (d)(7) cartridge cases, powder bags, or
combustible cases, and (d)(14) target practice projectiles. Because 50 BMG, SOAE, and 500
S&W Magnum ammunition could be used in either semi-automatic or non-semi-automatic
firearms, there is confusion on how these items will be controlled. If these calibers were
classified under 0A501.a, then tt would be clear that the related ammunition would be controlled
under ECCN 0A505.

As currently written in the proposed rule, ECCN 0A505 controls ammunition for all firearms in
0A501. The proposed revised USML Category III includes control of ammunition for all guns
and armament controlled in revised Category II, With the proposed description of caliber in
inches in ECCN 0A501, ammunition for 50 BMG firearms would be controlled under both
04505 and USML Category III. This needs clarification to rectify the overlapping controls.

RECOMMENDATION: For clarity of controls, there needs to be consistency in the expression

of terms between the two control lists for items transitioning from one control list to the other.
This can be accomplished in two ways. One would be for BIS to revise the terms in ECCN

WASHSTATEC016810
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 436 of 734

OA501.a and .b to read “caliber” instead of “inches”. The other alternative would be for BIS and
DDTC to describe caliber as .510 inches instead of .50 inches, and make the corresponding
changes in USML Category IT, and ECCN 0A505.

Deletion of ECCN 0A018.b and Revision of ECCN 0A505

In reviewing new ECCN 0A505 against other CCL entries, we note an inconsistency. Currently,
ECCN 0A018 includes subparagraph .b, which controls the following:

“b, “Specially designed” components and parts for ammunition, except cartridge cases,
powder bags, bullets, jackets, cores, shells, projectiles, boosters, fuses and components,
primers, and other detonating devices and ammunition belting and linking machines (all
of which are “subject to the ITAR.”);
Note: 0A018.b does not apply to “components
ammunition as follows:

a. Ammunition crimped without a projectile (blank star);

b. Dummy ammunition with a pierced powder chamber;

c. Other blank and dummy ammunition, not incorporating components designed

for live ammunition”

33 6@

specially designed” for blank or dummy

The items listed in subparagraph .b have been revised and rewritten into the proposed changes to
USML Category III and the new ECCN 0A505. Leaving ECCN 0A018.b unchanged will cause
confusion due to the overlap of controlled items as listed in new ECCN 0A505.

In particular, we note that while 0A505.d indicates AT-only and UN controls for blank
ammunition, the ECCN does not address controls for dummy ammunition which are the subject
of the note to 0A018.b. Dummy ammunition is inert. It does not include powder or primer mix.
It consists of only the metal components of the cartridge, with a hole drilled in the cartridge case
to mark it as inert,

RECOMMENDATION: In keeping with the reorganization of firearm and ammunition ECCNs,
we recommend BIS review 0A018.b against 0A505 and delete redundancies such as 0A018.b
“Specially designed” components and parts for ammunition” versus 0A505.x ““Parts” and
“components” that are “specially designed” for a commodity subject to control in this ECCN...”.

We also request BIS revise 0A505 to include a Note similar to the Note to 0A018.b making a
provision for dummy ammunition. Currently under 0A018.b, dummy ammunition is not
controlled (EAR99) and we would request the same treatment under 0A505. If duinmy
ammunition can no longer be classified as EAR99 due to policy reasons, then at a minimum, we
would request the same controls on dummy ammunition as for blank ammunition under
0A505.d, ic. UN and AT-only controls.

Exception LVS Value Allowance

WASHSTATECO016811
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 437 of 734

We note that proposed ECCN OAS05 includes an allowance for license exception LVS of $100
for subparagraph .x “parts” and “components”. We also note that firearm parts and components
under proposed ECCN 0A501 have an LVS allowance of $500, Our members feel this is an
mconsistency in the treatment of related items. In recent years, costs related to ammunition
components have been increasing, with the largest increases affecting larger caliber cartridges.
The proposed $100 limit on LVS will be quickly met with small amounts of components, making
this exception not as useful as intended. This will impact the smaller companies who will have
increased license burden because the $100 LVS limit will be too low to be of use.

RECOMMENDATION: We request BIS raise the value limit for the LVS exception to $500 to
match the allowance for firearm parts. We believe this is reasonable since the controls in place
new under ECCN 0A018.b have an LYS allowance of $3000 for “specially designed”
components and parts for ammunition, and this allowance is mruch higher than the $500 we are
requesting. We also recommend BIS consider pegging the LVS value to inflation which would
allow for incremental increases to match price increases over time.

We appreciate your consideration of our recommendations. Please let us know if you have
questions or need apy ) dacther information or clarification.
: fF f :
y : f z

   

 

Executive Director

WASHSTATEC016812

 
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 438 of #sge | of i

 

As of: 7/19/18 9:23 AM
Received: July 02, 2018
Status: Posted

Posted: July 11, 2018
Tracking No. 1k2-9420-uj2z
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No

Longer Warrant Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No
Longer Warrant Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0319
Public Comment 116. Individual. Connie Stomper. 7-2-18

 

Submitter Information

Name: Connie Stomper

 

 

General Cor

See attached file(s)

Attachments

comments

httpsv//www.fdms.gov/fdms/getcontent 7objectid= 0900006483 48efl d&format“xmld&show... 7/19/2018

WASHSTATEC016813
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 439 of 734

| am a concerned citizen and | oppose the proposed rule for the following
reasons:

The proposed rule treats semi-automatic assault rifles as “non-military.” But
many state and non-state groups in importing countries use semi-automatic
rifles in armed conflicts, causing enormous damage. U.S. troops use rifles
in semi-automatic mode an overwhelming amount of the time. Regarding
wide retail availability of firearms, about which comment has been
requested, many countries prohibit civilian possession of semi-automatic
rifles and handguns, as well as of any larger caliber firearm. Six U.S. states
the District of Columbia, and several large retail chains also prohibit retail
sale of semi-automatic assault rifles. Many semi-automatic rifles are also
easily converted to fully automatic firearms. Because military-style assault
rifles clearly have substantial military utility, transfer of these firearms to
Commerce Department control is inconsistent with the statutory framework
enacted by the Congress to regulate the export of arms.

The proposed rule would eliminate Congressional oversight for important
gun export deals. Congress will no longer be automatically informed about
sizable sales of these weapons. That will limit its ability to comment on
related human rights concerns, as it recently did on the Philippines and
Turkey.[ii] Congressional action in 2002 required sales of firearms
regulated by the US Munitions List valued at $1 million or more be notified
to Congress. Items moved to Commerce control would no longer be subject
to such notification. Ina September 15, 2017, letter, Senators Benjamin
Cardin, Dianne Feinstein, and Patrick Leahy explicitly noted that this move
would violate Congressional intent and effectively eliminate Congress’
proper role.

The new rules would transfer the cost of processing licenses from gun
manufacturers to taxpayers. Registration fees that since the 1940s have
been used to offset the costs to the government of tracking who is
manufacturing weapons would no longer apply to manufacturers of
semi-automatic weapons, and Commerce does not charge any fee for
licensing. So the government -- i.e., taxpayers -- will absorb the cost of
reviewing applications and processing licenses. Gun exporters that benefit
from these sales should shoulder this cost.

National laws for brokers and financiers who arrange firearm shipments are
a weak link in the chain of efforts to curtail trafficking of small arms and light
weapons. There is good reason for concern that firearms brokers will no
longer be subject to US brokering law. Although Commerce states it will
retain rules on brokering for a State Department list that includes assault

WASHSTATEC016814
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 440 of 734

rifles, there is no statutory basis for brokers of these weapons to register
and obtain a license, increasing the risk of trafficking. That will make it
easier for unscrupulous dealers to escape attention. [iii]

The rule reduces end-use controls for gun exports. It would eliminate the
State Department's Blue Lantern program for gun and ammunition exports,
which carries out hundreds of pre-license and post-shipment inspections
and publicly reports on them. It also would move license approval out of the
department that compiles the U.S. Government's information on human
rights violations, reducing the ability to effectively deny weapons licenses to
international human rights violators.End-use controls also are weakened by
eliminating registration of firearms exporters, a requirement since the
1940s. Registration of exporters allows the State Department to check an
exporter’s history whenever a manufacturer or broker requests a license for
a particular gun export sale. But the transfer of licensing to Commerce will
remove new exporters and brokers of these firearms from the State
Depariment database, weakening enforcement against arms trafficking.
The rule enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for 3D-printing
weapons, the State Department successfully charged him with violating
arms export laws, since his open-source posting made it possible for
anyone with access to a 3D printer, anywhere, to produce a lethal weapon.
The Commerce Department is unlikely to make the same argument once
those weapons are transferred to their control. Unless corrected, the new
regulations run the risk of effectively condoning and enabling 3D printing of
firearms in the U.S. and around the globe. By effectively eliminating many
means to detect firearms, background checks on domestic sales and
end-use controls on international exports for such weapons, this change
could generate many preventable tragedies.

The Commerce Department does not have resources to enforce export
controls, even before the addition of 30,000 firearms export licenses as a
result of this rule predicted by Commerce.[iv] The BIS’s enforcement office,
with no staff in Latin America, Africa, or many other parts of the world, is
not equipped to take the same level of preventive measures for end-use
controls. Moreover, the State Department has developed extensive data,
expertise and institutional relations to implement the Leahy Law for security
assistance, which can serve as a critical foundation in both pre-license and
post-shipment checks to control and verify end uses and end users.
Commerce does not have these resources.

The proposed change will reduce transparency and reporting on gun

WASHSTATEC016815
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 441 of 734

exports. The rule would eliminate Congressional and public awareness of
the total amount (dollar value and items) of firearms sales authorizations
and deliveries around the world, since the Commerce Department annual
reporis currently only cover about 20 countries.

This rule would transfer gun export licensing to an agency — the Commerce
Department - whose principle mission is to promote trade. Firearms, both
assault weapons and non-semi-automatic weapons, are uniquely and
pervasively used in criminal violence around the world. Controlling their
export should be handled by the State Department, which is mandated and
structured to address the potential impacts in importing nations on stability,
human security, conflict, and human rights.

Firearms are used to kill a thousand people every day around the world in
acts of organized crime, political violence, terrorism, and human rights
violations. Research indicates that the types of weapons being transferred
to Commerce control, including AR-15, AK-47, and other military-style
assault rifles and their ammunition, are weapons of choice for criminal
organizations in Mexico and other Latin American countries that are
responsible for most of the increasing and record levels of homicides in
those countries.[v] The export of these weapons should be subject to more
controls, not less.

WASHSTATEC016816
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 442 of 734

 

As of: 7/12/18 8:59 AM
Received: July 01, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 12, 2018
Tracking No. 1k2-9416-pl1c3
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0321
Public Comment 117. Individual. M.M. 7-1-18

 

Submitter Information

Name: MM

 

General Comment

I am submitting this comment in strong opposition to the proposed rule to transfer oversight of non-military
firearms exports from the State Department to the Commerce Department. I cannot support any action that will
endanger the lives of American citizens overseas and this change will make it easier for terrorists and foreign
entities to secure American-made firearms, including deadly assault weapons, for killing Americans living,
working, or traveling abroad.

In my view, the proposed rule has one purpose only: to garner profits for a U.S. gun industry that is faring poorly
domestically. It comes after a multi-year lobbying campaign by the NRA and National Shooting Sports
Foundation (the NSSF has already boasted the change would lead to a 20% increase in firearms exports). NO
ONE other than the gun lobby asked for this change. It would make U.S. exports of small arms far more
dangerous, by transferring oversight responsibilities to an agency that prioritizes business over national security.
The U.S. Congress would also lose its ability to oversee commercial weapons sales of $1 million or more, which
is inane. If your agency approves this blatant corporate giveaway and vast disregard for national security, I will
do everything in my power to hold your leadership accountable for the resulting bloodshed that occurs globally.
That will include advocating against your budget priorities across-the-board.

I am submitting this comment anonymously as the NRA and their syncophants use threatening language against
anyone who questions their reasoning, data, or motivations. This is a matter of national security. Please wake up.

WASHSTATEC016817
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 443 of 734

 

As of: 7/12/18 9:01 AM
Received: July 02, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-941p-4ehf
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0323
Public Comment 118. Individual. S. Matlow 7-2-18

 

Submitter Information

Name: Sandra Matlow
Address:

Cincinnati, OH, 45211
Email: smatlow@peoplepc.com
Phone: 5136613615

 

General Comment

I am writing in opposition to moving export license oversight for firearms from the Department of State to the
Department of Commerce. The proposed rule change treats semiautomatic assault rifles as non-military. This is
despite the fact that U.S. troops routinely use their military rifles in semiautomatic mode and these weapons are
used by state and non-state groups in armed conflicts.

The proposed rule eliminates Congressional oversight for important gun export deals; transfers the cost of
processing licenses from gun manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and
exports abroad by removing the block on 3D printing of firearms. The proposal reduces transparency and
reporting on gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the resources
or the interest to adequately enforce export controls.

WASHSTATEC016818
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 444 of 734

 

As of: 7/12/18 9:06 AM
Received: July 02, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-941h-4pnx
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0324
Public Comment 119. Individual. Margaretq Sellers. 7-2-18

 

Submitter Information

Name: Margaretq Sellers

 

General Comment

I am opposed to the proposed rule change because I believe that it will put more guns in the hands of people who
may use them against us.

WASHSTATEC016819
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 445 of 734

 

As of: 7/12/18 9:08 AM
Received: July 02, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 12, 2018
Tracking No. 1k2-9420-aacx
Comments Due: July 09, 2018
Submission Type: Web

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0325
Public Comment 120. Anonymous. 7/2/18

 

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I am a teacher and US citizen with long-standing ties to Mexico and Mexicans. I completely oppose this
proposed rule. The US government should not be taking orders from the NRA, which fears losing sales in the US
because of right and righteous concerns over gun violence, and so wishes to export its means of profiting. This
should not be US policy, human policy, or international relations. It is a transparent give-away to forces that will
only further disrupt and derail Mexico's efforts to police its drug traffickers and curb its corruption.

Please reject this proposal.

WASHSTATEC016820
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 446 of 734

 

As of: 7/12/18 9:11 AM
Received: July 02, 2018

Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-9421-xlwf

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0326
Public Comment 121. Individual. Benita J. Campbell. 7-2-18

 

Submitter Information

Name: Benita J. Campbell
Address:
23 Hindman Avenue
Burgettstown, 15021-1165
Email: b_j campbell@yahoo.com
Phone: 7249472790

 

General Comment

As a citizen of the United States, I have grave concerns about our violent gun culture that does so much harm to
individuals, families, and society at large.

I oppose the proposed rule for the following reasons.

1. The proposed rule treats semi-automatic assault rifles as non-military. But many state and non-state groups in
importing countries use semi-automatic rifles in armed conflicts, causing enormous damage. U.S. troops use
rifles in semi-automatic mode an overwhelming amount of the time. Regarding wide retail availability of
firearms, about which comment has been requested, many countries prohibit civilian possession of semi-
automatic rifles and handguns, as well as of any larger caliber firearm. Six U.S. states the District of Columbia,
and several large retail chains also prohibit retail sale of semi-automatic assault rifles. Many semi-automatic
rifles are also easily converted to fully automatic firearms. Because military-style assault rifles clearly have
substantial military utility, transfer of these firearms to Commerce Department control is inconsistent with the
statutory framework enacted by the Congress to regulate the export of arms.

2. The proposed rule would eliminate Congressional oversight for important gun export deals. Congress will no
longer be automatically informed about sizable sales of these weapons. That will limit its ability to comment on
related human rights concerns, as it recently did on the Philippines and Turkey.[ii] Congressional action in 2002
required sales of firearms regulated by the US Munitions List valued at $1 million or more be notified to
Congress. Items moved to Commerce control would no longer be subject to such notification. In a September 15,

WASHSTATEC016821
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 447 of 734
2017, letter, Senators Benjamin Cardin, Dianne Feinstein, and Patrick Leahy explicitly noted that this move
would violate Congressional intent and effectively eliminate Congress proper role.

3. The new rules would transfer the cost of processing licenses from gun manufacturers to taxpayers.
Registration fees that since the 1940s have been used to offset the costs to the government of tracking who is
manufacturing weapons would no longer apply to manufacturers of semi-automatic weapons, and Commerce
does not charge any fee for licensing. So the government -- i.¢., taxpayers -- will absorb the cost of reviewing
applications and processing licenses. Gun exporters that benefit from these sales should shoulder this cost.

4. National laws for brokers and financiers who arrange firearm shipments are a weak link in the chain of efforts
to curtail trafficking of small arms and light weapons. There is good reason for concern that firearms brokers will
no longer be subject to US brokering law. Although Commerce states it will retain rules on brokering for a State
Department list that includes assault rifles, there is no statutory basis for brokers of these weapons to register and
obtain a license, increasing the risk of trafficking. That will make it easier for unscrupulous dealers to escape
attention. [iii]

5. The rule reduces end-use controls for gun exports. It would eliminate the State Departments Blue Lantern
program for gun and ammunition exports, which carries out hundreds of pre-license and post-shipment
inspections and publicly reports on them. It also would move license approval out of the department that
compiles the U.S. Governments information on human rights violations, reducing the ability to effectively deny
weapons licenses to international human rights violators.End-use controls also are weakened by eliminating
registration of firearms exporters, a requirement since the 1940s. Registration of exporters allows the State
Department to check an exporters history whenever a manufacturer or broker requests a license for a particular
gun export sale. But the transfer of licensing to Commerce will remove new exporters and brokers of these
firearms from the State Department database, weakening enforcement against arms trafficking.

WASHSTATEC016822
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 448 of 734

 

As of: 7/12/18 9:12 AM
Received: July 02, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-9422-9vs5
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0328
Public Comment 122. Individual. Sarah Brown. 7-2-18

 

Submitter Information

Name: Sarah Brown
Address:
22 Main St.
Kittery, ME, 03904
Email: sarah@greenalliance. biz
Phone: 6038174694
Fax: 03904

 

General Comment

I hope you will oppose the Trump Administration's proposal to transfer licensing and oversight of firearms
exports from the State Department to the Commerce Department. The proposal weakens controls over
semiautomatic assault weapons, .50 sniper rifles, high-capacity ammunition magazines and it may deregulate 3D
printing of guns. It could also weaken controls on gun imports.

The proposed transfer will likely lead to more U.S. guns getting into the hands of criminal organizations, human
rights abusers, and terrorist groups around the globe.

It's no surprise that the proposed rules are a priority for the National Rifle Association and the Newtown-based
National Shooting Sports Foundation. Clearly, their goal is to open up international markets to compensate for
lagging domestic sales. They are willing to spread our gun violence all over the world to boost gun industry
profits.

WASHSTATEC016823
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 449 of 734

 

As of: 7/12/18 9:13 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 12, 2018
Tracking No. 1k2-9425-oula
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0329
Public Comment 123. Individual. Jean Lindgren. 7-3-18

 

Submitter Information

Name: Jean Lindgren
Address:

389 Guerrero Street

San Francisco, CA, 94103
Email: lindgren.b8@gmail.com
Phone: 415-863-3341

 

General Comment

I'm a long time resident of San Francisco, California and am absolutely appalled by the hundreds...thousands...of
people being killed by unstable humans...mainly white males...wielding automatic and semi-automatic
weapons!!!! This MUST STOP! NO CIVILIAN NEEDS SUCH A WEAPON!!!

Therefore, I strongly oppose the proposed rule for the following reasons:

1. It eliminates Congressional oversight for important gun export deals.

2. Transfers the cost of processing licenses from gun manufacturers to taxpayers. That's totally wrong and unfair.
3. Removes statutory license requirements for brokers thereby increasing the risk of trafficking.

4. Reduces or eliminates end-use controls, such as the State Depts Blue Lantern program...eliminating
registration

of firearms exporters has been a requirement since the 1940s for very good reasons!

5. Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms.

6. Reduces transparency and reporting on gun exports.

7. Transfers gun export licensing from the agency with a mission to promote stability, conflict reduction, and
human rights,

to an agency with mission to promote trade.

8. Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence,

WASHSTATEC016824
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 450 of 734
terrorism, and human rights violations. They should be subject to more controls, not less!
9. Ideally, automatic and semi-automatic weapons should be removed from the market entirely and not
manufactured in
the first place.

Thanks for your consideration.
Jean Lindgren

San Francisco, CA

Email: lindgren.b8@gmail.com

WASHSTATEC016825
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 451 of 734

 

As of: 7/12/18 9:31 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 12, 2018
Tracking No. 1k2-942b-tl1f
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0333
Public Comment 124. Individual. Terrie Williams. 7-3-18

 

Submitter Information

Name: Terrie Williams

 

General Comment

When Defense Distributed founder Cody Wilson posted online instructions for 3D-printing weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting made it
possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The Commerce
Department is unlikely to make the same argument once those weapons are transferred to their control. Unless
corrected, the new regulations run the risk of effectively condoning and enabling 3D printing of firearms in the
U.S. and around the globe. By effectively eliminating many means to detect firearms, background checks on
domestic sales and end-use controls on international exports for such weapons, this change could generate many
preventable tragedies.

The Commerce Department does not have resources to enforce export controls, even before the addition of
30,000 firearms export licenses as a result of this rule predicted by Commerce.[iv] The BISs enforcement office,
with no staff in Latin America, Africa, or many other parts of the world, is not equipped to take the same level of
preventive measures for end-use controls. Moreover, the State Department has developed extensive data,
expertise and institutional relations to implement the Leahy Law for security assistance, which can serve as a
critical foundation in both pre-license and post-shipment checks to control and verify end uses and end users.
Commerce does not have these resources.

The proposed change will reduce transparency and reporting on gun exports. The rule would eliminate
Congressional and public awareness of the total amount (dollar value and items) of firearms sales authorizations
and deliveries around the world, since the Commerce Department annual reports currently only cover about 20
countries.

This rule would transfer gun export licensing to an agency the Commerce Department - whose principle mission
is to promote trade. Firearms, both assault weapons and non-semi-automatic weapons, are uniquely and
pervasively used in criminal violence around the world. Controlling their export should be handled by the State
Department, which is mandated and structured to address the potential impacts in importing nations on stability,
human security, conflict, and human rights.

Firearms are used to kill a thousand people every day around the world in acts of organized crime, political

WASHSTATEC016826
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 452 of 734
violence, terrorism, and human rights violations. Research indicates that the types of weapons being transferred
to Commerce control, including AR-15, AK-47, and other military-style assault rifles and their ammunition, are
weapons of choice for criminal organizations in Mexico and other Latin American countries that are responsible
for most of the increasing and record levels of homicides in those countries. The export of these weapons should
be subject to more controls, not less.

WASHSTATEC016827
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 453 of 734

 

As of: 7/12/18 9:33 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942¢-pefz
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0335
Public Comment 125. Individual. Deirdre Dreslough. 7-3-18

 

Submitter Information

Name: Deirdre Dreslough
Address:
156 Waterfall Road
Ashford, 06278
Email: dee@dreslough.com
Phone: 8603411995

 

General Comment

Please leave the regulations as they stand. The more oversight for weapons sales and exports, the better. This is
just a play for profits by a few organizations and companies and the USA, and the pain and inhumanity these
weapons will bring to other nations will be a stain upon our national soul; all our souls. If anything, increase
regulations on weapons exports, or eliminate them entirely. Please uphold the peaceful wishes of the majority of
Americans.

"I am submitting this comment in strong opposition to the proposed rule to transfer oversight of small arms
(firearms) exports from the State Department to the Commerce Department. This rule would make U.S. exports
of small arms far more dangerous by transferring controls to an agency that prioritizes doing business over
safeguarding national security. The rules elimination of congressional oversight of commercial weapons sales of
$1 million or more is also reckless. This rule has one purpose only: to garner profits for a U.S. gun industry that
is faring poorly in the domestic market. It comes after years of lobbying by the NRA and National Shooting
Sports Foundation. No one elsed asked for it or wanted it. The NSSF, the trade group for the gun industry, has
already boasted the rule would lead to a 20% increase in American gun exports. We see the gun lobbys influence
in the rules description of semiautomatic assault rifles like the AR-15 as civilian products. These weapons were
not designed for household use, they were designed to kill en masse on the battlefield. That is why they are the
weapons of choice for mass shooters. If you go forward with this disastrous policy, I will do everything in my
powerpeacefully and democraticallyto hold your leadership accountable for the resulting global bloodshed. That
will include advocating against your budget priorities across-the-board until a new, non-corrupt administration
can come in and clean house.”

WASHSTATEC016828
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 454 of 734

WASHSTATEC016829
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 455 of 734

 

As of: 7/12/18 9:35 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942g-agp9
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0336
Public Comment 126. Anonymous. 7-3-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Don't export our firearms problems. Don't further line the pockets of the merchants of death.

WASHSTATEC016830
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 456 of 734

 

As of: 7/12/18 9:36 AM
Received: July 03, 2018

Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-942h-1v4j

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0337
Public Comment 127. Individual. Pamela Johnston. 7-3-18

 

Submitter Information

Name: Pamela Johnston
Address:
Otto, NC, 28763
Email: rinchen.johnston@gmail.com
Phone: 8285240076
Organization: i.am.not.a.company

 

General Comment

I wish to speak out against this proliferation of weapons used in war and crime, as follows:

Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state and non-
state groups in armed conflicts, and their prohibition for civilian possession in many countries.

Eliminates Congressional oversight for important gun export deals.

Transfers the cost of processing licenses from gun manufacturers to taxpayers.

Removes statutory license requirements for brokers, increasing risk of trafficking.

Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms.

The Commerce Department does not have the resources to enforce export controls, even now.

Reduces transparency and reporting on gun exports.

Transfers gun export licensing from agency with mission to promote stability, conflict reduction, and human
rights, to an agency with mission to promote trade.

Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence, terrorism, and human rights violations. They should be subject to more controls, not less.

I oppose the proposed rule for the following reasons:

WASHSTATEC016831
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 457 of 734
The proposed rule treats semi-automatic assault rifles as non-military. But many state and non-state groups in
importing countries use semi-automatic rifles in armed conflicts, causing enormous damage. U.S. troops use
rifles in semi-automatic mode an overwhelming amount of the time. Regarding wide retail availability of
firearms, about which comment has been requested, many countries prohibit civilian possession of semi-
automatic rifles and handguns, as well as of any larger caliber firearm. Six U.S. states the District of Columbia,
and several large retail chains also prohibit retail sale of semi-automatic assault rifles. Many semi-automatic
rifles are also easily converted to fully automatic firearms. Because military-style assault rifles clearly have
substantial military utility, transfer of these firearms to Commerce Department control is inconsistent with the
statutory framework enacted by the Congress to regulate the export of arms.

WASHSTATEC016832
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 458 of 734

 

As of: 7/12/18 9:40 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942h-2tw1
Comments Due: July 09, 2018
Submission Type: API

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0338
Public Comment 128. American Entertainment Armories Association. Michael Faucette. 7-3-18

 

Submitter Information

Name: Michael Faucette
Address:
1350 1 St. NW Suite 260
Washington, DC, 20005
Email: michael.faucette@mbassociateslaw.com
Phone: 2026260089
Organization: Mark Barnes & Associates on behalf of the American Entertainment Armories Association

 

General Comment

See attached file(s)

 

Attachments

ECR TMP Comment

WASHSTATEC016833
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 459 of 734

AKAA Comment on Proposed Rule for “Control of Firearms. Guns, Armmunition and
Related Articles the President Determines No Longer Warrant Control Under the USML”

RIN 0694-AF47

This law firm, Mark Barnes & Associates, submits this comment on behalf of our client, the
American Entertainment Armories Association (“AEAA”). The AEAA is a trade group comprised
of several companies and over 100 individual armorers who provide weapons in support of film
and theatrical productions.’

Unlike many other ttems that have transitioned trom the USML to the CCL, firearms are subject
to unique restrictions on the permanent import side under the jurisdiction of the ATF. The State
Department’s jurisdiction over temporary exports and temporary imports has played an important
role in the firearms industry by providing companies (movie armorers in particular) with a viable
method of bringing their guns back into the U.S. without running afoul of ATF’s strict importation
prohibitions under 18 U.S.C. § 922(D and § 925(d)(3). While we support Export Control Reform’s
transition of these items from the USML to the CCL, we also urge the Department of Commerce
to maintain a temporary export and temporary import process that allows an alternative to ATF’s
vigorous import restrictions.

We are concerned that BIS’s proposed rule does not provide a mechanism, such as a DSP-73, for
certain firearms to be temporarily exported and subsequently returned to the United States, piven
the firearm importation prohibitions under 18 U.S.C. § 922d) and § 925(()G).

Accordingly, for the reasons stated below, we respectfully request the following:

® TMP exemption be expanded beyond paragraphs (a)(5) and (a\(6) to also allow for use in
film production;

e To remove the 75 firearm limit when in furtherance of a film production;

e Most importantly, in situations where the TMP exemption is unavailable, we request
that BIS consider a procedure or license, similar to a DSP-73, that will allow for the
temporary export and re-bmportation of firearms. Without such a measure, movie
armorers will be significantly restricted in their ability to temporarily export and
import non-automatic and semiautomatic firearms for film use.

CURRENT PRACTICE

Individual companies within the AEAA are regularly contracted by major film production
companies to temporarily supply weapons needed for various film projects worldwide. All of these
companies hold Federal Firearms Licenses, are registered with DDTC, and are subject to audit by
the ATF. When a movie is filmed overseas that requires firearms and ammunition, these armorers
are required to obtain DSP-73 temporary export licenses from DDTC. The practice has become so

 

' The question is often asked why movies need to use real firearms. The performance of the actors, especially
method actors, are directly associated with having the feel, weight, recoil, muzzle flash, ejection, etc. of the real
thing. Thus, actors will oftentimes prefer to handle the real thing. Aside from that, there is the visual of the gun itself
and the flash it creates that give film makers their desired effect which cannot be duplicated otherwise.

WASHSTATEC016834
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 460 of 734

routine that in 2013 DDTC published firearms guidelines which included requirements for the
following documentation to be uploaded with all DSP-73 applications for overseas movie
productions:

e Import permit issued by foreign government;

e Plot summary;

* A security plan that details who will maintain dominion and control of the firearms and the
procedures in place to prevent diversion;

e Manifest;

* A statement that any unfired blank ammunition would be returned to the US; and

A DSP-73 license is vital because it covers both the US export and US import requirements. If the
armorers were only able to obtain a DSP-5 permanent export license, the return of the exported
firearms would be subject to ATF’s permanent import process which restricts many types of
firearms pursuant to federal law. For example, ATF policy is to deny the following three types of
firearms pursuant to 18 U.S.C. § 925(d\3):

1. Firearms not generally recognized as particularly suitable for or readily adaptable to
sporting purposes (“non-sporting” firearms) — in a 1998 policy paper, ATF interpreted this
in include any firearms that have certain cosmetic features;

Military surplus firearms; or

Firearms regulated under the National Firearms Act (machineguns, short barreled rifles,
short barreled shotguns, destructive devices, and certain other weapons).

Ge bo

In order to comply with the above restrictions, ATF requires each firearm model be submitted for
evaluation to determine if the above criteria is met. If ATF concludes that a particular firearm is
not captured by one of the above three disqualifiers, the importer will be allowed to apply for a
Form 6. Even if given the go ahead to apply, a Form 6 import permit application can take several
months to process.

Clearly, the ATF Form 6 process is not intended to be used for firearms that leave the United States
on a temporary basis. Moreover, most firearms temporarily exported for the movie industry are
either military surplus, non-sporting, or National Firearms Act weapons, of which importation is
prohibited.

The EAR’s current regulation of shotguns under ECCN 0A984 has already presented the movie
industry with significant problems when attempting to use the EAR’s temporary export (“TMP”)
exemption. Because this ECCN 0A984 is subject to the Crime Control restrictions, there are very
few countries where the TMP exemption can be used. See 15 C.F_R. § 740.2(a)(4). For example,
there has recently been a large influx of movies being filmed on location in Colombia. Because
TMP is unavailable for Crime Control countries such as Colombia, the armorer would need a BIS
export license to export non-sporting shotguns. However, once the non-sporting shotguns were
exported, § 925(d)(3) would prohibit their return to the United States. As such, shotguns are
routinely removed from movie story lines because of the inability to return them to the United
States without going through the burdensome ATF import process. In several instances, the
production company has even contemplated having the armorers shorten the shotgun barrels to

WASHSTATEC016835
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 461 of 734

below 18 inches, thereby placing them under ITAR jurisdiction so that they could be exported and
returned all under one DSP-73. As explained below, the proposed rule only exacerbates this
problem by offering TMP as the only temporary export/import mechanism.

PROPOSED RULES

As mentioned, when the TMP exemption is unavailable and a BIS license is required, it is
impossible for movie armorers to return to the United States with the firearms they exported for
film use. It is additionally not clear that movie production would even fit within one of the two
approved uses of TMP in the proposed rules.

Approved TIMP Uses
The proposed rules block the use of the TMP exemption for ECCN OASO1.a or .b firearms and
shotguns with barrels under 18 inches in length (ECCN O0A502) under TMP unless such a
transaction is in furtherance of

   

* “Exhibition and demonstration” under § 740.9(a)(5); or
« “Inspection, test, calibration, and repair” under § 740.9(a}(6).

The plain language of paragraphs (a)(5) and (a)(6) indicates that overseas movie production would
not be a valid use of the TMP movie exemption. Paragraph (a)(5) envisions either display at a trade
show or demonstration for a prospective buyer in anticipation of a sale. Furthermore, it requires
“that the exporter, an employee of the exporter, or the exporter's designated sales representative
retains ‘effective control’ over the commodities ... while they are abroad.” In many cases, foreign
laws will not allow firearms to be under the “effective control” of private parties. As such, foreign
governments will often mandate that their police or military maintain secure possession of the
firearms while not on the film set, further preventing us from complying with paragraph (a)(5).
Paragraph (a)(6) which allows “Commodities to be inspected, tested, calibrated, or repaired
abroad” under the TMP exemption, is consonantly inapplicable to film production.

75 Gun Limit

We understand why TMP ts limited to 75 firearms per shipment. However, this restriction further
limits our ability to claim TMP as an exemption. Larger film productions such as war movies, will
oftentimes require well beyond 75 firearms. Productions such as Warner Bros. / Dreamwork’s
Flags of Our Fathers and Letters from Iwo Jima required US armorers to temporarily export over
700 non-automatic or semiautomatic firearms. Had BIS’s proposed rules been in place at that time,
there would have been no way to export those vintage military surplus firearms and subsequently
bring them back into the United States.

CONCLUCSION

For the aforementioned reasons, we respectfully request that TMP be broadened for film use, and
where TMP is not available, that a mechanism be available to return the firearms to the United
States. Should you have any questions on this comment, please do not hesitate to contact Michael
Faucette at (202) 626-0085 or michael faucette@mbassociatesiaw.com.

WASHSTATEC016836
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 462 of 734

 

As of: 7/12/18 9:45 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 12, 2018
Tracking No. 1k2-942h-rmq2
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0339
Public Comment 129. Individual. Sandra Spence. 7-3-18

 

Submitter Information

Name: Sandra Spence
Address: United States,
Email: sandyspence325@gmail.com

 

General Comment

I am submitting this comment in strong opposition to the proposed rule to transfer oversight of small arms
(firearms) exports from the State Department to the Commerce Department.

What I don't understand (but have figured out what I believe) is that the Administration has chosen to strengthen
its already strong relationship with the NRA and its funders in the gun manufacturing industry to shore up that
industry.

Meanwhile the Administration is treating people coming here to escape the escalating violence in their
communities in Central America as if they were the criminals, going so far as to separate young children from
their parents.

This proposed regulation would only result in even more violence and even more people trying to seek refuge in
the U.S. from the violence our own policies would encourage.

This is immoral and should not be allowed.

This rule would make U.S. exports of small arms far more dangerous by transferring controls to an agency that
prioritizes doing business over safeguarding national security. The rules elimination of congressional oversight
of commercial weapons sales of $1 million or more is also reckless.

This rule has one purpose only: to garner profits for a U.S. gun industry that is faring poorly in the domestic

market. It comes after years of lobbying by the NRA and National Shooting Sports Foundation. No one elsed
asked for it or wanted it. The NSSF, the trade group for the gun industry, has already boasted the rule would lead

WASHSTATEC016837
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 463 of 734
to a 20% increase in American gun exports. We see the gun lobbys influence in the rules description of
semiautomatic assault rifles like the AR-15 as civilian products. These weapons were not designed for household

use, they were designed to kill en masse on the battlefield. That is why they are the weapons of choice for mass
shooters.

If you go forward with this disastrous policy, I will do everything in my powerpeacefully and democraticallyto
hold your leadership accountable for the resulting global bloodshed. That will include advocating against your
budget priorities across-the-board until a new, non-corrupt administration can come in and clean house.

WASHSTATEC016838
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 464 of 734

 

As of: 7/12/18 9:46 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 12, 2018
Tracking No. 1k2-942i-42hh
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0340
Public Comment 130. Individual. Julie Graves. 7-3-18

 

Submitter Information

Name: Julie Graves
Address:
3133 Connecticut Avenue NW
#731
Washington, DC, 20008
Email: drjulicgraves@gmail.com
Phone: 5126898001

 

General Comment

This is to express my opposition to changes in regulation of firearms export. American weapons makers do not
contribute positively to our economy. Their products lead to increased health care costs, job loss, loss of
productivity, increased costs for care and housing of those with gunshot wound-induced disability, and harm to
the environment. Spreading this harm to others in the world is irresponsible. Work instead to find other means
for these weapons makers to manufacture items that contribute positively to the economy.

WASHSTATEC016839
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 465 of 734

 

As of: 7/12/18 9:50 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 12, 2018
Tracking No. 1k2-942i-787t
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0342
Public Comment 131. Raytheon Company. Karri Allen. 7-3-18

 

Submitter Information

Name: Karri Allen
Address:

1100 Wilson Blvd

Suite 1600

Arlington, VA, 22209
Email: karri.n.allen@raytheon.com
Phone: 703-284-4303
Organization: Raytheon Company

 

General Comment

Please see attached.

 

Attachments

Raytheon Company Comments BIS Firearms and Ammo ECCNs (83 Fed Reg 24166) (filed 2018-07-03)

WASHSTATEC016840
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 466 of 734

July 3, 2018

U.S. Department of Commerce
Bureau of Industry and Security
Regulatory Policy Division
Room 2009B, 14th Street NW
Washington, DC 20230
Via: waw. regulations, gov

 

Subject: Raytheon Company Comments on Firearms, Guns, Ammunitions, and
Related Articles
Ref: 83 Fed. Reg. 24166 (May 24, 2018)
Docket ID: BIS-2017-0004

 

On May 24, 2018, the Department of Commerce, Bureau of Industry and Security
(“BIS”) requested comments from the public on the proposed rule to transition certain items
from United States Munitions List (““USML”) Categories I, IT, and III to the Commerce Control
List (“CCL”). Below please find comments from Raytheon.

License Exception TMP and New § 758.10

The temporary import and subsequent export exception and clearance rules proposed in
15 C.F.R. §§ 740.9 and 758.10 appear to seek to introduce mechanisms currently available to
temporarily import certain items controlled on the USML after they transition to the CCL.
Currently, permanent imports are regulated by the Attorney General under the direction of the
Department of Justice's Bureau of Alcohol, Tobacco, Firearms, and Explosives (“ATF”) whereas
temporary imports are regulated by the Department of State, Directorate of Defense Trade
Controls (“DDTC”). Under the International Traffic in Arms (““ITAR”), approval for temporary
imports and subsequent exports is accomplished through a DSP-61 (temporary import license) or
exemptions such as 22 C.F.R. §123.4. The ITAR draws a clear distinction between permanent
and temporary import jurisdiction in 22 C.F.R. §120.18, although certain items regulated under
the Gun Control Act or National Firearms Act, if authorized for import under those laws,
continue to require transactional import approval from ATF for temporary imports unless ATF
Ruling 2004-2 (April 7, 2004) permits the DSP-61 or ITAR exemption to substitute for this
approval.

Existing mechanisms such as the DSP-61, the 22 C.F.R. §123.4 exemption, and the
related ATF Ruling 2004-2 allow for temporary imports to be subsequently exported from the
U.S. for a period of up to four years. It is unclear whether ATF Ruling 2004-2 will be amended
to account for this USML to CCL transition but assuming it will be, as that would be necessary
to keep industry in the same position as currently, the method proposed in the BIS proposed rule
would permit temporary import and subsequent export within a period of only one year
compared to four years under the current setup. We recommend that the period in 15 C.F.R. §
740.9(b)(5) be extended to four years as certain activities for which a temporary import is

WASHSTATEC016841
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 467 of 734

Raytheon Company Comments — Firearms, Guns, and Ammunition
July 3, 2018
Page 2 of 2

required cannot always be accomplished within one year and a four year period is necessary to
keep industry in the same position as it currently is.

Additionally, under DDTC’s current practice, if a temporary import originally intended to
be exported within four years later needs to stay in the U.S. for a period of longer than four
years, industry can request a replacement DSP-61 or General Correspondence from DDTC to
extend the period of time. It is unclear what mechanism BIS would use to administer similar
requests so we request clarification on this issue. If the TMP exception temporary import time
period remains at one year, the need for this mechanism will be increasingly important.

Finally, the proposed additions to 15 C.F.R. § 740.9 include an instruction directing
temporary importers and exporters to contact CBP at the port of temporary import or export, or
at the CBP website, for the proper procedures to provide any data or documentation required by
BIS. Raytheon recommends that BIS and CBP coordinate to create standardized instructions for
all ports that can be made available online so that each shipment does not have to be specially
coordinated.

Effective Date
Raytheon strongly supports using a delayed effective date of 180 days as has been done
for other USML to CCL transitions. Such transitions require updates to IT systems, policies,

processes, and training which require time to complete. Based on experiences in performing
these tasks during previous transitions, the full 180 days is necessary.

We appreciate the ability to comment and thank you for your partnership.

ne ok ok

WASHSTATEC016842
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 468 of 734

 

As of: 7/12/18 9:52 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942j-lxpr
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0344
Public Comment 132. Individual. Adele Riffe. 7-3-18

 

Submitter Information

Name: Adele Riffe

 

General Comment

The Trump administration has proposed to make it easier for U.S. gun makers to export guns and ammunition
globally, even though U.S.-exported firearms are already used in countless crimes, attacks and human rights
violations in Latin America, the Middle East, Africa and around the world.

The proposal would move export licenses for semi-automatic assault weapons, sniper rifles, and other powerful
firearms from the State Department to the Commerce Department, removing Congressional oversight, weakening
controls on who ends up with the weapons and even lifting restrictions on 3D printing of guns that would permit
production of guns both overseas and here at home. The U.S. gun industry and the NRA have pushed hard for
these changes to make up for falling gun sales. The Commerce Department estimates that the proposed change
would apply to 10,000 gun export applicants a year.

Please do not allow any weakening of controls or restrictions on gun and ammunitions licensing, sales and/or
production - either nationally or abroad. We need common-sense restrictions on guns. The NRA just wants to
sell more guns, to improve its profits. It does not care that its actions have direct consequences on our lives,
increasing the probablitiy that someone we love might be involved in gun-related violence.

WASHSTATEC016843
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 469 of 734

 

As of: 7/12/18 10:45 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 12, 2018
Tracking No. 1k2-942k-efz8
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0352
Public Comment 133. Individual. Marie Lucey. 7-3-18

 

Submitter Information

Name: Marie Lucey
Address:
5018 36th Avenue
Hyattsville, 20782
Email: lucey@franciscanaction.org
Phone: 202-527-7562

 

General Comment

My name is Sister Marie Lucey, and I am a Catholic Franciscan Sister serving as Associate Director of
Franciscan Action Network (FAN) in Washington, DC. FAN is a member of Faiths United to Prevent Gun
Violence, and works to reduce gun violence in our country at national, state and local levels. We regret that
firearms are a major export of the United States and believe that gun export regulation is important. We oppose
the proposed rule change for many reasons including the following:

Departments of State and Commerce have different missions, purposes, and roles and gun export licensing
should not be transferred from an agency with a mission to promote stability, conflict reduction and human rights
to an agency whose mission is to promote trade.

The proposed rule would eliminate Congressional oversight for significant gun export deals, and its ability to
comment on related human rights concerns would be limited. In a September, 2017 letter, Senators Cardin
(senator in my state of residence), Feinstein and Leahy noted that this move would violate Congressional intent
and effectively eliminate Congress’ proper role.

The rule enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms. Unless corrected, the new regulations run the risk of condoning and enabling 3D printing of firearms

in the U.S. and elsewhere.

Firearms are used around the world to kill a thousand people every day in acts of organized crime, political

WASHSTATEC016844
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 470 of 734
violence, terrorism, and human rights violations. Military-style assault rifles and ammunition transferred to
Commerce control are weapons of choice for criminal organizations in Mexico and Latin American countries,

especially the Northern Triangle, that are responsible for record levels of homicides. The export of such weapons
need more, not fewer, controls

WASHSTATEC016845
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 471 of 734

 

As of: 7/12/18 10:48 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 12, 2018
Tracking No. 1k2-942k-t0gk
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0353
Public Comment 134. Individual. Susan Hornik. 7-3-18

 

Submitter Information

Name: Susan Hornik

 

General Comment

I am extremely concerned with gun violence against civilians both within the US and around the world, andl
strongly oppose moving export licenses of assault weapons and other powerful firearms from the State
Department to the Commerce Department. The proposed rule treats semi-automatic assault rifles as non-military.
But many state and non-state groups in importing countries use semi-automatic rifles in armed conflicts so this is
a fiction. Additionally, many semi-automatic rifles are also easily converted to fully automatic firearms. Because
military-style assault rifles clearly have substantial military utility, transfer of these firearms to Commerce
Department control is inconsistent with the statutory framework enacted by the Congress to regulate the export
of arms.

In fact, the proposed rule would eliminate Congressional oversight for important gun export deals. Congress will
no longer be automatically informed about sizable sales of these weapons.

Additionally, many countries prohibit civilian possession of semi-automatic rifles and handguns, as well as of
any larger caliber firearm. Hence, there is reason for considerable concern that firearms brokers will no longer be
subject to US brokering law. National laws for brokers and financiers who arrange firearm shipments are a weak
link in the chain of efforts to curtail trafficking of small arms and light weapons now. Although Commerce states
it will retain rules on brokering for a State Department list that includes assault rifles, there is no statutory basis
for brokers of these weapons to register and obtain a license, increasing the risk of trafficking.

Finally, the new rules would transfer the cost of processing licenses from gun manufacturers to taxpayers. Why
should citizens pay for gun exporters to profit? Its another absurd example of corporate welfare.

WASHSTATEC016846
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 472 of 734

 

As of: 7/12/18 10:49 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 12, 2018
Tracking No. 1k2-942k-iug8
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0354
Public Comment 135. Individual. Fred Sigworth. 7-3-18

 

Submitter Information

Name: Fred Sigworth
Address:

138 Vineyard Rd

Hamden, 06517
Email: fsigworth@gmail.com
Phone: 203 314 2144

 

General Comment

Please do not relax rules for export of firearms.

WASHSTATEC016847
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 473 of 734

 

As of: 7/12/18 10:53 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 12, 2018
Tracking No. 1k2-942k-0317
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0356
Public Comment 136. Individual. Kenneth Foscue. 7-3-18

 

Submitter Information

Name: Kenneth Foscue
Address:
195 Wayland St
NORTH HAVEN, CT, 06473
Email: kfosc@snet.net
Phone: 2032302488
Organization: CT Department of Public Health

 

General Comment

I urge the Commerce and State Departments to oppose relaxing rules that would make it easier for U.S. firearm

manufacturers to export assault rifles and other guns, with less oversight and accountability. With gun violence

killing 1,000 people around the world every day, we should be making it harder, not easier, to export U.S. made
weapons of war.

As a resident of Connecticut, I have seen the horror of gun violence at its worst at the Sandy Hook elementary
school in 2014!

WASHSTATEC016848
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 474 of 734

 

As of: 7/12/18 10:55 AM
Received: July 03, 2018

Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-942k-b5am

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0357
Public Comment 137. Individual. William Steinmayer. 7-3-18

 

Submitter Information

Name: William Steinmayer
Address:

37 Hewitt Rd.

Mystic, CT, 06355
Email: wsteinmayer@aol.com
Phone: 860 572 0091

 

General Comment

I strongly oppose the decision to move oversight on the sale of assault weapons from the State Department to the
Department of Commerce. These weapons should be classified as strictly for military use, which this rule
violates.

WASHSTATEC016849
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 475 of 734

 

As of: 7/12/18 10:56 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 12, 2018
Tracking No. 1k2-942k-r621
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0358
Public Comment 138. Individual. Peter Gottschalk. 7-3-18

 

Submitter Information

Name: Peter Gottschalk
Address:

6 Browns Lane

Old Lyme, CT,

 

General Comment

To Whom It May Concern:

The loosening of firearm export rules fuels violence around the globe. There are two compelling reasons to not
do so.

1. The basic moral wrong perpetuated by providing more lethal weapons used in ways that kill civilians and
destabilize societies.

2. While most Americans may not appreciate the havoc wrought by our weapon exports, people across the globe
recognize the weapons used to harm their families and friends, and damage their societies and economies. Many
people understand who are the manufacturers of specific armaments and associate the nations from which they
originate with the violence they perpetuate. This is a grassroots foreign policy disaster for the United States.

Please maintain if not strengthen the rules already in place.

Thank you for your consideration.

WASHSTATEC016850
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 476 of 734

 

As of: 7/12/18 10:57 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 12, 2018
Tracking No. 1k2-942k-6763
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0359
Public Comment 139. Anonymous. 7-3-18

 

Submitter Information

Name: anonymous Anonymous

 

General Comment

Exporting firearms that will likely be used to kill non-military citizens is not helpful to longevity for peace-
loving individuals. Please do not allow this BIS rule to pass.

My study of preventive medicine is not in synch with this rule.

WASHSTATEC016851
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 477 of 734

 

As of: 7/12/18 10:58 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 12, 2018
Tracking No. 1k2-942k-8kpr
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0360
Public Comment 140. Individual. Peter Hanson. 7-3-18

 

Submitter Information

Name: Peter Hanson
Address:
81 Marvin Ridge Road
New Canaan, CT, 06840
Email: peterh9@optonline.net

 

General Comment

Please keep gun exports accountable and having oversight. Let's not export murder.

WASHSTATEC016852
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 478 of 734

 

As of: 7/12/18 10:59 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942k-fgqx
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0361
Public Comment 141. Individual. Jeremy Stein. 7-3-18

 

Submitter Information

Name: Jeremy Stein

 

General Comment

I urge the Commerce and State Departments to oppose relaxing rules that would make it easier for U.S. firearm
manufacturers to export assault rifles and other guns, with less oversight and accountability. With gun violence
killing 1,000 people around the world every day, we should be making it harder, not easier, to export U.S. made
weapons of war. Guns do no make us safer. Exporting more guns outside of the US would only make the rest of
the world suffer the same amount of gun violence that is plaguing the US.

WASHSTATEC016853
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 479 of 734

 

As of: 7/12/18 11:02 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-9421-2711
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0362
Public Comment 142. Individual. Leslie Bhutan. 7-3-18

 

Submitter Information

Name: Leslie Bhutan

 

General Comment

I oppose any loosening of laws that result in increased sales and exports of guns from the US. It is awful enough
that our country has almost the highest rate of gun deaths per capita in the world. We should increase restrictions
on ALL gun purchases by everyone everywhere, not increase them!

WASHSTATEC016854
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 480 of 734

 

As of: 7/12/18 11:03 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 12, 2018
Tracking No. 1k2-9421-ex0b
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0363
Public Comment 143. Individual. Art Hunt. 7-3-18

 

Submitter Information

Name: Art Hunt
Address:
86 Edgemere Road
Hamden, 06517
Email: art@cheswood.com
Phone: 2032883530

 

General Comment

I am opposed to moving export license oversight for firearms from the Department of State to the Department of
Commerce. The export of firearms is a state department responsible not a commerce department responsibility.
The proposed rule change treats semiautomatic assault rifles as non-military when they have significant military
uses especially by non-state actors.

The proposed rule also: eliminates Congressional oversight for important gun export deals; transfers the cost of
processing licenses from gun manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and
exports abroad by removing the block on 3D printing of firearms.

The proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a mission to
promote trade and which lacks the resources to adequately enforce export controls.

keep the oversight within the Department of State.

Thank you for considering my comments.

WASHSTATEC016855
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 481 of 734

 

As of: 7/12/18 11:04 AM
Received: July 03, 2018

Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-9421-1dg9

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0364
Public Comment 144. Individual. Jason Miller. 7-3-18

 

Submitter Information

Name: Jason Miller
Address:
801 North Monroe
Apt. 213
Arlington, VA, 22201
Email: jason@franciscanaction.org
Phone: 703-888-2570

 

General Comment

My name is Jason Miller and I am the Director of Campaigns and Development at the Franciscan Action
Network in Washington, D.C. As a person of faith, | am extremely disturbed that guns are a major export of the
United States and believe that gun export regulation is important. I oppose the proposed rule change because as
Pope Francis said: there is a piecemeal world war III currently being waged and the United States is one of the
biggest players. Instead we must work for diplomacy and peace.

WASHSTATEC016856
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 482 of 734

 

As of: 7/12/18 11:05 AM
Received: July 03, 2018

Status: Posted
PUBLIC SUBMISSION State: Pond
Tracking No. 1k2-9421-8)1j

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0365
Public Comment 145. Individual. patti keegan. 7-3-18

 

Submitter Information

Name: patti keegan

 

General Comment

How many people must die in the cause of the NRA and the gun manufacturer. And now we will allow them to
sell their guns to other countries. What so they can ban together and come back to the U.S. and kill more
Americans. Do we not have some moral responsibility to the people of the world as well as our own?

WASHSTATEC016857
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 483 of 734

 

As of: 7/12/18 11:06 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-9421-jd9w
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0366
Public Comment 146. Individual. Erin Freed. 7-3-18

 

Submitter Information

Name: Erin Freed
Address:
209 Laurel Street
Longmeadow, MA, 01106
Email: ebfreed1 5@gmail.com
Phone: 4135755869
Fax: 01106

 

General Comment

I am writing to oppose changing the rules so as to make it easier for U.S. firearm manufacturers to export assault
rifles and other guns. We need the valuable oversight and accountability that is provided by the current law.

With gun violence killing 1,000 people around the world every day, we should be making it harder, not easier, to
export U.S. made weapons of war.

Thank you.

WASHSTATEC016858
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 484 of 734

 

As of: 7/12/18 11:07 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942l-uyqp
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0367
Public Comment 147. Individual. Scott Schweizer. 7-3-18

 

Submitter Information

Name: Scott Schweizer
Address:

Norwalk, CT, 06851
Email: scotts2@optonline.net

 

General Comment

As a veteran of the Persian Gulf War I oppose the gun industrys agenda of loosening rules, regulations and
export controls. Stand up to the gun lobby now.

WASHSTATEC016859
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 485 of 734

 

As of: 7/12/18 11:08 AM
Received: July 03, 2018

PUBLIC SUBMISSION Posted: July 12, 2018

Tracking No. 1k2-9421-7acc
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0368
Public Comment 148. Individual. Henry Lowendorf. 7-3-18

 

Submitter Information

Name: Henry Lowendorf
Address:
42 Young St.
New Haven, 06511
Email: grnhpeacecouncil@gmail.com
Phone: 2033899547

 

General Comment

Our guns kill children everywhere. The government of the U.S.A. should not be supporting businesses that
provide the means for killing children at home and abroad. The merchants of death do not care how their
products are used as long as they profit. But the people of this country and our government ought not to be
promoting the movement of arms around the world.

WASHSTATEC016860
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 486 of 734

 

As of: 7/12/18 11:09 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942m-sjou
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0369
Public Comment 149. Individual. Margaret Brown. 7-3-18

 

Submitter Information

Name: Margaret Brown

 

General Comment

Iam strongly OPPOSED to relaxing rules that would make it easier for U.S. firearm manufacturers to export
assault rifles and other guns, with less oversight and accountability. Gun violence is a major killer, taking the
lives of 1,000 people around the world every day! We should be making it harder, not easier, to export U.S.
made weapons of war.

WASHSTATEC016861
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 487 of 734

 

As of: 7/12/18 11:10 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942m-t97g
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0370
Public Comment 150. Individual. Cindy Ware. 7-3-18

 

Submitter Information

Name: Cindy Ware
Address:
1208 Skycrest Drive #1
Walnut Creek, CA, 94595
Email: cindyware@mac.com
Phone: 9259561743

 

General Comment

I strongly urge our United States Commerce and State Departments to oppose relaxing rules that would make it
easier for U.S. firearm manufacturers to export assault rifles and other guns, with less oversight and
accountability.

Gun violence is a real and ever-increasing threat both here and abroad. I do not want our government to make it
easier for American guns to cause tragedies either here or abroad.

We all should be making it HARDER, not easier, to export U.S. made weapons of war.

WASHSTATEC016862
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 488 of 734

 

As of: 7/12/18 11:11 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942m-nwlq
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0371
Public Comment 151. Individual. Star Star. 7-3-18

 

Submitter Information

Name: Star Star
Address:

Somersworth, NH, 038782727
Email: grammystar@gmail.com

 

General Comment

switching the regulation of firearms exports from the State Department to the Commerce Department would
facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes
countries and causes mass migration.[4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking.[6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe.[7]

Submit comments now to the State Department and the Commerce Department opposing the rule change.

*You can copy and paste the points in this email or use your own voice to make unique comments to the State
and Commerce Departments.

U.S. Department of State: https://action.momsrising.org/go/382897t=10&akid=11002%2E2254141%2Ezo8aRS

WASHSTATEC016863
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 489 of 734

U.S. Department of Commerce: https://action.momsrising.org/go0/38290?
t=12&akid=11002%2E2254141%2Ezo8aRS

Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less!

WASHSTATEC016864
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 490 of 734

 

As of: 7/12/18 11:13 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942m-2rab
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0372
Public Comment 152. Individual. Peter Davison. 7-3-18

 

Submitter Information

Name: Peter Davison
Address:
Idyllwild, CA, 92549
Email: DAVISON@PETERDAVISON.COM

 

General Comment

Stop with the guns already, many civilized nations have and people live without the fear that they are going to be
shot any minute. I know guns make a lot of money, but maybe there are better ways to make money.

WASHSTATEC016865
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 491 of 734

 

As of: 7/12/18 11:15 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942m-94f3
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0373
Public Comment 153. Individual. Jean G. Cochran. 7-3-18

 

Submitter Information

Name: Jean G. Cochran
Address:
900 E. Harrison Ave.
A-15
Pomona, CA, 91767-2075
Email: cochrancosmocat@verizon.net
Phone: 9096247645

 

General Comment

I oppose the sale of military firearms to other countries. This would simply escalate already dangerous conflicts
and harm innocent civilians.

WASHSTATEC016866
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 492 of 734

 

As of: 7/12/18 12:40 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942n-fqpu
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0379
Public Comment 154. Individual. TAINA LITWAK. 7-3-18

 

Submitter Information

Name: TAINA LITWAK

 

General Comment

Please do not approve this rule. ALL our arms exports need to be monitored and need to be kept on the USML

The NRA and gun manufacturers are pushing hard for this rule change. The President will go along with
whatever they tell him is "good for American Business" They want guns everywhere, for everyone, not just here
in the United States, but around the world.

I like many citizens believe that the result of this new rule means that it will become easier for firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents to obtain large
caches of American guns and ammunition. Firearms exports SHOULD CONTINUE TO BE classified as military
so they are under the regulation of the State Department. As it stands, Congress can block sales of large batches
of firearms to foreign countries and this is an important thing for the security of this country. I would not trust
this President to make a good decision on this. He is too bought and paid for by the NRA and the arms
manufacturers.

WASHSTATEC016867
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 493 of 734

 

As of: 7/12/18 12:41 PM
Received: July 03, 2018

Status: Posted
PUBLIC SUBMISSION Posted: July 12, 2018
Tracking No. 1k2-942n-rddt

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0380
Public Comment 155. Individual. Darwin Busa. 7-3-18

 

Submitter Information

Name: Darwin Busa
Address:
6705 S INDIAN RIVER DR
FORT PIERCE, FL, 34982-7710
Email: darbusa@gmail.com
Phone: 7723186666
Fax: 34982-7710

 

General Comment

It makes no sense for Commerce to assume regulation of military useful weapons from State Dept. Commerce
has neither the staff nor the expertise to handle this important duty. I am totally opposed to this industry
sponsored proposal.

WASHSTATEC016868
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 494 of 734

 

As of: 7/12/18 12:42 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942n-x4ci
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0381
Public Comment 156. Individual. CJ Horner. 7-3-18

 

Submitter Information

Name: CJ Horner

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

WHAT THE HECK IS HAPPENING TO THIS COUNTRY 222212222 11119222292?

Please, in the name of all that's holy, DO NOT DESTROY the carefully constructed structure that has been put in
place to create protection for not only citizens of the USA, but for the world at large.

I beg this of you. I feel hope starting to die in me. Please re-instill my ability to hope for a better America and a
better world.

WASHSTATEC016869
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 495 of 734

 

As of: 7/12/18 12:43 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942n-v2ly
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0382
Public Comment 157. Individual. Jonathan Holland. 7-3-18

 

Submitter Information

Name: Jonathan Holland

 

General Comment

I believe this change is a poor move for America and I oppose it. Thank you for your consideration.

WASHSTATEC016870
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 496 of 734

 

As of: 7/12/18 12:44 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942n-gz2p
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0383
Public Comment 158. Individual. Stuart Rubinow. 7-3-18

 

Submitter Information

Name: Stuart Rubinow

 

General Comment

I oppose the proposed rule change that would switch the regulation of firearms export from the U.S. State
Department to the U.S. Commerce Department. But these two departments have very different mandates: State to
safeguard our nation, and Commerce to promote American businesses. Assault weapons should not be seen as
just another product to be promoted, bought, and sold like washing machines or any other consumer product.
This transfer of authority would open new floodgates for arms sales internationally, with serious implications for
our national security.

WASHSTATEC016871
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 497 of 734

 

As of: 7/12/18 12:45 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-9420-bk8z
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0384
Public Comment 159. Individual. Marguerite Ritchie. 7-3-18

 

Submitter Information

Name: Marguerite Ritchie

 

General Comment

I oppose the change in rules in the regulation of exportng firearms from the U.S. State Dept. to the Dept. of
Commerce. This would not allow Congress to be notified and block any shipment of large caches of firearms to
be exported to foreign countries thus enabling dangerous entities such as terrorist groups, oranized crime and
traffickers to prevail and is matter of national security.

The U.S. Dept. Of Commerce is ill equipped as it lacks the resources and field offices to take on such an
endeavor of regulating large export of firearms from so many possible locations.

I feel it would be a mistake to change the current rules and accountability.

WASHSTATEC016872
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 498 of 734

 

As of: 7/12/18 12:47 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-9420-to41
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0385
Public Comment 160. Individual. Christine Armstrong. 7-3-18

 

Submitter Information

Name: Christine Armstrong
Address:

9 Gunn Hill Road

New Preston, 06777
Email: charms345@mac.com

 

General Comment

I am an American who travels to Mexico often. It is extremely difficult there for citizens to legally buy guns.
They do not have mass shootings there, but there is a horrendous amount of violence perpetrated in Mexico by
criminals who obtain American-made guns. This makes maintaining order extremely difficult for that countrys
law enforcement - a problem which has direct ramifications on the US. Do not make it easier for American gun
manufacturers to profit off of violence around the world and here in our beautiful U.S. of A.

WASHSTATEC016873
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 499 of 734

 

As of: 7/12/18 12:48 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942p-mdft
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0386
Public Comment 161. Anonymous. 7-3-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule; it will make the nation less safe.

WASHSTATEC016874
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 500 of 734

 

As of: 7/12/18 12:49 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942p-10qp
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0387
Public Comment 162. Individual. Ted Neumann. 7-3-18

 

Submitter Information

Name: Ted Neumann
Address:

114 Lark St

Altamont, NY, 12009
Email: wineshopted@yahoo.com
Phone: 5188617148

 

General Comment

We must pass laws that at least make an attempt to stem the heinous gun violence that is happening in our land.

WASHSTATEC016875
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 501 of 734

 

As of: 7/12/18 12:58 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942p-sp4h
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0388
Public Comment 163. Individual. Linda Bronstein. 7-3-18

 

Submitter Information

Name: Linda Bronstein

 

General Comment

I oppose this rule change that would switch the regulation of firearms export from the U.S. State Department to
the U.S.

Commerce Department. The rule change would facilitate firearms exports to oppressive regimes, remove
safeguards that help

keep organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries

and causes mass migration. Firearms are used to kill people every day around the world in acts of organized
crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not less!

WASHSTATEC016876
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 502 of 734

 

As of: 7/12/18 12:59 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942p-y9u5
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0389
Public Comment 164. Individual. Steve Graff. 7-3-18

 

Submitter Information

Name: Steve Graff
Address:

1948 Malcolm Ave

Los Angeles, CA, 90025
Email: stevegraffl2@hotmail.com
Phone: 111111111

 

General Comment

This control is still warranted. This is a gave away for weapon manufacturers.

WASHSTATEC016877
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 503 of 734

 

As of: 7/12/18 1:00 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-942p-v8di
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0390
Public Comment 165. Individual. Steve Hoelke. 7-3-18

 

Submitter Information

Name: Steve Hoelke

 

General Comment

This is a BAD idea!

WASHSTATEC016878
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 504 of 734

 

As of: 7/12/18 1:01 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942p-oom4
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0391
Public Comment 166. Individual. Joan Balfour. 7-3-18

 

Submitter Information

Name: Joan Balfour

 

General Comment

A tule change that would move the handling of export licenses of semiautomatic assault weapons and other
powerful firearms from the U.S. State Department (focused on safeguarding our nation) to the U.S. Commerce
Department (focused on promoting American business) would open new floodgates for arms sales
internationally, with serious implications for our national security.

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

With the rule change, Congress would no longer be automatically informed about sizable weapons sales that it
could stop in the name of national security, even to countries where there are serious human rights concerns,
such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the Commerce
Department would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries and causes mass migration.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less!

WASHSTATEC016879
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 505 of 734

 

As of: 7/12/18 1:02 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942p-2ntt
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0392
Public Comment 167. Individual. Kyrie Collins. 7-3-18

 

Submitter Information

Name: Kyrie Collins

 

General Comment

I vehemently oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. The Commerce Department just does not have the resources to
adequately enforce export controls. Firearms traffickers, organized crime, terrorist organizations, and other
violent and dangerous agents would face far fewer hurdles to obtaining large caches of American guns and
ammunition. This transfer of authority would open new floodgates for arms sales internationally, with serious
implications for our national security. It can not be permitted!

WASHSTATEC016880
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 506 of 734

 

As of: 7/12/18 1:03 PM
Received: July 03, 2018

Status: Posted
PUBLIC SUBMISSION Posted: July 12, 2018
Tracking No. 1k2-942p-cwqd

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0393
Public Comment 168. Individual. Scott Coahran. 7-3-18

 

Submitter Information

Name: Scott Coahran

 

General Comment

With the unending series of wanton, violent acts that are committed, it seems, on at least a monthly basis, the last
thing we need is something that will expedite the purchase and ownership of guns for the sake of commercial
profit

WASHSTATEC016881
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 507 of 734

 

As of: 7/12/18 1:04 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942p-b4rz
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0394
Public Comment 169. Individual. David Morris. 7-3-18

 

Submitter Information

Name: David Morris
Address:
385 61st Street
Oakland, CA, 94618
Email: mahlsdorf@earthlink net
Phone: 5106583382

 

General Comment

Changing firearms regulation and classification as proposed in this rule would be the height of madness. It is a
blatant attempt by the NRA and gun manufacturers to pull a runaround maneuver. Under no circumstances
should firearms be reclassified: Their sale and export should remain the purvey of the US Government and
Congress. Doing anything else would open a floodgate of arms shipments to all kinds of dangerous forces
outside the US. Please, please do not consider even the possibility of changing the current ruling.

WASHSTATEC016882
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 508 of 734

 

As of: 7/12/18 1:05 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942p-bpwd
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0395
Public Comment 170. Individual. Marci Diamond. 7-3-18

 

Submitter Information

Name: Marci Diamond

 

General Comment

I strongly oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Control of the export of firearms that could fall into the hands of
those who would harm Americans is a national security issue.

WASHSTATEC016883
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 509 of 734

 

As of: 7/12/18 1:10 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942p-gmxl
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0396
Public Comment 171. Individual. Barb Crumpacker. 7-3-18

 

Submitter Information

Name: Barb Crumpacker
Address:
1015 East Lakeside Avenue
Coeur d'Alene, 83814
Email: crummy1810@frontier.com
Phone: 2086643466
Fax: 83814

 

General Comment

Gun limits provide increased safety & peace of mind for the citizens of the world.

WASHSTATEC016884
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 510 of 734

 

As of: 7/12/18 1:11 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 12, 2018
Tracking No. 1k2-942p-n28f
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0397
Public Comment 172. Individual. Ann Rushton. 7-3-1

 

Submitter Information

Name: Ann Rushton
Address:
4159 Stansbury Ave.
Sherman Oaks, 91423
Email: annrushton@hotmail.com
Phone: 8187891395
Fax: 91423

 

General Comment

Permits for sales of arms overseas should be based on sound American policy putting safety of Americans and
American interests first and above all. A permitting process based on what is most profitable to gun
manufacturers must be firmly rejected. They are responsible for too many deaths already. We should not be
arming those around the world who will do even more harm.

A transfer of this process from the Dept of State to the Dept of Commerce for the financial benefit of
manufacturers of weapons is completely contrary to legitimate American policy and interests.

WASHSTATEC016885
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 511 of 734

 

As of: 7/12/18 1:12 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942p-nhvs
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0398
Public Comment 173. Individual. Edith Simpson. 7-3-18

 

Submitter Information

Name: Edith Simpson

 

General Comment

I am against moving regulation of exports of firearms from the State Department to the Commerce Department.

With the rule change, Congress would no longer be automatically informed about sizable weapons sales that it
could stop in the name of national security, even to countries where there are serious human rights concerns,
such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export controls.

This means that firearms traffickers, organized crime, terrorist organizations, and other violent and dangerous
agents would face far fewer hurdles to obtaining large caches of American guns and ammunition.

WASHSTATEC016886
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 512 of 734

 

As of: 7/12/18 1:12 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942p-kswh
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0399
Public Comment 174. Individual. Cheryl Herrick. 7-3-18

 

Submitter Information

Name: Cheryl Herrick
Address:
28 East Village Dr.
Burlington, 05401
Email: herrickvt@gmail.com
Phone: 8025570228
Fax: 05401

 

General Comment

I strongly oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. The US should be finding ways to be a better neighbor and
citizen in the world, not merely export violence in pursuit of profits.

WASHSTATEC016887
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 513 of 734

 

As of: 7/12/18 1:13 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942p-6a2t
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0400
Public Comment 175. Individual. Marjean Doden. 7-3-18

 

Submitter Information

Name: Marjean Doden
Address:
4100 N.Neenah Ave
Chicago, IL, 60634
Email: mdoden@rocketmail.com
Phone: 7086517318

 

General Comment

We have no business encouraging the sale of these weapons!!! The violence in our country does not need to be
spread to the rest of the world!!!

WASHSTATEC016888
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 514 of 734

 

As of: 7/12/18 1:14 PM
Received: July 03, 2018

PUBLIC SUBMISSION Posted: July 12, 2018

Tracking No. 1k2-942p-fl7a
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0401
Public Comment 176. Individual. Richard Sparkes. 7-3-18

 

Submitter Information

Name: Richard Sparkes
Address:

3332 Pine Villa Ct

Grand Blanc, MI, 48439
Email: r.sparkes@att.net
Phone: 810-606-1571

 

General Comment

I completely oppose any rule changes that would transfer the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. American firearm manufacturers cause enough bloodshed and
violence here at home. There is no reason this mayhem should be easier to export to peaceful, civilized and non-
violent nations. Thank you very much.

WASHSTATEC016889
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 515 of 734

 

As of: 7/12/18 1:15 PM
Received: July 03, 2018

Status: Posted
Tracking No. 1k2-942p-zana

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0402
Public Comment 177. Individual. Susan Heath. 7-3-18

 

Submitter Information

Name: Susan Heath

 

General Comment

I oppose the rule change that would switch the regulating of firearms exports from the State Department to the
Commerce Department. The State Department is much better suited for this matter and has been doing so for
years. The world is dangerous enough without making this switch.

WASHSTATEC016890
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 516 of 734

 

As of: 7/12/18 1:16 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942p-9giw
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0403
Public Comment 178. Individual. Michael Kemper. 7-3-18

 

Submitter Information

Name: Michael Kemper
Address:

1388 California Street

San Francisco, 94109
Email: mckemper84@gmail.com
Phone: 4157765657

 

General Comment

The Unites States has a gun problem. Anyone who doesn't think so has been in a dark room for most of her life.
The United States has the highest percent of gun ownership, the highest number of guns, extremely high rates of
murder and gun related crime compared with most of the world. The United States government must take
measures to address this problem. Making it easier to obtain a gun is not an answer, it is an abdication of
responsibility to its citizens.

WASHSTATEC016891
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 517 of 734

 

As of: 7/12/18 1:17 PM
Received: July 03, 2018

Status: Posted
PUBLIC SUBMISSION Posted: July 12, 2018
Tracking No. 1k2-942p-6dpk

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0404
Public Comment 179. Individual. Laurie Gates. 7-3-18

 

Submitter Information

Name: Laurie Gates

 

General Comment

I oppose switching the regulation of firearms from the State Department to the Commerce Department. This
action would make it easier for organized crime and terrorist organizations to purchase weapons and further fuel
violence in oppressive regimes.

WASHSTATEC016892
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 518 of 734

 

As of: 7/12/18 1:18 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942p-6jd1
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0405
Public Comment 180. Anonymous. 7-3-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Seeing as terrorist groups and other organizations accused of serious human rights violations have been able to
make excellent use of non-automatic and semi-automatic low-caliber weapons, those sorts of firearms should
remain on the USML. I strongly oppose the proposed rule change

WASHSTATEC016893
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 519 of 734

 

As of: 7/12/18 1:19 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-942p-n7a8
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0406
Public Comment 181. Individual. Toniann Reading. 7-3-18

 

Submitter Information

Name: Toniann Reading
Address: 98294-0372

Email: toni.reading@gmail.com
Phone: 2222222222

 

General Comment

I adamantly oppose this proposed rule change!

WASHSTATEC016894
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 520 of 734

 

As of: 7/12/18 1:20 PM
Received: July 03, 2018

Status: Posted
PUBLIC SUBMISSION Posted: July 12, 2018
Tracking No. 1k2-942p-dw2f

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0407
Public Comment 182. Individual. Tisa Anders. 7-3-18

 

Submitter Information

Name: Tisa Anders
Address:
12187 W Mexico Place
Lakewood, CO, 80228
Email: tianders2003@yahoo.com

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. We need the State Department to continue with safety on this matter, not
profits. In other words, let's continue to value and cherish people.

WASHSTATEC016895
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 521 of 734

 

As of: 7/12/18 1:21 PM
Received: July 03, 2018

Status: Posted
PUBLIC SUBMISSION Posted: July 12, 2018
Tracking No. 1k2-942p-wdn5

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0408
Public Comment 183. Individual. Linda Garcia. 7-3-18

 

Submitter Information

Name: Linda Garcia

 

General Comment

I oppose this proposed change of rules switching the authority from the State Department to the Commerce
Department for the regulating of the export of guns sells and Licensing. This appears to be a dangerous proposal
as there would likely be limited oversight in the Commerce Department as opposed to the State Department. I
have not seen any rationale for this dangerous proposal.

WASHSTATEC016896
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 522 of 734

 

As of: 7/12/18 1:22 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942p-cg6s
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0409
Public Comment 184. Individual. Jun Whang. 7-3-18

 

Submitter Information

Name: Jun Whang

 

General Comment

We strongly oppose this change since it creates a serious risk to our national security by facilitating the export
and sale of dangerous firearms to foreign agents.

WASHSTATEC016897
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 523 of 734

 

As of: 7/12/18 1:23 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942p-38th
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0410
Public Comment 185. Individual. Barbara Van Walsen. 7-3-18

 

Submitter Information

Name: Barbara Van Walsen

 

General Comment

With our issues with gun control, we should not allow foreign countries to receive any firearms, guns, and
ammunition. I don't want a foreign country to use American military weapons to conduct a war with us.

WASHSTATEC016898
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 524 of 734

 

As of: 7/12/18 1:29 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942p-uv2b
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-041 1
Public Comment 186. Individual. Charles Wright. 7-3-18

 

Submitter Information

Name: Charles Wright
Address:
330 Chidester St
Apt 203
Ypsilanti, MI, 48197
Email: moneybags48525@yahoo.com
Phone: 7346577470

 

General Comment

I think millions of Americans want guns to stay in video games, such as: Grand Theft Auto - Vice City. We
COULD HAVE prevented the shooting at Sandy Hook, but Congress refused to act.

Why should a parent have to cope with having to lay his son or daughter to rest with the lord? Same can go if the
deceased was a friend to his or her peers

WASHSTATEC016899
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 525 of 734

 

As of: 7/12/18 1:30 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942p-9xxe
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0412
Public Comment 187. Individual. Leanne Yerby. 7-3-18

 

Submitter Information

Name: Leanne Yerby
Address:
1900 Main Street, 5th Floor
Irvine, CA, 92614
Email: lyerby@allenmatkins.com
Phone: 9495531313
Fax: 92614

 

General Comment

With the rule change, Congress would no longer be automatically informed about sizable weapons sales that it
could stop in the name of national security, even to countries where there are serious human rights concerns,
such as the Philippines and Turkey. This means that firearms traffickers, organized crime, terrorist organizations,
and other violent and dangerous agents would face far fewer hurdles to obtaining large caches of American guns
and ammunition. The bottom line is that switching the regulation of firearms exports from the State Department
to the Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons, and further
fuel violence that destabilizes countries and causes mass migration. That is why I oppose this rule change that
would switch the regulations of firearms export from the U.S. State Department to the U.S. Commerce
Department.

WASHSTATEC016900
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 526 of 734

 

As of: 7/12/18 1:31 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 12, 2018
Tracking No. 1k2-942p-xz0z
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0413
Public Comment 188. Anonymous. 7-3-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

It seems amazing to me that a president who claims to be creating new immigration barriers under the guise of
national security will allow an easier way for fire arms to be sold to foreign buyers. This seems like a move that
would make our borders less secure and our nation less secure as well as those around the world than the many
innocent families seeking asylum whom are turning away from our borders and imprisoning. This proposed rule
is a bad decision for other reasons as well:

-It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.[5]

-It would remove licensing requirements for brokers, increasing the risk of trafficking. [6]

-It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe.[7]

WASHSTATEC016901
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 527 of 734

 

As of: 7/12/18 1:32 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942p-4ga9
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0414
Public Comment 189. Individual. Perry Levin. 7-3-18

 

Submitter Information

Name: Perry Levin
Address:

11923 arklawn Dr.

Apt. 103

Rockville, MD, 20852
Email: p.s.levin@att.net
Phone: 3017700434
Organization: PSL

 

General Comment

There are more than enough guns circulating in the population. We do not need more guns; we need more
restrictions.

WASHSTATEC016902
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 528 of 734

 

As of: 7/12/18 1:33 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 12, 2018
Tracking No. 1k2-942p-I4ir
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0415
Public Comment 190. Individual. GEORGIA MORGAN. 7-3-18

 

Submitter Information

Name: GEORGIA MORGAN

 

General Comment

I oppose this rule change. Switching the regulations on firearms exports from the U.S. State Department to the
U.S. Commerce Department puts people all over the world at risk, for the benefit of a few gun manufacturers,
because the Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.

WASHSTATEC016903
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 529 of 734

 

As of: 7/12/18 1:37 PM
Received: July 03, 2018

Status: Posted
PUBLIC SUBMISSION State: Posed
Tracking No. 1k2-942p-gqwi

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0416
Public Comment 191. Individual. Janiece Staton. 7-3-18

 

Submitter Information

Name: Janiece Staton

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Firearms are dangerous. They are used to kill people every day around the
world in acts of organized crime, political violence, terrorism, and human rights violations. They should be
subject to more controls, not less!

The Commerce Department has inadequate staff to be monitoring the flow of firearms into and out of the USA.
Thus, dangerous players on the domestic and foreign fronts would have far greater access to the destructive
devices they seek. In addition, the shift would eliminate the State Departments Blue Lantern program, that has
been in place since 1940, which carries out hundreds of pre-license and post-shipment inspections and publicly
reports on them.

Furthermore, it would remove licensing requirements for brokers, increasing the risk of trafficking. Finally, it
would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe.

With the rule change, Congress would no longer be automatically informed about sizable weapons sales that it
could stop in the name of national security, even to countries where there are serious human rights concerns,
such as the Philippines and Turkey. My Congress members must have direct knowledge and formal input
regarding the flow of arms that leave USA soil. The security of my family, neighborhood, nation, and planet
depend upon thoughtful, responsible, ethical oversight and monitoring of all weapons of war and extortion. I do
not trust military-industrial complex corporations nor the Commerce Department to be effective or reliable in
this regard.

WASHSTATEC016904
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 530 of 734

WASHSTATEC016905
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 531 of 734

 

As of: 7/12/18 1:39 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942p-s2cc
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0417
Public Comment 192. Individual. Faith Parker. 7-3-18

 

Submitter Information

Name: Faith Parker

 

General Comment

oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. This woild seriously jeaopardize national security as well as the security of
other free democracies. It would be a decision in favor of big business interest rather than a decision in th
inrpterests of safety and security

WASHSTATEC016906
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 532 of 734

 

As of: 7/12/18 1:40 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942p-7stw
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0418
Public Comment 193. Individual. Robin Morgan. 7-3-18

 

Submitter Information

Name: Robin Morgan
Address:

75 Maple St

Brattleboro, VT, 05301
Email: robinlmorgan@gmail.com

 

General Comment

I strongly oppose this rule change. The Departmet of commerce is not equipped to effectively oversee firearms
sales overseas and this change either make it much easier for terrorists and criminals overseas to acquire large
stockpiles of weapons. Additionally it would eliminate the legal prohibition of 3D printing firearms, resulting in
untraceable and unregistered weapons here in the US, hobbling law enforcement.

WASHSTATEC016907
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 533 of 734

 

As of: 7/12/18 1:41 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942p-zg7o
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0419
Public Comment 194. Individual. Priscilla Skerry. 7-3-18

 

Submitter Information

Name: Priscilla Skerry
Address:

Portland, ME, 04102-3781
Email: drskerry@myfairpoint.net
Phone: 2077808063

 

General Comment

The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States, but
around the world. They are pushing hard for a rule change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department (focused on
safeguarding our nation) to the U.S. Commerce Department (focused on promoting American business).[1] This
transfer of authority would open new floodgates for arms sales internationally, with serious implications for our
national security

Right now, firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries.[2] With the rule
change, Congress would no longer be automatically informed about sizable weapons sales that it could stop in
the name of national security, even to countries where there are serious human rights concerns, such as the
Philippines and Turkey.[3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.

I am very concerned about this tactic by the NRA. It must be stopped...for the safety of our Nation and all of the

world's citizens. I expect responsible action be taken to prevent the NRA from getting away with this. Thank
you.

WASHSTATEC016908
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 534 of 734

Priscilla Skerry
Portland, Maine 04102

WASHSTATEC016909
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 535 of 734

 

As of: 7/12/18 1:41 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-942p-frh2
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0420
Public Comment 195. Individual. Rev. Allan B. Jones. 7-3-18

 

Submitter Information

Name: Rev. Allan B. Jones
Address:
722 Orchard Street #2
Santa Rosa, CA, 95404
Email: revabjones@att.net
Phone: 0000000000

 

General Comment

I strongly oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. It appears to be a poorly disguised effort to increase arms sales
around the world, and lead to more unnecessary deaths and other suffering. Thank you.

WASHSTATEC016910
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 536 of 734

 

As of: 7/12/18 1:42 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942p-mkbf
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0421
Public Comment 196. Anonymous. 7-3-18

 

Submitter Information

Name: anonymous anonymous

 

General Comment

Americans, as well as citizens of the world are depending on you to put our safety above profit.

I am writing to strongly urge you to not change the regulation of firearms exports from the State Department to
the Commerce Department. It would facilitate firearms exports to unstable, oppressive regimes, remove
safeguards that help keep extra-legal agents like organized crime and terrorist organizations from obtaining
weapons, and further fuel violence that destabilizes countries and causes mass migration.

We seriously need you to stand up to profiteering pressure and NOT ALLOW an increase of guns to be released

into an already unstable arena. It would not be the responsible thing to do. Our families deserve to live with
greater security than this would encourage. Thank you.

WASHSTATECO016911
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 537 of 734

 

As of: 7/12/18 1:43 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 12, 2018
Tracking No. 1k2-942p-vfhj
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0422
Public Comment 197. Individual. Kathryn Kram. 7-3-18

 

Submitter Information

Name: Kathryn Kram
Address:

4216 Fairfax Dr.
Columbus, OH, 43220
Email: katykram@gmail.com

Phone: 6144512279

 

General Comment

I oppose the transfer of regulations that control the sale of firearms from the Department of State to the
Department of Commerce. This is not in keeping with national security and might allow arm sales to regimes
that are dangerous.

I urge you to continue to classify firearms as "military" . To have them controlled simply as goods for sale is
dangerous.

WASHSTATEC016912
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 538 of 734

 

As of: 7/12/18 1:44 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942p-27fp
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0423
Public Comment 198. Individual. Michael Beeston. 7-3-18

 

Submitter Information

Name: Michael Beeston
Address:
155 OAK MEADOW RD
MOORESVILLE, 28115
Email: mbeeston@mac.com

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. I strongly oppose this rule change.

WASHSTATEC016913
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 539 of 734

 

As of: 7/12/18 1:45 PM
Received: July 03, 2018

Status: Posted
PUBLIC SUBMISSION Stats: Posed
Tracking No. 1k2-942p-cSwu

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0424
Public Comment 199. Individual. Morgan Clark. 7-3-18

 

Submitter Information

Name: Morgan Clark
Address:

SOUTH ORANGE, NJ, 07079
Email: morgan.cl@gmail.com

 

General Comment

I object to this proposal and demand that weapons exports continue to be treated as military armaments. The
proposal would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them, would remove licensing
requirements for brokers, increasing the risk of trafficking, and would remove the State Departments block on
the 3D printing of firearms. I demand this proposal be rejected.

WASHSTATEC016914
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 540 of 734

 

As of: 7/12/18 1:46 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942p-mld6
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0425
Public Comment 200. Individual. Rev. Alison Hyder. 7-3-18

 

Submitter Information

Name: Rev. Alison Hyder

 

General Comment

I do not believe that your department is the best agency to monitor the destination of all dangerous arms. Please
do not allow this responsibility to be added to all that you currently manage. I cannot imagine that this would
enhance national security.

Thank you.

WASHSTATEC016915
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 541 of 734

 

As of: 7/12/18 1:47 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942p-rki5
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0426
Public Comment 201. Anonymous. 7-3-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Corporate greed at its worst. The NRA and gun manufacturers are fine with making this already dangerous world
more dangerous. Charming. If this broken government goes along with this, it will make clear that human lives
are nothing. Money is far more important than any human beings.

WASHSTATEC016916
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 542 of 734

 

As of: 7/12/18 1:48 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942p-j601
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0427
Public Comment 202. Anonymous. 7-3-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose gun sales being made thru the commerce dept.

WASHSTATEC016917
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 543 of 734

 

As of: 7/12/18 1:49 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942p-q83h
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0428
Public Comment 203. Individual. Alice Pfister. 7-3-18

 

Submitter Information

Name: Alice Pfister

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that help
keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons, and further fuel
violence that destabilizes countries and causes mass migration.

I respectfully request that you do not allow this change to take place. Thank you.

WASHSTATEC016918
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 544 of 734

 

As of: 7/12/18 1:50 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942p-jeth
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0429
Public Comment 204. Individual. nick burns. 7-3-18

 

Submitter Information

Name: nick burns
Address:

PARK CITY, UT, 84098
Email: nick@vanburns.com
Phone: 8019573097

 

General Comment

I do not support the rule change to switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

This is bad policy, which would increase gun trafficking, and eliminate appropriate Congressional oversight.

WASHSTATEC016919
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 545 of 734

 

As of: 7/12/18 1:50 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-942p-q4lr
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0430
Public Comment 205. Individual. Emily Miller. 7-3-18

 

Submitter Information

Name: Emily Miller

 

General Comment

The United States should not make it easier to export guns!

WASHSTATEC016920
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 546 of 734

 

As of: 7/12/18 1:51 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942p-uadr
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-043 1
Public Comment 206. Individual. Kacie Shelton. 7-3-18

 

Submitter Information

Name: Kacie Shelton
Address:

Pasadena, CA, 91101
Email: kacie@ofb.net
Phone: 6263725709

 

General Comment

Please do not enact the proposed rule; firearms should continue to be controlled under the USML.

We are now seeing what is only the start of mass migration from countries where arms have flooded into the
hands of criminal organizations, paramilitary organizations, and drug gangs. If we can't welcome those fleeing
increased violence with open arms in the United States, we should not make it even easier for bad elements to get
more guns, and thus increasing the flood of asylum seekers. This would be self-defeating on many other fronts,
before discussing the already atrocious handling of immigrants by ICE.

Please do not enact the proposed rule. Thank you.

WASHSTATEC016921
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 547 of 734

 

As of: 7/12/18 1:52 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-942p-k156
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0432
Public Comment 207. Individual. john north. 7-3-18

 

Submitter Information

Name: john north

 

General Comment

I absolutely oppose any rule change that switches the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC016922
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 548 of 734

 

As of: 7/12/18 1:53 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-942p-xk23
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0433
Public Comment 208. Individual. Wayne Wunderlin. 7-3-18

 

Submitter Information

Name: Wayne Wunderlin

 

General Comment

IT OPPOSE THIS RULE CHANGE THAT WOULD SWITCH THE REGULATIONS OF FIREARMS EXPORT
FROM THE U S STATE DEPT. TO THE U S COMMERCE DEPT. THIS WOULD BE MUCH MORE

WASHSTATEC016923
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 549 of 734

 

As of: 7/12/18 1:54 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942p-7ci7
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0434
Public Comment 209. Individual. Glenn Williams. 7-3-18

 

Submitter Information

Name: Glenn Williams
Address:

16 Park Place

Brooklyn, 11217
Email: gloonie@gmail.com
Phone: 3473834687
Fax: 11217

 

General Comment

This proposed rule is rubbish. Right now, firearms exports are classified as military. This is why they are under
the regulation of the State Department, and why Congress can block sales of large batches of firearms to foreign
countries. With the rule change, Congress would no longer be automatically informed about sizable weapons
sales that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.

I strongly oppose implementation of this rule, which is wrong on the face of it, and will place export controls in
the hands of an agency that lacks the necessary resources.

WASHSTATEC016924
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 550 of 734

 

As of: 7/12/18 1:54 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942p-dsau
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0435
Public Comment 200. Individual. C. Flannery. 7-3-18

 

Submitter Information

Name: C. Flannery

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. It is VERY important that the state department be fully aware of the sale of
large quantities of firearms. There should also be a limit on how many firearms are sold each year. The world
needs less guns not more!!! The guns that are made should only be in the hands of people with extensive
training.

WASHSTATEC016925
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 551 of 734

 

As of: 7/12/18 2:49 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942p-y6hp
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004

Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0436
CoPublic Comment 211. Individual. Hope Mays. 7-3-18

 

Submitter Information

Name: Hope Mays

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Selling arms abroad has not worked out so well in the past.

WASHSTATEC016926
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 552 of 734

 

As of: 7/12/18 2:52 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942p-a64e
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0437
Public Comment 212. Anonymous. 7-3-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I am writing to express my opposition of switching the regulation of firearms exports from the State Department
to the Commerce Department. This change would facilitate firearms exports to oppressive regimes, remove
safeguards that help keep extra-legal agents like organized crime and terrorist organizations from obtaining
weapons, and further fuel violence that destabilizes countries and causes mass migration. I believe we currently
have too few regulations over firearms in our country and in our international relations, and do not feel like this
is the correct direction to take our arms regulation.

WASHSTATEC016927
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 553 of 734

 

As of: 7/12/18 2:53 PM
Received: July 03, 2018

Status: Posted
PUBLIC SUBMISSION Stats: Posed
Tracking No. 1k2-942p-wyrc

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0438
Public Comment 213. Individual. karen toscos. 7-3-18

 

Submitter Information

Name: karen toscos
Address:

fort wayne, IN, 46845
Email: k.toscos@att.net
Phone: 6505551212

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. You are supposed to safeguard the nation against gun violence, instead you are
promoting it in a backhanded way. Shame on all of you.

WASHSTATEC016928
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 554 of 734

 

As of: 7/12/18 2:54 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942p-6405
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0439
Public Comment 214. Individual. Margaret Silvers. 7-3-18

 

Submitter Information

Name: Margaret Silvers

 

General Comment

I strongly oppose the change in regulation that would mean Congress would no longer be automatically informed
about sizable weapons sales that it could stop in the name of national security, even to countries where there are
serious human rights concerns, such as the Philippines and Turkey. The Commerce Department just does not
have the resources to adequately enforce export controls. Its Bureau of Industry and Security does not have staff
everywhere. This means that firearms traffickers, organized crime, terrorist organizations, and other violent and
dangerous agents would face far fewer hurdles to obtaining large caches of American guns and ammunition.

WASHSTATEC016929
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 555 of 734

 

As of: 7/12/18 2:55 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942p-wiix
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0440
Public Comment 215. Individual. Julie Blum. 7-3-18

 

Submitter Information

Name: Julie Blum
Address:

Liberty Lake, WA, 99019
Email: julesflwr@yahoo.com
Fax: 99019

 

General Comment

I oppose this rule change. Firearms exports should continue to be classified as military.

Right now, firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries.[2] With the rule
change, Congress would no longer be automatically informed about sizable weapons sales that it could stop in
the name of national security, even to countries where there are serious human rights concerns, such as the
Philippines and Turkey.[3]

WASHSTATEC016930
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 556 of 734

 

As of: 7/12/18 2:56 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942p-iukl
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0441
Public Comment 216. Individual. Donald Dilg. 7-3-18

 

Submitter Information

Name: Donald Dilg

 

General Comment

I would strongly oppose any rule change that would make the selling of firearms, especially to foreign nations, or
agents of foreign powers, easier to transact or subject to less oversight and control than is currently required.

WASHSTATEC016931
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 557 of 734

 

As of: 7/12/18 2:56 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942p-4kc5
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0442
Public Comment 217. Individual. Alix Keast. 7-3-18

 

Submitter Information

Name: Alix Keast
Address:
214 Riverside Drive
New York, NY, 10025
Email: Aixk3@gmail.com
Phone: 2123624341

 

General Comment

I oppose this legislation which would transfer oversight of international gun sales from the State Department to
the US Department of Commerce. We do not need any more non-military people, US or international, owning
military style machine guns.

Thank you for protecting world order.

WASHSTATEC016932
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 558 of 734

 

As of: 7/12/18 2:57 PM
Received: July 03, 2018

Status: Posted
Tracking No. 1k2-942p-bped

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0443
Public Comment 218. Anonymous. 7-3-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

The State Department should by all means retain the authority to handle export licenses of semiautomatic assault
weapons and other powerful firearms. The transfer of that authority to the Commerce Department would kill a
program that carries out post-shipment & pre-license inspections, eliminate licensing requirements that hamper
trafficking, and open the way for anyone to make 3d printed weapons. Also, the State Department alone can give
notice to Congress to block weapons sales that could jeopardize our security. For all these reasons, the proposed
transfer should be abandoned, as it would make us considerably less safe.

WASHSTATEC016933
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 559 of 734

 

As of: 7/12/18 2:58 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942p-irmw
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0444
Public Comment 219. Individual. Victoria Meguid. 7-3-18

 

Submitter Information

Name: Victoria Meguid
Address: United States,

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not less!

Congress should know when large amounts of firearms are being sold to other countries. guns go to Mexico

illegally and look what has happened there- thousands of deaths in the last year with American guns.

Just like many of the other changes in this country in the last 18 months this is dangerous this is not what we
should be doing to keep a peaceful world. it is just lining the pockets of the gun makers.

Be responsible.

Thank you.

WASHSTATEC016934
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 560 of 734

 

As of: 7/12/18 2:59 PM
Received: July 03, 2018

Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-942p-px9m

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0445
Public Comment 220. Individual. Jessica Rettig. 7-3-18

 

Submitter Information

Name: Jessica Rettig
Address:
111 W. College Street
Granville, 43023
Email: jessica_rettig@ymail.com
Phone: 740-587-9847

 

General Comment

I am writing to strongly object to the proposed changes in the United States’ proposed rule on the Control of
Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant Control Under
the United States Munitions List (USML).

Right now, firearms exports are classified as military. This is why firearm exports are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries. This is a
good policy and it helps keep the world and Americans safe.

If the regulation of firearm exports is changed to regulation by the Department of Commerce and the Bureau of
Industry and Security (BIS), then exports of firearms will be less regulated and firearms will fall into the wrong
hands around the world. Indeed, the Department of Commerce is not charged with safeguarding the USA, that's
the job of the State Department, so it should regulate firearm export. Also | am concerned that the BIS does not
have the ability or resources to effectively monitor and control the export of firearms. Thus firearms will spread
across the world and firearms will find their way back into the United States, where they can be used against
innocent children. In fact, if the Department of Commerce is in control of firearms exports, then Congress would
no longer be automatically informed about sizable weapons sales that it could stop in the name of national
security, even to countries where there are serious human rights concerns.

Please do not shift control of firearms exports to the Department of Commerce and the BIS. Such a move will
generate bloodshed across the globe and here are home in America. We must avoid such a future and prevent

WASHSTATEC016935
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 561 of 734
more gun and firearm violence.

WASHSTATEC016936
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 562 of 734

 

As of: 7/12/18 3:00 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942p-kdam
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0446
Public Comment 221. Individual. Isaiah Plovnick. 7-3-18

 

Submitter Information

Name: Isaiah Plovnick

 

General Comment

I vehemently oppose this irresponsible, unethical, and frankly amoral rule change that would switch the
regulations of firearms export from the U.S. State Department to the U.S. Commerce Department.

WASHSTATEC016937
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 563 of 734

 

As of: 7/12/18 3:01 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942p-juxg
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0447
Public Comment 222. Individual. Richard Booth. 7-3-18

 

Submitter Information

Name: Richard Booth
Address:

26250 Dreschfield

Grosse Ile, MI, 48138-1601
Email: rtbooth6@yahoo.com
Phone: 7348183355
Fax: 48138-1601

 

General Comment

I oppose the rule change! Keep it in State!

WASHSTATEC016938
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 564 of 734

 

As of: 7/12/18 3:02 PM
Received: July 03, 2018

Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-942p-s3r7

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0448
Public Comment 223. Individual. Jeremy Becker. 7-3-18

 

Submitter Information

Name: Jeremy Becker
Address:

4514 17th St

San Francisco, CA, 94114
Email: Jeremy.p.becker@gmail.com
Phone: 4157262556

 

General Comment

All firearms are military. All should be handled by the us state department as such. I do not approve of this shift.

WASHSTATEC016939
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 565 of 734

 

As of: 7/12/18 3:03 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942p-ybnv
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0449
Public Comment 224. B Anonymous. 7-3-18

 

Submitter Information

Name: B Anonymous
Address:

PO Box 1724

OR,
Phone: 5415362439

 

General Comment

Keep the authority with the U.S. State Department.
Do NOT change the rules.

WASHSTATEC016940
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 566 of 734

 

As of: 7/12/18 3:06 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-942p-nw34
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0450
Public Comment 225. Individual. Nina Diamante. 7-3-18

 

Submitter Information

Name: Nina Diamante

 

General Comment

Make all manufacture or sale of any firearms illegal in the U.S.A. with a huge fine and imprisionment for
anyone, manufacturing, selling either firearms or ammunition. We have had enough people killed and maimed.

WASHSTATEC016941
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 567 of 734

 

As of: 7/12/18 3:07 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942p-w30j
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0451
Public Comment 226. Individual. Elise Margulis. 7-3-18

 

Submitter Information

Name: Elise Margulis

 

General Comment

It's a very bad idea to eliminate the State Departments Blue Lantern program, in place since 1940, which carries
out hundreds of pre-license and post-shipment inspections and publicly reports on them.[

Removing licensing requirements for brokers will increase the risk of trafficking.

Removing the State Departments block on the 3D printing of firearm is a terrible plan. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible for
anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this
block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Sincerely,
Elise Margulis

WASHSTATEC016942
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 568 of 734

 

As of: 7/12/18 3:08 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942p-x9ve
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0452
Public Comment 227. Individual. Anna Feldman. 7-3-18

 

Submitter Information

Name: Anna Feldman
Address:
5659 Sunset Falls Drive
Apollo Beach, 33572
Email: sfeldman01@verizon.net
Phone: 7076285399
Fax: 33572

 

General Comment

To Whom it may concern:

There is a push to transfer control of firearms to the Department of Commerce which does not have the resources
to oversee the transfer of these weapons particularly if they are allowed to be sold in other countries. Our
country's security would be at risk once these weapons leave our boundaries. Below are several other very
important reasons why this transfer should not happen.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe.[7]

WASHSTATEC016943
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 569 of 734

 

As of: 7/12/18 4:26 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942p-qpvm
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0453
Public Comment 228. Individual. Virginia Jastromb. 7-3-18

 

Submitter Information

Name: Virginia Jastromb

 

General Comment

The Commerce Department does not have the sources to enforce arms sales to foreign countries.The State
Department has that ability.

WASHSTATEC016944
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 570 of 734

 

As of: 7/12/18 4:27 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942p-4ij0
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0454
Public Comment 229. Individual. Debra Cunningham. 7-3-18

 

Submitter Information

Name: Debra Cunningham

 

General Comment

I oppose the rule change to allow semi-automatic weapons to be licensed through the department of commerce
instead of the state department. The US is already the leader in gun violence and the last thing we need to do is
export our problem.

WASHSTATEC016945
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 571 of 734

 

As of: 7/12/18 4:27 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-942p-knh1
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0455
Public Comment 230. Individual. Gina Bates. 7-3-18

 

Submitter Information

Name: Gina Bates
Address:

40 South St

Apple Creek, OH, 44606
Email: star3609@aol.com
Phone: 3306986195

 

General Comment

I OPPOSE the rule change that would switch the regulations of firearms export from the U.S. State Department
to the U.S. Commerce Department.

Guns are already out of control. We do NOT need any more.

LEAVE THE RULE IN PLACE, UNCHANGED!

WASHSTATEC016946
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 572 of 734

 

As of: 7/12/18 4:30 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 12,2018
Tracking No. 1k2-942p-bitl
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0456
Public Comment 231. Individual. Chip Sharpe. 7-3-18

 

Submitter Information

Name: Chip Sharpe
Address:
1644 Old Arcata Road
Bayside, CA, 95524-9301
Email: chipsharpe@sbcglobal.net

 

General Comment

I am aware that the State Departments Blue Lantern program provides critical controls over arms exports. We
cannot allow less regulated sales of weapons to further tarnish the world's view of our nation as a rogue state
willing to inflict destruction wherever a market for murderous firearms can be found. Commerce Department
does not have the resources to govern international arms sales. Please do not allow current regulations to be
weakened.

WASHSTATEC016947
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 573 of 734

 

As of: 7/13/18 9:27 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 13, 2018
Tracking No. 1k2-942p-l0ik
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0525
Public Comment 232. Individual. Robert Haslag. 7-3-18

 

Submitter Information

Name: Robert Haslag
Address:

10513 Bryant Rd
Centertown, MO, 65023
Email: bobhaslag@gmail.com
Phone: 5735843525

Fax: 65023

 

General Comment

Sir

2

I would like to address the proposed rule change on which department should control gun sales. Right now,
firearms exports are classified as military. This is why they are under the regulation of the State Department, and
why Congress can block sales of large batches of firearms to foreign countries.[2] With the rule change,
Congress would no longer be automatically informed about sizable weapons sales that it could stop in the name

of national security, even to countries where there are serious human rights concerns, such as the Philippines and
Turkey.[3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.

Considering the national security interest AND the inability of Commerce to actually handle the job, I propose
that doing this would be clearly the wrong thing to do.

WASHSTATEC016948
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 574 of 734

 

As of: 7/13/18 9:33 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-942p-p63k
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0530
Public Comment 233. Individual. Zareen Kapadia. 7-3-18

 

Submitter Information

Name: Zareen Kapadia
Address:
Durham, NC, 27704
Email: zareen.kapadia@gmail.com
Phone: 9195191249

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. It would remove the State Departments block on the 3D printing of firearms.
When Defense Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the
State Department successfully charged him with violating arms export laws, since his open-source posting made
it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC016949
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 575 of 734

 

As of: 7/13/18 9:34 AM
Received: July 03, 2018

Status: Posted
PUBLIC SUBMISSION Stats: Posed
Tracking No. 1k2-942p-mk3d

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0532
Public Comment 234. Individual. Karen Davis. 7-3-18

 

Submitter Information

Name: Karen Davis
Address:
243 W Amoroso Dr
Gilbert, AZ, 85233
Email: karen.davis@asu.edu
Phone: 4808921266

 

General Comment

America has the highest number of guns--and gun deaths--of ANY developed country in the world. Mass
shootings are becoming commonplace, to the horror and embarrassment of every logically thinking, peace-loving
citizen. WHY on earth would we want to export our PROBLEM to the rest of the world? NO--the NRA .. . and
American gun manufacturers . .. should NOT have the ability to architect the demise of our fellow human
beings. NO LEGALIZED GUN TRAFFICKING!!!

WASHSTATEC016950
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 576 of 734

 

As of: 7/13/18 9:35 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-942p-ww5s
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0534
Public Comment 235. Individual. Louise Kaufman. 7-3-18

 

Submitter Information

Name: Louise Kaufman
Address:
1502 Meadowbrook Drive
Mason City, TA, 50401
Email: louisek@mchsi.com
Phone: 6414242138

 

General Comment

I strongly oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

This change would mean that firearms traffickers, organized crime, terrorist organizations, and other violent and
dangerous agents would face far fewer hurdles to obtaining large caches of American guns and ammunition.
Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less!

WASHSTATEC016951
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 577 of 734

 

As of: 7/13/18 9:36 AM
Received: July 03, 2018

Status: Posted
PUBLIC SUBMISSION State: Posed
Tracking No. 1k2-942p-o6vl

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0535
Public Comment 236. Individual. William White. 7-3-18

 

Submitter Information

Name: William White
Address:
Fort WaltonBeach, United States, 32548
Email: u2rhuman@earthlink net
Phone: 8502435247
Organization: Retired

 

General Comment

: I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department
to the U.S. Commerce Department. There should be extremely tight rules concerning any export of guns or
weaponry in world increasingly plagued with violence. Please assure such a deadly factor for civilization be
treated with the urgency it deserves. Thank you.

WASHSTATEC016952
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 578 of 734

 

As of: 7/13/18 9:37 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 13, 2018
Tracking No. 1k2-942p-I5r9
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0537
Public Comment 237. Individual. Don Gentz. 7-3-18

 

Submitter Information

Name: Don Gentz

 

General Comment

I wish to express my opposition to the rule change that would allow the Commerce Department (focused on
promoting American business) --not the State Department (focused on safeguarding our nation) -- to handle
export licenses of semiautomatic assault weapons and other powerful firearms. The Commerce Department just
does not have the resources to adequately enforce export controls. Its Bureau of Industry and Security does not
have staff everywhere. The marketing of these weapons to firearms traffickers, organized crime, terrorist
organizations, and other violent and dangerous agents would create many long-term and intractable problems in
international relations and imperil lives everywhere. The safety and security of our nation and the marketing of
large caches of American guns and ammunition are incompatible. Please do not take part in making the world a
more dangerous and violent place.

WASHSTATEC016953
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 579 of 734

 

As of: 7/13/18 9:38 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-942p-3u8j
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0538
Public Comment 238. Individual. Judith Fletcher. 7-3-18

 

Submitter Information

Name: Judith Fletcher
Address:

Bronx, NY,
Email: jfletcher@riverdale.edu

 

General Comment

I write to strongly urge you not to move the handling of export licenses of semiautomatic assault weapons and
other powerful firearms from the U.S. State Department, which is focused on safeguarding our nation, to the U.S.
Commerce Department, which is focused on promoting American business.This transfer of authority would open
new floodgates for arms sales internationally, with serious implications for our national security.

Keeping firearms exports classified as military allows Congress to monitor and block sales of large batches of
firearms to foreign countries. I am deeply concerned that with the rule change, Congress would no longer be
automatically informed about sizable weapons sales that it could stop in the name of national security, even to
countries where there are serious human rights concerns, such as the Philippines and Turkey.

In addition, I don't believe that the Commerce Department has the resources to adequately enforce export
controls.

Switching the regulation of firearms exports from the State Department to the Commerce Department would
facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes
countries and causes mass migration.

Specifically,

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder

WASHSTATEC016954
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 580 of 734
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe.

The proposed rule change would make the world a far more dangerous place. Please do not put the financial
interests of firearms sellers ahead of the safety and well-being of citizens everywhere.

WASHSTATEC016955
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 581 of 734

 

As of: 7/13/18 9:39 AM
Received: July 03, 2018

Status: Posted
PUBLIC SUBMISSION State: Posed
Tracking No. 1k2-942p-ci4h

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0539
Public Comment 239. Individual. Mark Meeks. 7-3-18

 

Submitter Information

Name: Mark Meeks
Address:

399 Blackbird

Bailey, CO, 80421
Email: mkenosha@aol.com
Phone: 303 8161454

 

General Comment

Far too much gun violence haunts our world. We are all wounded. Too many guns are endangering all of us. The
Commerce Department does not have the resources to protect us from the arms trade. That huge challenge
belongs far more appropriately to the State Department. Please oppose any change to our countrys governance
regarding the trade in guns.

WASHSTATEC016956
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 582 of 734

 

As of: 7/13/18 9:40 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-942p-cs74
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0540
Public Comment 240. Individual. Todd Heiler. 7-3-18

 

Submitter Information

Name: Todd Heiler
Address:
4976 Van Dyke Ct
ARCATA, 95521
Email: tbh1924@outlook.com
Phone: 7078453475
Fax: 95521

 

General Comment

This action is not advised. It will threaten national security by making it easier for terrorists and other enemies to
have access to these weapons and to turn those weapons on Americans. The NRA and gun manufacturers have a
right to make money, but not if that right endangers national security. Second amendment rights do not trump the
right to life and security. National security and personal safety should not be sacrificed for the sake of greed. I
speak as a military veteran and as someone who has served in law enforcement and private security. I also hold a
Bachelor of Science degree in Criminal Justice. thank you.

WASHSTATEC016957
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 583 of 734

 

As of: 7/13/18 9:42 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-942q-fxz0
Comments Due: July 09, 2018
Submission Type: Web

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0541
Public Comment 241. Individual. Kata Orndorff. 7-3-18

 

Submitter Information

Name: Kata Orndorff

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. The Commerce Department is not set up to evaluate if a particular sale could be
dangerous to our country. Please do not make this rule change.

WASHSTATEC016958

 
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 584 of 734

 

As of: 7/13/18 9:43 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-942q-8yof
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0543
Public Comment 242. Individual. mary sherman. 7-3-18

 

Submitter Information

Name: mary sherman

 

General Comment

I strongly oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. This is jsut looking for more violence abroad and toward our
citizens as welll as the peoples of this world. Seriously, how can you even consider this?

WASHSTATEC016959
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 585 of 734

 

As of: 7/13/18 9:44 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-942q-t68¢
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0545
Public Comment 243. Individual. Charles La Rosa. 7-3-18

 

Submitter Information

Name: Charles La Rosa
Address:

34 Highlawn Rd

Brattleboro, VT, 05301
Email: charlie.larosa@gmail.com
Phone: 8023430401

 

General Comment

I am opposed to changing the purview of firearms export from the Department of State to the Department of
Commerce. It appears that primary purpose of the change, as promoted by the NRA, is to loosen the restriction
on the export of firearms including military-style semi-automatic weapons.

One of the primary reasons that individuals and families from Central American countries seek to gain asylum in
the US. or to enter illegally is for personal safety and to escape the high levels of crime and violence in their
countries of origin. A large percentage of the weapons used illegally in these countries are sourced in the U.S.
They are smuggled into these countries from the U.S. through the efforts of unlawful and unscrupulous gun
dealers and criminals.

So, as we attempt to stem the flow of asylum seekers and migrants, both legal and illegal, from these countries,
we are at the same time contributing to the conditions that spur them to leave their homes.

I do not see how the transfer of oversight from State to Commerce will improve the current situation, which is
what we should be doing, and not making a bad situation even worse.

Such a transfer would eliminate the State Departments Blue Lantern program, in place since 1940, which carries
out hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking.[6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder

WASHSTATEC016960
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 586 of 734
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe.[7]

Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less!

I strongly urge you not to make this change and thereby make it easier for gun to move out of the U.S. into the
hands of criminals and criminal gangs in Central America and other countries.

Please see references below.

[1] Trump move would make it easier for U.S. gun manufacturers to export firearms, The Washington Times,
May 14, 2018.

[2] Trump wants to make foreign arms sales easier, The Boston Globe, June 23, 2018.
[3] Ibid., The Boston Globe
[4] American Guns Drive the Migrant Crisis That Trump Wants to Fix With a Wall, The Trace, May 25, 2017.

[5S] The Trump administration proposes making gun exports easier. Heres how to submit your public comment on
this dangerous proposal, Violence Policy Center.

[6] Ibid., Violence Policy Center.

[7] "U.S. requires group to remove 3-D gun instructions from its website," CNN.com, May 13, 2013.

WASHSTATEC016961
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 587 of 734

 

As of: 7/13/18 9:45 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 13, 2018
Tracking No. 1k2-942q-t2d3
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0546
Public Comment 244. Individual. Catherine Lambeau. 7-3-18

 

Submitter Information

Name: Catherine Lambeau

 

General Comment

The proliferation of guns and automatic weapons is the cause of the ever increasing number of mass shootings in
this country!!! Passing oversight to the commerce department would only increase the problem as they are
concerned with commerce not safety

WASHSTATEC016962
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 588 of 734

 

As of: 7/13/18 9:46 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 13, 2018
Tracking No. 1k2-942q-960k
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0548
Public Comment 245. Individual. Barry Cheney. 7-3-18

 

Submitter Information

Name: Barry Cheney

 

General Comment

I oppose the plan to change the licensing of weapon exports from the State Department to the Commerce
Department. The world is flooded with too many weapons which fuel wars and terrorism. Please dont change
this.

WASHSTATEC016963
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 589 of 734

 

As of: 7/13/18 9:46 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 13, 2018
Tracking No. 1k2-942q-al8z
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0550
Public Comment 246. Individual. Catherine Kennedy Riggs. 7-3-18

 

Submitter Information

Name: Catherine Kennedy Riggs

 

General Comment

I am writing in opposition of changing the regulations regarding the export of firearms. Switching the regulation
of firearms exports from the State Department to the Commerce Department would facilitate firearms exports to
oppressive regimes, remove safeguards that help keep extra-legal agents like organized crime and terrorist
organizations from obtaining weapons, and further fuel violence that destabilizes countries and causes mass
migration.

The rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking.[6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe.[7]

Firearms manufacturers should not be allowed free reign in the distribution of their product due to the
dangerousness posed to populations worldwide.

[1] Trump move would make it easier for U.S. gun manufacturers to export firearms, The Washington Times,
May 14, 2018.

[2] Trump wants to make foreign arms sales easier, The Boston Globe, June 23, 2018.

WASHSTATEC016964
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 590 of 734
[3] Ibid., The Boston Globe

[4] American Guns Drive the Migrant Crisis That Trump Wants to Fix With a Wall, The Trace, May 25, 2017.

[5] The Trump administration proposes making gun exports easier. Heres how to submit your public comment on
this dangerous proposal, Violence Policy Center.

[6] Ibid., Violence Policy Center.

[7] "U.S. requires group to remove 3-D gun instructions from its website," CNN.com, May 13, 2013.

WASHSTATEC016965
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 591 of 734

 

As of: 7/13/18 9:49 AM
Received: July 03, 2018

Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-942q-m0db

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0552
Public Comment 247. Individual. Marianne Hunter. 7-3-18

 

Submitter Information

Name: Marianne Hunter

 

General Comment

My family and I have just learned the the NRA is lobbying to move regulations of sales from US gun
manufacturers from the Department of States to the Dept of Commerce. This Unacceptable and inappropriate .

No other nation in the world has a civilian population that is armed as ours is here. Who are the customers for
these weapons? Terrorists, paramilitary groups and criminals. Will US weapons be used to kill our own military
personnel? To kill our allies and friends? To kill vulnerable population groups? To kill American tourists?
Without a doubt! Will the Dept of Commerce, whose

purpose is to promote the sales of American products become an enabler of weapons dealers?

Putting regulation of weapons sales under the Department of Commerce is a complete renunciation of every
effort to control the flow of weapons that can and will be used against Americans ( and other humans)! This is so
anathema to the best interests of the USA, it crosses the line to treason, as it aids and abets the enemies of the
United States of America.

You must use everything in your power to stop this descent into chaos.
Sincerely, Marianne Hunter and family

WASHSTATEC016966
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 592 of 734

 

As of: 7/13/18 9:50 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 13, 2018
Tracking No. 1k2-942q-68bn
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0553
Public Comment 248. Individual. Michael Gnat. 7-3-18

 

Submitter Information

Name: Michael Gnat
Address:

295 14th Street

Brooklyn, 11215-4911
Email: michaelgnat@yahoo.com

 

General Comment

I vehemently oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department, thereby greatly weakening Congressional oversight of overseas
arms sales. There are more than enough wars going on right now, and the US should not be in the business of
creating more, or expanding the ones we have. There's much at stake in this world besides CORPORATE
PROFITS!

WASHSTATEC016967
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 593 of 734

 

As of: 7/13/18 9:57 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-942q-ugdi
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0554
Public Comment 249. Individual. Sheila Kojm. 7-3-18

 

Submitter Information

Name: Sheila Kojm
Address:
7 Orchard Road
Bedford, MA, 01730
Email: boston_kojm@yahoo.com

 

General Comment

The State Department, not the Commerce Department, should regulate the sale of arms outside of the US.
Switching the regulation of firearms exports from the State Department to the Commerce Department would
facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes
countries and causes mass migration.

My additional concerns are that this switch would:

* eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds of pre-
license and post-shipment inspections and publicly reports on them.

* remove licensing requirements for brokers, increasing the risk of trafficking.

* remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder Cody
Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged him
with violating arms export laws, since his open-source posting made it possible for anyone with access to a 3D
printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling 3D
printing of firearms in the U.S. and around the globe.

The Commerce Department does not have the expertise, resources or global reach that State has to regulate arms
sales to keep America safe from savvy overseas actors.

WASHSTATEC016968
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 594 of 734

 

As of: 7/13/18 9:58 AM
Received: July 03, 2018

Status: Posted
PUBLIC SUBMISSION State: Pond
Tracking No. 1k2-942q-xy5j

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0555
Public Comment 250. Individual. Robin Hall. 7-3-1

 

Submitter Information

Name: Robin Hall
Address:
6610 Loblolly Circle
Waxhaw, NC, 28173
Email: rocnrobn37@gmail.com
Phone: 7048431741

 

General Comment

I oppose this rule change that would switch the regulations of firearms exports from the U.S. State Department to
the

U.S. Commerce Department. The consequences of such a change could have terrible consequences not only to
our security

but to the entire world.

WASHSTATEC016969
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 595 of 734

 

As of: 7/13/18 10:01 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-942q-rqkg
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0556
Public Comment 251. Individual. Lawrence Jimenez. 7-3-18

 

Submitter Information

Name: Lawrence Jimenez
Address:
2530 Vasanta Way
Hollywood, CA, 90068
Email: lawrenj@pacbell.net
Phone: 3234699418

 

General Comment

Please show this Citizen where in the Constitution is the clause that allows for children to be eligible to die
quicker to suit the needs of the nrapeuglican party?

WASHSTATEC016970
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 596 of 734

 

As of: 7/13/18 10:04 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 13, 2018
Tracking No. 1k2-942q-rk98
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0557
Public Comment 252. Individual. Joyce Lewis. 7-3-18

 

Submitter Information

Name: Joyce Lewis

 

General Comment

Please do not consider opening the doors for sale of munitions. We should be regulating more, not less. How
many killings do we need to witness before we understand the consequences of guns readily available to anyone?

WASHSTATEC016971
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 597 of 734

 

As of: 7/13/18 10:09 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-942q-chmi
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0558
Public Comment 253. Individual. Charles Wolfe. 7-3-18

 

Submitter Information

Name: Charles Wolfe
Address:
13376 Dronfield Ave.
Sylmar, CA, 91342
Email: cawolfe@verizon.net
Phone: 818 367-6798

 

General Comment

Please do all possible to keep weapons classified as military equipment and under jurisdiction of the State
Department, especially export of same. They should not be treated as ordinary "good" for sale worldwide. They
should not be under control of the U.S. Commerce Department as they are not like any other items under control
of the Commerce Department.

Thank you in advance for considering my statement on this matter.

WASHSTATEC016972
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 598 of 734

 

As of: 7/13/18 10:08 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-942q-4kxi
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0559
Public Comment 254. Individual. Karen Sullivan. 7-3-18

 

Submitter Information

Name: Karen Sullivan

 

General Comment

How much will Trump make on this deal?
The NRA and gun manufacturers certainly have enough money

We don't need anymore guns ANY WHERE

WASHSTATEC016973
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 599 of 734

 

As of: 7/13/18 10:10 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 13, 2018
Tracking No. 1k2-942q-9m15
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0560
Public Comment 255. Individual. Sasha Kay. 7-3-18

 

Submitter Information

Name: Sasha Kay

 

General Comment

I oppose this rule change because the Commerce Department doesn't have enough resources to adequately
enforce export controls. Its Bureau of Industry and Security does not have staff everywhere. This means that
firearms traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

WASHSTATEC016974
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 600 of 734

 

As of: 7/13/18 10:11 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-942q-kvs5
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0561
Public Comment 256. Individual. Carol Hirth. 7-3-18

 

Submitter Information

Name: Carol Hirth

 

General Comment

I oppose switching regulation of fire arms exports from the State Department to the Department of Commerce
which would remove safeguards against violence around the world.

Right now, firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries. With the rule
change, Congress would no longer be automatically informed about sizable weapons sales that it could stop in
the name of national security, even to countries where there are serious human rights concerns, such as the
Philippines and Turkey.

This would be dangerous and destructive to countries and people throughout the globe.

WASHSTATEC016975
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 601 of 734

 

As of: 7/13/18 10:12 AM
Received: July 03, 2018

Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-942q-xt7o

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0562
Public Comment 257. Individual. Helene Mayer. 7-3-18

 

Submitter Information

Name: Helene Mayer

 

General Comment

I am submitting this comment in strong opposition to the proposed rule to transfer oversight of small arms
(firearms) exports from the State Department to the Commerce Department. This rule would make U.S. exports
of small arms far more dangerous by transferring controls to an agency that prioritizes doing business over
safeguarding national security.

The NSSF has already bragged that the rule would lead to a 20% increase in American gun exports. We can see
the gun lobbys influence in the rules description of semiautomatic assault rifles like the AR-15 as civilian
products. Weapons such as these were not designed for personal use; they were designed for battlefield, which is
why they are the weapons of choice for mass shooters.

WASHSTATEC016976
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 602 of 734

 

As of: 7/13/18 10:13 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 13, 2018
Tracking No. 1k2-942q-rxud
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0563
Public Comment 258. Individual. Peter Gellatly. 7-3-18

 

Submitter Information

Name: Peter Gellatly

 

General Comment

Aloha,

I am writing to request that oversight of firearms exports remain with the U.S. Department of State, rather than
shift to the Department of Commerce. There are numerous reasons for this, but chief among them is common
sense. Commerce is charged with selling things. The Department of State has a loftier purpose, and within its

purview is public safety, here and abroad.

Shifted to Commerce, guns become just another commodity, regardless of their deadly purpose and impact. At
State there is civility and restraint, plus rigid guidelines honoring American responsibility.

Surely Commerce has better options for would-be customers than those very items that bring such pain and
suffering to our own citizens.

Thank you very much.

aloha, Peter Gellatly

WASHSTATEC016977
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 603 of 734

 

As of: 7/13/18 10:14 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-942q-qo0j
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0564
Public Comment 259, Individual. Jessica Brewer. 7-3-18

 

Submitter Information

Name: Jessica Brewer

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Do not make it easier for the US companies to sell weapons around the world.
Weapons are not benign commerce. Weapons Commerce should be regulated more and controlled more, not less.

WASHSTATEC016978
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 604 of 734

 

As of: 7/13/18 10:15 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-942q-ihg8
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0565
Public Comment 260. Anonymous. 7-3-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Right now, firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries. With the rule
change, Congress would no longer be automatically informed about sizable weapons sales that it could stop in
the name of national security, even to countries where there are serious human rights concerns, such as the
Philippines and Turkey.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe.

WASHSTATEC016979
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 605 of 734

 

As of: 7/13/18 10:16 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 13, 2018
Tracking No. 1k2-942q-7w6t
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0566
Public Comment 261. Anonymous. 7-3-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

The State Department has the resources and mandate to keep American guns out of the hands of oppressive
regimes, international criminals, and terrorists - the Commerce Department does not.

For reasons of national security, the State Department should continue to handle firearms export regulations.

WASHSTATEC016980
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 606 of 734

 

As of: 7/13/18 10:20 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-942q-eyl1n
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0567
Public Comment 262. Individual. Henry Ickes. 7-3-18

 

Submitter Information

Name: Henry Ickes

 

General Comment

I oppose switching responsibility for the regulation of firearms exports from the US State Department to the US
Commerce Department.

- This would eliminate the State Departments "Blue Lantern" program, which has been in place since 1940,
carrying-out hundreds of pre-license and post-shipment inspections and publicly reporting on them.

- It would remove licensing requirements for brokers, increasing the risk of trafficking.

- It would remove the State Departments block on the 3D printing of firearms. Background - when Defense
Distributed founder Cody Wilson posted online instructions for how to manufacture weapons using 3D printers,
the State Department successfully charged him with violating arms export laws - his open-source posting made it
possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms both in the U.S. “and* around the globe. At that
point, there's no safe place, anywhere.

And, so much for a market for US arms manufacturers when it's possible to make your own untraceable weapon.

Essentially, switching the regulation of firearms exports from the State Department to the Commerce Department
would (1) make it easier to provide firearms to oppressive regimes, (2) remove safeguards to help keep extra-
legal agents like organized crime and terrorist organizations from obtaining weapons (tough enough as it
currently is), and (3) further fuel violence that destabilizes countries and causes mass migration. Is that what the
United States is - an unscrupulous arms merchant? We criticize other countries for doing this - how is this
maintaining high moral ground?

Any *truly* religious person would oppose this action.

WASHSTATEC016981
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 607 of 734

 

As of: 7/13/18 10:21 AM
Received: July 03, 2018

Status: Posted
PUBLIC SUBMISSION State: Pond
Tracking No. 1k2-942q-q8xj

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0568
Public Comment 263. Individual. Dwight Sanders. 7-3-18

 

Submitter Information

Name: Dwight Sanders
Address:
5176 Belmonte Drive
Rochester, MI, 48306
Email: dwightsanders@hotmail.com

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Switching the regulation of firearms exports would facilitate making weapons
available to oppressive regimes, remove safeguards that help keep extra-legal agents like organized crime and
terrorist organizations from obtaining weapons, and further fuel violence that destabilizes countries and causes
mass migration. This is too dangerous and and must not be allowed!

WASHSTATEC016982
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 608 of 734

 

As of: 7/13/18 10:28 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-942q-we3k
Comments Due: July 09, 2018
Submission Type: Web

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0569
Public Comment 264. Anonymous. 7-3-18

 

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I am opposed to this change because there already is a serious problem with gun proliferation where the chief
aim is greed and

the profit motive regardless of the consequences of this irresponsible proliferation of guns which this change will
allow. This

proposal appears to ignore completely the moral issue of what needs to be done and the consequences of what
will ensue.

WASHSTATEC016983
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 609 of 734

 

As of: 7/13/18 10:29 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 13, 2018
Tracking No. 1k2-942q-i9wn
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0570
Public Comment 265. Individual. Cat McDonnell. 7-3-18

 

Submitter Information

Name: Cat McDonnell

 

General Comment

Please do not change the rules. There are too many people now with guns that shouldn't have them. The NRA
has far too much influence on our politicians.

WASHSTATEC016984
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 610 of 734

 

As of: 7/13/18 10:29 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 13, 2018
Tracking No. 1k2-942q-hcc6
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0571
Public Comment 266. Individual. Nancy Dorian. 7-3-18

 

Submitter Information

Name: Nancy Dorian

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the US State Dept. to the US
Dept.of Commerce. The Commerce Dept. has neither the resources nor the staff to adequately enforce export
controls. Furthermore, the rule change would remove the State Dept.'s block on 3D print weapons, remove
licensing requirements for brokers, thereby increasing the risk of trafficking, and it would eliminate the State
Dept.'s Blue Lantern program.

WASHSTATEC016985
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 611 of 734

 

As of: 7/13/18 10:30 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 13, 2018
Tracking No. 1k2-942q-nxwr
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0572
Public Comment 267. Anonymous. 7-3-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

This proposal would be disastrous. It would allow munitions to fall into terrorists hands and allow them to create
them via 3D technology.

WASHSTATEC016986
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 612 of 734

 

As of: 7/13/18 10:31 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-942q-t9qk
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0573
Public Comment 268. Individual. Joan Tramontano. 7-3-18

 

Submitter Information

Name: Joan Tramontano
Address:
1010 Wexford Blvd
Venice, FL, 34293-4354
Email: JoanT814@aol.com
Phone: 9413758695

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State Department to
the

U.S. Commerce Department. Switching the regulation of firearms exports from the State Department to the
Commerce

Department would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents

like organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries

and causes mass migration. Firearms are dangerous. They are used to kill people every day around the world in
acts of

organized crime, political violence, terrorism, and human rights violations. They should be subject to more
controls, not less!

PLEASE don't let this happen. It is wrong and will make the world more violent and dangerous than ever. The
National Rifle

Association has no right to lobby for this outrageous change in United States regulations and policy.

WASHSTATEC016987
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 613 of 734

 

As of: 7/13/18 10:32 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-942q-ezqg
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0574
Public Comment 269. Individual. Emily Moran. 7-3-18

 

Submitter Information

Name: Emily Moran
Address:
Merced, CA, 95340
Email: moranemily42@gmail.com
Phone: 2093544651

 

General Comment

I oppose switching the regulations of firearms export from the U.S. State Department to the U.S. Commerce
Department. The state department is focused on the safety of our nation, which is what firearms export should be
about, not commerce. With the rule change, Congress would no longer be automatically informed about sizable
weapons sales that it could stop in the name of national security, even to countries where there are serious human
rights concerns, such as the Philippines and Turkey. It would also remove licensing requirements for brokers,
increasing the risk of weapons trafficking. Such changes would make our country - and people in other countries
- less safe.

WASHSTATEC016988
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 614 of 734

 

As of: 7/13/18 10:33 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-942q-c0i8
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0575
Public Comment 270. Individual. james talbot. 7-3-18

 

Submitter Information

Name: james talbot
Address:
Austin, TX, 78704
Email: talbot@talbotworld.com
Phone: 5125555555

 

General Comment

For security purposes, I am against any rule change that would change the regulations of firearms export from
the U.S. State Department to the U.S. Commerce Department. Smells real fishy to me.

WASHSTATEC016989
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 615 of 734

 

As of: 7/13/18 1:08 PM
Received: July 03, 2018

Status: Posted
PUBLIC SUBMISSION State: Pond
Tracking No. 1k2-942q-mytq

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0617
Public Comment 271. Individual. Ellen Zarter. 7-3-18

 

Submitter Information

Name: Ellen Zarter
Address:
18319 NE 19th Pl
Bellevue, 98008
Email: ellenzarter@gmail.com
Phone: 4256446054
Fax: 98008

 

General Comment

Allowing the export of firearms presents a clear and present danger to our own country. I cannot believe this idea
will be seriously considered. All those guns abroad will come back to haunt us. I would hope that other countries
would forbid such sales. But they shouldn't have to. WE should prevent them from being exported. This is crazy.

WASHSTATEC016990
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 616 of 734

 

As of: 7/13/18 1:10 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 13, 2018
Tracking No. 1k2-942q-2tl5
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0618
Public Comment 272. Individual. Vonny Eckman. 7-3-18

 

Submitter Information

Name: Vonny Eckman
Address:

1417 Holly Pike

Carlisle, PA, 17015
Email: voneckman@yahoo.com
Phone: 7172415287

 

General Comment

Iam completely against a move to change rules for firearms to be sold to other countries from the Dept. of State
to the Dept. of Commerce. While we expect other countries not to interfere with our regulations, someone wants
to make weapons just another commodity so that the rich capitalists can become even richer and the world less
safe! At a time where we have bee at constant war, and expect other countries to stop making weapons, the
powers that be in DC find this action acceptable???

I deplore the expansion of more weapons to be sold and certainly not through the commerce Dept. in order to
avoid Congress. Have we elected a dictator or a President of a Great Democracy! This action in no way makes

for peace and neither does a stupid military parade the wastes our hard-earned tax dollars for no purpose!

Iam completely against both actions and want the powers that be to take notice. Thank you for listing and acting
against such insanity!

WASHSTATEC016991
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 617 of 734

 

As of: 7/13/18 1:11 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-942q-1551
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0619
Public Comment 273. Individual. Kathryn Riss. 7-3-18

 

Submitter Information

Name: Kathryn Riss

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Currently, firearms exports are classified as military. This is why they are under
the regulation of the State Department, and gives Congress the ability to block sales of large batches of firearm to
foreign countries. With the rule change, Congress would no longer be automatically informed about sizable
weapons sales that it could stop in the name of national security, even to countries where there are serious human
rights concerns, such as the Philippines and Turkey. The Commerce Department lacks the resources to enforce
export controls adequately. Under the proposed rule change, this lack of enforcement and transparency would
allow firearms traffickers, organized crime, terrorist organizations, and other violent and dangerous agents to
obtain large caches of American guns and ammunition much more easily than they can now.

WASHSTATEC016992
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 618 of 734

 

‘As of: 7/13/18 1:12 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-942q-lvyb
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0620
Public Comment 274. Individual. Rebecca Gillespie. 7-3-18

 

Submitter Information

Name: Rebecca Gillespie

 

General Comment

I oppose this rule change switching the regulations of firearms export from the U.S. State Department to the U.S.
Commerce Department.

WASHSTATEC016993
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 619 of 734

 

As of: 7/13/18 1:13 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 13, 2018
Tracking No. 1k2-942q-Izhz
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0622
Public Comment 275. Individual. Jennifer Biswas. 7-3-18

 

Submitter Information

Name: Jennifer Biswas

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. The bottom line is that switching the regulation of firearms exports from the
State Department to the Commerce Department would facilitate firearms exports to oppressive regimes, remove
safeguards that help keep extra-legal agents like organized crime and terrorist organizations from obtaining
weapons, and further fuel violence that destabilizes countries and causes mass migration.

We must safeguard the interests of our nation rather than relax regulations for the purposes of making money for
gun manufacturers.

WASHSTATEC016994
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 620 of 734

 

As of: 7/13/18 1:28 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-942q-ilq9
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0629
Public Comment 276. Individual. James Cunningham. 7-3-18

 

Submitter Information

Name: James Cunningham
Address:
Powell, OH, 43065
Email: james.cunningham@earthlink.net
Phone: 6143260730
Organization: Guitar Instruction

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. This is an incredibly bad idea the origin of which lies in a basis of greed and
nothing else. To allow easier export of weapons with less oversight defies sound reasoning, common sense, and
simple logic. We in the USA already have a severe problem with too many guns in the wrong hands as evidenced
by the massive increase in mass shootings, the likes of which were exceptionally rare in our past. Why would we
want to export that? If anything, we need to make it far more difficult to export weapons in order to address the
all too common violence around the world. This is yet another senseless and foolish idea from the most corrupt
administration in our nations history.

WASHSTATEC016995
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 621 of 734

 

As of: 7/13/18 1:43 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-942q-ru0s
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0633
Public Comment 277. Individual. Gregory Fite. 7-3-18

 

Submitter Information

Name: Gregory Fite
Address:

1751 Kudu Court
Hayward, CA, 94541
Email: greg.fite@gmail.com

Phone: 510-583-0511

 

General Comment

I oppose the proposed rule change that would switch oversight of arms sales from the State Department to the
Department of Commerce. This is an open invitation to uncontrollable arms sales for profit, over the interests of
national security and public safety.

WASHSTATEC016996
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 622 of 734

 

As of: 7/13/18 1:44 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-942q-zogf
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0635
Public Comment 278. Individual. Chris Casper. 7-3-18

 

Submitter Information

Name: Chris Casper

 

General Comment

The NRA and gun manufacturers want guns everywhere, for everyone, making us all less safe. | oppose this rule
change that would switch the regulations of firearms export from the U.S. State Department to the U.S.
Commerce Department.

WASHSTATEC016997
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 623 of 734

 

As of: 7/13/18 1:45 PM
Received: July 03, 2018
PUBLIC SUBMISSION Status: Pending Post
Tracking No. 1k2-942q-hims
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-DRAFT-0685
Comment on FR Doc # 2018-10367

 

Submitter Information

Name: Greg Sells

 

General Comment

I am opposed to the move of regulating firearms exports from the Department of State to the Department of
Commerce. Commerce does not have enough staff to adequately enforce export controls. State currently has the
Blue Lantern program, dating to 1940, which conducts pre-license and post-shipment inspections and publicly
reports on them. That would disappear under Commerce. Also, licensing requirements for brokers and bans on
3D printing of weapons would be removed. With Congress no longer notified of arms sales to repressive regimes
such as the Philippines and Turkey, the world would be a more dangerous place.

WASHSTATEC016998
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 624 of 734

 

As of: 7/13/18 1:51 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 13, 2018
Tracking No. 1k2-942q-7k6s
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0637
Public Comment 280. Individual. Eric Scheihagen. 7-3-18

 

Submitter Information

Name: Eric Scheihagen

 

General Comment

I strongly oppose this proposed rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department. The export of firearms has serious natonal security,
geopolitical and human rights implications, and should continue to be regulated by the State Department.

WASHSTATEC016999
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 625 of 734

 

As of: 7/13/18 1:53 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-942q-nwwl
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0638
Public Comment 281. Individual. Jen Han. 7-3-18

 

Submitter Information

Name: Jen Han

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Please do not change the location of this regulatory responsibility.

WASHSTATEC01 7000
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 626 of 734

 

As of: 7/13/18 1:58 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-942q-azlp
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0639
Public Comment 282. Individual. Amrita Burdick. 7-3-18

 

Submitter Information

Name: Amrita Burdick

 

General Comment

The Commerce Department does not have staff to adequately monitor arms sales, nor does it have a vested
interest in keeping the world sane and peaceful. Opening arms sales to anyone (think organized crime, terrorist
groups) would make the US and the world less safe.

Given the current world situation with civilians dying in ever so many places, it makes a lot more sense to keep
arms traffic under the Department of State, where arms sales can be monitored appropriately. Human lives are
more valuable than money. It's time to get US policies back in line with international mores and with our
common values.

WASHSTATEC01 7001
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 627 of 734

 

As of: 7/13/18 2:05 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-942q-tegr
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0641
Public Comment 283. Individual. Rick Belding. 7-3-18

 

Submitter Information

Name: Rick Belding
Address:
Santa Rosa, CA, 95404
Email: rickb-interests@stanfordalumni.org
Phone: 7074775060
Organization: Richard

 

General Comment

Please leave the control of firearms sales to the Department of State. There is no reason to allow uncontrolled
sales of firearms and related articles beyond profit. World Health and our own national security would be
damaged by the proposed change. Thank you for denying the change.

WASHSTATEC01 7002
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 628 of 734

 

As of: 7/13/18 2:07 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-942q-op5n
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0644
Public Comment 284. Individual. Croitiene ganMoryn. 7-3-18

 

Submitter Information

Name: Croitiene ganMoryn
Address:
6211 SE 24th Ave
Ocala, FL, 34480
Email: adanto@jps.net
Phone: 3526204708

 

General Comment

I oppose this rule change.

With this rule change, Congress would no longer be automatically informed about sizable weapons sales that it
could stop in the name of national security, even to countries where there are serious human rights concerns,
such as the Philippines and Turkey. The Commerce Department just does not have the resources to adequately
enforce export controls. This means that firearms traffickers, organized crime, terrorist organizations, and other
violent and dangerous agents would face far fewer hurdles to obtaining large caches of American guns and
ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the Commerce
Department would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries and causes mass migration.

Here are more details on how the rule change would make the world a far more dangerous place:

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully
charged him with violating arms export laws, since his open-source posting made it possible for anyone with

WASHSTATEC01 7003
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 629 of 734
access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block,
effectively enabling 3D printing of firearms in the U.S. and around the globe.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less!

Thank you

WASHSTATEC01 7004
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 630 of 734

 

As of: 7/13/18 2:08 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 13, 2018
Tracking No. 1k2-942q-iw47
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0645
Public Comment 285. Individuals. Barbara and Jim Dale. 7-3-18

 

Submitter Information

Name: Barbara and Jim Dale
Address:

909 Vernon St.

Decorah, IA, 52101
Email: nonrev909@neitel net
Phone: 5633824693

 

General Comment

We strongly oppose the change that would place the sales of firearms internationally under the control of the
Department of Commerce rather than the Department of State as has been the law.

Too many dangers exist in this proposal which seems to be based solely on profit motives.

Some of the changes that will cause problems are

1.It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2.It would remove licensing requirements for brokers, increasing the risk of trafficking.

3.It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully
charged him with violating arms export laws, since his open-source posting made it possible for anyone with
access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block,
effectively enabling 3D printing of firearms in the U.S. and around the globe.

We see the proliferation of guns anywhere as a threat to security, life and limb. To extend the curse that our
country has come under to others around the world seems profoundly cruel and inhumane.

WASHSTATEC017005
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 631 of 734

 

As of: 7/13/18 2:10 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-942q-ipzp
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0646
Public Comment 286. Individual. Donna Bryant. 7-3-18

 

Submitter Information

Name: Donna Bryant

Address:
6210 E. Bristol Harbour Circle
Houston, TX, 77084

Email: schpinna@yahoo.com

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

This transfer of authority would open new floodgates for arms sales internationally, with serious implications for
our national security. With this rule change, Congress would no longer be automatically informed about sizable
weapons sales that it could stop in the name of national security, even to countries where there are serious human
rights concerns, such as the Philippines and Turkey.

Naturally, arms manufacturers would like this change because they are the most vile people on earth, dealing in

death almost as a form of currency. They have enough money; ditch this attempt to give them even more obscene
profits by exporting death and destruction.

WASHSTATEC01 7006
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 632 of 734

 

‘As of: 7/13/18 2:11 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-942q-4k61
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0647
Public Comment 287. Anonymous. 7-3-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

We do not need to change this rule. This transfer of authority would open new floodgates for arms sales
internationally, with serious implications for our national security. It would eliminate the State Departments Blue
Lantern program, in place since 1940, which carries out hundreds of pre-license and post-shipment inspections
and publicly reports on them. It would remove licensing requirements for brokers, increasing the risk of
trafficking.It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible for
anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this
block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC01 7007
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 633 of 734

 

‘As of: 7/13/18 2:12 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-942q-v6xi
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0648
Public Comment 288. Individual. Kathy Madden-Bentle. 7-3-18

 

Submitter Information

Name: Kathy Madden-Bentle

 

General Comment

Military weapons have no place in our society, they cause too much harm for a simple misunderstanding. Pump
stocks are also an issue for me. Not enough people have the common sense to teach children about gun safety
and the responsibility that goes with it. Children are taught to play with guns from a young age, and there is no
training or lessons that have been taught to keep children safe. School shootings have become ramped and no one
in our government seems to take them seriously enough to protect children while at school, in the store, or
elsewhere.

WASHSTATEC01 7008
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 634 of 734

 

As of: 7/13/18 2:13 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-942q-av2s
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0649
Public Comment 289. Individual. Raymond Zahra. 7-3-18

 

Submitter Information

Name: Raymond Zahra
Address:
1555 Horseshoe Dr.
Florissant, MO, 63033
Email: raisemail2000-divert@yahoo.com
Phone: 3142766049

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department would
facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes
countries and causes mass migration. Regulation of these exports should remain under the jurisdiction of the
State Department.

WASHSTATEC01 7009
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 635 of 734

 

As of: 7/13/18 2:14 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-942q-6viy
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0650
Public Comment 290. Individual. Julia Stevenson. 7-3-18

 

Submitter Information

Name: Julia Stevenson
Address:
2955 Albemarle St. NW
Washington, DC, 20008
Email: jks.ei@verizon.net

 

General Comment

I fervently disagree with the idea of switching the regulation of firearms exports from the State Department to the
Commerce Department.

The State Department is the proper entity to handle export licenses of semi-automatic assault weapons and other
powerful firearms.

Transferring this authority to the US Commerce Dept would open new floodgates for arms sales internationally,
with serious implications for our national security.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms, effectively enabling 3D printing of
firearms in the U.S. and around the globe.

Such a move would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-
legal agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence

that destabilizes countries and causes mass migration.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less!

WASHSTATEC017010
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 636 of 734

I oppose this rule change.

WASHSTATECO017011
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 637 of 734

 

As of: 7/13/18 2:16 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-942q-tr0g
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0651
Public Comment 291. Individual. Annie McCombs. 7-3-18

 

Submitter Information

Name: Annie McCombs

 

General Comment

I strenuously oppose this proposal to remove control from the Department of State. Abandon this proposal!

WASHSTATEC017012
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 638 of 734

 

As of: 7/13/18 2:17 PM
Received: July 03, 2018

Status: Posted
PUBLIC SUBMISSION Posted: July 13, 2018
Tracking No. 1k2-942q-ixeh

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0653
Public Comment 292. Individual. Marian Gompper. 7-3-18

 

Submitter Information

Name: Marian Gompper
Address:
205 2nd St. NW, Apt. 313
Beulah, ND, 58523
Email: Mariangompper@gmail.com
Phone: 7018734230

 

General Comment

Iam a United States citizen of 84 years, and I am in strong opposition to the transfer of authority over gun sales
export from the Department of State to your Department of Commerce. If anything, we need more and tighter
restrictions on sales of guns, particularly assault type weapons, especially in these volatile times. Please consider
this, as I worry for the future of this nation. I thank you for your consideration.

WASHSTATEC017013
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 639 of 734

 

As of: 7/13/18 2:18 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-942q-ppiu
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0654
Public Comment 293. Individual. Hazel Pooloa. 7-3-18

 

Submitter Information

Name: Hazel Pooloa

 

General Comment

IT OPPOSE THIS RULE CHANGE THAT WOULD SWITCH THE REGULATIONS OF FIREARMS EXPORT
FROM THE

UNITED STATES STATE DEPARTMENT TO THE UNITED STATES COMMERCE DEPARTMENT. MY
FOCUS IS ON

SAFEGUARDING MY UNITED STATES. THE SAFETY OF US AMERICANS--NOT UNETHICAL
PROFIT--IS MOST

IMPORTANT.

WASHSTATEC017014
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 640 of 734

 

As of: 7/13/18 2:18 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-942q-hb51
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0655
Public Comment 294. Individual. Pam Palencia. 7-3-18

 

Submitter Information

Name: Pam Palencia
Address:
3318A Keha Dr.
Kihei, HI, 96753
Email: kachinala@outlook.com
Phone: 808-874-7412

 

General Comment

I oppose the rule that would switch the reulations of firearms EXPORT to the US Commerce Dept.
You might be arming the enemy!!! Think about it.

WASHSTATEC017015
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 641 of 734

 

As of: 7/13/18 2:20 PM
Received: July 03, 2018

PUBLIC SUBMISSION Posted: July 13, 2018

Tracking No. 1k2-942q-iwog
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0656
Public Comment 295. Individual. Kathryn Burns. 7-3-18

 

Submitter Information

Name: Kathryn Burns
Address:
12610 Riata Trace Pkwy
Apt. 1018
Austin, TX, 78727
Email: kathrynburn@gmail.com
Phone: 512-761-3687

 

General Comment

I wish to object to a proposal to switch oversight of international firearms sales from the State Department to the
Commerce Department. First, we're talking about weapons, and we need to be careful who we help to arm in this
world. That's always been part of State's mission; Commerce deals with, well, commerce. It's about trade and
economics, not protecting human rights -- which could be severely compromised if some of our weapons land in
the wrong hands. Commerce just isn't set up to oversee that kind of operation. In addition, certain programs
would be eliminated: a.) the State Departments Blue Lantern program, created in 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them; b.) oversight of licensing
requirements for brokers, increasing the risk of trafficking; c.) the State Departments block on the 3D printing of
firearms. When Defense Distributed founder Cody Wilson posted online instructions for how to 3D print
weapons, the State Department successfully charged him with violating arms export laws, since his open-source
posting made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.
All in all, the proposed change would make the world a more dangerous place. Please, please don't allow it to go
through.

WASHSTATEC017016
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 642 of 734

 

As of: 7/13/18 2:21 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-942q-rgwx
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0658
Public Comment 296. Anonymous. 7-3-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose the proposed rule for the following reasons:

The proposed rule treats semi-automatic assault rifles as non-military. But many groups in importing countries
use semi-automatic rifles in armed conflicts, causing enormous damage. U.S. troops use rifles in semi-automatic
mode much of the time. Many countries prohibit civilian possession of semi-automatic rifles and handguns, as
well as of any larger caliber firearm. Six U.S. states and several large retail chains also prohibit retail sale of
semi-automatic assault rifles. Many semi-automatic rifles are also easily converted to fully automatic firearms.
Because military-style assault rifles clearly have substantial military utility, transfer of these firearms to
Commerce Department control is inconsistent with the statutory framework enacted by the Congress to regulate
the export of arms.

The proposed rule would eliminate Congressional oversight for important gun export deals. That will limit its
ability to comment on related human rights concerns, as it recently did on the Philippines and Turkey. Ina
September 15, 2017, letter, Senators Benjamin Cardin, Dianne Feinstein, and Patrick Leahy explicitly noted that
this move would violate Congressional intent and effectively eliminate Congress proper role.

The new rules would transfer the cost of processing licenses from gun manufacturers to taxpayers. Gun exporters
that benefit from these sales should shoulder this cost instead.

National laws for brokers and financiers who arrange firearm shipments are a weak link in the chain of efforts to
curtail trafficking of small arms and light weapons. Although Commerce states it will retain rules on brokering
for a State Department list that includes assault rifles, there is no statutory basis for brokers of these weapons to
register and obtain a license, increasing the risk of trafficking.

The rule would eliminate the State Departments Blue Lantern program for publicly reporting gun and
ammunition exports. It also would move license approval out of the department that compiles the U.S.
Governments information on human rights violations, reducing the ability to deny weapons licenses to violators.
End-use controls also are weakened by eliminating registration of firearms exporters.

The rule enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing

WASHSTATEC017017
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 643 of 734
of firearms. When Defense Distributed founder Cody Wilson posted online instructions for 3D-printing weapons,
the State Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The Commerce
Department is unlikely to make the same argument. The new regulations effectively condone and enable 3D
printing of firearms around the world. By effectively eliminating many means to detect firearms, background
checks on domestic sales and end-use controls on international exports for such weapons, this change could
cause many preventable tragedies.
The Commerce Department does not have resources to enforce export controls, even before the addition of
10,000 firearms export license applicants as a result of this rule predicted by Commerce. The BISs enforcement
office, with no staff in Latin America, Africa, or many other parts of the world, is not equipped to take the same
level of preventive measures for end-use controls. The State Department has developed extensive data, expertise
and institutional relations to implement the Leahy Law for security assistance, which can serve as a critical
foundation in both pre-license and post-shipment checks to control and verify end uses and end users. Commerce
does not have these resources.
The rule would eliminate Congressional and public awareness of the total amount of firearms sales
authorizations and deliveries around the world, since the Commerce Department annual reports currently only
cover about 20 countries.
This rule would transfer gun export licensing to an agency whose principle mission is to promote trade. Firearms
are uniquely and pervasively used in criminal violence around the world. Controlling their export should be
handled by the State Department, which is mandated and structured to address the potential impacts in importing
nations on stability, human security, conflict, and human rights.
Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence, terrorism, and human rights violations. Research indicates that the types of weapons being transferred
to Commerce control, including AR-15, AK-47, and other military-style assault rifles and their ammunition, are
weapons of choice for criminal organizations in Mexico and other Latin American countries that are responsible
for most of the increasing and record levels of homicides in those countries. The export of these weapons should
be subject to more controls, not less.

WASHSTATEC017018
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 644 of 734

 

As of: 7/13/18 2:23 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-942q-4z29
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0659
Public Comment 297. Individual. Joanne Neale. 7-3-18

 

Submitter Information

Name: Joanne Neale
Address:

44 Dartmouth Ave

Needham Heights, MA, 02494
Email: jmneale@gmail.com
Phone: 7814443553

 

General Comment

I strongly oppose this rule change which favors the interests of gun manufacturers over the safety of Americans.
With the rule change, Congress would no longer be automatically informed about sizable weapons sales that it
could stop in the name of national security, even to countries where there are serious human rights concerns,
such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.

WASHSTATEC017019
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 645 of 734

 

As of: 7/13/18 2:32 PM
Received: July 03, 2018

Status: Posted
Tracking No. 1k2-942q-22wi

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0663
Public Comment 298. Individual. Sue VanDerzee. 7-3-18

 

Submitter Information

Name: Sue VanDerzee
Address:
6B WIGHTMAN PL
CROMWELL, CT, 06416
Email: bvanderzee1234@comcast.net
Phone: 8603490777
Fax: 06416

 

General Comment

I oppose the rule change that would make arms sales regulated by the Department of Commerce rather than the
Department of State, where the responsibility lies now. This seems to me a short-sighted rule change which
would make it easier for people around the world to kill each other, and us. When American safety is the buzz
word in Washington, DC, why would a rule that makes us less safe even be considered?

WASHSTATEC01 7020
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 646 of 734

 

As of: 7/13/18 2:33 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-942q-rza8
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0665
Public Comment 299. Individual. Patrick Bosold. 7-3-18

 

Submitter Information

Name: Patrick Bosold

 

General Comment

This rule is a really bad idea.

Switching the regulation of firearms exports from the State Department to the Commerce Department would
facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes
countries and causes mass migration.

All that, just for the sake of increasing sales volume and profits for U.S. weapons manufacturers?

This is terrible public policy, domestically and internationally. Please drop this proposed rule.

WASHSTATEC017021
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 647 of 734

 

As of: 7/13/18 2:35 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-942q-nqhh
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0666
Public Comment 300. Individual. Sharon Brown. 7-3-18

 

Submitter Information

Name: Sharon Brown

 

General Comment

There is enough gun violence in the US to prevent sales here. Why would we wish this on anyone else? Please
help the world from becoming a more dangerous place and vote against the sale of military grade weapons to
commercial markets. Thank you.

WASHSTATEC01 7022
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 648 of 734

 

As of: 7/13/18 2:41 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-942q-8fnk
Comments Due: July 09, 2018
Submission Type: Web

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0672
Public Comment 301. Individual. roger schmidt. 7-3-18

 

 

Submitter Information

Name: roger schmidt
Address:
525 N Oneida st # 409
Appleton, WI, 54911
Email: schmidtroger1000@hotmail.com
Phone: 920-358-7418

 

General Comment

more than a million! more than a million have died since John Lennon was murdered in 1980.it is way way to
easy to get a gun! and it is way to easy for anyone with a gun to kill themselfs or others when life has been hard
for to long or when anger pushes them over there abillity to contain. or when a threat seams to be real, or after a
bully beats them or scare them or pushes them in a cornner. or when you get your,re heart broken and sometimes
over and over. then maybe you lose someone that was everything to you or more than one. or when you are older
and life has not been good to you. or you are disabled and losing hope and your will to live. or when you lose
everything that you loved. or when you are sick losing hope. or you come home and find your,re mate with
another having sex. you lose your kids or wife or man. when you have lost your hope and feel soooo sad like it
just doesn,t matter! THE HURT CAN BE TO THE POINT YOU LOSE CONTROL AND THERE IS A GUN !
YOU ARE NOT THINKING RIGHT AND JUST LIKE THAT BANGITS OVER!

most that try to kill themself if they live would not do it again! most that have killed would never do it again!

EASY ACCESS TO A THING LIKE A GUN ! MAKES IT WAY WAY TO EASY TO DO THINGS YOU
CAN NOT TAKE BACK AT A TIME WHEN YOU ARE NOT THINKING! NO ONE HAS EVERY THING
GO RIGHT ALL THE TIME IN LIFE! ANYONE CAN BE PUSHED TO FAR OUR HURT THAT MUCH!

THE GUN MAKES IT WAY TO EASY!

WASHSTATEC01 7023
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 649 of 734

 

As of: 7/13/18 2:43 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-942q-kzfp
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0673
Public Comment 302. Anonymous. 7-3-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States, but
around the world. They are pushing hard for a rule change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department (focused on
safeguarding our nation) to the U.S. Commerce Department (focused on promoting American business).[1] This
transfer of authority would open new floodgates for arms sales internationally, with serious implications for our
national security.

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.[6]

3. It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully
charged him with violating arms export laws, since his open-source posting made it possible for anyone with
access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block,
effectively enabling 3D printing of firearms in the U.S. and around the globe [7]

WASHSTATEC01 7024
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 650 of 734

 

As of: 7/13/18 2:44 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-942q-qocy
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0675
Public Comment 303. Individual. Bill Holt. 7-3-18

 

Submitter Information

Name: Bill Holt

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. We need fewer guns killing people, not more.

WASHSTATEC017025
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 651 of 734

 

As of: 7/13/18 2:52 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-942q-mbyb
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0676
Public Comment 304. Individual. Lesley Boyland. 7-3-18

 

Submitter Information

Name: Lesley Boyland

 

General Comment

I am horrified to hear of a proposal to change the rules on the export licenses of semiautomatic assault weapons
and other powerful firearms from being handled by the U.S. State Department to the U.S. Commerce
Department.This transfer of authority would open new floodgates for arms sales internationally, with serious
implications for our national security.

The Commerce Department does not have the resources to adequately enforce export controls. Its Bureau of
Industry and Security does not have staff everywhere. This means that firearms traffickers, organized crime,
terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large
caches of American guns and ammunition.

I understand that firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries. With the rule
change, Congress would no longer be automatically informed about sizable weapons sales that it could stop in
the name of national security, even to countries where there are serious human rights concerns.

Please, put our national security first and decline this alarming proposal.

WASHSTATEC01 7026
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 652 of 734

 

As of: 7/13/18 2:53 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-942r-euot
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0677
Public Comment 305. Anonymous. 7-3-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change. It is simply an attempt to give more profits to gun manufacturers and to expand the
right-wing agenda to put guns into the hands of everyone. The Commerce Dept. is not equipped to provide
oversight to these sales, and the Congress will not be adequately informed about how many guns are being
shipped and where shipments will be sent.

Don't let this rule change go through. It makes everyone, everywhere, less safe.

WASHSTATEC017027
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 653 of 734

 

As of: 7/13/18 2:54 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-9421-c5el
Comments Due: July 09, 201
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0678
Public Comment 306. Individual. Patrick Reid. 7-3-18

 

Submitter Information

Name: Patrick Reid

 

General Comment

I strongly oppose switching the regulation of firearms exports from the State Department to the Commerce
Department. This misguided change would facilitate firearms exports to oppressive regimes, remove safeguards
that help keep weapons out of the hands of bad actors like organized crime and terrorist organizations, and
further fuel violence that destabilizes countries

WASHSTATEC01 7028
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 654 of 734

 

As of: 7/13/18 3:00 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-942r-tbsh
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0679
Public Comment 307. Individual. Arwen Griffith. 7-3-18

 

Submitter Information

Name: Arwen Griffith

 

General Comment

I strongly oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Commerce should not be the primary driver in gun movement.
Safety is much more important.

WASHSTATEC01 7029
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 655 of 734

 

As of: 7/13/18 3:01 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-942r-j1ne
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0680
Public Comment 308. Individual. Katherine Howard. 7-3-18

 

Submitter Information

Name: Katherine Howard

 

General Comment

I strongly oppose this rule change. Switching the regulation of firearms export from the US State Department to
the US Department of Commerce is a bad idea.

WASHSTATEC01 7030
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 656 of 734

 

As of: 7/13/18 3:02 PM
Received: July 03, 2018

Status: Posted
PUBLIC SUBMISSION Stats: Posed
Tracking No. 1k2-9421-vvle

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0681
Public Comment 309. Individual. Robert Mutascio. 7-3-18

 

Submitter Information

Name: Robert Mutascio
Address:
2554 Lincoln Blvd
Venice, CA, 90291-5043
Email: bobm@treeofknowledge.com

 

General Comment

This BENEFITS NO ONE except for gun manufacturers. And potentially HARMS many people. This is a very
bad ruling.

WASHSTATEC01 7031
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 657 of 734

 

As of: 7/13/18 3:03 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-9421-iivx
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0682
Public Comment 310. Individual. richard smith. 7-3-18

 

Submitter Information

Name: richard smith

 

General Comment

Do NOT change the rules by which firearms are sold overseas. They should continue to be sold as military
hardware and regulated as they are now by the State Dept., NOT sold as civilian commodities such as clothing or
produce. I't bad enough that we have inadequate regulations on firearms sales right here in the U.S.A, but now
the firearms mfg. industry led by the NRA want to export our wild west disregard for the lethality of the barely
regulated industry. Shame on us.

WASHSTATEC01 7032
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 658 of 734

 

As of: 7/13/18 3:04 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-9421-bjk3
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0683
Public Comment 311. Individual. Robert Jensen. 7-3-18

 

Submitter Information

Name: Robert Jensen
Address:
4728 B Lakeshore Ln.S.E.
Lacey, WA, 98513
Email: rvmijensen@hotmail.com
Phone: 3604562228

 

General Comment

I, Robert Jensen, a citizen of the United States, believe the Second Amendment to the Constitution, limits the
right to bear arms to a militia, such as the National Guard, or private, or public police. This amendment was
never intended to be used by individuals for self-defense, or killing people. If so, this is contrary to the Ten
Commandments of the Bible. The United States has one of the highest number of murders per capita/per year on
Earth. Nearly all countries ban the private use of guns.

The recent decision by the United States Supreme Court, allowing guns for self-defense was wrongly decided;
and conflicts with prior precedent.

Until this decision is overturned, I am in favor of strict controls, such as: banning assault rifles; automatic, and
semi-automatic weapons, and bump stocks; mandatory, and complete background checks; requirement to have
standard prior training in the use of guns; and mandatory storage of guns, to prevent the killing of innocent
people.

Thank you for this opportunity to comment.

WASHSTATEC01 7033
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 659 of 734

 

As of: 7/13/18 3:16 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-9421-vztx
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0684
Public Comment 312. Individual. Kevin Crupi. 7-3-18

 

Submitter Information

Name: Kevin Crupi

 

General Comment

I oppose this proposed rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States, but
around the world. They are pushing hard for a rule change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department (focused on
safeguarding our nation) to the U.S. Commerce Department (focused on promoting American business). This
transfer of authority would open new floodgates for arms sales internationally, with serious implications for our
national security.

In fact, the Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.

Additionally, switching the regulation of firearms exports from the State Department to the Commerce
Department would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries and causes mass migration. All these represent threats to U.S. national security.

I urge you to oppose this proposed rule change.

WASHSTATEC01 7034
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 660 of 734

 

As of: 7/13/18 3:29 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-9421-sm6m
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0685
Public Comment 313. Anonymous.. 7-3-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose moving the regulations of firearms export away from the U.S. State Department.

Switching the regulation of firearms exports from the State Department to the Commerce Department would
make it easier for guns to end up in the hands of those outside of the law like organized crime and terrorist
organizations and enemy regimes. It would further fuel violence that destabilizes countries and causes mass
migration.

Selling guns outside of the US is NOT business as usual and must be monitored by expertise of the State Dept.

WASHSTATEC017035
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 661 of 734

 

As of: 7/13/18 3:30 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-9421-9ppi
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0686
Public Comment 314. Individual. Roger Wess. 7-3-18

 

Submitter Information

Name: Roger Wess

 

General Comment

The Department of State needs to control the sale of arms out of this country, not the Department of Commerce.

WASHSTATEC01 7036
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 662 of 734

 

As of: 7/13/18 3:30 PM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 13,2018
Tracking No. 1k2-942r-3t3p
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-0687
Public Comment 315. Anonymous. 7-3-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

This seems like a dangerous threat to our national security. | am against changes to this regulation.

WASHSTATEC01 7037
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 663 of 734

 

As of: 7/16/18 9:55 AM
Received: July 03, 2018

Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-942r-1kz3

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1071
Public Comment 316. Individual. Henry Lewis. 7-3-18

 

Submitter Information

Name: Henry Lewis
Address:
266 Society Road
Statesville, NC, 28625
Email: lewishen54@gmail.com
Phone: 7045467141
Fax: 28625

 

General Comment

As an American teacher and someone who cares deeply about ending random violence and human rights abuses
around the world, I firmly OPPOSE the rule change that would move the handling of export licenses for
semiautomatic assault weapons and other powerful firearms from the U.S. State Department to the U.S.
Commerce Department. Personally, I don't trust American weapons manufacturers to be ethical when it comes to
such foreign sales. In addition, the Commerce Department isn't structure to handle proper oversight of such sales.

Making it easier for weapons manufacturers to sell their wares without the oversight of the US Congress is
insanity and flies in the face of everything the Trump administration says about trying to keep the Homeland safe
from foreign terror and gang threats. Investigations have shown that many of the weapons used in drug and terror
related crimes in Latin America (where I'm currently living and teaching) already originate in the USA. Taking
away Congress's and the US State Department's oversight of large sales of semi-automatic weapons will only
increase the violence in countries where human rights abuses are now common place. This, in turn, will cause
more refugees to flee violence-plagued countries and attempt to cross into the USA illegally.

Isn't anyone in Washington, D. C. these days able to use critical thinking skills and connect the dots. The
violence always makes it's way back to (and inside) America’s borders.

I urge you to reject this rule change!

WASHSTATEC01 7038
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 664 of 734

 

As of: 7/16/18 9:56 AM
Received: July 03, 2018

Status: Posted
PUBLIC SUBMISSION Posted: July 16, 2018
Tracking No. 1k2-9421-7uka

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1072
Public Comment 317. Individual. Robin Walden. 7-3-18

 

Submitter Information

Name: Robin Walden

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less! It is
unthinkable that the US would be considering promoting the sale of assault weapons world-wide.

WASHSTATEC01 7039
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 665 of 734

 

As of: 7/16/18 9:57 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-9421-5a9g
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1073
Public Comment 318. Individual. Cheryl Farmer MD. 7-3-18

 

Submitter Information

Name: Cheryl Farmer MD

 

General Comment

Friends, I write in OPPOSITION to a rules change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department to the U.S.
Commerce Department. This transfer of authority would facilitate vastly increased sales of arms internationally,
with serious implications for our national security. Such a policy could lead to an unfortunate future situation
where our own combat troops face troublemakers armed with American made weaponry. This would be an
unacceptable outcome! Please maintain the status quo on this issue, as current regulations have been effective for
decades.

WASHSTATEC01 7040
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 666 of 734

 

As of: 7/16/18 9:58 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-9421r-vvg4
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1074
Public Comment 319. Anonymous. 7-3-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

In regard to human life and the safety of our country we need to keep the sale of all assault weapons and all
firearms under the U.S. State Department and not allow it to be transferred to the U.S. Commerece Department.

WASHSTATEC01 7041
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 667 of 734

 

As of: 7/16/18 9:59 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-942r-ufnl
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1075
Public Comment 320. Individual. Peter Mattison. 7-3-18

 

Submitter Information

Name: Peter Mattison
Address:

13609 Elena Gallegos PL NE
Albuquerque, NM, 87111
Email: pmmattison@gmail.com

Phone: 6179011798

 

General Comment

I oppose this rule change that would move regulations of firearms export from the U.S. State Department to the
U.S. Commerce Department. Firearms are dangerous, and are used daily to kill people globally via organized
crime, political violence, and terrorism. Their management is a matter of national security, not business. Don't
prioritize the interests of the NRA and gun manufacturers over the safety and well-being of the citizens of this
country.

WASHSTATEC01 7042
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 668 of 734

 

As of: 7/16/18 3:02 PM
Received: July 03, 2018
PUBLIC SUBMISSION Status: Pending Post
Tracking No. 1k2-942r-s9jx
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-DRAFT-0756
Public Comment 321. Individual. Kristy Johnson. 7-3-18

 

Submitter Information

Name: Kristy Johnson
Address:

312 S. Coho Road

Post Falls, ID, 83854
Email: kristyrj@roadrunner.com
Phone: 208-618-9549

 

General Comment

You have to be kidding me! If there was EVER a time in human history, that the manufacture and sale of
firearms & ammunition needs serious oversight, it is now. Tell the NRA NO, not only NO, bur HELL NO!!

WASHSTATEC01 7043
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 669 of 734

 

As of: 7/16/18 10:01 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-9421-8gf2
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1076
Public Comment 322. Individual. Linda Carroll. 7-3-18

 

Submitter Information

Name: Linda Carroll

 

General Comment

I oppose the transfer of authority over the export of guns from the Department of State to the Department of
Commerce. Guns involve many factors that put them out of the realm of simple commerce.

WASHSTATEC01 7044
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 670 of 734

 

As of: 7/16/18 10:02 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-942r-g31a
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1077
Public Comment 323. Individual. Peter Reynolds. 7-3-18

 

Submitter Information

Name: Peter Reynolds

 

General Comment

I oppose the rules change that would move the handling of export licenses of semiautomatic assault weapons and
other powerful firearms from the U.S. State Department to the U.S. Commerce Department. This transfer of
authority would open new floodgates for arms sales internationally, with serious implications for our national
security.

Right now, firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries. With the rule
change, Congress would no longer be automatically informed about sizable weapons sales that it could stop in
the name of national security, even to countries where there are serious human rights concerns, such as the
Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining
large caches of American guns and ammunition.

This rules change benefits the NRA, not American National Security! I oppose it.

WASHSTATEC017045
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 671 of 734

 

As of: 7/16/18 10:07 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-942r-q41p
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1078
Public Comment 324. Individual. Lari Tiller Howell. 7-3-18

 

Submitter Information

Name: Lari Tiller Howell

 

General Comment

I understand that the NRA is pushing for a rule change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department (focused on
safeguarding our nation) to the U.S. Commerce Department (focused on promoting American business).[1] This
transfer of authority would open new floodgates for arms sales internationally, with serious implications for our
national security.

I fear that this would be the undoing of civilizing as we know it. At this point in history, with record unrest,
human migration and displacement, adding more arms is disaster to the common man. Governments cannot win,
peace cannot win, humanity cannot win. Changing the overseeing cabinet depart from the State to the Commerce
department can only be for the purpose of selling death.

All it will do is control population growth. ZPG

WASHSTATEC01 7046
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 672 of 734

 

As of: 7/16/18 10:07 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-9421r-ko17
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1079
Public Comment 325. Individual. Pamela LaRue. 7-3-18

 

Submitter Information

Name: Pamela LaRue
Address:

3703 Hackett Ave

Long Beach, CA, 90808
Email: pkayelarue@aol.com
Phone: 5624293094
Fax: 90808

 

General Comment

For nationsl security reasons, control and approval of arms sales abroad must remain under the purview of the
Department of State.

WASHSTATEC01 7047
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 673 of 734

 

As of: 7/16/18 10:08 AM
Received: July 03, 2018

Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-9421r-kg60

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1080
Public Comment 326. Anonymous. 7-3-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. The US State Department is better equipped to keep in mind the security of the
USA.

WASHSTATEC01 7048
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 674 of 734

 

As of: 7/16/18 10:09 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-942r-mv0z
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1081
Public Comment 327. Individual. Hildy Feen. 7-3-18

 

Submitter Information

Name: Hildy Feen

 

General Comment

I strongly oppose the rule change that would move the handling of export licenses of semiautomatic assault
weapons and other powerful firearms from the U.S. State Department (focused on safeguarding our nation) to the
U.S. Commerce Department (focused on promoting American business). This transfer of authority would open
new floodgates for arms sales internationally, with serious implications for our national security. Below are more
reasons why the proposed rule change should not be approved:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe.

It would impact our national security by facilitating firearms exports to oppressive regimes, removing safeguards
that help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons, and
further fueling violence that destabilizes countries and causes mass migration.

The world needs less firearms, not more.

Humanity needs less killing, not more.

WASHSTATEC017049
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 675 of 734

 

As of: 7/16/18 10:10 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-942r-dfdq
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1082
Public Comment 328. Individual. C. Warren Pope. 7-3-18

 

Submitter Information

Name: C. Warren Pope
Address:

Asheville, NC, 28803
Email: cdubski@yahoo.com
Phone: 8286878977

 

General Comment

This relaxation in export rules for firearms is ridiculous and must be defeated. More guns means more death and
more murders. Don't we have enough trouble in the US?

WASHSTATEC017050
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 676 of 734

 

As of: 7/16/18 10:11 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-9421r-5k00
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1083
Public Comment 329. Individual. Allan Campbell. 7-3-18

 

Submitter Information

Name: Allan Campbell

 

General Comment

I oppose this rule because it would allow more firearms. Because the regulations should not be changed to the
Commerce department.

WASHSTATEC017051
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 677 of 734

 

As of: 7/16/18 10:12 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-9421r-pvkb
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1084
Public Comment 330. Individual. Mary Steele. 7-3-18

 

Submitter Information

Name: Mary Steele
Address:
24561 La Hermosa
Laguna Niguel, CA, 92677
Email: online-activist@alumni.stanford.edu
Phone: 555-555-5555

 

General Comment

This proposed rule change would make the world a far more dangerous place: and

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe

Who is to say that the increased gun shipments to foreign countries wouldn't be used against our country,

decreasing our national security. The rule change's only purpose is to enhance the profit of the gun
manufacturers.

WASHSTATEC01 7052
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 678 of 734

 

As of: 7/16/18 10:13 AM
Received: July 03, 2018

Status: Posted
PUBLIC SUBMISSION State: Posed
Tracking No. 1k2-9421r-7g¢14

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1085
Public Comment 331. Individual. James Roberts. 7-3-18

 

Submitter Information

Name: James Roberts
Address:
3436a Granada Ave
Dallas, TX, 75205
Email: Jsr72748@gmail.com
Phone: 2148372465

 

General Comment

Recently proposed, suggestion is a tragedy to humankind- expanding USAs reputation as merchant of death to
civilians. Bad enough America is already known for it in military weapons.

Gun manufactures, NRA and others are pushing hard for a rule change that would move the handling of export
licenses of semiautomatic assault weapons and other powerful firearms from the U.S. State Department (focused
on safeguarding our nation) to the U.S. Commerce Department (focused on promoting American business).[1]
This transfer of authority would open new floodgates for arms sales internationally, with serious implications for
our national security.

Everything coming out of this administration- coal to soybeans, to auto parts, to steel is labeled national security
when true be told its corporate socialism and another white collar federally funded jobs program.

Export of weapons (all types, make, model, purpose) need to remain with State department not commerce.

WASHSTATEC017053
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 679 of 734

 

As of: 7/16/18 10:13 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-942r-3jxd
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1086
Public Comment 332. Individual. Andrea Hicklin. 7-3-18

 

Submitter Information

Name: Andrea Hicklin

 

General Comment

The suggestion to move international gun sales away from the State department's control is painfully,
ludicrously, dramatically, and objectively a TERRIBLE idea. We would no longer have any knowledge of
weaponry sold to our enemies in terrorist organizations. It would make our country LESS safe. This is arguably
the stupidest idea I've ever heard.

WASHSTATEC01 7054
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 680 of 734

 

As of: 7/16/18 10:14 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-9421r-3916
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1087
Public Comment 333. Individual. Jody Benson. 7-3-18

 

Submitter Information

Name: Jody Benson
Address:

3547 Pueblo Dr

Los Alamos, NM, 87544
Email: echidnaejb@gmail.com
Phone: 505-662-4782

 

General Comment

AS a gun owner, former hunter, and former ARCAO (Korea: Camp Henry, Camp Humphries, Camp Casey 71/72
when these bases were primitive), I oppose the rule change that would switch the regulations of firearms export
from the U.S. State Department to the U.S. Commerce Department. I do not want weapons in the hands of
terrorists and criminals in other countries that can be used, not only against their own people, but against
Americans abroad.

Ive travelled the world and been in many conflict zones, including Afghanistan. The lawlessness of these areas is
exacerbated by the fact that everybody owns a weapon. Small arms and light weapons are the preferred weapon
of these small-time bullies, drug dealers, and cartels, as well as big-time terrorists like ISIS, al-Qaeda, al-
Shabaab, Boko Haram.

Making light weapons (the definition includes: revolvers and self-loading pistols, rifles and carbines, assault
rifles, sub-machine guns and light machine guns) available as a commodity anybody can order without any
restrictions over the internet, makes it easy for small arms dealers to buy and resell these weapons, the favorites
of terrorists, criminals, and drug dealers. We dont want American criminals to have these weapons. Lets not
loose them on innocent civilians around the world. Say no to any loosing of any restrictions of exporting
weapons. Dont be tone deaf to American values. Americans dont want more foreign threats, any more than we
want more communities disrupted by gun violence. Make it harder for these terrorists to get guns, not easier.
Keep cheap guns out of the hands of these bullies. Keep American government workers, international corporate
workers, and tourists safe from criminals. People over profit.

WASHSTATEC017055
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 681 of 734

WASHSTATEC01 7056
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 682 of 734

 

As of: 7/16/18 10:15 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 16, 2018
Tracking No. 1k2-9421-85wf
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1088
Public Comment 334. Individual. Rinya Frisbie. 7-3-18

 

Submitter Information

Name: Rinya Frisbie
Address:
1539 NE Laurelwood circle
Canby, OR, 97013
Email: jimandrinya@canby.com
Phone: 5032669100

 

General Comment

I am strongly opposed to the proposed rule change that would transfer the oversight of non-military firearms
exports from the State Department to the Commerce Department. The proposed rule is supported by the NRA
and the only purpose is to increase the profits for the US gun industry--one that loosing support in the USA. The
only entity that is requesting this change is the gun lobby and it expects this change will increase firearms
exports by 20%. This will put more guns in the hands of terrorists around the world. It is even more dangerous
because it moves supervision and oversize to an agency that prioritizes business over national security. The U.S.
Congress would also lose its ability to oversee commercial weapons sales of $1 million or more; this makes no
sense. This seems like one more attempt to legitimize semiautomatic assault rifles as civilian products when
these battlefield weapons have killed too many civilians already. Please do not approve this blatant corporate
giveaway. The world does not need more instruments of mass killing--only the gun lobby would think this is a
good idea. We the people are watching as you make these decisions. Please make them wisely as you will be
accountable.

WASHSTATEC017057
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 683 of 734

 

As of: 7/16/18 10:16 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Status: Posted
Tracking No. 1k2-9421-8y5f
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1089
Public Comment 335. Individual. Susan Briggs. 7-3-18

 

Submitter Information

Name: Susan Briggs

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. This transfer of authority would open new floodgates for arms sales
internationally, with serious implications for our national security. With the rule change, Congress would no
longer be automatically informed about sizable weapons sales that it could stop in the name of national security,
even to countries where there are serious human rights concerns, such as the Philippines and Turkey. Firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face far fewer
hurdles to obtaining large caches of American guns and ammunition.

This rule would also remove the State Departments block on the 3D printing of firearms, made it possible for

anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this
block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC01 7058
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 684 of 734

 

As of: 7/16/18 10:17 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-9421r-d3we
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1090
Public Comment 336. Individual. Megan Condit-Chadwick. 7-3-18

 

Submitter Information

Name: Megan Condit-Chadwick

 

General Comment

I strongly oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Congress needs oversight of arms sales in order to ensure that
the U.S. is not arming countries with human rights violations and those that may threaten our national security.
The ban on 3D printing of weapons needs to stay in place. Thank you.

WASHSTATEC017059
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 685 of 734

 

As of: 7/16/18 10:18 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-9421r-8swm
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1091
Public Comment 337. Individual. Frank Hannwacker. 7-3-18

 

Submitter Information

Name: Frank Hannwacker

 

General Comment

I oppose this rule change that would switch the regulations of firearms exports from the U. S. State Dept to the
U.S Commerce Dept

WASHSTATEC01 7060
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 686 of 734

 

As of: 7/16/18 10:19 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-942r-65py
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1092
Public Comment 338. Anonymous. 7-3-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department would
facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes
countries and causes mass migration. It is unwise to increase access to these weapons domestically or
internationally. I very much oppose this rule change, as it would do much more harm than good.

WASHSTATEC01 7061
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 687 of 734

 

As of: 7/16/18 10:20 AM
Received: July 03, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-9421r-t4ku
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1093
Public Comment 339. Anonymous. 7-3-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Here are details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking.[6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a
3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling
3D printing of firearms in the U.S. and around the globe.[7]

It would totally nullify the ability of the US to keep from arming dangerous foreign nationals, thereby making
attacks on US soil far more likely.

This stupid idea to enrich the already rich arms dealers boggles the imagination!

WASHSTATEC01 7062
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 688 of 734

 

As of: 7/16/18 2:21 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944k-65vf
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1203
Public comment 340. Individual. Elizabeth Bartlett-7-6-18

 

Submitter Information

Name: Elizabeth Bartlett

 

General Comment

I strenuously object to any action of my government that makes the distribution of military style weapons - or for
that matter ANY weapons - easier than it currently is. Our nation does not need to be exporting the violence that
our gun culture causes here to infest other nations. The current proposal to shift control to the Commerce
Department blatantly prioritizes gun dealer and manufacturer profit over civilization and safety.

The current proposal:

- Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state and non-
state

groups in armed conflicts, and their prohibition for civilian possession in many countries.

- Eliminates Congressional oversight for important gun export deals.

- Transfers the cost of processing licenses from gun manufacturers to taxpayers.

- Removes statutory license requirements for brokers, increasing risk of trafficking.

- Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of

firearms exporters, a requirement since the 1940s.

~ Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms.

- The Commerce Department does not have the resources to enforce export controls, even now.

- Reduces transparency and reporting on gun exports.

-Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and human
rights, to

an agency with mission to promote trade.

I do not want my country to stand before the world as preferring money to human rights!

WASHSTATEC01 7063
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 689 of 734

 

As of: 7/16/18 2:20 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944k-4axd
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1202
Public comment 341. Individual. Mae Harms. 7-6-18

 

Submitter Information

Name: Mae Harms
Address:
5941 Garden Park Drive
Garden Valley, CA, 95633
Email: maeharms76@hotmail.com

 

General Comment

The firearms in the USA need to me controlled so that people with mental illness or raging tempers do not have
easy access to them and maim and kill innocent people.

WASHSTATEC01 7064
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 690 of 734

 

As of: 7/16/18 2:18 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944k-gw38
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1201
Public comment 342. Individual. Bill Holt. 7-6-18

 

Submitter Information

Name: Bill Holt

 

General Comment

Do not allow the export of more firearms. The world is already bleeding from US made firearms.

WASHSTATEC017065
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 691 of 734

 

As of: 7/16/18 2:17 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944k-q3fs
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1200
Public comment 343. Anonymous. 7-6-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I strongly oppose the proposed rule change. It treats semi-automatic assault rifles as non-military, despite their
use by US. troops, their use by state and non-state groups in armed conflicts, and their prohibition for civilian
possession in many countries. In addition, it eliminates Congressional oversight for important gun export deals
and transfers the cost of processing licenses from gun manufacturers to taxpayers.

The Commerce Department does not have the resources to enforce export controls, even now, and this proposed
rule change would transfer gun export licensing from an agency with a mission to promote stability, conflict

reduction, and human rights, to an agency with a mission to promote trade. (!)

Please do not approve this rule change. Thank you.

WASHSTATEC01 7066
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 692 of 734

 

As of: 7/16/18 2:16 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944k-rxhb
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1199
Public comment 344. Individual. Elizabeth Hjelmseth. 7-6-18

 

Submitter Information

Name: Elizabeth Hjelmseth
Address:

24 Holly View Way
Bellingham, WA, 98229
Email: elhjelmseth@gmail.com

Phone: 3603039504

 

General Comment

I strongly oppose moving gun control to the commerce department. In a world filled with evil people who are
more than willing to do harm to the US it is imperative that we control which players have access to small
munitions.

WASHSTATEC01 7067
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 693 of 734

 

As of: 7/16/18 2:15 PM
Received: July 06, 2018

Status: Posted
PUBLIC SUBMISSION Status Posted
Tracking No. 1k2-944k-2ei3

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1198
Public comment 345. Individual. Donna Schmidt. 7-6-18

 

Submitter Information

Name: Donna Schmidt
Address:

3131 Glengold Dr

Farmers Branch, TX, 75234
Email: bandman01@sbcglobal.net
Phone: +9723100755

 

General Comment

I could not be more vehemently opposed to this!! Making it easier for people around the world to have dangerous
weapons is, at the least, counterintuitive!! We are already suffering from our mistakes with guns being trafficked
to Mexico and Latin America, resulting in the migration of those seeking asylum in the U.S. to escape the
violence of gangs and cartels. Let's learn from these and other mistakes, such as arming the Afghans many years
ago!

WASHSTATEC01 7068
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 694 of 734

 

As of: 7/16/18 2:14 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944k-qzli
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1197
Public comment 346. Individual. Lynne Walter, MSW. 7-6-18

 

Submitter Information

Name: Lynne Walter, MSW

 

General Comment

I STRONGLY oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department! This switch makes absolutely no sense, will only increase gun
violence in the United States, and reeks of favoritism towards the NRA.

WASHSTATEC01 7069
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 695 of 734

 

As of: 7/16/18 2:12 PM
Received: July 06, 2018

Status: Posted
PUBLIC SUBMISSION Posted July 16, 2018
Tracking No. 1k2-944k-uf0k

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1196
Public comment 347. Individual. Terri Cole. 7-6-18

 

Submitter Information

Name: Terri Cole
Address: United States,

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department. Guns should not be about commerce and profits!

WASHSTATEC01 7070
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 696 of 734

 

As of: 7/16/18 2:11 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944k-blce
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1195
Public comment 348. Anonymous. 7-6-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S.

Commerce Department. This will just allow more guns to be sold to countries that we have no way of knowing
where they will

eventually end up.

WASHSTATEC017071
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 697 of 734

 

As of: 7/16/18 2:10 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944k-q06i
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1194
Public comment 349. Individual. Erin Reed. 7-6-18

 

Submitter Information

Name: Erin Reed

 

General Comment

I am absolutely against this. This is a complete threat to national security. DO NOT allow this to happen

WASHSTATEC01 7072
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 698 of 734

 

As of: 7/16/18 2:06 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944k-yhdk
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1193
Public comment 350. Individual. Linda Morgan. 7-6-18

 

Submitter Information

Name: Linda Morgan
Address:
P.O. Box 377406
Ocean View, HI, 96737
Email: lindainhawaiié5@gmail.com
Phone: 8087852058

 

General Comment

I oppose this rule change! It's unacceptable and horrible to have so much gun violence in America. We definitely
should not make it easier to export guns and increase gun violence throughout the world.

WASHSTATEC017073
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 699 of 734

 

As of: 7/16/18 2:04 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-9441-643u
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1192
Public comment 351. Individual. Inge Johnsson. 7-6-18

 

Submitter Information

Name: Inge Johnsson
Address:
6020 Van Horn Ln
Frisco, TX, 75034
Email: contact@ingejohnsson.com
Phone: 4254959241
Fax: 75034

 

General Comment

I am very concerned about the proposed change to easier to spread murder weapons legally across the world, just
because the gun industry wants to make more profit. This 1s not in our interest as a nation, to be complicit in
increasing homicide rates abroad. Some of the reasons to not approve this proposed rule change are:

1) Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state and
non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.

2) Eliminates Congressional oversight for important gun export deals.

3) Transfers the cost of processing licenses from gun manufacturers to taxpayers.

4) Removes statutory license requirements for brokers, increasing risk of trafficking.

5) Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

6) Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms.

7) The Commerce Department does not have the resources to enforce export controls, even now.

8) Reduces transparency and reporting on gun exports.

9) Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and
human rights, to an agency with mission to promote trade.

Thanks for this opportunity to share my views as a citizen and voter, and to allow me to express my desire to

WASHSTATEC01 7074
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 700 of 734
make the world a safer place, not one where firearms end the lives of thousands every year.

WASHSTATEC017075
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 701 of 734

 

As of: 7/16/18 2:03 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944l-wfaa
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1191
Public comment 352. Individual. Judith Weeks. 7-6-18

 

Submitter Information

Name: Judith Weeks

 

General Comment

I strongly OPPOSE switching the regulation of firearms exports from the State Department to the Department of
Commerce. It would remove the State Department's ability to restrict 3D printing of weapons and open the
floodgates for more weapons domestically and internationally; It would remove licensing requirements for
brokers; and it would stop the program that inspects pre-license guns and issues reports. Without the State
Department oversight and regulatory authority, firearms will be exported to anyone with money and contribute to
organized crime and terrorism.

There is NO need to switch control of the export of firearms unless it is to pay for firearms lobbyists. This is just
another ruse by the NRA to gain more control and have less oversight into their actions. PLEASE DO NOT
APPROVE THIS MOVE.

Sincerely, a concerned citizen

Judith Weeks

Morrison, CO

WASHSTATEC01 7076
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 702 of 734

 

As of: 7/16/18 2:02 PM
Received: July 06, 2018

Status: Posted
PUBLIC SUBMISSION Status Posted
Tracking No. 1k2-9441-3b6h

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1190
Public comment 353. Individual. James Waddell. 7-6-18

 

Submitter Information

Name: James Waddell
Address:
7806 SW Village Greens Circle
Wilsonville, OR, 97070
Email: jmwaddell03@yahoo.com
Phone: 5036948085

 

General Comment

All Firearms in this Country need to be CONTROLLED!

WASHSTATEC017077
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 703 of 734

 

As of: 7/16/18 2:01 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944|-xdvw
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1189
Public comment 354. Individual. Arnold Haber. 7-6-18

 

Submitter Information

Name: Arnold Haber
Address:
4800 Steiner Ranch Blvd.
Austin, TX, 78732
Email: arne@arnoldhaber.com
Fax: 78732

 

General Comment

Continue warrant control

WASHSTATEC01 7078
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 704 of 734

 

As of: 7/16/18 1:59 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-9441-6buc
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1188
Public comment 355. Individual. Meghan E. 7-6-18

 

Submitter Information

Name: Meghan E
Address:

[Select A State], 06053
Email: meghane2006@gmail.com

 

General Comment

Keep guns off the streets. Countries like Australia and Japan have banned the sales of guns and have almost no
gun crime. Gun violence is a terrible American epidemic. We can prevent everyday gun deaths. Let's start now.

WASHSTATEC017079
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 705 of 734

 

As of: 7/16/18 1:58 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-9441-qz0a
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1187
Public comment 356. Individual. Lauren Wade. 7-6-18

 

Submitter Information

Name: Lauren Wade
Address:
210 McPherson Ave
Ironton, OH, 45638-1116
Email: lwade5309@gmail.com
Phone: 7406469558

 

General Comment

I Am Strongly Opposing This Idea With Guns. We Need Stronger Gun Kaws That Will Help With Domestic
Violence And School Safety

WASHSTATEC01 7080
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 706 of 734

 

As of: 7/16/18 1:56 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944l-eucp
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1186
Public comment 357. Individual. Dave Frank. 7-6-18

 

Submitter Information

Name: Dave Frank

 

General Comment

People want common sense gun regulations.

WASHSTATEC01 7081
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 707 of 734

 

As of: 7/16/18 1:55 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 16, 2018
Tracking No. 1k2-9441-9n33
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1185
Public comment 358. Individual. Barbara Caiola. 7-6-18

 

Submitter Information

Name: Barbara Caiola

 

General Comment

Impose safer background availability. Just do the right thing.

WASHSTATEC01 7082
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 708 of 734

 

As of: 7/16/18 1:54 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-9441-6oeh
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1184
Public comment 359. Individual. Gina Bates. 7-6-18

 

Submitter Information

Name: Gina Bates
Address:

40 South St

Apple Creek, OH, 44606
Email: star3609@aol.com
Phone: 3306986195

 

General Comment

I STRONGLY OPPOSE this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department!

This must be BLOCKED. Keep the CURRENT rules in place.

WASHSTATEC01 7083
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 709 of 734

 

As of: 7/16/18 1:50 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-9441-9ifd
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1183
Public comment 360. Individual. Robert Stewart. 7-6-18

 

Submitter Information

Name: Robert Stewart
Address:
13576 Melville Lane
Chantilly, 20151-2492
Email: grobertstewart1@mac.com
Phone: 7038190479

 

General Comment

Background checks of all gun purchases should be mandatory, a sine qua non. Also, all assault type weapons
should be banned.

WASHSTATEC01 7084
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 710 of 734

 

As of: 7/16/18 1:49 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944l-gcyt
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1182
Public comment 361. Individual. Michael Downs. 7-6-18

 

Submitter Information

Name: Michael Downs

 

General Comment

NO more guns! Ban assult rifles, the only people who need them are US Military!

WASHSTATEC017085
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 711 of 734

 

As of: 7/16/18 1:48 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-9441-50jm
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1181
Public comment 362. Anonymous. 7-6-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

The refugees worldwide fleeing war know that fewer arms make them safer.
I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

WASHSTATEC01 7086
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 712 of 734

 

As of: 7/16/18 1:46 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944l-ecmw
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1180
Public comment 363. Individual. Kate Darrigo. 7-6-18

 

Submitter Information

Name: Kate Darrigo

 

General Comment

I strongly oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States, but
around the world. They are pushing hard for this rule change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department (focused on
safeguarding our nation) to the U.S. Commerce Department (focused on promoting American business). This
transfer of authority would open new floodgates for arms sales internationally, with serious implications for our
national security.

Once again, I strongly oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department.

Thank you for your attention to this important matter.

WASHSTATEC01 7087
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 713 of 734

 

As of: 7/16/18 1:45 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944l-w3v8
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1179
Public comment 364. R. 7-6-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Greetings,

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to
the U.S. Commerce Department.

Best,
R

WASHSTATEC01 7088
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 714 of 734

 

As of: 7/16/18 1:42 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-9441-8s0k
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1178
Public comment 365. Anonymous. 7-6-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

In a free capitalist society companies have and do lobby aggressively for total unregulated ability to sell their
wares inside and outside the country. Most products that are likely to cause danger to others or to consumers are
highly regulated and rightly so like automobiles, medicines and even foods. This protection of the American and
world consumer is inherent to the U. S. capitalist core. One exception is guns. Why?

Reasons abound. The point though is about the legality and morality of both selling internally and exporting to
the world without logical restrictions of highly dangerous guns and war-caliber weapons to regular citizens in the
name of a companys right. What about the right to protect consumers, families and communities? The
government has both the economic and moral obligation to protect consumers and all citizens. The recent past
legislationsexpired in the late 1980s that prohibited the sale of automatic and other war-calibre weapons to
regular citizens inside and outside the U. S. was a bi-partisan agreement, totally in line with the U. S.
Constitution. It is not a coincidence that violence in the last 20+ years has dramatically increased both in the U.
S. and is currently ravaging neighboring countries. Unfortunately, this tragedy is largely caused by U. S. supplied
and free-flowing arms that have no reason to be in the hands of law abiding citizens and even less reason to be
accessible to dubious groups. Governments law enforcing forces are overextended and are often part of the many
victims high-powered guns enable. A safety-driven and regulated gun industry is otherwise feasible.

Exporting the U. S. phoneme of mass shootings (it does not happen around the world; only with recent terrorist
groups), increased brutality facilitated by easy availability of guns that should only be allowed in case of war,
higher risks of gun-assisted suicides and rising youth violent behavior are against every Americans safety.
Expanding a market of death and violence by U. S. companies does not make any sense.

Restate previous limits for starters. Show what American capitalism is really all about, growing wealth and
prosperity peacefully. Regulation of danger is part of this.

WASHSTATEC01 7089
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 715 of 734

 

As of: 7/16/18 1:41 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-9441-muhk
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1177
Public comment 366. Individual. Denese Edsall. 7-6-18

 

Submitter Information

Name: Denese Edsall
Address:
1625 N 58 Ave
Hollywood, FL, 33021
Email: dened6243 1@bellsouth.net
Phone: 954-242-1015

 

General Comment

I oppose this rule change moving the regulation of firearms exports from the US State Department to the Us
Commerce Department.

WASHSTATEC01 7090
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 716 of 734

 

As of: 7/16/18 1:40 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-9441-fodx
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1176
Public comment 367. Individual. Dennis Young. 7-6-18

 

Submitter Information

Name: Dennis Young

 

General Comment

We need less guns, not more!

WASHSTATEC017091
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 717 of 734

 

As of: 7/16/18 1:39 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944l-cdqg
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1175
Public comment 368. Individual. Paul Gray. 7-6-18

 

Submitter Information

Name: Paul Gray
Address:
659 Harbor Edge Circle, #102
Memphis, TN, 38103
Email: paul8045@gmail.com
Phone: 9013553604

 

General Comment

Whether intentional, or not too many people wind up dead. We are better off without guns!

WASHSTATEC01 7092
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 718 of 734

 

As of: 7/16/18 1:38 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944l-m16v
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1174
Public comment 369. Individual. Rick Galliher. 7-6-18

 

Submitter Information

Name: Rick Galliher

 

General Comment

I oppose the transfer of authority over gun sales from the State Dept to the idiots at the Commerce dept. I do
NOT want guns being sold to people that may use them to harm Americans or our allies.

This is a greedy mindless money grab and should be opposed by all patriotic people.

WASHSTATEC01 7093
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 719 of 734

 

As of: 7/16/18 1:33 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-9441-d5af
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1173
Public comment 370. Individual. Stephen Melott. 7-6-18

 

Submitter Information

Name: Stephen Melott

 

General Comment

The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States, but
around the world. They are pushing hard for a rule change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms. This transfer of authority would open new
floodgates for arms sales internationally, with serious implications for our national security. We must STOP the
opening of new floodgates for gun sales!

WASHSTATEC01 7094
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 720 of 734

 

As of: 7/16/18 1:32 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-9441-8keh
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1172
Public comment 371. Individual. Sonia ImMasche. 7-6-18

 

Submitter Information

Name: Sonia ImMasche

 

General Comment

This change is nuts! The President is pandering to a few and leaving the rest of us at risk! I am not in support of
this regulations change.

WASHSTATEC017095
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 721 of 734

 

As of: 7/16/18 1:30 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944l-eywj
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1171
Public comment 372. Individual. Henry Paradis. 7-6-18

 

Submitter Information

Name: HENRY PARADIS

 

General Comment

Only arms meant to hunt animals, or hand guns should be sold after an extensive background check is made, and
a week waiting period.

WASHSTATEC01 7096
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 722 of 734

 

As of: 7/16/18 1:29 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-9441-k7 ww
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1170
Public comment 373. Individual. Patrick Hinton. 7-6-18

 

Submitter Information

Name: Patrick Hinton
Address:
32504 Sunburst Lane
Evergreen, CO, 80439

 

General Comment

The US Commerce Department should not oversee the sale of semi automatic weapons exported around the
globe. This oversight should be the responsibility of the State Department.

WASHSTATEC01 7097
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 723 of 734

 

As of: 7/16/18 1:28 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-9441-t5ds
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1169
Public comment 374. Individual. Stephanie Bair. 7-6-18

 

Submitter Information

Name: Stephanie Bair

 

General Comment

The control of sales and shipment of fire arms and weapons made in the US should be closely governed within
and without the USA. No shipments of US weapons should go out of the US to any foreign countries unless they
are US allies. Then shipments should be guarded by US soldiers until placed in the hands of allies.

WASHSTATEC01 7098
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 724 of 734

 

As of: 7/16/18 1:26 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-9441-Stew
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1168
Public comment 375. Individual. Laurie Doscher. 7-6-18

 

Submitter Information

Name: Laurie Doscher
Address: United States,
Email: |doscher@earthlink net
Phone: 541 935 4324

 

General Comment

I oppose this rule change. I don't trust Mr. Trump's influences or decisions.

WASHSTATEC01 7099
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 725 of 734

 

As of: 7/16/18 1:24 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted: July 16, 2018
Tracking No. 1k2-9441-7gvp
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1167
Public comment 376. Anonymous. 7-6-18

 

Submitter Information

Name: Anonymous Anonymous
Address:

108 Eliseo Drive

Greenbrae, CA, 94904
Email: joanesq93@gmail.com
Phone: 4152345678

 

General Comment

Do not change the rules for sale of weapons in any way that increases the sales of firearms either domestically or
internationally. We need to protect people from guns, not encourage carnage and destruction.

WASHSTATEC017100
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 726 of 734

 

As of: 7/16/18 1:17 PM
Received: July 06, 2018

Status: Posted
Tracking No. 1k2-9441-b6ko

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1166
Public comment 377. Anonymous. 7-6-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State Department,
which is focused on safeguarding our nation, to the U.S. Commerce Department, which promotes American
business. This transfer of authority and oversight will increase arms sales internationally and have serious
implications for our national security.

WASHSTATECO017101
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 727 of 734

 

As of: 7/16/18 1:16 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944l-syc4
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1165
Public comment 378. Individual. Elliot Pliner. 7-6-18

 

Submitter Information

Name: ELLIOT PLINER
Address:

new york, NY, 10011
Email: epliner@epliner.com
Phone: 2125358887

 

General Comment

DO NOT PERMIT THE CHANGE OF EXPORT LICENSES FOR ASSAULT WEAPONS FROM THE
STATE DEPARTMENT TO THE COMMERCE DEPARTMENT.

WASHSTATEC017102
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 728 of 734

 

As of: 7/16/18 1:15 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Stans: Posted
Tracking No. 1k2-944I-rtle
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1164
Public comment 379. Individual. Tod Boyer. 7-6-18

 

Submitter Information

Name: Tod Boyer

 

General Comment

No subverting of gun sales regulations!

WASHSTATEC017103
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 729 of 734

 

As of: 7/16/18 1:14 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944]-ud9r
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1163
Public comment 380. Anonymous. 7-6-18

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

This stupid idea will put the United States at risk from outsiders that have bought guns from unscrupulous
dealers that only have their bottom line in mind. The State department can at least control what and where
munitions are sold - preferably NOT TO OUR ENEMIES inside our country or outside our country.

WASHSTATEC017104
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 730 of 734

 

As of: 7/16/18 1:13 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944l-zaey
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1162
Public comment 381. Individual. Mary Anglin. 7-6-18

 

Submitter Information

Name: Mary Anglin

 

General Comment

I cannot believe we are actually seriously proposing allowing unfettered export of guns from the U.S. to
anywhere in the world --- are you insane? Isn't the world already dangerous enough, to everyone, including our
own citizens traveling abroad or serving in our armed forces. Please, please do not allow this change.

WASHSTATECO017105
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 731 of 734

 

As of: 7/16/18 1:12 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-9441-kqqi
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1161
Public comment 382. Individual. Greta Aul. 7-6-18

 

Submitter Information

Name: greta Aul

 

General Comment

What we allow in the USA in terms of guns and gun parts which can kill multiple people should never be
allowed here or anywhere. This is sounding like the shift of cigarette advertising to other countries when tobacco
industries were forced to put labeling on cigarette packs the US indicating that cigarettes are dangerous to
peoples’ health. Let's sell these guns and gun parts to other countries, and start doing so right away, before they
are banned in America. What a fantastic way to keep gun manufacturers in business! Then we really will have to
carefully monitor people coming to America! Hopefully the reader of this letter can see the sarcasm...

WASHSTATEC017106
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 732 of 734

 

As of: 7/16/18 1:10 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944l-oztw
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004

Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1160
Public comment 383. Individual. Kathryn Burns. 7-6-18

 

Submitter Information

Name: Kathryn Burns

 

General Comment

Contrary to what the NRA may have told you, the world does NOT need more firearms. Enough already! We've
got enough blood on our hands as it is.

WASHSTATEC017107
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 733 of 734

 

As of: 7/16/18 1:09 PM
Received: July 06, 2018

Status: Posted
PUBLIC SUBMISSION Posted: July 16, 2018
Tracking No. 1k2-9441-o2sf

Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1159
Public comment 384. Individual. Nina Liakos. 7-6-18

 

Submitter Information

Name: Nina Liakos
Address:
811 Jonker Court
Gaithersburg, MD, 20878
Email: nina.liakos@gmail.com
Phone: 2402461789
Fax: 20878
Organization: Moms Rising

 

General Comment

I fiercely oppose the rule change that would move the handling of export licenses of semiautomatic assault
weapons and other powerful firearms from the U.S. State Department to the U.S. Commerce Department. This
transfer of authority would open new floodgates for arms sales internationally, with serious implications for our
national security, to say nothing of the security of people in other countries where these guns would end up. The
United States, historically the protector of human rights and supporter of democracy worldwide, must never
become the purveyor of death to people around the world. We would be vilified forever if this were to happen.

WASHSTATEC017108
Case 2:20-cv-00111-RAJ Document 106-21 Filed 09/23/20 Page 734 of 734

 

‘As of: 7/16/18 1:08 PM
Received: July 06, 2018
Status: Posted
PUBLIC SUBMISSION Posted July 16,2018
Tracking No. 1k2-944l-p3hu
Comments Due: July 09, 2018
Submission Type: Web

 

 

 

Docket: BIS-2017-0004
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Comment On: BIS-2017-0004-0001
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
Control Under the United States Munitions List (USML)

Document: BIS-2017-0004-1158
Public comment 385. Individual. William Hilliker. 7-6-18

 

Submitter Information

Name: William Hilliker

 

General Comment

I oppose this rule change that would switch gun sales supervision from the State Department to the Commerce
Department.

WASHSTATEC017109
